                      Exhibit A




Case 2:20-cv-00720-JPS Filed 05/12/20 Page 1 of 202 Document 1-1
                                                                                           Renewal

                                           Commercial Lines Policy Declaration

Customer Number: 0110398633                            Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                              at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                          Agency Name and Address:                        21987
Paradigm Care & Enrichment Center, LLC                              DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                                     305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                                 TROY, MI 48084
                                                                    248-290-0650




   In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
   insurance as stated in this policy.
   This policy consists of the following coverage parts for which a premium is indicated. This premium may be subject to
   adjustment.

   Coverage Part      11:49:39.843 AM                                                                                  Premium

   Businessowners Property Coverage                                                                                     $7,510.00

   Businessowners General Liability Coverage                                                                            $2,650.00

   Commercial Auto Coverage                                                                                                  $310.00

   Commercial Liability Umbrella Coverage                                                                                    $550.00

                                                                                        Total Premium:                 $11,020.00

                                                           Total Including Taxes, Fees and Surcharges:                 $11,020.00

   This is not a bill. A billing invoice will be sent separately.

   See attached schedule for forms applicable to all coverage parts.




   DCP 01 01 18      Case 2:20-cv-00720-JPS Filed 05/12/20 Page 2 of 202 Document 1-1
                                                                                  07/30/2019 11:48:50
                                                                                   Renewal

                                         Commercial Lines Policy Declaration

Customer Number: 0110398633                       Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                         at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                       DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                              305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                          TROY, MI 48084
                                                             248-290-0650




                                                  Named Insured Schedule

   Paradigm Care & Enrichment Center, LLC

   Paradigm Care & Enrichment Center 2, LLC




   DCP 02 04 14    Case 2:20-cv-00720-JPS Filed 05/12/20 Page 3 of 202 Document 1-1
                                                                                07/30/2019 11:48:50
                                                                                  Renewal

                                     Commercial Lines Policy Declarations

Customer Number: 0110398633                    Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                      at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                  Agency Name and Address:                   21987
Paradigm Care & Enrichment Center, LLC                      DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                             305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                         TROY, MI 48084
                                                            248-290-0650




                                                  Location Schedule

   Loc    Address                                    City                County             State       Zip

   1      1401 Malcolm Dr                            Waterford           Oakland            MI          48327


   2      45050 Warren Rd                            Canton              Wayne              MI          48187




   DCP 03 04 14     Case 2:20-cv-00720-JPS Filed 05/12/20 Page 4 of 202 Document 1-1
                                                                                 07/30/2019 11:48:50
                                                                                 Renewal

                                      Commercial Lines Policy Declarations

Customer Number: 0110398633                     Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                       at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                 Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                     DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                            305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                        TROY, MI 48084
                                                           248-290-0650




                                                    Forms Schedule
   Number              Edition   Description
   WB214               0119      MEMBERSHIP AND VOTING NOTICE
   IL0985Z             0115      DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
   BP0524X             0115      EXCLUSION OF CERTIFIED ACTS OF TERRORISM
   NS0420              0414      NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
   WB660               0109      TWO OR MORE COVERAGE FORMS OR POLICIES ISSUED BY US
   IL0286Z             0417      MICHIGAN CHANGES - CANCELLATION AND NONRENEWAL
   BP0009X             0197      BUSINESSOWNERS COMMON POLICY CONDITIONS
   BP0136X             0917      MICHIGAN CHANGES




   DCP 04 04 14    Case 2:20-cv-00720-JPS Filed 05/12/20 Page 5 of 202 Document 1-1
                                                                                07/30/2019 11:48:50
                     MEMBERSHIP AND VOTING NOTICE
MUTUALS – MEMBERSHIP AND VOTING NOTICE
The named insured is notified that by virtue of this policy, the named insured is a member of the West Bend
Mutual Insurance Company of West Bend, Wisconsin and is entitled to vote either in person or by proxy at any
and all meetings of said Company. The Annual Meetings are held in its Home Office, on the second Tuesday of
March commencing in 2007 and each year thereafter, at 10:00 a.m.
MUTUALS – PARTICIPATION CLAUSE WITH CONTINGENT LIABILITY
No Contingent Liability: This policy is nonassessable. The policyholder is a member of the company and shall
participate, to the extent and upon the conditions fixed and determined by the Board of Directors in accordance
with the provisions of law, in the distribution of dividends so fixed and determined.
In Witness Whereof, we have caused this policy to be executed and attested.




                Christopher C. Zwygart                                    Kevin A. Steiner
                       Secretary                                President and Chief Executive Officer




                                   West Bend Mutual Insurance Company
                                           1900 S. 18th Avenue
                                          West Bend, WI 53095
                                              800-236-5010




WB 214 01 19                        West Bend Mutual Insurance Company                             Page 1 of 1
            Case 2:20-cv-00720-JPSWest
                                   Filed  05/12/20
                                       Bend, WisconsinPage
                                                       530956 of 202 Document 1-1
     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
    INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
   CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                      SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts) $
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Cover-
 age Form(s) and/or Policy(ies):

 If you have previously rejected coverage under this policy for Certified Acts of Terrorism under the Terrorism
 Risk Insurance Act, Coverage will remain excluded unless you request coverage within 30 days of the policy
 effective date.




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses 85% Year: 2015            Federal share of terrorism losses 84% Year: 2016
 Federal share of terrorism losses 83% Year: 2017            Federal share of terrorism losses 82% Year: 2018
 Federal share of terrorism losses 81% Year: 2019            Federal share of terrorism losses 80% Year: 2020
 (Refer to Paragraph B. in this endorsement)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk In-
   surance Act, we are required to provide you with a
   notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts certi-
   fied under the Terrorism Risk Insurance Act. The
   portion of your premium attributable to such cov-
   erage is shown in the Schedule of this endorse-
   ment or in the policy Declarations.




                         Contains material copyrighted by ISO, with its permission.
IL 09 85 Z 01 15                 West Bend Mutual Insurance Company                     Page 1 of 2
             Case 2:20-cv-00720-JPSWest  Filed  05/12/20
                                            Bend,  WisconsinPage
                                                             530957 of 202 Document 1-1
B. Disclosure Of Federal Participation In Payment          C. Cap On Insurer Participation In Payment Of
   Of Terrorism Losses                                        Terrorism Losses
   The United States Government, Department of the            If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses in-         acts certified under the Terrorism Risk Insurance
   sured under the federal program. The federal               Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of          have met our insurer deductible under the Terror-
   the Schedule of this endorsement or in the policy          ism Risk Insurance Act, we shall not be liable for
   Declarations) of that portion of the amount of such        the payment of any portion of the amount of such
   insured losses that exceeds the applicable insurer         losses that exceeds $100 billion, and in such case
   retention. However, if aggregate insured losses at-        insured losses up to that amount are subject to pro
   tributable to terrorist acts certified under the Ter-      rata allocation in accordance with procedures es-
   rorism Risk Insurance Act exceed $100 billion in a         tablished by the Secretary of the Treasury.
   calendar year, the Treasury shall not make any
   payment for any portion of the amount of such
   losses that exceeds $100 billion.




                          Contains material copyrighted by ISO, with its permission.
Page 2 of 2                       West Bend Mutual Insurance Company                 IL 09 85 Z 01 15
              Case 2:20-cv-00720-JPSWest  Filed  05/12/20
                                             Bend,  WisconsinPage
                                                              530958 of 202 Document 1-1
POLICY NUMBER: 1364094                                                                          BUSINESSOWNERS
                                                                                                  BP 05 24 X 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                       SCHEDULE

 The Exception Covering Certain Fire Losses (Paragraph B.2) applies to property located in the following
 state(s):

Illinois, Iowa, Missouri, Wisconsin




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following provisions are added to the Busi-               2. The terms and limitations of any terrorism
   nessowners Policy and apply to Property and Lia-                 exclusion, or the applicability or omission of a
   bility Coverages:                                                terrorism exclusion, do not serve to create
   1. The following definition is added with respect to             coverage for loss or injury or damage that is
        the provisions of this endorsement:                         otherwise excluded under this Policy.
        "Certified act of terrorism" means an act that is     B. The following provisions are added to Busi-
        certified by the Secretary of the Treasury, in           nessowners Standard Property Coverage Form
        accordance with the provisions of the federal            BP 00 01, Businessowners Special Property Cov-
        Terrorism Risk Insurance Act, to be an act of            erage Form BP 00 02 and NS 02 03 or Section I –
        terrorism pursuant to such Act. The criteria             Property of Businessowners Coverage Form
        contained in the Terrorism Risk Insurance Act            BP 00 03:
        for a "certified act of terrorism" include the fol-      1. The following exclusion is added:
        lowing:                                                     CERTIFIED ACT OF TERRORISM
        a. The act resulted in aggregate losses in                  EXCLUSION
            excess of $5 million in the aggregate, at-              We will not pay for loss or damage caused di-
            tributable to all types of insurance subject to         rectly or indirectly by a "certified act of terror-
            the Terrorism Risk Insurance Act; and                   ism". Such loss or damage is excluded regard-
        b. The act is a violent act or an act that is               less of any other cause or event that
            dangerous to human life, property or infra-             contributes concurrently or in any sequence to
            structure and is committed by an individual             the loss.
            or individuals as part of an effort to coerce        2. Exception Covering Certain Fire Losses
            the civilian population of the United States
            or to influence the policy or affect the con-           The following exception to the exclusion in
            duct of the United States Government by                 Paragraph B.1. applies only if indicated and as
            coercion.                                               indicated in the Schedule of this endorsement.




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
            Case
BP 05 24 X 01 15 2:20-cv-00720-JPS© ISO Filed  05/12/20
                                            Properties, Inc.,Page
                                                              2015 9 of 202 Document 1-1 Page 1 of 2
     If a "certified act of terrorism" results in fire, we   C. The following provision is added to the Busi-
     will pay for the loss or damage caused by that             nessowners Liability Coverage Form BP 00 06,
     fire. Such coverage for fire applies only to di-           NS 02 02 or Section II – Liability of the Busi-
     rect loss or damage by fire to Covered Proper-             nessowners Coverage Form BP 00 03:
     ty. Therefore, for example, the coverage does
     not apply to insurance provided under Busi-                1. The following exclusion is added:
     ness Income and/or Extra Expense Additional                   This insurance does not apply to:
     Coverages.
                                                                   TERRORISM
     If aggregate insured losses attributable to ter-
                                                                   "Any injury or damage" arising, directly or indi-
     rorist acts certified under the Terrorism Risk
                                                                   rectly, out of a "certified act of terrorism".
     Insurance Act exceed $100 billion in a calen-
     dar year and we have met our insurer deducti-              2. The following definition is added:
     ble under the Terrorism Risk Insurance Act, we                For the purposes of this endorsement, "any in-
     shall not be liable for the payment of any por-               jury or damage" means any injury or damage
     tion of the amount of such losses that exceeds                covered under any Coverage Form to which
     $100 billion, and in such case insured losses                 this endorsement is applicable, and includes
     up to that amount are subject to pro rata allo-               but is not limited to "bodily injury", "property
     cation in accordance with procedures estab-                   damage" or "personal and advertising injury"
     lished by the Secretary of the Treasury.                      as may be defined in any applicable Coverage
                                                                   Form.




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
Page 2 of 2 Case 2:20-cv-00720-JPS ©Filed     05/12/20Inc.,
                                        ISO Properties,    Page
                                                             201510 of 202 DocumentBP1-1
                                                                                      05 24 X 01 15
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               NUCLEAR ENERGY LIABILITY EXCLUSION
                         ENDORSEMENT
                                                  (Broad Form)

This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY
   COMMERCIAL AUTO COVERAGE PART

1. The insurance does not apply:                                (1) The "nuclear material" (a) is at any "nuclear
   A. Under any Liability Coverage, to "bodily injury"              facility" owned by, or operated by or on be-
      or "property damage":                                         half of, an "insured" or (b) has been dis-
                                                                    charged or dispersed therefrom;
     (1) With respect to which an "insured" under
          the policy is also an insured under a nu-             (2) The "nuclear material" is contained in
          clear energy liability policy issued by Nu-               "spent fuel" or "waste" at any time pos-
          clear Energy Liability Insurance Associa-                 sessed, handled, used, processed, stored,
          tion, Mutual Atomic Energy Liability                      transported or disposed of, by or on behalf
          Underwriters, Nuclear Insurance Associa-                  of an "insured"; or
          tion of Canada or any of their successors,            (3) The "bodily injury" or "property damage"
          or would be an insured under any such pol-                arises out of the furnishing by an "insured"
          icy but for its termination upon exhaustion               of services, materials, parts or equipment in
          of its limit of liability; or                             connection with the planning, construction,
     (2) Resulting from the "hazardous properties"                  maintenance, operation or use of any "nu-
          of "nuclear material" and with respect to                 clear facility", but if such facility is located
          which (a) any person or organization is re-               within the United States of America, its terri-
          quired to maintain financial protection pur-              tories or possessions or Canada, this ex-
          suant to the Atomic Energy Act of 1954, or                clusion (3) applies only to "property dam-
          any law amendatory thereof, or (b) the "in-               age" to such "nuclear facility" and any
          sured" is, or had this policy not been issued             property thereat.
          would be, entitled to indemnity from the        2. As used in this endorsement:
          United States of America, or any agency            "Hazardous properties" includes radioactive, toxic
          thereof, under any agreement entered into          or explosive properties.
          by the United States of America, or any
          agency thereof, with any person or organi-         "Nuclear material" means "source material", "Spe-
          zation.                                            cial nuclear material" or "by-product material".
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-
      jury" resulting from the "hazardous properties"
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.
   C. Under any Liability Coverage, to "bodily injury"
      or "property damage" resulting from "hazard-
      ous properties" of "nuclear material", if:




                               West Bend Mutual Insurance Company
                                    West Bend, Wisconsin 53095
                       Contains material copyrighted by ISO, with its permission.
NS 0420 04 Case
           14   2:20-cv-00720-JPS      Filed 05/12/20
                          Copyright, Insurance            PageInc.,
                                                Services Office, 11 of   202 Document 1-1Page 1 of 2
                                                                       1997
   "Source material", "special nuclear material", and         (c) Any equipment or device used for the proc-
   "by-product material" have the meanings given                  essing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                nuclear material" if at any time the total
   law amendatory thereof.                                        amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-               the "insured" at the premises where such
   ponent, solid or liquid, which has been used or                equipment or device is located consists of
   exposed to radiation in a "nuclear reactor".                   or contains more than 25 grams of pluto-
                                                                  nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or               235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed          (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)           or place prepared or used for the storage or
   resulting from the operation by any person or or-              disposal of "waste";
   ganization of any "nuclear facility" included under     and includes the site on which any of the forego-
   the first two paragraphs of the definition of "nu-      ing is located, all operations conducted on such
   clear facility".                                        site and all premises used for such operations.
   "Nuclear facility" means:                               "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                           or used to sustain nuclear fission in a self-
                                                           supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used         mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent   "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-   tive contamination of property.
           ing "waste";




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
Page 2 of 2 Case 2:20-cv-00720-JPS      Filed 05/12/20
                           Copyright, Insurance            PageInc.,
                                                 Services Office, 12 of   202 Document 1-1
                                                                        1997           NS 0420 04 14
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       TWO OR MORE COVERAGE FORMS OR POLICIES
                    ISSUED BY US
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
   GARAGE COVERAGE FORM
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE FORM

If this Coverage Form and any other Coverage Form or policy issued to you by us or any company affiliated with
us apply to the same “accident”, the aggregate maximum Limit of Insurance under all the Coverage Forms or
policies shall not exceed the highest applicable Limit of Insurance under any one Coverage Form or policy. This
condition does not apply to any Coverage Form or policy issued by us or an affiliated company specifically to
apply as excess insurance over this Coverage Form.




WB 660 01 09                        West Bend Mutual Insurance Company                             Page 1 of 1
           Case 2:20-cv-00720-JPSWest Bend,
                                  Filed     WisconsinPage
                                         05/12/20     5309513 of 202 Document 1-1
                                                                                                IL 02 86 Z 04 17

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  MICHIGAN CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The Cancellation Common Policy Condition is              B. The following condition is added and supersedes
   amended as follows:                                         any other provision to the contrary:
   1. Paragraph 1. is replaced by the following:               Nonrenewal
      The first Named Insured shown in the                     If we decide not to renew this policy, we will mail
      Declarations may cancel this Policy by giving            or deliver to the first Named Insured's last mailing
      us or our authorized agent notice of                     address known to us or our authorized agent
      cancellation.                                            written notice of the nonrenewal not less than 30
   2. Paragraph 3. is replaced by the following:               days before the expiration date.
      We will mail or deliver our notice to the first          If notice is mailed, proof of mailing shall be
      Named Insured's last mailing address known to            sufficient proof of notice.
      us or our authorized agent.
   3. Paragraph 5. is replaced by the following:
      If this Policy is cancelled, we will send the first
      Named Insured any pro rata premium refund
      due. The minimum earned premium shall not
      be less than the pro rata premium for the
      expired time or $25.00, whichever is greater.
      The cancellation will be effective even if we
      have not made or offered a refund.




                                 West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                         Contains material copyrighted by ISO, with its permission.
            Case
IL 02 86 Z 04 17 2:20-cv-00720-JPS ©Filed      05/12/20Inc.,
                                         ISO Properties,    Page
                                                              200714 of 202 Document 1-1Page 1 of 1                   
      BUSINESSOWNERS COMMON POLICY CONDITIONS
All coverages of this policy are subject to the following             (5) Failure to:
conditions.                                                                (a) Furnish necessary heat, water, sew-
A. Cancellation                                                                er service or electricity for 30 con-
    1. The first Named Insured shown in the Declara-                           secutive days or more, except during
       tions may cancel this policy by mailing or deliv-                       a period of seasonal unoccupancy;
       ering to us advance written notice of cancella-                         or
       tion.                                                              (b) Pay property taxes that are owing
    2. We may cancel this policy by mailing or deliv-                          and have been outstanding for more
       ering to the first Named Insured written notice                         than one year following the date due,
       of cancellation at least:                                               except that this provision will not ap-
                                                                               ply where you are in a bona fide dis-
       a. Five days before the effective date of can-                          pute with the taxing authority regard-
           cellation if any one of the following condi-                        ing payment of such taxes.
           tions exists at any building that is Covered
           Property in this policy:                                b. 10 days before the effective date of cancel-
                                                                       lation if we cancel for nonpayment of pre-
          (1) The building has been vacant or unoc-                    mium.
               cupied 60 or more consecutive days.
               This does not apply to:                             c. 30 days before the effective date of cancel-
                                                                       lation if we cancel for any other reason.
              (a) Seasonal unoccupancy; or
                                                               3. We will mail or deliver our notice to the first
              (b) Buildings in the course of construc-             Named Insured's last mailing address known to
                   tion, renovation or addition.                   us.
               Buildings with 65% or more of the rental        4. Notice of cancellation will state the effective
               units or floor area vacant or unoccupied            date of cancellation. The policy period will end
               are considered unoccupied under this                on that date.
               provision.
                                                               5. If this policy is cancelled, we will send the first
          (2) After damage by a Covered Cause of                   Named Insured any premium refund due. If we
               Loss, permanent repairs to the building:            cancel, the refund will be pro rata. If the first
              (a) Have not started;                                Named Insured cancels, the refund may be
                                                                   less than pro rata. The cancellation will be ef-
              (b) Have not been contracted for;
                                                                   fective even if we have not made or offered a
               within 30 days of initial payment of loss.          refund.
          (3) The building has:                                6. If notice is mailed, proof of mailing will be suffi-
              (a) An outstanding order to vacate;                  cient proof of notice.
              (b) An outstanding demolition order; or       B. Changes
              (c) Been declared unsafe by govern-              This policy contains all the agreements between
                   mental authority.                           you and us concerning the insurance afforded.
                                                               The first Named Insured shown in the Declara-
          (4) Fixed and salvageable items have been            tions is authorized to make changes in the terms
               or are being removed from the building          of this policy with our consent. This policy's terms
               and are not being replaced. This does           can be amended or waived only by endorsement
               not apply to such removal that is neces-        issued by us and made a part of this policy.
               sary or incidental to any renovation or
               remodeling.




                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
BP 00 09 X Case
           01 97 2:20-cv-00720-JPS      FiledServices
                                 © Insurance   05/12/20     Page
                                                       Office, Inc., 15 of 202 Document 1-1Page 1 of 3
                                                                     1997
C. Concealment, Misrepresentation Or Fraud                  G. Liberalization
   This policy is void in any case of fraud by you as it       If we adopt any revision that would broaden the
   relates to this policy at any time. It is also void if      coverage under this policy without additional pre-
   you or any other insured, at any time, intentionally        mium within 45 days prior to or during the policy
   conceals or misrepresents a material fact concern-          period, the broadened coverage will immediately
   ing:                                                        apply to this policy.
   1. This policy;                                          H. Other Insurance
   2. The Covered Property;                                    1. If there is other insurance covering the same
   3. Your interest in the Covered Property; or                    loss or damage, we will pay only for the
                                                                   amount of covered loss or damage in excess of
   4. A claim under this policy.                                   the amount due from that other insurance,
D. Examination Of Your Books And Records                           whether you can collect on it or not. But we will
                                                                   not pay more than the applicable Limit of In-
   We may examine and audit your books and rec-
                                                                   surance.
   ords as they relate to this policy at any time during
   the policy period and up to three years afterward.          2. Business Liability Coverage is excess over:
E. Inspections And Surveys                                         a. Any other insurance that insures for direct
                                                                       physical loss or damage; or
   1. We have the right to:
                                                                   b. Any other primary insurance available to
       a. Make inspections and surveys at any time;
                                                                       you covering liability for damages arising
       b. Give you reports on the conditions we find;                  out of the premises or operations for which
           and                                                         you have been added as an additional in-
       c. Recommend changes.                                           sured.
   2. We are not obligated to make any inspections,            3. When this insurance is excess, we will have no
       surveys, reports or recommendations and any                 duty under Business Liability Coverage to de-
       such actions we do not undertake relate only to             fend any claim or "suit" that any other insurer
       insurability and the premiums to be charged.                has a duty to defend. If no other insurer de-
       We do not make safety inspections. We do not                fends, we will undertake to do so; but we will
       undertake to perform the duty of any person or              be entitled to the insured's rights against all
       organization to provide for the health or safety            those other insurers.
       of workers or the public. And we do not warrant      I. Premiums
       that conditions:
                                                               1. The first Named Insured shown in the Declara-
       a. Are safe or healthful; or                                tions:
       b. Comply with laws, regulations, codes or                  a. Is responsible for the payment of all premi-
           standards.                                                  ums; and
   3. Paragraphs 1. and 2. of this condition apply not             b. Will be the payee for any return premiums
       only to us, but also to any rating, advisory, rate              we pay.
       service or similar organization which makes in-
                                                               2. The premium shown in the Declarations was
       surance inspections, surveys, reports or rec-
                                                                   computed based on rates in effect at the time
       ommendations.
                                                                   the policy was issued. On each renewal, con-
   4. Paragraph 2. of this condition does not apply to             tinuation or anniversary of the effective date of
       any inspections, surveys, reports or recom-                 this policy, we will compute the premium in ac-
       mendations we may make relative to certifica-               cordance with our rates and rules then in ef-
       tion, under state or municipal statutes, ordi-              fect.
       nances or regulations, of boilers, pressure
                                                               3. With our consent, you may continue this policy
       vessels or elevators.
                                                                   in force by paying a continuation premium for
F. Insurance Under Two Or More Coverages                           each successive one-year period. The premi-
   If two or more of this policy's coverages apply to              um must be:
   the same loss or damage, we will not pay more                   a. Paid to us prior to the anniversary date; and
   than the actual amount of the loss or damage.




                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
Page 2 of 3 Case 2:20-cv-00720-JPS      FiledServices
                                 © Insurance   05/12/20     Page
                                                       Office, Inc., 16 of 202 DocumentBP1-1
                                                                     1997                 00 09 X 01 97
      b. Determined in accordance with Paragraph                  b. After a loss to your Covered Property only
           2. above.                                                   if, at time of loss, that party is one of the fol-
      Our forms then in effect will apply. If you do not               lowing:
      pay the continuation premium, this policy will                  (1) Someone insured by this insurance;
      expire on the first anniversary date that we                    (2) A business firm:
      have not received the premium.
                                                                           (a) Owned or controlled by you; or
   4. Undeclared exposures or change in your busi-
      ness operation, acquisition or use of locations                      (b) That owns or controls you; or
      may occur during the policy period that are not                 (3) Your tenant.
      shown in the Declarations. If so, we may re-
                                                                  You may also accept the usual bills of lading or
      quire an additional premium. That premium will
                                                                  shipping receipts limiting the liability of carriers.
      be determined in accordance with our rates
      and rules then in effect.                                   This will not restrict your insurance.
J. Premium Audit                                              2. Applicable to Businessowners Liability Cover-
                                                                  age:
   1. This policy is subject to audit if a premium
      designated as an advance premium is shown                   If the insured has rights to recover all or part of
      in the Declarations. We will compute the final              any payment we have made under this policy,
      premium due when we determine your actual                   those rights are transferred to us. The insured
      exposures.                                                  must do nothing after loss to impair them. At
                                                                  our request, the insured will bring "suit" or
   2. Premium shown in this policy as advance pre-
                                                                  transfer those rights to us and help us enforce
      mium is a deposit premium only. At the close of
                                                                  them. This condition does not apply to Medical
      each audit period, we will compute the earned
                                                                  Expenses Coverage.
      premium for that period and send notice to the
      first Named Insured. The due date for audit          L. Transfer Of Your Rights And Duties Under This
      premiums is the same date shown as the due              Policy
      date on the bill. If the sum of the advance and         Your rights and duties under this policy may not
      audit premiums paid for the policy period is            be transferred without our written consent except
      greater than the earned premium, we will re-            in the case of death of an individual Named In-
      turn the excess to the first Named Insured.             sured.
   3. The first Named Insured must keep records of            If you die, your rights and duties will be transferred
      the information we need for premium computa-            to your legal representative but only while acting
      tion and send us copies at such times as we             within the scope of duties as your legal repre-
      may request.                                            sentative. Until your legal representative is ap-
K. Transfer Of Rights Of Recovery Against Others              pointed, anyone having proper temporary custody
   To Us                                                      of your property will have your rights and duties
                                                              but only with respect to that property.
   1. Applicable to Businessowners Property Cover-
      age:
      If any person or organization to or for whom we
      make payment under this policy has rights to
      recover damages from another, those rights
      are transferred to us to the extent of our pay-
      ment. That person or organization must do
      everything necessary to secure our rights and
      must do nothing after loss to impair them. But
      you may waive your rights against another par-
      ty in writing:
      a. Prior to a loss to your Covered Property.




                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
BP 00 09 X Case
           01 97 2:20-cv-00720-JPS      FiledServices
                                 © Insurance   05/12/20     Page
                                                       Office, Inc., 17 of 202 Document 1-1Page 3 of 3
                                                                     1997
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    MICHIGAN CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
   BUSINESSOWNERS LIABILITY COVERAGE FORM
   BUSINESSOWNERS COMMON POLICY CONDITIONS

A. Businessowners Special Property Coverage                    (c) With your consent, the licensed contractor
   Form is amended as follows:                                      hired by you to perform repair, replacement,
   1. Paragraph E.2. Appraisal Property Loss Con-                   or removal services on the lost or damaged
      dition is replaced by the following:                          real property;
      2. Appraisal                                              according to the provisions of Public Act 217.
                                                                We will notify you, any mortgageholder and the
         If we and you disagree on the amount of                municipality of any loss subject to the provi-
         loss, either may make written demand for               sions of Public Act 217.
         an appraisal of the loss. In this event, each
         party will select a competent and independ-            If a municipality has elected to apply the provi-
         ent appraiser. The two appraisers will select          sions of MICH. COMP. LAWS § 500.3011, any
         a competent and impartial umpire. If they              further payment for claims for loss or damage
         cannot agree, either may request that se-              to your covered property caused by fire or ex-
         lection be made by a judge of a court hav-             plosion of $2,000 or more will be withheld if
         ing jurisdiction. The appraisers will state            you have failed to submit a required report to
         separately the amount of loss. If they fail to         the fire or law enforcement authority designat-
         agree, they will submit their differences to           ed by the municipality.
         the umpire. A decision agreed to by any two      B. Businessowners Liability Coverage Form is
         will be binding. Each party will:                   amended as follows:
         a. Pay its chosen appraiser; and                    1. Paragraph A.1.d.(6) Coverage Extension –
         b. Bear the other expenses of the apprais-             Supplementary Payments is replaced by the
             al and umpire equally.                             following:
         If there is an appraisal, we will still retain                (6) Prejudgment       interest   awarded
         our right to deny the claim.                                       against the insured on the part of the
                                                                            judgment we pay.
   2. The following is added to Paragraph E.4. Legal
      Action Against Us Property Loss Condition:             2. Paragraph E.2. Duties In The Event Of Oc-
                                                                currence, Offense, Claim Or Suit Liability
      The time for commencing an action against us              And Medical Expenses General Condition is
      is tolled from the time you notify us of the loss         amended as follows:
      or damage until we formally deny liability for
      the claim.                                                a. Paragraph b. is replaced by the following:
   3. The following is added to Paragraph E.6. Loss                 b. If a claim is made or "suit" is brought
      Payment Property Loss Condition and Para-                         against any insured, you must:
      graph F.2. Mortgageholders Property General                      (1) Immediately record the specifics of
      Condition:                                                            the claim or "suit" and the date re-
      If a municipality has elected to apply the provi-                     ceived; and
      sions of 1998 Michigan Public Act 217, a part                    (2) Notify us as soon as practicable.
      of our payment for fire, explosion, vandalism,                    You must see to it that we receive notice
      windstorm or hail, or riot or civil commotion                     of the claim or "suit" as soon as practi-
      loss or damage to your covered real property in                   cable.
      that municipality will be withheld if the loss or
      damage is subject to the provisions of the Act.                  Notice given by or on behalf of the in-
      The withheld amount will be paid either to:                      sured to our authorized agent, with par-
                                                                       ticulars sufficient to identify the insured,
     (a) The municipality;                                             shall be considered notice to us.
     (b) You and the mortgageholder, if any; or

                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
BP 01 36 X Case
           09 17 2:20-cv-00720-JPS      FiledServices
                                 © Insurance  05/12/20      Page
                                                       Office, Inc., 18 of 202 Document 1-1Page 1 of 2
                                                                     2017
      b. Paragraph d. is replaced by the following:    C. Businessowners Common Policy Conditions is
         d. Failure to:                                   amended as follows:
           (1) Give us notice of an "occurrence",        Paragraphs A.1., A.2., A.3. and A.5. Cancellation
                offense, claim or "suit" as soon as      are replaced by the following:
                practicable; or                          1. The first Named Insured shown in the Declara-
           (2) Immediately send us copies of de-            tions may cancel this Policy by giving us or our
                mands, notices, summonses or legal          authorized agent notice of cancellation.
                papers received in connection with       2. We may cancel this Policy by mailing or deliv-
                the claim or "suit";                        ering to the first Named Insured, with postage
            shall not invalidate the claim made by          fully prepaid, written notice of cancellation at
            you if it shall be shown that it was not        least:
            reasonably possible to give us notice as        a. 10 days before the effective date of cancel-
            soon as practicable or to immediately              lation if we cancel for nonpayment of pre-
            send us copies, and that you gave us               mium; or
            notice and sent us copies as soon as            b. 30 days before the effective date of cancel-
            was reasonably possible.                           lation if we cancel for any other reason.
      c. The following paragraph is added:               3. We will mail or deliver our notice to the first
         e. No insureds will, except at their own           Named Insured's last mailing address known to
            cost, voluntarily make a payment, as-           us or our authorized agent.
            sume any obligation, or incur any ex-        5. If this Policy is cancelled, we will send the first
            pense, other than for first aid, without        Named Insured any pro rata premium refund
            our consent.                                    due. The minimum earned premium shall not
                                                            be less than the pro rata premium for the ex-
                                                            pired time or $25.00, whichever is greater. The
                                                            cancellation will be effective even if we have
                                                            not made or offered a refund.




                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
Page 2 of 2 Case 2:20-cv-00720-JPS      FiledServices
                                 © Insurance  05/12/20      Page
                                                       Office, Inc., 19 of 202 DocumentBP1-1
                                                                     2017                 01 36 X 09 17
                                                                                 Renewal

                                Businessowners Property Coverage Declarations

Customer Number: 0110398633                     Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                       at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                 Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                     DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                            305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                        TROY, MI 48084
                                                           248-290-0650




                                           Description of Location or Premises

                                                                                                          Protection
     Loc    Bldg Building and Occupancy Description                          Construction                   Class

      1      1   Building #1 - Childcare                                     Joisted Masonry                    03
                 [1052] Childcare

      2      1   Building #1 - Childcare                                     Joisted Masonry                    05
                 [1052] Childcare




   DSBP 01 04 14 Case   2:20-cv-00720-JPS Filed 05/12/20 Page 20 of 202 Document 07/30/2019
                                                                                 1-1        11:48:50
                                                                                    Renewal

                                Businessowners Property Coverage Declarations

Customer Number: 0110398633                      Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                        at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                         21987
Paradigm Care & Enrichment Center, LLC                       DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                              305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                          TROY, MI 48084
                                                             248-290-0650




                                        Businessowners Property Coverage Schedule


    Loc   Bldg   Type                                                                    Limit of Insurance       Premium
    1     1      Building                                                                      $2,508,100             $4,017
                 Replacement Cost
                 Inflation Guard – 4%
                 Deductible – $1,000


    Loc   Bldg   Type                                                                    Limit of Insurance       Premium
    1     1      Business Personal Property                                                      $237,400              $780
                 Replacement Cost
                 Inflation Guard – 2%
                 Deductible – $1,000


    Loc   Bldg   Type                                                                    Limit of Insurance       Premium
    2     1      Building                                                                      $1,022,400             $1,783
                 Replacement Cost
                 Inflation Guard – 4%
                 Deductible – $1,000


    Loc   Bldg   Type                                                                    Limit of Insurance       Premium
    2     1      Business Personal Property                                                       $86,900              $445
                 Replacement Cost
                 Inflation Guard – 2%
                 Deductible – $1,000


   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DSBP 03 04 14 Case    2:20-cv-00720-JPS Filed 05/12/20 Page 21 of 202 Document 07/30/2019
                                                                                  1-1        11:48:50
                                                                                    Renewal

                      Businessowners Property Endorsements and Miscellaneous Premiums

Customer Number: 0110398633                       Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                         at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                       DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                              305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                          TROY, MI 48084
                                                             248-290-0650




                                         Endorsements – Applicable to All Locations

   Description                                                         Limit          Form Number          Premium

   Equipment Breakdown                                                                WB80CF                       $485


                                                  Miscellaneous Premiums

   Description                                                                        Form Number          Premium
   Terrorism Risk Insurance Act                                                                                      $0
   Terrorism Risk Insurance Act (Fire Only)                                                                          $0



                                                              Total Businessowners Property Premium:              $7,510
   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DSBP 07 04 14 Case     2:20-cv-00720-JPS Filed 05/12/20 Page 22 of 202 Document 07/30/2019
                                                                                   1-1        11:48:50
                                                                                Renewal

                             Businessowners Property Additional Interest Schedule

Customer Number: 0110398633                    Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                      at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                    DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                           305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                       TROY, MI 48084
                                                          248-290-0650




                                             Additional Interest Schedule
     Loc Name and Address                                               Reference/Loan Number         Interest

      1   Clarkston State Bank                                                                    Mortgageholder
          PO Box 249
          Clarkston, MI 48347




      1   Comerica Bank ISAOA                                                                     Mortgageholder
      2   PO Box 863299
          Plano, TX 75086




      1   Oakland County Business Finance & US Small Business                                     Mortgageholder
          Administration
          2100 Pontiac Lake Rd
          Waterford, MI 48328-2762




   DSBP 08 04 14 Case   2:20-cv-00720-JPS Filed 05/12/20 Page 23 of 202 Document 07/30/2019
                                                                                 1-1        11:48:50
                                                                                Renewal

                                   Businessowners Property Forms Schedule

Customer Number: 0110398633                    Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                      at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                    DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                           305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                       TROY, MI 48084
                                                          248-290-0650




                                                  Forms Schedule
   Number              Edition   Description
   NS0203              0118      BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
   WB80CF              0118      EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT
   WB77CF              0414      ADDITIONAL INSURED ENDORSEMENT
   WB2583CF            0414      ADDITIONAL INTEREST NAME EXTENSION
   BP1203Z             0689      LOSS PAYABLE PROVISIONS




   DSBP 09 04 14 Case   2:20-cv-00720-JPS Filed 05/12/20 Page 24 of 202 Document 07/30/2019
                                                                                 1-1        11:48:50
                            BUSINESSOWNERS SPECIAL
                            PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage.                  (d) Appliances used for refrigerating,
Read the entire policy carefully to determine rights,                     ventilating, cooking, dishwashing or
duties and what is and is not covered.                                    laundering; and
Throughout this Coverage Form the words "you" and                 (6) If not covered by other insurance:
"your" refer to the Named Insured shown in the                        (a) Additions under construction, alter-
Declarations. The words "we", "us" and "our" refer to                     ations and repairs to the buildings
the company providing this insurance.                                     or structures;
Other words and phrases that appear in quotation                     (b) Materials, equipment, supplies and
marks have special meaning. Refer to Section G.                           temporary structures, on or within
Definitions.                                                              1,000 feet of the described premis-
A. Coverage                                                               es, used for making additions, al-
   We will pay for direct physical loss of or damage                      terations or repairs to the buildings
   to Covered Property at the premises described in                       or structures.
   the Declarations caused by or resulting from any             b. Business Personal Property located in or
   Covered Cause of Loss.                                          on the buildings or structures at the de-
   1. Covered Property                                             scribed premises or in the open (or in a
                                                                   vehicle) within 1,000 feet of the buildings
        Covered Property, includes Buildings as de-                or structures or within 1000 feet of the
        scribed under Paragraph a. below, Business                 premises described in the Declarations,
        Personal Property as described under Para-                 whichever distance is greater, including:
        graph b. below, or both, depending on
        whether a Limit of Insurance is shown in the              (1) Property you own that is used in your
        Declarations for that type of property. Regard-                business;
        less of whether coverage is shown in the Dec-             (2) Property of others that is in your care,
        larations for Buildings, Business Personal                     custody or control, except as otherwise
        Property, or both, there is no coverage for                    provided in Loss Payment Property
        property described under Paragraph 2. Prop-                    Loss Condition E.6.d.(3)(b);
        erty Not Covered.                                         (3) Tenant's improvements and better-
       a. Buildings, meaning the buildings and                         ments. Improvements and betterments
          structures at the premises described in the                  are fixtures, alterations, installations or
          Declarations, including:                                     additions:
         (1) Completed additions;                                     (a) Made a part of the building or struc-
         (2) Fixtures, including outdoor fixtures;                        ture you occupy but do not own;
                                                                          and
         (3) Permanently installed:
                                                                     (b) You acquired or made at your ex-
             (a) Outdoor fences;                                          pense but cannot legally remove;
             (b) Outdoor signs attached to build-                 (4) Leased personal property for which
                 ings;                                                 you have a contractual responsibility to
            (c) Machinery; and                                         insure, unless otherwise provided for
                                                                       under Paragraph A.1.b.(2); and
            (d) Equipment;
                                                                  (5) Exterior building glass, if you are a
         (4) Your personal property in apartments,
                                                                       tenant and no Limit Of Insurance is
             rooms or common areas furnished by
             you as landlord;                                          shown in the Declarations for Building
                                                                       property. The glass must be owned by
         (5) Personal property owned by you that is                    you or in your care, custody or control;
             used to maintain or service the build-
             ings or structures or the premises, in-              (6) Outdoor fences; and
             cluding:                                             (7) Outdoor signs permanently attached to
            (a) Fire extinguishing equipment;                         a building
            (b) Outdoor furniture;
            (c) Floor coverings; and



NS 0203 01 18                         West Bend Mutual Insurance Company                           Page 1 of 41
            Case 2:20-cv-00720-JPSWest
                                   Filed  05/12/20
                                       Bend, WisconsinPage
                                                       5309525 of 202 Document 1-1
   2. Property Not Covered                                  4. Limitations
      Covered Property does not include:                       a. We will not pay for loss of or damage to:
      a. Aircraft, automobiles, motortrucks and                  (1) Steam boilers, steam pipes, steam
         other vehicles subject to motor vehicle                     engines or steam turbines caused by
         registration;                                               or resulting from any condition or event
      b. "Money" or "securities" except as provided                  inside such equipment. But we will pay
         in the:                                                     for loss of or damage to such equip-
                                                                     ment caused by or resulting from an
        (1) Money And Securities Coverage Ex-                        explosion of gases or fuel within the
             tension; or                                             furnace of any fired vessel or within the
        (2) Employee Dishonesty Coverage Ex-                         flues or passages through which the
             tension;                                                gases of combustion pass;
      c. Contraband, or property in the course of                (2) Hot water boilers or other water heat-
         illegal transportation or trade;                            ing equipment caused by or resulting
      d. Land (including land on which the property                  from any condition or event inside such
         is located), water, growing crops or lawns                  boilers or equipment, other than an ex-
                                                                     plosion;
         (other than lawns which are part of a
         vegetated roof);                                        (3) Property that is missing, where the
      e. Outdoor radio or television antennas (in-                   only evidence of the loss or damage is
         cluding satellite dishes) and their lead-in                 a shortage disclosed on taking invento-
                                                                     ry, or other instances where there is no
         wiring, masts or towers, signs (other than
         signs attached to buildings), trees, shrubs                 physical evidence to show what hap-
         or plants (other than trees, shrubs or                      pened to the property. This limitation
                                                                     does not apply to the coverage for
         plants which are part of a vegetated roof),
         all except as provided in the:                              Money and Securities;
        (1) Outdoor Property Coverage Extension;                 (4) Property that has been transferred to a
             or                                                      person or to a place outside the de-
                                                                     scribed premises on the basis of unau-
        (2) Outdoor Signs Coverage Extension;                        thorized instructions; and
      f. Watercraft (including motors, equipment                 (5) The interior of any building or structure
         and accessories) while afloat.                              or to personal property in the building
      g. "Computer(s)" which are permanently                         or structure, caused by or resulting
         installed or designed to be permanently                     from rain, snow, sleet, ice, sand or
         installed in any aircraft, watercraft, mo-                  dust, whether driven by wind or not,
         tortruck or other vehicle subject to motor                  unless:
         vehicle registration. This paragraph does                   (a) The building or structure first sus-
         not apply to "computer(s)" while held as                        tains damage by a Covered Cause
         "stock".                                                        of Loss to its roof or walls through
      h. Animals, unless owned by others and                             which the rain, snow, sleet, ice,
         boarded by you, or if owned by you, only                        sand or dust enters; or
         as "stock" while inside of buildings.                       (b) The loss or damage is caused by or
       i. Any apparatus used for medical, surgical,                      results from thawing of snow, sleet
          chiropractic, pharmaceutical, dental, x-ray,                   or ice on the building or structure.
          or nursing services or treatments, or cryo-            (6) Lawns, trees, shrubs or plants which
          therapy;                                                   are part of a vegetated roof, caused by
       j. Any apparatus using lasers, radiology, or                  or resulting from:
          "intense pulse light."                                    (a) Dampness or dryness of atmos-
      k. Any apparatus providing cryotherapy or                          phere or of soil supporting the veg-
          similar supercooling treatments.                               etation;
   3. Covered Causes Of Loss                                        (b) Changes in or extremes of temper-
                                                                         ature;
      Direct physical loss unless the loss is exclud-
      ed or limited.                                                (c) Disease;
                                                                    (d) Frost or hail; or
                                                                    (e) Rain, snow, ice or sleet.




Page 2 of 41                         West Bend Mutual Insurance Company                       NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309526 of 202 Document 1-1
      b. We will not pay for loss of or damage to                    (a) All amounts due from your custom-
         the following types of property unless                          ers and that you are unable to col-
         caused by the "specified causes of loss"                        lect;
         or building glass breakage:                                 (b) Interest charges on any loan re-
        (1) Animals, and then only if they are killed                    quired to offset amounts you are
             or their destruction is made necessary.                     unable to collect pending our pay-
        (2) Fragile articles such as glassware,                          ment of these amounts;
             statuary, marble, chinaware and porce-                  (c) Collection expenses in excess of
             lain, if broken. This restriction does not                  your normal collection expenses
             apply to:                                                   that are made necessary by loss or
            (a) Glass that is part of the exterior or                    damage; and
                 interior of a building or structure;                (d) Other reasonable expenses that
            (b) Containers of property held for sale;                     you incur to re-establish your rec-
                or                                                        ords of accounts receivable;
            (c) Photographic or scientific instru-                    that result from direct physical loss or
                ment lenses.                                          damage by any Covered Cause of
                                                                      Loss to your records of accounts re-
      c. For loss or damage by theft, the following                   ceivable.
         types of property are covered only up to
         the limits shown:                                        (2) The most we will pay under this Cov-
                                                                      erage Extension for loss or damage in
        (1) $2,500 for furs, fur garments and gar-                    any one occurrence at the described
             ments trimmed with fur;                                  premises is $250,000.
        (2) $2,500 for jewelry, watches, watch                        For accounts receivable not at the de-
             movements, jewels, pearls, precious                      scribed premises, the most we will pay
             and semi-precious stones, bullion,                       is $2,500.
             gold, silver, platinum and other pre-
             cious alloys or metals. This limit does              (3) Section B. Exclusions does not apply
             not apply to jewelry and watches worth                   to this Coverage Extension except for:
             $100 or less per item; and                              (a) Paragraph B.1.b., Governmental
        (3) $2,500 for patterns, dies, molds and                          Action;
             forms.                                                  (b) Paragraph B.1.c., Nuclear Hazard;
   5. Additional Coverages and Coverage                              (c) Paragraph B.1.e., War And Military
      Extensions                                                          Action;
      a. Additional Coverages                                        (d) Paragraph B.2.c., Dishonesty;
         In addition to the Limits Of Insurance, you                 (e) Paragraph B.2.f., False Pretense;
         may extend the insurance provided by this                    (f) Paragraph B.3.; and
         policy to the Additional Coverages.
                                                                     (g) Paragraph B.5., Accounts Receiva-
      b. Coverage Extensions                                              ble Exclusions.
         Except as otherwise provided, Coverage                    Section D. Deductibles applies to this
         Extensions apply to property located in or                Coverage Extension.
         on the building described in the Declara-
         tions or in the open (or in a vehicle) within
         1,000 feet of the described premises, un-
         less a higher Limit Of Insurance is shown
         in the Declarations.
      Unless otherwise indicated, the limits of in-
      surance provided by these Additional Cover-
      ages and Coverage Extensions are in addi-
      tion to Section C. Limits Of Insurance.
      a. Accounts Receivable
        (1) You may extend the insurance that
            applies to Business Personal Property
            to apply to accounts receivable. We
            will pay:



NS 0203 01 18                         West Bend Mutual Insurance Company                        Page 3 of 41
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309527 of 202 Document 1-1
      b. Business Income                                                 i. Net Income (Net Profit or Loss
        (1) Business Income                                                 before income taxes) that would
                                                                            have been earned or incurred if
           (a) We will pay for the actual loss of                           no physical loss or damage had
               Business Income you sustain due                              occurred, but not including any
               to the necessary suspension of                               Net Income that would likely
               your “operations” during the “period                         have been earned as a result of
               of restoration”. The suspension                              an increase in the volume of
               must be caused by direct physical                            business due to favorable busi-
               loss of or damage to property at the                         ness conditions caused by the
               described premises. The loss or                              impact of the Covered Cause of
               damage must be caused by or re-                              Loss on customers or on other
               sult from a Covered Cause of Loss.                           businesses;
               With respect to loss of or damage
               to personal property in the open or                      ii. Continuing normal operating
               personal property in a vehicle, the                          expenses incurred, including
               described premises include the ar-                           payroll; and
               ea within 1,000 feet of such prem-                      iii. Tuition and fees.
               ises.                                            (2) Extended Business Income
               With respect to the requirements                    (a) If the necessary suspension of your
               set forth in the preceding para-                         “operations” produces a Business
               graph, if you occupy only part of a                      Income loss payable under this pol-
               building, your premises means:                           icy, we will pay for the actual loss of
                i. The portion of the building which                    Business Income you incur during
                   you rent, lease or occupy;                           the period that:
                ii. The area within 1,000 feet of the                    i. Begins on the date property
                    building or within 1,000 feet of                        except finished stock is actually
                    the premises described in the                           repaired, rebuilt or replaced and
                    Declarations, whichever dis-                            “operations” are resumed; and
                    tance is greater (with respect to                    ii. Ends on the earlier of:
                    loss of or damage to personal
                    property in the open or personal                         (i) The date you could restore
                    property in a vehicle); and                                  your “operations”, with rea-
                                                                                 sonable speed, to the level
               iii. Any area within the building or                              which would generate the
                    at the described premises, if                                Business Income amount
                    that area services, or is used to                            that would have existed if no
                    gain access to, the portion of                               direct physical loss or dam-
                    the building which you rent,                                 age had occurred; or
                    lease or occupy.
                                                                            (ii) 180 consecutive days after
           (b) We will only pay for loss of Busi-                                the date determined in Para-
               ness Income that you sustain dur-                                 graph (i) above.
               ing the “period of restoration” and
               that occurs within 12 consecutive                    However, Extended Business Income
               months after the date of direct                      does not apply to loss of Business In-
               physical loss or damage.                             come incurred as a result of unfavora-
                                                                    ble business conditions caused by the
           (c) Business Income means the:                           impact of the Covered Cause of Loss
                                                                    in the area where the described prem-
                                                                    ises are located.
                                                                    Loss of Business Income must be
                                                                    caused by direct physical loss or dam-
                                                                    age at the described premises caused
                                                                    by or resulting from any Covered
                                                                    Cause of Loss.




Page 4 of 41                        West Bend Mutual Insurance Company                        NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309528 of 202 Document 1-1
        (3) Business Income From Dependent                                The dependent property must be
            Properties                                                    located in the coverage territory of
           (a) We will pay for the actual loss of                         this policy.
               Business Income you sustain due                      (e) Secondary dependent property
               to physical loss or damage at the                        means an entity which is not owned
               premises of a dependent property                         or operated by a dependent proper-
               or secondary dependent property                          ty and which:
               caused by or resulting from any                              i. Delivers materials or services to
               Covered Cause of Loss.                                           a dependent property, which in
               However, this Additional Coverage                                turn are used by the dependent
               does not apply when the only loss                                property in providing materials
               at the premises of a dependent                                   or services to you; or
               property is loss or damage to "elec-                        ii. Accepts materials or services
               tronic data", including destruction or                           from a dependent property
               corruption of "electronic data". If the                          which in turn accept your mate-
               dependent property or secondary                                  rials or services.
               dependent property sustains loss or
               damage to "electronic data" and                             A road, bridge, tunnel, waterway,
               other property, coverage under this                         airfield, pipeline or any other similar
               Additional Coverage will not contin-                        area or structure is not a secondary
               ue once the other property is re-                           dependent property.
               paired, rebuilt or replaced.                                Any property which delivers any of
               The most we will pay under this                             the following services is not a sec-
               Additional Coverage is $5,000.                              ondary dependent property with re-
                                                                           spect to such services.
           (b) We will reduce the amount of your
               Business Income loss, other than                             i. Water supply services;
               Extra Expense, to the extent you                            ii. Wastewater removal services;
               can resume "operations", in whole
                                                                          iii. Communication supply services;
               or in part, by using any other avail-
               able:                                                      iv. Power supply services.
                i. Source of materials; or                                 The secondary dependent property
                                                                           must be located in the coverage
               ii. Outlet for your products.                               territory of this policy.
           (c) If you do not resume "operations",
                                                                     (f) The coverage period for Business
               or do not resume "operations" as
                                                                         Income under this Additional Cov-
               quickly as possible, we will pay                          erage:
               based on the length of time it would
               have taken to resume "operations"                          i. Begins immediately after the
               as quickly as possible.                                       time of direct physical loss or
                                                                             damage caused by or resulting
           (d) Dependent property means proper-                              from any Covered Cause of
               ty owned by others whom you de-                               Loss at the described premises
               pend on to:
                                                                             of the dependent property or
                 i. Deliver materials or services to                         secondary dependent property;
                    you, or to others for your ac-                           and
                    count. But series does not mean
                                                                          ii. Ends on the date when the
                    water      supply      services,
                                                                              property at the premises of the
                    wastewater removal services,                              dependent property or second-
                    communication supply services                             ary dependent property should
                    or power supply services;
                                                                              be repaired, rebuilt or replaced
                 ii. Accept your products or ser-                             with reasonable speed and simi-
                     vices;                                                   lar quality.
                iii. Manufacture your products for
                     delivery to your customers un-
                     der contract for sale; or
                iv. Attract customers to your busi-
                    ness.


NS 0203 01 18                        West Bend Mutual Insurance Company                            Page 5 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309529 of 202 Document 1-1
            (g) The Business Income coverage                        (b) Accidental loss of limbs or multiple
                period as stated in Paragraph (f)                       fingers;
                does not include any increased pe-                   (c) Total loss of sight, speech or hear-
                riod required due to the enforce-                        ing.
                ment of or compliance with any or-
                dinance or law that:                              The limit of insurance provided for this
                                                                  coverage is $50,000 per policy period
                 i. Regulates the construction, use
                    or repair, or requires the tearing            Section D. Deductibles does not apply to
                    down of any property; or                      this Additional Coverage.
                ii. Requires an insured or others to           d. Change in Temperature or Humidity
                    test for, monitor, clean up, re-              We will pay for loss or damage to Covered
                    move, contain, treat, detoxify or             Property as a result of change in tempera-
                    neutralize, or in any way re-                 ture or humidity due to direct physical
                    spond to, or assess the effects               damage to building or equipment, only
                    of "pollutants".                              while such equipment is at the described
                The expiration date of this policy                premises. The damage to the building or
                will not reduce the Business In-                  equipment must have been caused by a
                come coverage period.                             Covered Cause of Loss.
            (h) The definition of Business Income                 The most we will pay for loss or damage
                contained in the Business Income                  under this Coverage Extension is $50,000
                Additional Coverage also applies to               at each described premises for Covered
                this Business Income From De-                     Property other than Electronic Data Pro-
                pendent Properties Additional Cov-                cessing Equipment and Software Cover-
                erage.                                            age and Fine Arts coverage afforded by
                                                                  the applicable Coverage Extension.
      c. Business Travel Accidental Death
         Benefit                                                  Business Income or Extra Expense does
                                                                  not apply to this Coverage Extension.
         We will pay a Business Travel Accidental
         Death Benefit for any expenses incurred                  The limit of insurance provided under this
         by the Named Insured if a "Director" or Of-              Coverage reduces the Limit Of Insurance
         ficer suffers an injury resulting in death or            shown in the Declarations.
         loss of limbs, sight, speech or hearing as               Section D. Deductibles applies to this
         described in Paragraph (2) below, while                  Coverage Extension.
         traveling on a common carrier for busi-               e. Civil Authority
         ness purposes during the policy.
                                                                  When a Covered Cause of Loss causes
        (1) There will be no coverage if the cause                damage to property other than property at
             of the injury that resulted in loss was:
                                                                  the described premises, we will pay for the
            (a) an intentional act by the insured;                actual loss of Business Income you sus-
            (b) an act of suicide or attempted sui-               tain and necessary Extra Expense caused
                cide, whether or not the deceased                 by action of civil authority that prohibits
                was sane or insane at the time of                 access to the described premises provid-
                the attempted suicide;                            ed that both of the following apply:
           (c) an act of war;                                    (1) Access to the area immediately sur-
                                                                     rounding the damaged property is pro-
           (d) a disease process.                                    hibited by civil authority as a result of
        (2) For the purpose of this additional cov-                  the damage, and the described prem-
            erage, we will pay the Business Travel                   ises are within that area but are not
            Accident Benefit amount if the injury                    more than one mile from the damaged
            resulted in:                                             property; and
            (a) Physical damage to the body                      (2) The action of civil authority is taken in
                caused by violence, fracture, or an                  response to dangerous physical condi-
                accident during the policy term that                 tions resulting from the damage or con-
                results in loss of life no later than                tinuation of the Covered Cause of Loss
                180 days after the policy expiration,                that caused the damage, or the action
                the date of cancellation or the date                 is taken to enable a civil authority to
                of non-renewal;                                      have unimpeded access to the dam-
                                                                     aged property.



Page 6 of 41                         West Bend Mutual Insurance Company                       NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309530 of 202 Document 1-1
        Civil Authority Coverage for necessary                      (d) Use of defective material or meth-
        Business Income and Extra Expense will                          ods in construction, remodeling or
        begin immediately after the time of the first                   renovation if the abrupt collapse
        action of civil authority that prohibits ac-                    occurs after the construction, re-
        cess to the described premises and will                         modeling or renovation is complete,
        apply for a period of up to four consecu-                       but only if the collapse is caused in
        tive weeks from the date on which such                          part by:
        coverage began.                                                  i. A cause of loss listed in Para-
        The definitions of Business Income and                              graph (2)(a) or (2)(b);
        Extra Expense contained in the Business                         ii. One or more of the "specified
        Income and Extra Expense Additional                                 causes of loss";
        Coverages also apply to this Civil Authori-
        ty Additional Coverage. The Civil Authority                     iii. Breakage of building glass;
        Additional Coverage is not subject to the                       iv. Weight of people or personal
        Limits of Insurance.                                                 property; or
        Section D. Deductibles does not apply to                         v. Weight of rain that collects on a
        this Additional Coverage.                                            roof.
      f. Collapse                                                (3) This Additional Coverage – Collapse
         The coverage provided under this Addi-                      does not apply to:
         tional Coverage – Collapse applies only to                 (a) A building or any part of a building
         an abrupt collapse as described and lim-                       that is in danger of falling down or
         ited in Paragraphs f.(1) through f.(7).                        caving in;
        (1) For the purpose of this Additional Cov-                 (b) A part of the building that is stand-
            erage – Collapse, abrupt collapse                           ing, even if it has separated from
            means an abrupt falling down or caving                      another part of the building; or
            in of a building or any part of a building
                                                                    (c) A building that is standing or any
            with the result that the building or part                   part of a building that is standing,
            of the building cannot be occupied for                      even if it shows evidence of crack-
            its intended purpose.
                                                                        ing, bulging, sagging, bending,
        (2) We will pay for direct physical loss or                     leaning, settling, shrinkage or ex-
            damage to Covered Property, caused                          pansion.
            by an abrupt collapse of a building or
                                                                 (4) With respect to the following property:
            any part of a building insured under
            this policy or that contains Covered                    (a) Awnings;
            Property insured under this policy, if                  (b) Gutters and downspouts;
            such collapse is caused by one or
            more of the following:                                  (c) Yard fixtures;
           (a) Building decay that is hidden from                   (d) Outdoor swimming pools;
                view, unless the presence of such                   (e) Piers, wharves and docks;
                decay is known to an insured prior                   (f) Beach or diving platforms or appur-
                to collapse;                                             tenances;
           (b) Insect of vermin damage that is                      (g) Retaining walls; and
                hidden from view, unless the pres-
                ence of such damage is known to                     (h) Walks, roadways and other paved
                an insured prior to collapse;                            surfaces;
           (c) Use of defective material or meth-                    if an abrupt collapse is caused by a
                ods in construction, remodeling or                   cause of loss listed in Paragraphs
                renovation if the abrupt collapse                    (2)(a) through (2)(f), we will pay for
                occurs during the course of the                      loss or damage to that property only if
                construction, remodeling or renova-                  such loss or damage is a direct result
                tion; or                                             of the abrupt collapse of a building in-
                                                                     sured under this policy and the proper-
                                                                     ty is Covered Property under this poli-
                                                                     cy.




NS 0203 01 18                        West Bend Mutual Insurance Company                        Page 7 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309531 of 202 Document 1-1
        (5) If personal property abruptly falls down              We will pay any loss of Business Income
            or caves in such collapse is not the re-              or any necessary Extra Expense costs
            sult of abrupt collapse of a building, we             (other than the expense to repair or re-
            will pay for loss or damage to Covered                place property) you incur arising from the
            Property caused by such collapse of                   shutdown or suspension of your “opera-
            personal property only if:                            tions”, including but not limited to:
           (a) The collapse of personal property                 (1) The cost of cleaning your equipment or
                was caused by a cause of loss                         disinfecting the insured premises in
                listed in Paragraphs (2)(a) through                   accordance with the jurisdictional
                (2)(d) of this Additional Coverage;                   board’s requirements;
           (b) The personal property which col-                  (2) The cost of replacing consumable
                lapses is inside a building; and                      goods declared by the jurisdictional
           (c) The property which collapses is not                    board to be contaminated;
                of a kind listed in Paragraph (4), re-           (3) The cost of testing the insured premis-
                gardless of whether that kind of                     es to confirm the elimination of the
                property is considered to be per-                    "communicable disease" or "water-
                sonal property or real property.                     borne pathogen";
            The coverage stated in this Paragraph                (4) The cost of necessary medical tests,
            (5) does not apply to personal property                  doctor’s care, hospitalization, blood
            if marring and/or scratching is the only                 work or vaccines for infected persons
            damage to that personal property                         as required by the jurisdictional board;
            caused by the collapse.                              (5) The extra advertising costs to restore
        (6) This Additional Coverage – Collapse                       your business reputation;
            does not apply to personal property                  (6) The cost to evacuate the insured prem-
            that has not abruptly fallen down or                      ises;
            caved in, even if the personal property
            shows evidence of cracking, bulging,                 (7) To avoid or minimize the suspension of
            sagging, bending, leaning, settling,                      business and to continue “operations”
            shrinkage or expansion.                                   at the described premises or at re-
                                                                      placement or temporary locations, in-
        (7) The Additional Coverage – Collapse                        cluding relocation expenses and costs
            will not increase the Limits of Insur-                    to equip and operate the replacement
            ance provided in this policy.                             or temporary locations; and
        (8) The term Covered Cause of Loss                       (8) To minimize the suspension of your
            includes the Additional Coverage –                        “operations” if you cannot continue
            Collapse as described and limited in                      your “operations”.
            Paragraphs f.(1) through f.(7).
                                                                 The most we will pay under this Additional
         Section D. Deductibles applies to this                  Coverage for loss in any one occurrence is
         Additional Coverage.                                    $50,000. The most we will pay for all loss-
      g. Communicable Disease Business                           es in a policy period is $100,000.
         Income and Extra Expense Coverage                       The coverage for Business Income and Ex-
         You may extend this insurance to apply to               tra Expense will begin 24 hours after the
         the actual loss of Business Income or Ex-               jurisdictional board shuts down or sus-
         tra Expense that you sustain as the result              pends your “operations” and will end within
         of your “operations” being temporarily shut             30 days after the jurisdictional body certi-
         down or suspended as ordered by a local,                fies that the described premises are habit-
         state, or federal board of health or similar            able and that you may fully or partially re-
         governmental board that has jurisdiction                sume your “operations”.
         over your “operations”. The shutdown or               h. Computer Fraud Coverage
         suspension must be due to an outbreak of
         a “communicable disease” or a “water-                   (1) We will pay for loss or damage to
         borne pathogen” at the insured premises                      "money", "securities" and "other prop-
         as described in the Declarations.                            erty" resulting directly from “computer
                                                                      fraud”.
                                                                 (2) Exclusions – We will not pay for:




Page 8 of 41                         West Bend Mutual Insurance Company                      NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309532 of 202 Document 1-1
           (a) Loss resulting from "theft" or any               (2) The cancellation must be ordered by a
               other dishonest act committed by                     local, state or federal Board of Health
               any of your employees, "manag-                       or other governmental authority having
               ers", "directors", trustees or author-               jurisdiction over the location of the con-
               ized representatives:                                ference.
                i. Whether acting alone or in col-               The limit of insurance for this Additional
                   lusion with other persons; or                 Coverage is $25,000 per policy period.
               ii. While performing services for                  Section D. Deductibles does not apply to
                   you or otherwise.                              this Additional Coverage.
           (b) Loss, or that part of any loss, the             j. Debris Removal
               proof of which as to its existence or             (1) Subject to Paragraphs (2), (3) and (4)
               amount is dependent upon:                              we will pay your expense to remove
                 i. An inventory computation; or                      debris of Covered Property and other
                ii. A profit and loss computation.                    debris that is on the described premis-
                                                                      es, when such debris is caused by or
                However, where you establish                          results from a Covered Cause of Loss
                wholly apart from such computa-                       that occurs during the policy period.
                tions that you have sustained a                       The expenses will be paid only if they
                loss, then you may offer your inven-                  are reported to us in writing within 180
                tory records and actual physical                      days of the date of direct physical loss
                count of inventory in support of the                  or damage.
                amount of loss claimed.
                                                                 (2) Debris Removal does not apply to
        (3) After you discover a loss or a situation                  costs to:
             that may result in loss of or damage to
             "money", "securities" or "other proper-                (a) Remove debris of property of yours
             ty", you must notify us as soon as                         that is not insured under this policy,
             possible. If you have reason to believe                    or property in your possession that
             that any loss involves a violation of                      is not Covered Property; the date of
             law, you must also notify the local law                    direct physical loss or damage; or
             enforcement authorities.                               (b) Remove debris of property owned
        (4) All loss:                                                   by or leased to the landlord of the
                                                                        building where your described
            (a) Caused by one or more persons; or                       premises are located, unless you
            (b) Involving a single act or series of                     have a contractual responsibility to
                 related acts;                                          insure such property and it is in-
             is considered one occurrence.                              sured under this policy;
         The limit of insurance provided by this                    (c) Remove any property that is Prop-
         coverage is $5,000 per policy period. The                      erty Not Covered, including proper-
                                                                        ty addressed under the Outdoor
         limit of insurance provided under this Ad-
         ditional Coverage is in addition to Section                    Property Coverage Extension;
         C. Limits Of Insurance. Section D. De-                     (d) Remove property of others of a
         ductibles applies to this Additional Cov-                      type that would not be Covered
         erage.                                                         Property under this policy;
      i. Conference Cancellation                                    (e) Remove deposits of mud or earth
         We will reimburse the insured for any                           from the grounds of the described
         business-related expenses, paid by the                          premises;
         insured and not otherwise reimbursed, for                   (f) Extract "pollutants" from land or
         a canceled conference that an employee                          water; or
         was scheduled to attend.                                   (g) Remove, restore or replace polluted
         With respect to this coverage:                                 land or water.
        (1) The insured's employee must have
            registered for the conference at least
            30 days prior to the cancellation; and




NS 0203 01 18                       West Bend Mutual Insurance Company                          Page 9 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309533 of 202 Document 1-1
        (3) Subject to the exceptions in Paragraph                Section D. Deductibles does not apply to
            (4), the most we will pay for the total of            this Additional Coverage.
            direct physical loss or damage plus                 l. Emergency Real Estate Consulting Fee
            debris removal expense applicable to
            the Covered Property that has sus-                     We will reimburse you for any realtor's fee
            tained loss or damage under this Addi-                 or real estate consultant's fee you incur
            tional Coverage is $25,000 at each de-                 resulting from your need to relocate due to
            scribed premises.                                      the "Unforeseeable destruction" of your
                                                                   principal location as shown on the decla-
        (4) We will pay up to an additional                        rations.
            $10,000 for debris removal expense,
            for each location in any one occur-                    The limit for this Additional Coverage is
            rence of physical loss or damage to                    $50,000 per policy period.
            Covered Property if the total of the ac-             Section D. Deductibles does not apply to
            tual debris removal expense plus the                 this Additional Coverage.
            amount we pay for direct physical loss
                                                              m. Employee Dishonesty
            or damage exceeds $25,000 under the
            Debris Removal Additional Coverage.                 (1) We will pay for loss of or damage to
                                                                     "money", "securities" and "other prop-
         Section D. Deductibles applies to this                      erty" resulting directly from theft com-
         Additional Coverage.
                                                                     mitted by an "employee", whether iden-
      k. Donation Assurance                                          tified or not, acting alone or in collusion
         We will reimburse you for "Failed Donation                  with other persons.
         Claim(s)".                                                  For the purposes of this coverage
        (1) With respect to any "Failed Donation                     "theft" shall also include forgery.
            Claim":                                              (2) We will not pay for loss or damage:
           (a) The donor must never have been in                    (a) Resulting from any dishonest or
               bankruptcy, nor have filed for bank-                      criminal act that you or any of your
               ruptcy/reorganization prior to the                        partners or "members" commit
               time said pledge was made to the                          whether acting alone or in collusion
               insured;                                                  with other persons.
           (b) For non-cash donations, payment                      (b) Resulting from any dishonest act
               will be based on the fair market                          committed by any of your employ-
               value of said non-cash donation at                        ees (except as provided in Para-
               the time of the "Failed Donation                          graph (1)), "managers" or directors:
               Claim;"                                                    i. Whether acting alone or in col-
           (c) In the case of unemployment                                   lusion with other persons; or
               /incapacitation of a donor and as a
                                                                          ii. While performing services for
               condition of payment of the "Failed
                                                                              you or otherwise.
               Donation Claim;"
                                                                    (c) The only proof of which as to its
                i. neither you nor the donor shall                       existence or amount is:
                   have had reason to believe the
                   donor would become unem-                                i. An inventory computation; or
                   ployed or incapacitated subse-                         ii. A profit and loss computation.
                   quent to the donation date and;
                                                                    (d) Caused by an employee if the
               ii. the donor shall be unemployed                         employee had also committed theft
                   for at least 60 days prior to us                      or any other dishonest act prior to
                   making payment;                                       the effective date of this policy and
           (d) no coverage shall be afforded for a                       you or any of your partners "mem-
               written pledge of funds or other                          bers", "managers", officers, direc-
               measurable tangible property to                           tors or trustees, not in collusion with
               you dated prior to the policy period;                     the employee learned of that theft
                                                                         or dishonest act prior to the policy
           (e) a donation amount which is to be                          period shown in the Declarations.
               collected over more than a 12
               month period shall be deemed a                    (3) All loss or damage:
               single donation.                                     (a) Caused by one or more persons; or
         The limit for this Additional Coverage is
         $50,000 per policy period.


Page 10 of 41                        West Bend Mutual Insurance Company                        NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309534 of 202 Document 1-1
           (b) Involving a single act or series of              (9) The insurance under Paragraph 7.
                related acts;                                       above is limited to the lesser of the
            is considered one occurrence.                           amount recoverable under:
        (4) If any loss is covered:                                (a) This Coverage Extension as of its
                                                                       effective date; or
           (a) Partly by this insurance; and
                                                                   (b) The prior insurance had it remained
           (b) Partly by any prior cancelled or                        in effect.
                terminated insurance that we or any
                affiliate had issued to you or any             (10) The most we will pay for loss or dam-
                predecessor in interest;                            age in any one occurrence under this
                                                                    Coverage Extension is $5,000 plus the
            the most we will pay is the larger of the               employee dishonesty limit shown in the
            amount recoverable under this insur-                    Declarations.
            ance or the prior insurance.
                                                                 Section D. Deductibles applies to this
        (5) We will pay only for loss or damage                  Coverage Extension.
            you sustain through acts committed or
            events occurring during the policy peri-          n. Extra Expense
            od. Regardless of the number of years               (1) We will pay necessary Extra Expense
            this policy remains in force or the num-                you incur during the "period of restora-
            ber of premiums paid, no Limit of In-                   tion" that you would not have incurred
            surance cumulates from year to year or                  if there had been no direct physical
            period to period.                                       loss or damage to property at the de-
        (6) This Coverage Extension is cancelled                    scribed premises. The loss or damage
            as to any employee immediately upon                     must be caused by or result from a
            discovery by:                                           Covered Cause of Loss. With respect
                                                                    to loss of or damage to personal prop-
           (a) You; or                                              erty in the open or personal property in
           (b) Any of your partners, "members",                     a vehicle, the described premises in-
                "managers", officers or "directors"                 clude the area within 1,000 feet of
                not in collusion with the employee;                 such premises.
            of any dishonest act committed by that                  With respect to the requirements set
            employee before or after being hired                    forth in the preceding paragraph, if you
            by you.                                                 occupy only part of a building, your
        (7) We will pay only for covered loss or                    premises means:
            damage sustained during the policy                     (a) The portion of the building which
            period and discovered no later than                         you rent, lease or occupy;
            one year from the end of the policy pe-                (b) The area within 1000 feet of the
            riod.                                                       building or within 1000 feet of the
        (8) If you (or any predecessor in interest)                     premises described in the Declara-
            sustained loss or damage during the                         tions, whichever distance is greater
            period of any prior insurance that you                      (with respect to loss of or damage
            could have recovered under that insur-                      to personal property in the open or
            ance except that the time within which                      personal property in a vehicle); and
            to discover loss or damage had ex-                     (c) Any area within the building or at
            pired, we will pay for it under this Cov-                   the described premises, if that area
            erage Extension, provided:                                  services, or is used to gain access
           (a) This Coverage Extension became                           to, the portion of the building which
                effective at the time of cancellation                   you rent, lease or occupy.
                or termination of the prior insur-              (2) Extra Expense means expense in-
                ance; and                                           curred:
           (b) The loss or damage would have                       (a) To avoid or minimize the suspen-
                been covered by this Coverage Ex-                      sion of business and to continue
                tension had it been in effect when                     "operations":
                the acts or events causing the loss
                or damage were committed or oc-                          i. At the described premises; or
                curred.




NS 0203 01 18                       West Bend Mutual Insurance Company                        Page 11 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309535 of 202 Document 1-1
               ii. At replacement premises or at                    We do not pay for loss caused by pro-
                   temporary locations, including                   cessing of or work upon the covered
                   relocation expenses, and costs                   property including repairs or restoration.
                   to equip and operate the re-                     In the event of a total loss to "fine arts",
                   placement or temporary loca-                     the value will be based on the actual cash
                   tions.                                           value at the time of the loss.
           (b) To minimize the suspension of                        In the event of a partial loss or damage to
               business if you cannot continue                      "fine arts" the value will be based on:
               "operations";
                                                                   (1) The cost to repair or restore the cov-
           (c) To:                                                      ered "fine arts" to the condition imme-
                i. Repair or replace any property;                      diately before the loss or damage; and
                   or                                              (2) The "diminished value" of the covered
               ii. Research, replace or restore the                     "fine arts" that results from partial loss
                   lost information on damaged                          or damage.
                   "valuable papers and records":                   "Diminished value" means the reduced
               to the extent it reduces the amount                  value of the "fine arts" based on the differ-
               of loss that otherwise would have                    ence between the value of the covered
               been payable under this Additional                   "fine arts" before the loss or damage and
               Coverage or Additional Coverage                      the fair market value of the "fine arts" after
               b. Business Income.                                  the loss or damage has been repaired and
        (3) With respect to the coverage provided                   the "fine arts" restored.
            in this Additional Coverage, suspen-                    The cost to repair or restore plus the
            sion means:                                             amount of the "diminished value" will not
           (a) The partial slowdown or complete                     exceed the value the pair or set had prior
                cessation of your business activi-                  to the loss.
                ties; or                                            If a covered loss to "fine arts" involves a
           (b) That a part or all of the described                  pair or set and part of the pair or set is un-
                premises is rendered untenantable,                  damaged:
                if coverage for Business Income                    (1) you may surrender the undamaged
                applies.                                                part of the pair or set to us, and the
        (4) We will only pay for Extra Expense that                     covered loss will be valued on the ba-
            occurs within 12 consecutive months                         sis of a total loss to the entire pair or
            after the date of direct physical loss or                   set; or
            damage. This Additional Coverage is                    (2) you may keep the undamaged part of
            not subject to the Limits of Insurance.                     the pair or set, and the covered loss
                                                                        will be valued on the basis of a partial
      o. Fine Arts                                                      loss to the entire pair or set.
         You may extend the insurance that ap-                      You must take all reasonable steps to pro-
         plies to Business Personal Property to ap-                 tect covered property at and after an in-
         ply to your "fine arts".                                   sured loss to avoid further loss.
         "Fine arts" means paintings, etchings, pic-                The most we will pay for loss or damage
         tures, tapestries, rare or art glass, art                  under this Coverage Extension is $25,000
         glass windows, valuable rugs, statuary,                    at each described premises.
         sculptures, "antique" furniture, "antique"                 Section D. Deductibles applies to this
         jewelry, bric-a-brac; porcelains, and simi-                Coverage Extension.
         lar property of rarity, historical value, or ar-
         tistic merit.
         "Antique means" an object having value
         because its:
        (1) craftsmanship is in the style or fashion
            of former times; and
        (2) age is 100 years or older




Page 12 of 41                          West Bend Mutual Insurance Company                        NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309536 of 202 Document 1-1
     p. Fire Department Service Charge                            (2) If you are sued for refusing to pay the
        When the fire department is called to save                    check, draft, promissory note, bill of
        or protect Covered Property from a Cov-                       exchange or similar written promise of
        ered Cause of Loss, we will pay up to                         payment in "money", on the basis that
        $250,000 for service at each premises de-                     it has been forged or altered, and you
        scribed in the Declarations, unless a dif-                    have our written consent to defend
        ferent limit is shown in the Declarations.                    against the suit, we will pay for any
        Such limit is the most we will pay regard-                    reasonable legal expenses that you in-
        less of the number of responding fire de-                     cur in that defense.
        partments or fire units, and regardless of                (3) For the purpose of this coverage,
        the number or type of services performed.                     check includes a substitute check as
        This Additional Coverage applies to your                      defined in the Check Clearing for the
        liability for fire department service charge:                 21st Century Act and will be treated
                                                                      the same as the original it replaced.
       (1) Assumed by contract or agreement
            prior to loss; or                                     (4) The most we will pay for any loss,
                                                                      including legal expenses, under this
       (2) Required by local ordinance.                               Additional Coverage is $5,000.
        Section D. Deductibles does not apply to                 (5) All loss:
        this Additional Coverage.
                                                                     (a) Caused by one or more persons; or
     q. Fire Extinguisher Systems Recharge
        Expense                                                      (b) Involving a single act or series of
                                                                          related acts;
       (1) We will pay:
                                                                      is considered one loss.
           (a) The cost of recharging or replacing,
                whichever is less, your fire extin-            s. Fundraising Event Blackout
                guishers and fire extinguishing sys-              We will reimburse the insured for fundrais-
                tems (including hydrostatic testing if            ing event expense that are incurred due to
                needed) if they are discharged on                 the cancellation of a fundraising event
                or within 1000 feet of the described              caused by the lack of electric supply re-
                premises; and                                     sulting in a power outage, provided the
           (b) For loss or damage to Covered                      fundraising event is not re-scheduled. The
                Property if such loss or damage is                fundraising event must have been planned
                the result of an accidental dis-                  at least 30 days prior to the power outage.
                charge of chemicals from a fire ex-               The limit of insurance for this Additional
                tinguisher or a fire extinguishing                Coverage is $25,000 per policy period.
                system.                                             Section D. Deductibles does not apply to
       (2) No coverage will apply if the fire extin-               this Additional Coverage.
            guishing system is discharged during                t. Glass Expenses
            installation or testing.
                                                                  (1) We will pay for expenses incurred to
         Section D. Deductibles does not apply to                      put up temporary plates or board up
         this Additional Coverage.                                     openings if repair or replacement of
      r. Forgery Or Alteration                                         damaged glass is delayed.
        (1) We will pay for loss resulting directly               (2) We will pay for expenses incurred to
             from forgery or alteration of any check,                  remove or replace obstructions when
             draft, promissory note, bill of exchange                  repairing or replacing glass that is part
             or similar written promise of payment in                  of a building. This does not include re-
             "money" that you or your agent has is-                    moving or replacing window displays.
             sued, or that was issued by someone                   Section D. Deductibles does not apply to
             who impersonates you or your agent.                   this Additional Coverage.




NS 0203 01 18                        West Bend Mutual Insurance Company                         Page 13 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309537 of 202 Document 1-1
      u. Identity Theft Expense                                      (b) the costs, charged by a recruiter or
         We will reimburse any present "Director"                         expended on advertising, of replac-
         or Officer of the Named Insured, for "Iden-                      ing an Officer as a result of "Im-
         tity Theft Expenses" incurred as the direct                      proper Acts"; and
         result of any "Identity Theft" first discov-                (c) up to $10,000 for the costs of re-
         ered and reported during the policy period;                      storing the Named Insured's repu-
         provided that it began to occur subse-                           tation and consumer confidence
         quent to the effective date of the Insured's                     through image consulting.
         first policy with us.                                    (2) "Improper Acts" means any actual or
         "Identity Theft", whenever used in this en-                  alleged act of:
         dorsement means the act of knowingly                        (a) sexual abuse
         transferring or using, without lawful au-
         thority, a means of identification of any Of-               (b) sexual intimacy
         ficer or "Director" (or spouse or "domestic                 (c) sexual molestation; and/or
         partner" thereof) of the Named Insured
                                                                     (d) sexual assault;
         with the intent to commit, or to aid or abet
         another to commit, any unlawful activity                 committed by an Insured against any nat-
         that constitutes a violation of federal law              ural person who is not an Insured. Such
         or a felony under any applicable state or                "Improper Acts" must have been commit-
         local law.                                               ted by the Insured while in his or her ca-
                                                                  pacity as an insured.
         "Identity Theft Expenses" means:
                                                                  The limit of insurance for this Additional
        (1) costs for notarizing fraud affidavits or              Coverage is $50,000 per policy period.
             similar documents for financial institu-
             tions or similar credit grantors or credit           Section D. Deductibles does not apply to
             agencies that have required that such                this Additional Coverage.
             affidavits be notarized.                          w. Key Individual Replacement Expenses
        (2) costs for certified mail to law enforce-              We will pay "Key Individual Replacement
             ment agencies, credit agencies, finan-               Expenses" if the Executive Officer or "Di-
             cial institutions or similar credit gran-            rector" suffers an injury while in the course
             tors.                                                of employment during the policy period
        (3) loan application fees for re-applying for             which results in the loss of life during the
             a loan or loans when the original appli-             policy period.
             cation is rejected solely because the                "Key Individual Replacement Expenses"
             lender received incorrect credit infor-              means:
             mation due to "identity theft".
                                                                  (1) costs of advertising the employment
         The limit for this Additional Coverage will                  position opening;
         be $50,000 per policy period. This cover-
         age is in excess of any other insurance                  (2) travel, lodging, meal and entertainment
         that may be applicable.                                      expenses incurred in interviewing job
                                                                      applicants for the employment position
         Section D. Deductibles does not apply to                     opening; and
         this Additional Coverage.
                                                                  (3) miscellaneous extra expenses incurred
      v. Image Restoration Counseling                                 in finding, interviewing and negotiating
        (1) We will reimburse you for expenses                        with the job applicants, including, but
             incurred for image restoration and                       not limited to, overtime pay, costs to
             counseling arising out of "Improper                      verify the background and references
             Acts" by any Insured. Covered ex-                        of the applicants and legal expenses
             penses are limited to:                                   incurred to draw up employment con-
                                                                      tracts.
            (a) the costs of rehabilitation and
                counseling for the accused Insured                 The limit of insurance for this Additional
                provided the Insured is not ultimate-              Coverage is $50,000 per policy period.
                ly found guilty of criminal conduct,               Section D. Deductibles does not apply to
                said reimbursement to occur after                 this Additional Coverage.
                acquittal of the Insured;




Page 14 of 41                        West Bend Mutual Insurance Company                        NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309538 of 202 Document 1-1
     x. Kidnap Expense                                          (2) We will pay for loss or damage by
        We will pay on behalf of any Officer or "Di-                "fungi", wet rot, dry rot or bacteria. As
        rector" of the Insured, reasonable fees in-                 used in this Limited Coverage, the term
        curred as a result of the kidnapping of                     loss or damage means:
        them or their spouse, "domestic partner",                  (a) Direct physical loss or damage to
        parent or child during the policy period,                       Covered Property caused by "fun-
        Coverage will not apply to any kidnapping                       gi", wet rot, dry rot or bacteria, in-
        by or at the direction of any present or                        cluding the cost of removal of the
        former family member of the victim.                             "fungi", wet rot, dry rot or bacteria;
        Reasonable fees will include:                              (b) The cost to tear out and replace
       (1) fees and expenses of an independent                          any part of the building or other
           negotiator or consultant retained with                       property as needed to gain access
           prior approval from us;                                      to the "fungi", wet rot, dry rot or
                                                                        bacteria; and
       (2) costs of travel and accommodations
           incurred by the Named Insured which                     (c) The cost of testing performed after
           become necessary due to the applica-                         removal, repair, replacement or res-
           ble kidnapping;                                              toration of the damaged property is
                                                                        completed, provided there is a rea-
       (3) the reward paid by the Named Insured,                        son to believe that "fungi", wet rot,
           which is pre-approved by us, to an in-                       dry rot or bacteria is present.
           formant for information not otherwise
           available which leads to the arrest and              (3) Coverage is limited to $15,000. Re-
           conviction of persons responsible for                    gardless of the number of claims, this
           any damages under this policy; and                       limit is the most we will pay for the total
                                                                    of all loss or damage arising out of all
        (4) the current salary of your Officer or                   occurrences of "specified causes of
            "Director" who is kidnapped. Salary                     loss" (other than fire or lightning) which
            shall be paid for a period commencing                   take place in a 12-month period (start-
            upon abduction and ceasing upon the                     ing with the beginning of the present
            earliest of either the release of the em-               annual policy period). With respect to a
            ployee or discovery of the death of the                 particular occurrence of loss which re-
            employee, or 120 days after we re-                      sults in "fungi", wet or dry rot or bacte-
            ceive the last credible evidence that                   ria, we will not pay more than the total
            the employee is still alive, or twelve                  of $15,000 even if the "fungi", wet or
            (12) months after the date of kidnap-                   dry rot or bacteria continues to be pre-
            ping, or the exhaustion of the kidnap                   sent or active, or recurs, in a later poli-
            expense limit, whichever comes first.                   cy period.
         The limit of insurance for this Additional             (4) The coverage provided under this
         Coverage is $50,000 per policy period.                     Limited Coverage does not increase
        Section D. Deductibles does not apply to                    the applicable Limit of Insurance on
        this Additional Coverage.                                   any Covered Property. If a particular
                                                                    occurrence results in loss or damage
     y. Limited Coverage For "Fungi", Wet Rot,
        Dry Rot And Bacteria                                        by "fungi", wet rot, dry rot or bacteria,
                                                                    and other loss or damage, we will not
       (1) The coverage described in Paragraphs                     pay more, for the total of all loss or
            y.(2) and y.(6) only applies when the                   damage, than the applicable Limit of
            "fungi", wet rot, dry rot or bacteria is                Insurance on the affected Covered
            the result of a "specified cause of loss"               Property. If there is covered loss or
            other than fire or lightning that occurs                damage to Covered Property, not
            during the policy period and only if all                caused by "fungi", wet rot, dry rot or
            reasonable means were used to save                      bacteria, loss payment will not be lim-
            and preserve the property from further                  ited by the terms of this Limited Cover-
            damage at the time of and after that                    age, except to the extent that "fungi",
            occurrence.                                             wet rot, dry rot or bacteria causes an
            This Additional Coverage does not ap-                   increase in the loss. Any such increase
            ply to lawns, trees, shrubs or plants                   in the loss will be subject to the terms
            which are part of a vegetated roof.                     of this Limited Coverage.




NS 0203 01 18                       West Bend Mutual Insurance Company                         Page 15 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309539 of 202 Document 1-1
        (5) The terms of this Limited Coverage do               (2) Direct physical loss or damage to keys
            not increase or reduce the coverage                     entrusted to any person who is not an
            provided under the Water Damage,                        "insured".
            Other Liquids, Powder Or Molten Mate-                The most we will pay under this Coverage
            rial Damage or Collapse Additional                   Extension in any one occurrence is
            Coverages.                                           $2,500.
        (6) The following applies only if Business               The limit of insurance provided for this
            Income and/or Extra Expense Cover-                   Coverage Extension is in addition to Sec-
            age applies to the described premises                tion C. Limits Of Insurance.
            and only if the suspension of "opera-
            tions" satisfies all the terms and condi-            Section D. Deductibles does not apply to
            tions of the applicable Business In-                 this Coverage Extension.
            come and/or Extra Expense Additional             aa. Money And Securities
            Coverage:
                                                                (1) We will pay for loss of "money" and
           (a) If a loss which resulted in "fungi",                 "securities" used in your business
                wet rot, dry rot or bacteria does not               while at a bank or savings institution,
                in itself necessitate a suspension of               within your living quarters or the living
                "operations", but such suspension                   quarters of your partners or any em-
                is necessary due to loss or damage                  ployee (including a temporary or
                to property caused by "fungi", wet                  leased employee) having use and cus-
                rot, dry rot or bacteria, then our                  tody of the property, at the described
                payment under the Business In-                      premises, or in transit between any of
                come and/or Extra Expense Addi-                     these places, resulting directly from:
                tional Coverage is limited to the
                                                                   (a) Theft, meaning any act of stealing;
                amount of loss and/or expense sus-
                tained in a period of not more than                (b) Disappearance; or
                30 days unless another number of                   (c) Destruction.
                days is indicated in the Schedule.
                The days need not be consecutive.               (2) In addition to the Limitations and Ex-
                                                                    clusions applicable to this policy, we
           (b) If a covered suspension of "opera-                   will not pay for loss:
                tions" was caused by loss or dam-
                age other than "fungi", wet rot, dry               (a) Resulting from accounting or arith-
                                                                        metical errors or omissions;
                rot or bacteria, but remediation of
                "fungi", wet rot, dry rot or bacteria               (b) Due to the giving or surrendering of
                prolongs the "period of restoration",                   property in any exchange or pur-
                we will pay for loss and/or expense                     chase; or
                sustained during the delay (regard-                 (c) Of property contained in any "mon-
                less of when such a delay occurs                        ey"-operated device unless the
                during the "period of restoration"),                    amount of "money" deposited in it is
                but such coverage is limited to 30                      recorded by a continuous recording
                days unless another number of                           instrument in the device.
                days is indicated in the Schedule.
                The days need not be consecutive.               (3) All loss:
         Section D. Deductibles applies to this                    (a) Caused by one or more persons; or
         Additional Coverage.                                      (b) Involving a single act or series of
      z. Lock Replacement                                               related acts;
         We will pay to re-key, repair or replace                   is considered one occurrence.
         locks when there has been direct physical              (4) You must keep records of all "money"
         loss or damage to the corresponding keys                   and "securities" so we can verify the
         by a Covered Cause Of Loss.                                amount of any loss or damage.
         This coverage does not apply to:                       (5) The most we will pay for loss in any
        (1) Keys to motor vehicles, trailers or any                 one occurrence under this Coverage
            motorized land conveyances whether                      Extension is:
            or not subject to motor vehicle registra-              (a) $15,000 for "money" and "securi-
            tion.                                                      ties" while:
                                                                         i. In or on the described premises;
                                                                            or



Page 16 of 41                       West Bend Mutual Insurance Company                       NS 0203 01 18
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309540 of 202 Document 1-1
               ii. Within a bank or savings institu-                 The most we will pay for loss or dam-
                   tion; and                                         age under this Coverage Extension is
           (b) $7,000 for "money" and "securities"                   25% of the Limit of Insurance for Build-
               while anywhere else.                                  ing shown in the Declarations, but not
                                                                     more than $1,000,000 at each building.
       (6) Any additional Money and Securities
           Inside the Premises limit shown in the                (2) Business Personal Property
           Declarations is in addition to the                        If this policy covers Business Personal
           $15,000 limit in (5)(a). Any additional                   Property, you may extend that insur-
           Money and Securities Outside the                          ance to apply to:
           Premises limit shown in the Declara-                     (a) Business Personal Property, includ-
           tions is in addition to the $7,000 limit in                    ing such property that you newly
           (5)(b).                                                        acquire, at any location you ac-
        Section D. Deductibles applies to this                            quire; or
        Additional Coverage.                                        (b) Business Personal Property, includ-
    bb. Money Orders And Counterfeit Paper                                ing such property that you newly
        Currency                                                          acquire, located at your newly con-
         We will pay for loss resulting directly from                     structed or acquired buildings at the
         your having accepted in good faith in ex-                        location described in the Declara-
         change for merchandise, "money" or ser-                          tions.
         vices:                                                      The most we will pay for loss or dam-
        (1) Money orders issued by any post of-                      age under this Coverage Extension is
            fice, express company or bank that are                   $500,000 at each premises.
            not paid upon presentation; or                           With respect to insurance provided un-
        (2) Counterfeit money that is acquired                       der this Coverage Extension for Newly
            during the regular course of business.                   Acquired Or Constructed Property,
                                                                     coverage will end when any of the fol-
        (3) All loss:                                                lowing first occurs:
            (a) Caused by one or more persons; or                    (a) This policy expires;
            (b) Involving a single act or series of                  (b) 30 days expire after you acquire the
                 related acts;                                           property or begin construction of
             is considered one loss.                                     that part of the building that would
                                                                         qualify as Covered Property; or
         The most we will pay for any loss under
         this Additional Coverage is $1,000.                         (c) You report values to us.
         Section D. Deductibles applies to this                       We will charge you additional premium
         Additional Coverage.                                         for values reported from the date you
                                                                      acquire the property or begin construc-
    cc. Newly Acquired or Constructed
                                                                      tion of that part of the building that
        Property
                                                                      would qualify as Covered Property.
       (1) Buildings
                                                                  Section D. Deductibles applies to this
           If this policy covers Buildings, you may               Coverage Extension.
           extend that insurance to apply to:
                                                              dd. Ordinance or Law
          (a) Your new Buildings while being
                built on the described premises;                  If Replacement Cost Coverage is provided
                                                                  for a covered building damaged by a Cov-
                and
                                                                  ered Cause of Loss, we will pay:
          (b) Buildings you acquire at premises
                other than the one described prem-                Coverage 1 – Coverage for Loss to the
                ises, intended for:                               Undamaged Portion of the Building
                                                                  With respect to the building that has sus-
                 i. Similar use as the Building
                                                                  tained covered direct physical damage,
                    described in the Declarations; or
                                                                  we will pay under Coverage 1 for the loss
                ii. Used as a warehouse.                          in value of the undamaged portion of the
                                                                  building as a consequence of a require-
                                                                  ment to comply with an ordinance or law
                                                                  that requires demolition of undamaged
                                                                  parts of the same building.


NS 0203 01 18                        West Bend Mutual Insurance Company                        Page 17 of 41
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309541 of 202 Document 1-1
         Coverage 2 – Demolition Cost                              Paragraph E.6.d. Loss Payment of the
         Coverage                                                  Property Loss Conditions does not apply
         With respect to the building that has sus-                to the Increased Cost of Construction
         tained covered direct physical damage,                    Coverage.
         we will pay the cost to demolish and clear                Coverage 4 – Increased Period of
         the site of undamaged parts of the same                   Restoration
         building, as a consequence of a require-                 (1) If a Covered Cause of Loss occurs to
         ment to comply with an ordinance or law                      property at the premises described in
         that requires demolition of such undam-                      the Declarations, coverage is extended
         aged property.                                               to include the amount of actual and
         Paragraph E.6.d. Loss Payment of the                         necessary loss you sustain during the
         Property Loss Conditions does not apply                      increased period of suspension of “op-
         to Demolition Cost Coverage.                                 erations” caused by or resulting from a
         Coverage 3 – Increased Cost of                               requirement to comply with any ordi-
         Construction Coverage                                        nance or law that:
         With respect to the building that has sus-                  (a) Regulates the construction or repair
         tained covered direct physical damage,                           of any property;
         we will pay the increased cost to:                          (b) Requires the tearing down of parts
        (1) Repair or reconstruct damaged por-                           of any property not damaged by a
            tions of that building; and/or                               Covered Cause of Loss; and
        (2) Reconstruct or remodel undamaged                         (c) Is in force at the time of loss.
            portions of that building, whether or not             (2) Paragraph G.16. Period Of Restoration
            demolition is required;                                   definition is replaced by the following:
         when the increased cost is a consequence                     “Period Of Restoration” means the pe-
         of a requirement to comply with the mini-                    riod of time that:
         mum standards of the ordinance or law.                      (a) Begins immediately after the time of
         However:                                                         direct physical loss or damage
        (1) This coverage applies only if the re-                         caused by or resulting from any
            stored or remodeled property is in-                           Covered Cause of Loss at the de-
            tended for similar occupancy as the                           scribed premises; and
            current property, unless such occu-                      (b) Ends on the earlier of:
            pancy is not permitted by zoning or                            i. The date when the property at
            land use ordinance or law.                                        the described premises should
        (2) We will not pay for the increased cost                            be repaired, rebuilt or replaced
            of construction if the building is not re-                        with reasonable speed and simi-
            paired, reconstructed or remodeled.                               lar quality; or
         We will not pay under Coverage 1, 2, 3 or                        ii. The date when business is
         4 for:                                                               resumed at a new permanent
        (1) Enforcement of or compliance with any                             location.
             ordinance or law which requires demo-                    “Period of restoration” includes any in-
             lition, repair, replacement, reconstruc-                 creased period required to repair or re-
             tion, remodeling, or remediation of                      construct the property to comply with
             property due to contamination by "pol-                   the minimum standards of any ordi-
             lutants", or due to the presence,                        nance or law, in force at the time of
             growth, proliferation, spread or any ac-                 loss, that regulates the constructions or
             tivity of "fungi", wet rot, dry rot or bac-              repair, or requires the tearing down of
             teria;                                                   any property
        (2) The costs associated with the en-                         The expiration date of this policy will
            forcement of or compliance with any                       not cut short the “period of restoration”.
            ordinance or law which requires any
            insured or others to test for, monitor,
            clean up, remove, contain, treat, detox-
            ify or neutralize, or in any way respond
            to or assess the effects of "pollutants",
            "fungi", wet rot, dry rot or bacteria.



Page 18 of 41                         West Bend Mutual Insurance Company                       NS 0203 01 18
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309542 of 202 Document 1-1
         Loss Payment                                            (1) We will not pay under Coverage 3:
         Coverage 1                                                 (a) Until the property is actually re-
         When there is a loss in value of an un-                        paired or replaced at the same or
         damaged portion of a building the loss                         another premises; and
         payment for that building including dam-                   (b) Unless the repairs or replacement
         aged and undamaged portions will be de-                          are made as soon as reasonably
         termined as follows:                                             possible after the loss or damage,
        (1) If the property is repaired or replaced                       not to exceed two years. We may
             on the same or another premises, we                          extend this period in writing during
             will not pay more than the lesser of:                        the two years.
            (a) The amount you actually spend to                 (2) If the building is repaired or replaced at
                 repair, rebuild, or reconstruct the                 the same premises, or if you elect to
                 building, but not for more than the                 rebuild at another premises, the most
                 amount it would cost to restore the                 we will pay under Coverage 3 is the
                 building on the same premises and                   lesser of:
                 to the same height, floor area, style              (a) The increased cost of construction
                 and comparable quality of the origi-                   at the same premises; or
                 nal property insured; or                           (b) The Limit of Insurance shown in the
            (b) The Limit of Insurance shown in the                     Declarations as applicable to the
                 Declarations as applicable to the                      covered building.
                 covered building.                               (3) If the ordinance or law requires reloca-
        (2) If the property is not repaired or re-                   tion to another premises, the most we
             placed we will not pay more than the                    will pay under Coverage 3 is the lesser
             lesser of:                                              of:
           (a) The actual cash value of the build-                  (a) The increased cost of construction
               ing at the time of loss; or                              at the new premises; or
           (b) The Limit of Insurance shown in the                  (b) The Limit of Insurance shown in the
               Declarations as applicable to the                        Declarations as applicable to the
               covered building.                                        covered building.
        Coverage 1 is included within the Limit Of               (4) The terms of this coverage apply sepa-
        Insurance shown in the Declarations as                       rately to each building to which this
        applicable to the covered building. Cover-                   coverage applies.
        age 1 does not increase Section C. Limits                (5) Under this coverage, we will not pay
        Of Insurance.                                                for loss due to any ordinance or law
        Coverage 2                                                   that:
        Loss payment under Coverage 2 – Demo-                       (a) You were required to comply with
        lition Cost Coverage will be determined as                       before the loss, even if the building
        follows:                                                         was undamaged; and
         We will not pay more than the lesser of                     (b) You failed to comply with.
         the following:                                           We will pay up to $5,000 for Increased
        (1) The amount you actually spend to                      Cost Of Construction, which is not subject
            demolish and clear the site of the de-                to the Limits of Insurance. If the loss is
            scribed premises; or                                  greater than $5,000, we will pay up to the
        (2) 10% of the Limit of Insurance that                    Limit of Insurance shown in the Declara-
            applies to the covered building(s).                   tions, but this portion of the additional
                                                                  coverage is subject to Section C. Limits
         The insurance provided by Coverage 2                     of Insurance.
         does not increase Section C. Limits Of
         Insurance.                                               Application of Coverage(s)
        Coverage 3                                                Coverages 1, 2 and/or 3 apply only if both
                                                                  1. and 2. below are satisfied and are then
        Loss payment under Coverage 3 – In-                       subject to the qualifications set forth in 3.
        creased Cost of Construction Coverage
        will be determined as follows:




NS 0203 01 18                        West Bend Mutual Insurance Company                        Page 19 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309543 of 202 Document 1-1
        (1) The ordinance or law:                                To the extent that the Ordinance Or Law
           (a) Regulates the demolition, construc-               Exclusion might conflict with the coverage
               tion or repair of buildings, or estab-            provided under this Additional Coverage,
               lishes zoning or land use require-                the Ordinance Or Law Exclusion does not
               ments at the described premises;                  apply to such coverage.
               and                                               Section D. Deductibles applies to this
           (b) Is in force at the time of loss.                  Additional Coverage.
            But coverage under this Coverage Ex-             ee. Outdoor Detached Signs
            tension applies only in response to the              We will pay for direct physical loss or
            minimum requirements of the ordnance                 damage to all detached outdoor signs
            or law. Losses and costs incurred in                 permanently fixed in place as a result of a
            complying with recommended actions                   Covered Cause of Loss.
            or standards that exceed actual re-                  The most we will pay for loss or damage
            quirements are not covered under this                under this Coverage Extension is $10,000
            Coverage Extension.                                  at each described premises plus the Out-
        (2) The building sustains direct physical                door Detached Sign limit shown in the
            damage:                                              Declarations.
           (a) That is covered under this policy                 Section D. Deductibles applies to this
                and as a result of such damage are               Coverage Extension.
                required to comply with the ordi-             ff. Outdoor Property
                nance or law; or
                                                                  You may extend the insurance provided
           (b) The building sustains both direct                  by this policy to apply to your outdoor ra-
                physical damage that is covered                   dio and television antennas (including sat-
                under this policy and direct physical             ellite dishes), trees, shrubs and plants,
                damage that is not covered under                  (other than trees, shrubs or plants which
                this policy, and as a result of the               are part of a vegetated roof), including de-
                building damage in its entirety you               bris removal expense. Loss or damage
                are required to comply with the or-               must be caused by or result from the fol-
                dinance or law.                                   lowing causes of loss:
            (c) But if the building sustains direct              (1) Fire;
                 physical damage that is not cov-
                 ered under this policy, and such                (2) Lightning;
                 damage is the subject of the ordi-              (3) Explosion;
                 nance or law, then there is no cov-             (4) Riot or Civil Commotion; or
                 erage under this Coverage Exten-
                 sion even if the building has also              (5) Aircraft.
                 sustained covered direct physical                The most we will pay for loss or damage
                 damage.                                          under this Coverage Extension is $10,000,
        (3) In the situation described in 2.b.                    but not more than $500 for any one tree,
             above, we will not pay the full amount               shrub or plant.
             of loss otherwise payable under the                  Subject to all the aforementioned terms
             terms of Coverages 1, 2 and/or 3 of                  and limitations of coverage, this Coverage
             this Coverage Extension. Instead, we                 Extension includes the expense or remov-
             will pay a proportion of such loss;                  ing from the described premises the de-
             meaning the proportion that the cov-                 bris of trees, shrubs and plants which are
             ered direct physical damage bears to                 the property of others, except in the situa-
             the total direct physical damage.                    tion in which you are a tenant and such
         However, if the covered direct physical                  property is owned by the landlord of the
         damage alone would have resulted in a                    described premises.
         requirement to comply with the ordinance                 Section D. Deductibles applies to this
         or law, then we will pay the full amount of              Coverage Extension.
         loss otherwise payable under the terms of
         Coverages 1, 2 and/or 3 of this Coverage
         Extension.




Page 20 of 41                       West Bend Mutual Insurance Company                        NS 0203 01 18
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309544 of 202 Document 1-1
    gg. Electronic Data Processing Equipment                    (1) Shipped vial mail;
        And Software                                            (2) you are required to provide a negotia-
        You may extend the insurance that ap-                       ble ocean cargo policy or certificate to
        plies to Business Personal Property to ap-                  any seller, buyer or bank; or
        ply to your electronic data processing                  (3) the property is shipped to or is located
        "equipment" and "software".                                 in a country that is the subject of a
        We cover direct physical loss or damage                     trade embargo, economic sanctions, or
        caused by a Covered Cause Of Loss to                        other trade restrictions by the govern-
        the following property:                                     ment of the United States of America.
       (1) "Hardware"                                            Valuation
       (2) "Software"                                           (1) The value of "hardware" that is re-
            We cover the cost of research or other                  placed will be based on the cost of re-
            expenses necessary to reproduce, re-                    placing the "hardware" with new
            place or restore lost files or codes on                 equipment that is functionally compa-
            lost or damaged "data records" only if                  rable to the "hardware" that is being
            the cost of research or other expenses                  replaced. The value of "hardware" that
            necessary to reproduce, replace or re-                  is not repaired or replaced will be
            store lost files or codes are incurred                  based on the actual cash value at the
            due to a direct physical loss caused by                 time of the loss (with a deduction for
            a Covered Cause Of Loss to "data rec-                   depreciation). In no event will we pay
            ords".                                                  more that the reasonable cost of re-
                                                                    storing partially damaged "hardware"
       (3) "Telecommunications equipment"                           to its condition directly prior to the
       (4) "Reproduction equipment"                                 damage.
        We will not pay for loss or damage to                   (2) The value of "programs and applica-
        Covered Property that is rented or leased                   tions" will be based on the cost to rein-
        to others while away from the described                     stall the "programs or applications"
        premises.                                                   from the licensed discs that were origi-
                                                                    nally used to install the programs or
        Electrical and Power Supply
        Disturbance                                                 applications. If the original licensed
                                                                    discs are lost, damaged, or can no
        We cover direct physical loss to covered                    longer be obtained, the value of "pro-
        property caused by "electrical disturb-                     grams and applications" will be based
        ance", or "power supply disturbance".                       on the cost of the most current version
        Mechanical Breakdown Coverage                               of the "programs or applications".
        We pay for loss to covered property                     (3) The value of "data records" will be
        caused by "mechanical breakdown".                           based on the cost of reproduction from
                                                                    duplicate copies. The cost of reproduc-
        Extra Expense                                               tion includes, but is not limited to, the
        We cover Extra Expenses you incur to                        cost of labor to copy or transcribe from
        continue normal operations which are in-                    duplicate copies. If duplicate copies do
        terrupted as a result of a loss insured by                  not exist, the value of "data records"
        this Coverage Extension. However, we will                   will be based on the cost of research or
        pay these expenses only for the period of                   other expenses necessary to repro-
        time it takes you to reasonably restore or                  duce, replace, or restore lost files,
        replace the property damaged.                               documents, or records.
        Foreign Transit And Location Coverage                   (4) The Value of "media" will be based on
        We cover direct physical loss to your                       the cost to repair or replace the "me-
        "portable computers" including prein-                       dia" with material of the same kind or
        stalled "programs and applications" while                   quality.
        temporarily at a foreign location or in                 (5) The value of "telecommunications
        transit to or from a temporary foreign loca-                equipment" and "reproduction equip-
        tion outside the coverage territory.                        ment" will be based on the replace-
        We do not cover your "portable comput-                      ment cost without any deduction for
        ers" or preinstalled "programs or applica-                  depreciation.
        tions" that are:



NS 0203 01 18                       West Bend Mutual Insurance Company                       Page 21 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309545 of 202 Document 1-1
         The following Definitions apply to Elec-                        iv. denial of access to or denial of
         tronic Data Processing Equipment And                                 services from your "hardware",
         Software Coverage in addition to Section                             Web site server or your com-
         G. Definitions:                                                      puter network.
        (1) "Computer hacking" means an unau-                     (3) "Data records" means files, docu-
             thorized intrusion:                                      ments, and information in an electronic
           (a) by an individual or group of individ-                  format and that are stored on "media".
               uals, whether employed by you or                   (4) "Electrical disturbance" means electri-
               not, into "hardware", "software" or a                  cal or magnetic damage, disturbance
               computer network; and                                  of electronic recordings, or erasure of
           (b) that results in but is not limited to:                 electronic recordings.
                 i. deletion, destruction, genera-                (5) "Hardware" means a network of elec-
                    tion, or modification of "soft-                   tronic machine components (micropro-
                    ware";                                            cessors) capable of accepting instruc-
                                                                      tions and information, processing the
                ii. alteration, contamination, cor-                   information according to the instruc-
                    ruption, degradation, or destruc-                 tions, and producing desired results.
                    tion of the integrity, quality, or
                    performance of "software";                       (a) "Hardware" includes but is not
                                                                         limited to:
               iii. observation, scanning, or copy-
                    ing of "data records", "programs                       i. personal computers and work
                    and applications" and proprie-                            stations;
                    tary programs;                                       ii. laptops, palmtops, notebook
               iv. damage, destruction, inadequa-                             PCs, other portable computer
                    cy, malfunction, degradation, or                          devices and accessories includ-
                    corruption of any "hardware",                             ing, but not limited to, multime-
                    Web site server, or "media"                               dia projectors; and
                    used with "hardware" or Web                            iii. peripheral   data    processing
                    site server, or                                             equipment, including but not lim-
                v. denial of access to or denial of                             ited to, printers, keyboards,
                    services from your "hardware",                              monitors, and modems.
                    Web site server or your com-                     (b) "Hardware" does not include:
                    puter network.                                         i. "software";
        (2) "Computer virus" means the introduc-                          ii. "telecommunications         equip-
            tion of any malicious, self-replicating                           ment"; and
            electronic data processing code or
            other code:                                                  iii. "reproduction equipment"
           (a) into "hardware", "software", or Web                (6) "Mechanical breakdown" means the
                site server, and                                      malfunction or failure of moving or
                                                                      electronic parts, component failure,
           (b) that is intended to result in, but is                  faulty installation, or blowout.
                not limited to:
                                                                  (7) "Media" means processing, recording,
                  i. deletion, destruction, genera-                   or     storage     media     used     with
                     tion, or modification of "soft-                  ":hardware". This includes but is not
                     ware",                                           limited to films, tapes, cards, discs,
                 ii. alteration, contamination, cor-                  drums, cartridges, or cells.
                     ruption, degradation, or destruc-            (8) "Portable computers" means laptops,
                     tion of the integrity, quality, or               palmtops, notebook PCs, other porta-
                     performance of "software",                       ble computer devices and accessories
                iii. damage, destruction, inadequa-                   including but not limited to , multimedia
                     cy, malfunction, degradation, or                 projectors.
                     corruption of any "hardware",                (9) "Power supply disturbance" means
                     Web site server, or "media"                      interruption of power supply, power
                     used with "hardware" or Web                      surge, blackout, or brownout.
                     site server, or




Page 22 of 41                         West Bend Mutual Insurance Company                         NS 0203 01 18
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309546 of 202 Document 1-1
       (10) "Programs and applications" means                   (1) Personal Effects owned by you, your
            operating programs and applications                     officers, your partners or "members",
            that you purchase and that are:                         your "managers" or your employees,
           (a) stored on "media"; or                                including temporary or leased employ-
                                                                    ees. This extension does not apply to
           (b) pre-installed and stored in "hard-                   loss or damage by theft. The most we
                ware".                                              will pay for loss or damage to Personal
       (11) "Reproduction equipment" means a                        Effects under this Coverage Extension
            network of equipment and software                       is $25,000 at each described premises.
            designed for the scanning, copying,                     Coverage for employee tools is limited
            storage, and retrieval of paper docu-                   to $2,500 at each described premises.
            ments.                                              (2) Personal Property of Others in your
       (12) "Software" means "media", "data rec-                    care, custody or control. The most we
            ords", "programs and applications".                     will pay for loss or damage to Personal
            "Software" does not mean Web site                       Property of Others under this Cover-
            software.                                               age Extension is $25,000 at each de-
       (13) "Telecommunications           equipment"                scribed premises. Coverage for em-
            means telephone components, and                         ployee tools is limited to $2,500 at
                                                                    each described premises. Our pay-
            equipment used for the transmission of
            communications.                                         ment for loss of or damage to Personal
                                                                    Property of Others will only be for the
            "Telecommunications equipment" in-                      account of the owner of the property.
            cludes but is not limited to:
                                                                  Section D. Deductibles applies to this
           (a) telephone switchgear (including                    Coverage Extension.
               PBX systems);
                                                              ii. Personal Property Off Premises
           (b) telephone operating programs,
               related software;                                 (1) You may extend the insurance that
                                                                     applies to Business Personal Property
           (c) facsimile transmission equipment;                     to apply to covered property that is
           (d) video conferencing equipment; and                     temporarily at a location you do not
                                                                     own, lease or operate.
           (e) other related hardware (including
               computers dedicated to voice mail).                   Contractors equipment or tools used to
                                                                     conduct your operations away from the
         We do not pay for loss or damage that is                    premises is limited to $5,000.
         caused by or results from any direct or in-
         direct loss or damage; or loss of access,                   This Coverage Extension does not
         loss of use, or loss of functionality caused                apply to Covered Property:
         by a "computer virus" or by "computer                      (a) In or on a vehicle;
         hacking".
                                                                    (b) In the care, custody or control of
         The most we will pay for loss or damage                        your salesperson;
         under this Coverage Extension is $25,000
         at each described premises plus the limit                 (c) At any fair or exhibition;
         shown in the Declarations.                                (d) Covered Property owned by you, or
         The limit of insurance provided for this                       for which you are legally liable, that
         Coverage Extension is in addition to Sec-                      is to be installed by you or at your
                                                                        direction, while the property is at a
         tion C. Limits Of Insurance.
                                                                        jobsite location; or
         Business Income does not apply to this
         Coverage Extension.                                       (e) Money and securities.
         Section D. Deductibles applies to this                     The most we will pay for loss or dam-
         Coverage Extension.                                        age under this Coverage Extension is
                                                                    $100,000. Insurance under this Cover-
    hh. Personal Effects                                            age Extension will end when any of the
        You may extend the insurance that ap-                       following first occurs:
        plies to Business Personal Property to ap-                 (a) This policy expires, or
        ply to:
                                                                   (b) 90 days expire after your Covered
                                                                        Property is temporarily at a location
                                                                        you do not own, lease or operate.



NS 0203 01 18                       West Bend Mutual Insurance Company                        Page 23 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309547 of 202 Document 1-1
        (2) You may extend the insurance that                          (c) The cost of obtaining replacements
            applies to Business Personal Property                          of lost or stolen travel documents
            to apply to covered property while in                          necessary for evacuation from the
            transit.                                                       area of "political unrest"; and
            Coverage is provided while the proper-                     (d) Translation services, message
            ty is in or on a motor vehicle you own,                        transmittals and other communica-
            lease or operate while between points                          tion expenses;
            in the coverage territory.                                  provided these expenses are not oth-
            The most we will pay for loss or dam-                       erwise reimbursable.
            age under this Coverage Extension is:                   (2) "Political Unrest" means"
            (a) $5,000 on Fine Arts;                                   (a) A short-term condition of disturb-
                                                                           ance, turmoil or agitation within a
            (b) $5,000 on Personal Computers and                           foreign country that poses imminent
                EDP Equipment;                                             risk to the security of citizens of the
            (c) $5,000 on Data and Media;                                  United States;
            (d) $5,000 on Business Personal                             (b) A long-term condition of disturb-
                Property in or on a motor vehicle                            ance, turmoil or agitation that
                you do not own, lease or operate;                            makes a foreign country dangerous
                                                                             or unstable for citizens of the Unit-
            (e) $5,000 on Contractors equipment
                or tools used to conduct your oper-                          ed States; or
                ations away from the premises; and                      (c) A condition of disturbance, turmoil
                                                                             or agitation within a foreign country
             (f) $25,000 on All Other Property
                                                                             that constrains the United States
                 except as noted below.
                                                                             Government's ability to assist citi-
             This Coverage Extension does not ap-                            zens of the United States, due to
             ply to:                                                         the closure or inaccessibility of an
            (a) Money and Securities;                                        embassy or consulate or because
                                                                             of a reduction of its staff;
            (b) Covered Property owned by you, or
                 for which you are legally liable, that                  for which either an alert of travel warn-
                 is to be installed by you or at your                    ing has been issued by the United
                 direction, while the property is at a                   States Department of State.
                 jobsite location;                                   The limit of insurance for this coverage is
             (c) Property in the care, custody, or                   $50,000 per policy period
                  control of your salesperson;                       Section D. Deductibles does not apply to
             (d) Accounts receivable; or                             this Additional Coverage.
             (e) Valuable papers.                                kk. Pollutant Clean Up And Removal
          Section D. Deductibles applies to this                     We will pay your expense to extract "pollu-
          Coverage Extension.                                        tants" from land or water at the described
                                                                     premises if the discharge, dispersal,
      jj. Political Unrest Coverage                                  seepage, migration, release or escape of
          We will reimburse any present "director",                  the "pollutants" is caused by or results
          officer, employee or volunteer of the                      from a Covered Cause of Loss that occurs
          named insured while traveling outside the                  during the policy period. The expenses will
          United State of America for "emergency                     be paid only if they are reported to us in
          evacuation expenses" that are incurred as                  writing within 180 days of the date on
          a result of an incident of "political unrest".             which the Covered Cause of Loss occurs.
          This "political unrest" must occur during
                                                                     This Additional Coverage does not apply
          the policy period. No coverage is granted
                                                                     to costs to test for, monitor or assess the
          for travel to countries in a state of "political           existence, concentration or effects of "pol-
          unrest" at the time of departure of the                    lutants". But we will pay for testing which
          travel.
                                                                     is performed in the course of extracting
        (1) "Emergency Evacuation Expense"                           the "pollutants" from the land or water.
            means:
           (a) Additional lodging expenses;
           (b) Additional transportation expenses;



Page 24 of 41                           West Bend Mutual Insurance Company                       NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309548 of 202 Document 1-1
        The most we will pay for each location un-            oo. Removal Permit
        der this Additional Coverage is $25,000                   If Covered Property is removed to a new
        for the sum of all such expenses arising                  location that has been added by a policy
        out of Covered Causes of Loss occurring                   change to this policy, you may extend this
        during each separate 12 month period of                   insurance to include that Covered Proper-
        this policy.                                              ty at each location during the removal.
         Section D. Deductibles applies to this                   Coverage at each location will apply in the
         Additional Coverage.                                     proportion that the value at each location
     ll. Preservation Of Property                                 bears to the value of all Covered Property
                                                                  being removed. This permit applies up to
         If it is necessary to move Covered Proper-               10 days after the effective date of the poli-
         ty from the described premises to pre-                   cy change, after that, this insurance does
         serve it from loss or damage by a Covered                not apply at the previous location.
         Cause of Loss, we will pay for any direct
         physical loss of or damage to that proper-               Section D. Deductibles applies to this
         ty:                                                      Additional Coverage.
        (1) While it is being moved or while tempo-           pp. Rewards
            rarily stored at another location; and                We will pay up to $25,000 for information
        (2) Only if the loss or damage occurs                     which leads to the arrest and conviction of
            within 30 days after the property is first            the person(s) who caused the loss cov-
            moved.                                                ered under this policy. Regardless of the
                                                                  number of persons involved in providing
       Section D. Deductibles applies to this                     information our liability under this Addi-
       Additional Coverage.                                       tional Coverage will not be increased.
   mm. Property At Fairs Or On Exhibition                         This Coverage Extension does not apply
       You may extend the insurance that ap-                      to:
       plies to Business Personal Property to ap-                (1) you;
       ply to your Covered Property while at any
       fair or exhibition not located within 1,000               (2) your family members; or
       feet of the premises described in the Dec-                (3) your employees or independent con-
       larations. This Coverage Extension does                        tractors.
       not apply to fine arts or your salespersons                Section D. Deductibles does not apply to
       samples.                                                   this Additional Coverage.
       The most we will pay for loss or damage                qq. Spoilage
       under this Coverage Extension is $50,000.
                                                                  We will pay for loss of or damage to "per-
        Section D. Deductibles applies to this                    ishable stock" at the described premises.
        Coverage Extension.                                       "Perishable stock" means property main-
    nn. Property in the Custody of Sales                          tained under controlled temperature or
        Representatives                                           humidity conditions for preservation; and
        You may extend the insurance that ap-                     susceptible to loss or damage if the con-
        plies to Business Personal Property to ap-                trolled temperature or humidity conditions
        ply to your Covered Property in the care,                 change. We will not cover property located
        custody or control of a sales representa-                 on buildings, in the open, or in vehicles.
        tive and not located within 1,000 feet of                 We will pay for loss or damage to "perish-
        the premises described in the Declara-                    able stock" caused by breakdown or con-
        tions.                                                    tamination or power outage.
        The most we will pay for loss or damage                   Breakdown or contamination meaning
        under this Coverage Extension is $25,000.                 change in temperature or humidity result-
        Section D. Deductibles does apply to this                 ing from mechanical breakdown or me-
        Coverage Extension.                                       chanical failure of refrigerating, cooling, or
                                                                  humidity control apparatus or equipment,
                                                                  only while such apparatus or equipment is
                                                                  at the described premises. Contamination
                                                                  by a refrigerant, only while the refrigerat-
                                                                  ing apparatus or equipment is at the de-
                                                                  scribed premises.



NS 0203 01 18                        West Bend Mutual Insurance Company                         Page 25 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309549 of 202 Document 1-1
         Mechanical breakdown and mechanical                  ss. Terrorism Travel Reimbursement
         failure do not mean power interruption, re-              We will reimburse any of your present "Di-
         gardless of how or where the interruption                rectors" or Officers in the event of a Certi-
         is caused and whether or not the interrup-               fied Act of Terrorism during the policy pe-
         tion is complete or partial.                             riod which necessitates that he/she incurs
         Power outage meaning change in temper-                   "Emergency Travel Expenses."
         ature or humidity resulting from complete                 "Emergency Travel Expenses" means:
         or partial interruption of electrical power,
         either on or off the described premises,                 (1) hotel expenses incurred which directly
         due to conditions beyond your control.                       result from the cancellation of a sched-
                                                                      uled transport by a common carrier re-
         We will not pay for loss or damage caused                    sulting directly from and within forty-
         by or resulting from:                                        eight hours of a Certified Act of Terror-
        (1) The disconnection of any refrigerating,                   ism; and
             cooling, or humidity control system                  (2) the increased amount incurred in air or
             from the source of power.                                train fare which may result from re-
        (2) The deactivation of electrical power                      scheduling comparable transport, to
             caused by the manipulation of any                        replace a similarly scheduled transport
             switch or other devise used to control                   canceled by a common carrier in direct
             the flow of electrical power or current.                 response to a Certified Act of Terror-
        (3) The inability of an electrical utility com-               ism.
             pany or other power source to provide                 The limit of insurance for this Additional
             sufficient power due to:                              Coverage is $50,000 per policy period.
           (a) Lack of fuel; or                                    Section D. Deductibles does not apply to
           (b) Governmental order.                                 this Additional Coverage.
        (4) The inability of a power source at the             tt. Travel Delay Reimbursement
            described premises to provide suffi-                   We will reimburse any of your present "Di-
            cient power due to lack of generating                  rectors" or Officers for any non-
            capacity to meet demand.                               reimbursable expenses they incur as a re-
        (5) Breaking of any glass that is a perma-                 sult of the cancellation of any regularly
             nent part of any refrigerating, cooling,              scheduled business travel on a common
             or humidity control unit.                             carrier. The common carrier must order
                                                                   the cancellation.
         The most we will pay for loss or damage
         under this Coverage Extension is $10,000                  The limit of insurance for this Additional
         at each described premises.                               Coverage is $1,500 per policy period
         Section D. Deductibles does not apply to                  A 72 waiting period deductible applies to
         this Coverage Extension.                                  this Additional Coverage.
     rr. Temporary Meeting Space                              uu. Utility Services Direct Damage and
         Reimbursement                                            Utility Services Time Element,
                                                                  Including Overhead Lines
         We will reimburse you for the rental of
         meeting space which is necessitated by                  (1) We will pay for loss of or damage to
         the temporary unavailability of your prima-                  Covered Property and loss of Business
         ry office space due to the failure of a cli-                 Income or Extra Expense at the prem-
         mate control system, or leakage of a hot                     ises described in the Declarations
         water heater during the policy period.                       caused by the interruption of service to
         Coverage will exist only for the renting of                  the described premises. The interrup-
         temporary meeting space required for                         tion must result from direct physical
         meeting with parties who are not insured                     loss or damage by a Covered Cause of
         under this policy.                                           Loss and:
         The limit of insurance for this Additional                 (a) Originates away from the described
         Coverage is $25,000 per policy period.                           premises; or
         Section D. Deductibles does not apply to
         this Additional Coverage.




Page 26 of 41                        West Bend Mutual Insurance Company                        NS 0203 01 18
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309550 of 202 Document 1-1
           (b) Originates at the described premis-                           i.
                                                                             Utility generating plants;
               es, but only if such interruption in-                        ii.
                                                                             Switching stations;
               volves equipment used to supply
               the utility service to the described                        iii.
                                                                             Substations;
               premises from a source away from                            iv.
                                                                             Transformers; and
               the described premises.
                                                                            v.
                                                                             Transmission lines, including
            Failure of any utility service includes                          overhead transmission lines.
            lack of sufficient capacity and reduction              The term transmission lines includes all
            in supply. Loss or damage caused by a                  lines which serve to transmit communica-
            surge of power is also provided, if the
                                                                   tion service or power, including lines
            surge would not have occurred but for                  which may be identified as distribution
            an event causing a failure of power.                   lines.
            Covered Property does not include
                                                                   Section D. Deductibles applies to this
            "electronic data", and any loss or dam-
                                                                   Coverage Extension.
            age thereto, or destruction or corrup-
            tion of "electronic data".                         vv. Valuable Papers And Records
        (2) Utility services includes:                            (1) You may extend the insurance that
                                                                      applies to Business Personal Property
           (a) Water Supply Property, meaning                         to apply to direct physical loss or dam-
                the following types of property sup-
                                                                      age to "valuable papers and records"
                plying water to the described prem-                   that you own, or that are in your care,
                ises:                                                 custody or control caused by or result-
                  i. Pumping stations; and                            ing from a Covered Cause of Loss.
                 ii. Water mains.                                     This Coverage Extension includes the
                                                                      cost to research, replace or restore lost
           (b) Wastewater Removal Property,                           information on "valuable papers and
                meaning a utility system for remov-                   records" for which duplicates do not
                ing wastewater and sewage from                        exist.
                the described premises, other than
                a system designed primarily for                   (2) This Coverage Extension does not
                draining storm water. The utility                     apply to:
                property includes sewer main,                        (a) Property held as samples or for
                pumping stations and similar                              delivery after sale; and
                equipment for moving the effluent                    (b) Property in storage away from the
                to a holding, treatment, or disposal                      premises shown in the Declara-
                facility, and includes such facilities.
                                                                          tions.
           (c) Communication Supply Property,                     (3) The most we will pay under this Cov-
                meaning property supplying com-                       erage Extension for loss or damage to
                munication services, including tele-                  "valuable papers and records" in any
                phone, radio, microwave, Internet
                                                                      one occurrence at the described prem-
                access, access to any electronic                      ises is $250,000.
                cellular, or satellite network, or tele-
                vision services to the described                      For "valuable papers and records" not
                premises, such as:                                    at the described premises, the most we
                                                                      will pay is $2,500.
                (i) Communication         transmission
                    lines, including optic fiber                      The limit of insurance provided for this
                    transmission lines and overhead                   Coverage Extension is in addition to
                    transmission lines;                               Section C. Limits Of Insurance.
               (ii) Coaxial cables; and                           (4) Loss or damage to "valuable papers
                                                                      and records" will be valued at the cost
              (iii) Microwave radio relays except                     of restoration or replacement of the lost
                    satellites.                                       or damaged information. To the extent
           (d) Power Supply Property, meaning                         that the contents of the "valuable pa-
                the following types of property sup-                  pers and records" are not restored, the
                plying electricity, steam or gas to                   "valuable papers and records" will be
                the described premises:                               valued at the cost of replacement with
                                                                      blank materials of substantially identi-
                                                                      cal type.


NS 0203 01 18                         West Bend Mutual Insurance Company                        Page 27 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309551 of 202 Document 1-1
        (5) Section B. Exclusions of this Cover-                   (d) Waterborne material carried or
            age Form does not apply to this Cov-                       otherwise moved by any of the wa-
            erage Extension except for:                                ter referred to in Paragraph a. or c.,
           (a) Paragraph B.1.b., Governmental                          or material carried or otherwise
               Action;                                                 moved by mudslide or mudflow.
           (b) Paragraph B.1.c., Nuclear Hazard;                But if any of the above, in Paragraphs (a)
                                                                through (d), results in fire, explosion or
           (c) Paragraph B.1.e., War And Military               sprinkler leakage, we will pay for the loss
               Action;                                          or damaged caused by that fire, explosion
          (d) Paragraph B.2.c., Dishonesty;                     or sprinkler leakage.
          (e) Paragraph B.2.f., False Pretense;                 Business Income or Extra Expense does
                                                                not apply to this Coverage Extension.
           (f) Paragraph B.2.m.(2) Errors Or
               Omissions;                                       The most we will pay under this Coverage
                                                                Extension for all direct loss or damage oc-
          (g) Paragraph B.3.
                                                                curring during the policy term is $25,000.
        Section D. Deductibles applies to this                  This limit does not apply separately to
        Coverage Extension.                                     each location.
    ww. Water Back Up, Sump Pump Overflow                       Section D. Deductibles does not apply to
       (1) We will pay for direct physical loss or              this Coverage Extension.
           damage, not caused by your negli-                xx. Water Damage, Other Liquids, Powder
           gence, to covered Building and Busi-                 Or Molten Material Damage
           ness Personal Property caused by or
           resulting from:                                      If loss or damage caused by or resulting
                                                                from covered water or other liquid, powder
           (a) water or waterborne material which               or molten material occurs, we will also pay
               backs up through or overflows from               the cost to tear out and replace any part of
               a sewer or drain; or                             the building or structure to repair damage
           (b) water or waterborne material which               to the system or appliance from which the
               overflows or is otherwise dis-                   water or other substance escapes.
               charged from a sump, sump pump                   We will not pay the cost to repair any de-
               or related equipment even if the                 fect that caused the loss or damage, but
               overflow or discharge results from               we will pay the cost to repair or replace
               mechanical breakdown of a sump                   damaged parts of fire extinguishing
               pump, or its related equipment.                  equipment if the damage:
            The term drain includes a roof drain               (1) Results in discharge of any substance
            and related fixtures.                                  from an automatic fire protection sys-
        (2) We will not pay for direct loss or dam-                tem; or
            age caused by:                                     (2) Is directly caused by freezing.
           (a) Flood, surface water, waves (in-                 Section D. Deductibles applies to this
               cluding tidal wave and tsunami),                 Additional Coverage.
               tides, tidal water, overflow of any
               body of water, or spray from any of          yy. Workplace Violence
               these, all whether driven by wind               (1) Coverage
               (including storm surge);                            We will pay for the actual loss of Busi-
           (b) Mudslide or mudflow; or                             ness Income you sustain and neces-
                                                                   sary Extra Expense caused by any in-
           (c) Water under the ground surface
                                                                   tentional use, or threat to use, violence
               pressing on, or flowing or seeping
               through:                                            or deadly force by any person, but the
                                                                   most we will pay under this coverage is
                i. Foundations, walls, floors or                   $100,000.
                   paved surfaces;
                 ii. Basements, whether paved or
                     not;
                iii. Doors, windows or other open-
                     ings; or




Page 28 of 41                      West Bend Mutual Insurance Company                        NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309552 of 202 Document 1-1
             Extra Expense is extended to include                 (5) This Extension does not apply to loss
             the cost of mental health counseling for                 or damage otherwise covered under
             employees and the cost of public rela-                   this Coverage Form or any endorse-
             tions consultants or other specialists                   ment to this Coverage Form, and does
             used to restore the insured’s reputation                 not apply to loss or damage to the
             following an incident of workplace vio-                  storage unit itself.
             lence. The most we will pay under this                Section D. Deductibles applies to this
             extension is $5,000.                                  Coverage Extension.
        (2) Loss Determination                           B. Exclusions
             Determination of the Business Income           1. We will not pay for loss or damage caused
             loss under this additional coverage will          directly or indirectly by any of the following.
             be calculated only for the location               Such loss or damage is excluded regardless
             where the workplace violence oc-                  of any other cause or event that contributes
             curred. Coverage will only be for the             concurrently or in any sequence to the loss.
             “period of restoration”.                          These exclusions apply whether or not the
             Extra Expense will apply even though              loss event results in widespread damage or
             operations have resumed, but only for             affects a substantial area.
             a period of 60 days following the inci-           a. Earth Movement
             dent.
                                                                  (1) Earthquake, including tremors and
         Section D. Deductibles does not apply to                      aftershocks and any sinking, rising or
         this Additional Coverage.                                     shifting related to such event;
     zz. Business Personal Property                               (2) Landslide, including any earth sinking,
         Temporarily In Portable Storage Units                         rising or shifting related to such event;
        (1) You may extend the insurance that                     (3) Mine subsidence, meaning subsidence
            applies to Business Personal Property                      of a man-made mine, whether or not
            to apply to such property while tempo-                     mining activity has ceased;
            rarily stored in a portable storage unit
            (including a detached trailer) located                (4) Earth sinking (other than sinkhole
            within 100 feet of the buildings or struc-                 collapse), rising or shifting including
            tures described in the Declarations or                     soil conditions which cause settling,
            within 100 feet of the described prem-                     cracking or other disarrangement of
            ises, whichever distance is greater.                       foundations or other part of realty. Soil
                                                                       conditions include contraction, expan-
        (2) The limitation under Paragraph                             sion, freezing, thawing, erosion, im-
            A.4.a.(5) also applies to property in a                    properly compacted soil and the action
            portable storage unit.                                     of water under the ground surface.
        (3) Coverage under this Extension:                            But if Earth Movement as described in
           (a) Will end 90 days after the Business                    Paragraphs (1) through (4) above, re-
                Personal Property has been placed                     sults in fire or explosion, we will pay for
                in the storage unit;                                  the loss or damage caused by that fire
           (b) Does not apply if the storage unit                     or explosion.
               itself has been in use at the de-                  (5) Volcanic eruption, explosion or effu-
               scribed premises for more than 90                      sion. But if volcanic eruption, explosion
               consecutive days, even if the Busi-                    or effusion results in fire, building glass
               ness Personal Property has been                        breakage or volcanic action, we will
               stored there for 90 or fewer days as                   pay for the loss or damage caused by
               of the time of loss or damage.                         that fire, building glass breakage or
        (4) Under this Extension, the most we will                    volcanic action.
            pay for the total of all loss or damage                   Volcanic action means direct loss or
            to Business Personal Property is                          damage resulting from the eruption of
            $10,000 (unless a higher limit is indi-                   a volcano when the loss or damage is
            cated in the Declarations for such Ex-                    caused by:
            tension) regardless of the number of                     (a) Airborne volcanic blast or airborne
            storage units.                                                shock waves;
                                                                     (b) Ash, dust, or particulate matter; or



NS 0203 01 18                        West Bend Mutual Insurance Company                          Page 29 of 41
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309553 of 202 Document 1-1
            (c) Lava flow.                                     e. War And Military Action
             With respect to coverage for volcanic               (1) War, including undeclared or civil war;
             action as set forth in (5)(a), (5)(b) and           (2) Warlike action by a military force, in-
             (5)(c), all volcanic eruptions that occur               cluding action in hindering or defend-
             within any 168-hour period will consti-                 ing against an actual or expected at-
             tute a single occurrence.                               tack, by any government, sovereign or
             Volcanic action does not include the                    other authority using military personnel
             cost to remove ash, dust or particulate                 or other agents; or
             matter that does not cause direct phys-             (3) Insurrection,    rebellion,   revolution,
             ical loss of or damage to Covered                       usurped power, or action taken by
             Property.                                               governmental authority in hindering or
             This exclusion applies regardless of                    defending against any of these.
             whether any of the above, in Para-                f. Water
             graphs (1) through (5), is caused by an
             act of nature or is otherwise caused.               (1) Flood, surface water, waves (including
                                                                     tidal wave and tsunami), tides, tidal
      b. Governmental Action                                         water, overflow of any body of water,
         Seizure or destruction of property by order                 or spray from any of these, all whether
         of governmental authority.                                  or not driven by wind (including storm
         But we will pay for loss or damage caused                   surge);
         by or resulting from acts of destruction or-             (2) Mudslide or mudflow;
         dered by governmental authority and tak-                 (3) Water under the ground surface press-
         en at the time of a fire to prevent its                      ing on, or flowing or seeping through:
         spread, if the fire would be covered under
         this policy.                                                (a) Foundations, walls, floors or paved
                                                                          surfaces;
      c. Nuclear Hazard
                                                                     (b) Basements, whether paved or not;
         Nuclear reaction or radiation, or radioac-                       or
         tive contamination, however caused.
                                                                      (c) Doors, windows or other openings.;
         But if nuclear reaction or radiation, or ra-                      or
         dioactive contamination, results in fire, we
         will pay for the loss or damage caused by                (4) Waterborne material carried or other-
         that fire.                                                    wise moved by any of the water re-
                                                                       ferred to in Paragraph (1) or (3), or ma-
      d. Ordinance Or Law                                              terial carried or otherwise moved by
         The enforcement of or compliance with                         mudslide or mudflow.
         any ordinance or law:                                     This exclusion applies regardless of
        (1) Regulating the construction, use or                    whether any of the above, in Paragraphs
            repair of any property; or                             (1) through (4), is caused by an act of na-
        (2) Requiring the tearing down of any                      ture or is otherwise caused.
            property, including the cost of remov-                 But if any of the above, in Paragraphs (1)
            ing its debris.                                        through (4), results in fire, explosion or
         This exclusion, Ordinance Or Law, applies                 sprinkler leakage, we will pay for the loss
         whether the loss results from:                            or damage caused by that fire, explosion
                                                                   or sprinkler leakage.
        (1) An ordinance or law that is enforced
            even if the property has not been               2. We will not pay for loss or damage caused by
            damaged; or                                        or resulting from any of the following:
        (2) The increased costs incurred to comply             a. Collapse
            with an ordinance or law in the course                (1) Collapse, including any of the following
            of construction, repair, renovation, re-                  conditions of property or any part of the
            modeling or demolition of property or                     property:
            removal of its debris, following a physi-                (a) An abrupt falling down or caving in;
            cal loss to that property.
                                                                     (b) Loss of structural integrity, including
                                                                         separation of parts of the property
                                                                         or property in danger of falling
                                                                         down or caving in; or



Page 30 of 41                        West Bend Mutual Insurance Company                        NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309554 of 202 Document 1-1
            (c) Any cracking, bulging, sagging,                d. Electrical Apparatus
                 bending, leaning, settling, shrink-              Artificially generated electrical, magnetic
                 age or expansion as such condition               or electromagnetic energy that damages,
                 related to Paragraph a.(1)(a) or                 disturbs, disrupts or otherwise interferes
                 a.(1)(b).                                        with any:
         But if collapse results in a Covered Cause              (1) Electrical or electronic wire, device,
         of Loss at the described premises, we will                   appliance system or network; or.
         pay for the loss or damage caused by that
         Covered Cause of Loss.                                  (2) Device, appliance, system or network
                                                                      utilizing cellular or satellite technology.
        (2) This exclusion a. does not apply:
                                                                  For the purpose of this exclusion, electri-
            (a) to the extent that coverage is pro-               cal, magnetic or electromagnetic energy
                 vided under the Additional Cover-                includes but is not limited to:
                 age – Collapse; or
                                                                 (1) Electrical current, including arcing;
            (b) to collapse caused by one or more
                 of the following:                               (2) Electrical charge produced or conduct-
                                                                      ed by a magnetic or electromagnetic
                  i. The "specified causes of loss";                  field;
                 ii. Breakage of building glass;                 (3) Pulse of electromagnetic energy; or
                iii. Weight of rain that collects on a           (4) Electromagnetic waves or microwaves.
                     roof; or
                                                                  But if fire results, we will pay for the loss
               iv. Weight of people or personal                   or damage caused by fire.
                   property.
                                                                  We will pay for loss or damage to "com-
     b. Consequential Losses                                      puter(s)" due to artificially generated elec-
        Delay, loss of use or loss of market.                     trical, magnetic or electromagnetic energy
     c. Dishonesty                                                if such loss or damage is caused by or re-
                                                                  sults from:
        Dishonest or criminal acts (including theft)
        by you, anyone else with an interest in the              (1) An occurrence that took place within
        property, or any of your or their partners,                   100 feet of the described premises; or
        "members", officers, "managers", employ-                 (2) Interruption of electric power supply,
        ees (including temporary or leased em-                        power surge, blackout or brownout if
        ployees), "directors", trustees, or author-                   the cause of such occurrence took
        ized representatives, whether acting alone                    place within 100 feet of the described
        or in collusion with each other or with any                   premises.
        other party; or theft by any person to                 e. Exposed Property
        whom you entrust the property for any
        purpose, whether acting alone or in collu-                Rain, snow, ice or sleet to personal prop-
        sion with any other party.                                erty in the open.
         This exclusion:                                       f. False Pretense
        (1) Applies whether or not an act occurs                  Voluntary parting with any property by you
            during your normal hours of operation.                or anyone else to whom you have entrust-
                                                                  ed the property if induced to do so by any
        (2) Does not apply to acts of destruction                 fraudulent scheme, trick, device or false
            by your employees (including tempo-                   pretense.
            rary or leased employees) or author-
            ized representatives, but theft by your            g. Frozen Plumbing
            employees (including temporary or                     Water, other liquids, powder or molten
            leased employees) or authorized rep-                  material that leaks or flows from plumbing,
            resentatives is not covered.                          heating, air conditioning or other equip-
         With respect to accounts receivable and                  ment (except fire protective systems)
         "valuable papers and records", this exclu-               caused by or resulting from freezing, un-
         sion does not apply to carriers for hire.                less:
        This exclusion does not apply to coverage                (1) You do your best to maintain heat in
        this is provided under the Employee Dis-                     the building or structure; or
        honesty Additional Coverage.                             (2) You drain the equipment and shut off
                                                                     the supply if the heat is not maintained.


NS 0203 01 18                        West Bend Mutual Insurance Company                          Page 31 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309555 of 202 Document 1-1
      h. "Fungi", Wet Rot Or Dry Rot                              (2) However, the exclusion in Paragraph
         Presence, growth, proliferation, spread or                   (1) does not apply to loss or damage
         any activity of "fungi", wet rot or dry rot.                 caused by or resulting from "fungi", wet
                                                                      rot or dry rot. Such loss or damage is
         But if "fungi", wet rot or dry rot results in a              addressed in Exclusion h.
         "specified cause of loss", we will pay for
                                                                  (3) With respect to any loss or damage
         the loss or damage caused by that "speci-                    subject to the exclusion in Paragraph
         fied cause of loss".                                         (1), such exclusion supersedes any
          This exclusion does not apply:                              exclusion relating to "pollutants".
        (1) When "fungi", wet rot or dry rot results               This exclusion does not apply:
             from fire or lightning; or                           (1) When bacteria results from fire or
        (2) To the extent that coverage is provided                   lightning; or
             in the Limited Coverage For "Fungi",                 (2) To the extent that coverage is provided
             Wet Rot Or Dry Rot Additional Cover-                     in the Limited Coverage For "Fungi",
             age with respect to loss or damage by                    Wet Rot Or Dry Rot and Bacteria Addi-
             a cause of loss other than fire or light-                tional Coverage if any, with respect to
             ning.                                                    loss or damage by a cause of loss oth-
      i. Pollution                                                    er than fire or lightning.
         We will not pay for loss or damage caused             m. Other Types Of Loss
         by or resulting from the discharge, disper-             (1) Wear and tear;
         sal, seepage, migration, release or escape
         of "pollutants" unless the discharge, dis-              (2) Rust or other corrosion, decay, deterio-
         persal, seepage, migration, release or es-                  ration, hidden or latent defect or any
         cape is itself caused by any of the "speci-                 quality in property that causes it to
         fied causes of loss". But if the discharge,                 damage or destroy itself;
         dispersal, seepage, migration, release or                (3) Smog;
         escape of "pollutants" results in a "speci-              (4) Settling, cracking, shrinking or expan-
         fied cause of loss", we will pay for the loss                sion;
         or damage caused by that "specified
         cause of loss".                                          (5) Nesting or infestation, or discharge or
                                                                      release of waste products or secre-
      j. Smoke, Vapor, Gas                                            tions, by insects, birds, rodents or oth-
         Smoke, vapor or gas from agricultural                        er animals;
         smudging or industrial operations.                       (6) Mechanical      breakdown,      including
      k. Steam Apparatus                                              rupture or bursting caused by centrifu-
         Explosion of steam boilers, steam pipes,                     gal force.
         steam engines or steam turbines owned                        This exclusion does not apply with re-
         or leased by you, or operated under your                     spect to the breakdown of "comput-
         control. But if explosion of steam boilers,                  er(s)";
         steam pipes, steam engines or steam tur-                 (7) The following causes of loss to per-
         bines results in fire or combustion explo-                   sonal property:
         sion, we will pay for the loss or damage
         caused by that fire or combustion explo-                      (a) Dampness or dryness of atmos-
         sion. We will also pay for loss or damage                         phere;
         caused by or resulting from the explosion                     (b) Changes in or extremes of temper-
         of gases or fuel within the furnace of any                        ature; or
         fired vessel or within the flues or passages
                                                                       (c) Marring or scratching.
         through which the gases of combustion
         pass.                                                     But if an excluded cause of loss that is
                                                                   listed in B.2.m.(1) through B.2.m.(7) re-
      l. Virus Or Bacteria
                                                                   sults in a "specified cause of loss" or
        (1) Any virus, bacterium or other microor-                 building glass breakage, we will pay for
             ganism that incudes or is capable of                  the loss or damage caused by that "speci-
             inducing physical distress, illness or                fied cause of loss" or building glass
             disease.                                              breakage.




Page 32 of 41                         West Bend Mutual Insurance Company                       NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309556 of 202 Document 1-1
      n. Errors Or Omissions                                4. Business Income And Extra Expense
         Errors or omissions in:                               Exclusions
        (1) Programming, processing or storing                 a. We will not pay for:
            data, as described under "electronic                 (1) Any Extra Expense, or increase of
            data" or in any "computer" operations;                   Business Income loss, caused by or
            or                                                       resulting from:
        (2) Processing or copying "valuable pa-                     (a) Delay in rebuilding, repairing or
            pers and records".                                          replacing the property or resuming
         However, we will pay for direct physical                       "operations", due to interference at
         loss or damage caused by resulting fire or                     the location of the rebuilding, repair
         explosion if these causes of loss would be                     or replacement by strikers or other
         covered by this Coverage Form.                                 persons; or
      n. Continuous Or Repeated Seepage Or                          (b) Suspension, lapse or cancellation
         Leakage Of Water                                                of any license, lease or contract.
                                                                         But if the suspension, lapse or can-
         Continuous or repeated seepage or leak-                         cellation is directly caused by the
         age of water, or the presence or conden-                        suspension of "operations", we will
         sation or humidity, moisture or vapor, that                     cover such loss that affects your
         occurs over a period of 14 days or more.                        Business Income during the "period
   3. We will not pay for loss or damage caused by                       of restoration" and any extension of
      or resulting from any of the following B.3.a.                      the "period of restoration" in ac-
      through B.3.c. But if an excluded cause of                         cordance with the terms of the Ex-
      loss that is listed in B.3.a. through B.3.c. re-                   tended Business Income Additional
      sults in a Covered Cause of Loss, we will pay                      Coverage.
      for the loss or damage caused by that Cov-                 (2) Any other consequential loss.
      ered Cause of Loss.
                                                               b. With respect to this exclusion, suspension
      a. Weather Conditions                                       means:
         Weather conditions. But this exclusion on-               (1) The partial slowdown or complete
         ly applies if weather conditions contribute                  cessation of your business activities;
         in any way with a cause or event excluded                    and
         in Paragraph B.1. above to produce the
         loss or damage.                                          (2) That a part or all of the described
                                                                      premise is rendered untenantable, if
      b. Acts Or Decisions                                            coverage for Business Income applies.
         Acts or decisions, including the failure to        5. Accounts Receivable Exclusion
         act or decide, of any person, group, or-
         ganization or governmental body.                      The following additional exclusion applies to
                                                               the Accounts Receivable Coverage Exten-
      c. Negligent Work                                        sion:
         Faulty, inadequate or defective:                         We will not pay for:
        (1) Planning, zoning, development, sur-                a. Loss or damage caused by or resulting
            veying, siting;                                       from alteration, falsification, concealment
        (2) Design, specifications, workmanship,                  or destruction of records of accounts re-
            repair, construction, renovation, re-                 ceivable done to conceal the wrongful giv-
            modeling, grading, compaction;                        ing, taking or withholding of "money", "se-
                                                                  curities" or other property.
         (3) Materials used in repair, construction,
             renovation or remodeling; or                         This exclusion applies only to the extent of
                                                                  the wrongful giving, taking or withholding.
         (4) Maintenance;
          of part or all of any property on or off the         b. Loss or damage caused by or resulting
          described premises.                                     from bookkeeping, accounting or billing er-
                                                                  rors or omissions.
                                                               c. Any loss or damage that requires any
                                                                  audit of records or any inventory computa-
                                                                  tion to prove its factual existence.




NS 0203 01 18                        West Bend Mutual Insurance Company                        Page 33 of 41
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309557 of 202 Document 1-1
C. Limits Of Insurance                                          b. The increase described in Paragraph 4.a.
   1. The most we will pay for loss or damage in                    will apply only if the Limit Of Insurance
      any one occurrence is the applicable Limits                   shown for Business Personal Property in
      Of Insurance shown in the Declarations.                       the Declarations is at least 100% of your
                                                                    average monthly values during the lesser
   2. The amounts of insurance applicable to the                    of:
      Coverage Extensions and the Fire Depart-
      ment Service Charge, Pollutant Clean Up and                  (1) The 12 months immediately preceding
      Removal, and Business Income From De-                             the date the loss or damage occurs; or
      pendent Properties Additional Coverages ap-                  (2) The period of time you have been in
      ply in accordance with the terms of such cov-                     business as of the date the loss or
      erages and are in addition to the Limits of                       damage occurs.
      Insurance shown in the Declarations.                D. Deductibles
   3. Automatic Increase in Limits of Insurance              1. We will not pay for loss or damage in any one
      a. In accordance with Paragraph C.3.b.,the                occurrence until the amount of loss or dam-
          Limit of Insurance for Buildings and Per-             age exceeds the Deductible shown in the
          sonal Property will automatically increase            Declarations. We will then pay the amount of
          by the annual percentage shown in the                 loss or damage in excess of the Deductible
          Declarations.                                         up to the applicable Limit of Insurance.
      b. The amount of increase is calculated as             2. No deductible applies to the following Addi-
          follows:                                              tional Coverages:
         (1) Multiply the limit that applied on the             a. Fire Department Service Charge;
               most recent of the policy inception              b. Business Income;
               date, the policy anniversary date, or
               any other policy change amending the             c. Extra Expense;
               Building or Personal Property by                 d. Civil Authority;
         (2) The percentage of annual increase                  e. Business Travel Accidental Death Bene-
              shown in the Declarations, expressed                  fits;
              as a decimal (example: 8% is .08),                 f. Conference Cancellation;
         (3) Multiply the number calculated in ac-              g. Donation Assurance;
              cordance with b.(1) by the number of
              days since the beginning of the current           h. Emergency Real Estate Consulting Fee;
              policy year, or the effective date of the          i. Fire Extinguisher Systems Recharge
              most recent policy change amending                    Expense;
              the Building or Personal Property limit,
              divided by 365.                                    j. Fundraising Event Blackout;
      Example:                                                  k. Glass Expenses;
      If: The applicable Building limit is $100,000.             l. Identity Theft Expenses;
          The annual percentage increase is 8%.                 m. Image Restoration Counseling;
          The number of days since the beginning                n. Key Individual Replacement Expenses;
          of the policy year (or last policy change) is
          146.                                                  o. Kidnap Expenses;
          The amount of increase is                             p. Political Unrest Coverage;
          $100,000 x .08 x 146  365 = $3,200.                  q. Temporary Meeting Space;
   4. Business Personal Property Limit –                         r. Terrorism Travel Reimbursement; or
      Seasonal Increase                                         s. Workplace Violence.
      a. Subject to Paragraph 5.b., the Limit of          E. Property Loss Conditions
         Insurance for Business Personal Property
         is automatically increased by 50% of the            1. Abandonment
         Business and Personal Property limit that              There can be no abandonment of any proper-
         applied on the most recent of the policy               ty to us.
         inception date, the policy anniversary
         date, or any other policy change amend-
         ing the Business Personal Property limit to
         provide for seasonal variations.




Page 34 of 41                         West Bend Mutual Insurance Company                      NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309558 of 202 Document 1-1
   2. Appraisal                                                         Also permit us to take samples of
      If we and you disagree on the amount of loss,                     damaged and undamaged property for
      either may make written demand for an ap-                         inspection, testing and analysis, and
      praisal of the loss. In this event, each party                    permit us to make copies from your
      will select a competent and impartial apprais-                    books and records.
      er. The two appraisers will select an umpire. If              (7) Send us a signed, sworn proof of loss
      they cannot agree, either may request that                        containing the information we request
      selection be made by a judge of a court hav-                      to investigate the claim. You must do
      ing jurisdiction. The appraisers will state sep-                  this within 60 days after our request.
      arately the amount of loss. If they fail to                       We will supply you with the necessary
      agree, they will submit their differences to the                  forms.
      umpire. A decision agreed to by any two will                  (8) Cooperate with us in the investigation
      be binding. Each party will:                                      or settlement of the claim.
      a. Pay its chosen appraiser; and                              (9) Resume all or part of your "operations"
      b. Bear the other expenses of the appraisal                       as quickly as possible.
           and umpire equally.                                   b. We may examine any insured under oath,
      If there is an appraisal, we will still retain our            while not in the presence of any other in-
      right to deny the claim.                                      sured and at such times as may be rea-
   3. Duties In The Event Of Loss Or Damage                         sonably required, about any matter relat-
                                                                    ing to this insurance or the claim, including
      a. You must see that the following are done                   an insured's books and records. In the
           in the event of loss or damage to Covered                event of an examination, an insured's an-
           Property:                                                swers must be signed.
          (1) Notify the police if a law may have             4. Legal Action Against Us
               been broken.
                                                                 No one may bring a legal action against us
          (2) Give us prompt notice of the loss or               under this insurance unless:
               damage. Include a description of the
               property involved.                                a. There has been full compliance with all of
                                                                    the terms of this insurance; and
          (3) As soon as possible, give us a descrip-
               tion of how, when and where the loss              b. The action is brought within two years
               or damage occurred.                                   after the date on which the direct physical
                                                                     loss or damage occurred.
         (4) Take all reasonable steps to protect
             the Covered Property from further                5. Limitation – Electronic Media And Records
             damage, and keep a record of your                   We will not pay for any loss of Business In-
             expenses necessary to protect the                   come caused by direct physical loss of or
             Covered Property, for consideration in              damage to Electronic Media and Records af-
             the settlement of the claim. This will              ter the longer of:
             not increase the Limit of Insurance.                a. 60 consecutive days from the date of
             However, we will not pay for any sub-                   direct physical loss or damage; or
             sequent loss or damage resulting from
             a cause of loss that is not a Covered               b. The period, beginning with the date of
             Cause of Loss. Also, if feasible, set the              direct physical loss or damage, necessary
             damaged property aside and in the                      to repair, rebuild or replace with reasona-
             best possible order for examination.                   ble speed and similar quality, other prop-
                                                                    erty at the described premises due to loss
         (5) At our request, give us complete inven-                or damage caused by the same occur-
             tories of the damaged and undamaged                    rence.
             property. Include quantities, costs, val-
             ues and amount of loss claimed.                     Electronic Media and Records are:
         (6) As often as may be reasonably re-                      (1) Electronic data processing, recording
             quired, permit us to inspect the proper-                   or storage media such as films, tapes,
             ty proving the loss or damage and ex-                      discs, drums or cells;
             amine your books and records.                          (2) Data stored on such media; or
                                                                    (3) Programming records used for elec-
                                                                        tronic data processing or electronically
                                                                        controlled equipment.



NS 0203 01 18                          West Bend Mutual Insurance Company                        Page 35 of 41
            Case 2:20-cv-00720-JPSWest
                                   Filed  05/12/20
                                       Bend, WisconsinPage
                                                       5309559 of 202 Document 1-1
      Example No. 1:                                                (b) We will not pay on a replacement
      A Covered Cause of Loss damages a com-                            cost basis for any loss or damage:
      puter on June 1. It takes until September 1 to                     i. Until the lost or damaged prop-
      replace the computer, and until October 1 to                          erty is actually repaired or re-
      restore the data that was lost when the dam-                          placed; and
      age occurred. We will only pay for the Busi-                      ii. Unless the repairs or replace-
      ness Income loss sustained during the period                          ment is made as soon as rea-
      June 1 – September 1. Loss during the period                          sonably possible after the loss
      September 2 – October 1 is not covered.                               or damage.
      Example No. 2:                                                (c) We will not pay more for loss or
      A Covered Cause of Loss results in the loss                       damage on a replacement cost ba-
      of data processing programming records on                         sis than the least of:
      August 1. The records are replaced on Octo-                        i. The cost to replace, on the
      ber 15. We will only pay for the Business In-                         same premises, the lost or
      come loss sustained during the period August                          damaged property with other
      1 – September 29 (60 consecutive days).                               property:
      Loss during the period September 30 – Octo-
      ber 15 is not covered.                                                (i) Of comparable material and
                                                                                quality; and
   6. Loss Payment
                                                                           (ii) Used for the same purpose;
      In the event of loss or damage covered by                                 or
      this policy:
                                                                          ii. The amount you actually spend
      a. At our option, we will either:                                       that is necessary to repair or re-
         (1) Pay the value of lost or damaged                                 place the lost or damaged prop-
             property;                                                        erty.
        (2) Pay the cost of repairing or replacing               (2) If the Actual Cash Value – Buildings
             the lost or damaged property;                           option applies, as shown in the Decla-
        (3) Take all or any part of the property at                  rations, Paragraph (1) above does not
             an agreed or appraised value; or                        apply to Buildings. Instead, we will de-
                                                                     termine the value of Buildings at actual
        (4) Repair, rebuild or replace the property                  cash value.
             with other property of like kind and
             quality.                                            (3) The following property at actual cash
                                                                     value:
      b. We will give notice of our intentions within
         30 days after we receive the sworn proof                   (a) Used or second-hand merchandise
         of loss.                                                       held in storage or for sale;
      c. We will not pay you more than your finan-                  (b) Property of others; However, if an
         cial interest in the Covered Property.                         item(s) of personal property of oth-
                                                                        ers is subject to a written contract
      d. Except as provided in Paragraphs (2)                           which governs your liability for loss
         through (7) below, we will determine the                       or damage to that item(s), then val-
         value of Covered Property as follows:                          uation of that item(s) will be based
        (1) At replacement cost (without deduction                      on the amount for which you are li-
            for depreciation), subject to the follow-                   able under such contract, but not to
            ing:                                                        exceed the lessor of the replace-
           (a) You may make a claim for loss or                         ment cost of the property or other
                damage covered by this insurance                        applicable Limit Of Insurance.
                on an actual cash value basis in-                   (c) Household contents, except per-
                stead of on a replacement cost ba-                      sonal property in apartments or
                sis. In the event you elect to have                     rooms furnished by you as landlord;
                loss or damage settled on an actual                 (d) Manuscripts; and
                cash value basis, you may still
                make a claim on a replacement                       (e) Works of art, antiques or rare arti-
                cost basis if you notify us of your in-                 cles, including etchings, pictures,
                tent to do so within 180 days after                     statuary, marbles, bronzes, porce-
                the loss or damage.                                     lains and bric-a-brac.




Page 36 of 41                        West Bend Mutual Insurance Company                        NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309560 of 202 Document 1-1
        (4) Glass at the cost of replacement with                   (b) The following will be deducted from
            safety glazing material if required by                      the total amount of accounts re-
            law.                                                        ceivable, however that amount is
        (5) Tenants improvement and betterments                         established:
            at:                                                          i. The amount of the accounts for
           (a) Replacement cost if you make                                 which there is no loss or dam-
                repairs promptly.                                           age;
           (b) A proportion of your original cost if                     ii. The amount of the accounts that
                you do not make repairs promptly.                            you are able to reestablish or
                We will determine the proportionate                          collect;
                value as follows:                                       iii. An amount to allow for probable
                 ii Multiply the original cost by the                        bad debts that you are normally
                    number of days from the loss or                          unable to collect; and
                    damage to the expiration of the                     iv. All unearned interest and ser-
                    lease; and                                               vice charges.
                ii. Divide the amount determined in           e. Our payment for loss of or damage to
                    i. above by the number of days               personal property of others will only be for
                    from the installation of im-                 the account of the owners of the property.
                    provements to the expiration of              We may adjust losses with the owners of
                    the lease. If your lease contains            lost or damaged property if other than you.
                    a renewal option, period will re-            If we pay the owners, such payments will
                    place the expiration of the lease            satisfy your claims against us for the own-
                    in this procedure.                           ers property. We will not pay the owners
           (c) Nothing if others pay for repairs or              more than their financial interest in the
                replacement.                                     Covered Property.
        (6) Applicable only to Computer Fraud;                f. We may elect to defend you against suits
            Employee Dishonesty; Forgery Or Al-                  arising from claims of owners of property.
            teration; Money And Securities; and                  We will do this at our expense.
            Money Orders And Counterfeit Paper                g. We will pay for covered loss or damage
            Currency:                                            within 30 days after we receive the sworn
           (a) “Money” at its face value; and                    proof of loss, provided you have complied
                                                                 with all of the terms of this policy, and
           (b) “Securities” at their value at the
                close of business on the day the                (1) We have reached agreement with you
                loss is discovered.                                  on the amount of loss; or
        (7) Applicable only to accounts receivable:             (2) An appraisal award has been made.
           (a) If you cannot accurately establish
                the amount of accounts receivable
                outstanding as of the time of loss or
                damage:
                 i. We will determine the total of
                    the average monthly amounts of
                    accounts receivable for the 12
                    months immediately preceding
                    the month in which the loss or
                    damage occurs; and
                ii. We will adjust that total for any
                    normal fluctuations in the
                    amount of accounts receivable
                    for the month in which the loss
                    or damage occurred or for any
                    demonstrated variance from the
                    average for that month.




NS 0203 01 18                       West Bend Mutual Insurance Company                        Page 37 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309561 of 202 Document 1-1
      h. A party wall is a wall that separates and is                 (a) When this policy is issued to a
         common to adjoining buildings that are                           tenant, and with respect to that ten-
         owned by different parties. In settling cov-                     ant's interest in Covered Property,
         ered losses involving a party wall, we will                      building means the unit or suite
         pay a proportion of the loss to the party                        rented or leased to the tenant. Such
         wall based on your interest in the wall in                       building is vacant when it does not
         proportion to the interest of the owner of                       contain enough business personal
         the adjoining building. However, if you                          property to conduct customary op-
         elect to repair or replace your building and                     erations.
         the owner of the adjoining building elects                   (b) When this policy is issued to the
         not to repair or replace that building, we                       owner or general lessee of a build-
         will pay you for the full value of the loss to                   ing, building means the entire build-
         the party wall, subject to all applicable pol-                   ing. Such building is vacant unless
         icy provisions including Limits Of Insur-                        at least 31% of its total square foot-
         ance and all other provisions of this Loss                       age is:
         Payment Condition. Our payment under
         the provisions of this paragraph does not                         i. Rented to a lessee or sublessee
         alter any right of subrogation we may have                           and used by the lessee or sub-
         against any entity, including the owner or                           lessee to conduct its customary
         insurer of the adjoining building, and does                          operations; and/or
         not alter the terms of the Transfer Of                             ii. Used by the building owner to
         Rights Of Recovery Against Others To Us                                conduct customary operations.
         Condition of this policy.
                                                                  (2) Buildings under construction or renova-
   8. Recovered Property                                                tion are not considered vacant.
      If either you or we recover any property after            b. Vacancy Provisions
      loss settlement, that party must give the other              If the building where loss or damage oc-
      prompt notice. At your option, you may retain                curs has been vacant for more than 60
      the property. But then you must return to us
                                                                   consecutive days before that loss or dam-
      the amount we paid to you for the property.                  age occurs:
      We will pay recovery expenses and the ex-
      penses to repair the recovered property, sub-               (1) We will not pay for any loss or damage
      ject to the Limit of Insurance.                                   caused by any of the following even if
                                                                        they are Covered Causes of Loss:
   9. Resumption Of Operations
                                                                       (a) Vandalism;
      We will reduce the amount of your:
                                                                      (b) Sprinkler leakage, unless you have
      a. Business Income loss, other than Extra                             protected the system against freez-
          Expense, to the extent you can resume                             ing;
          your "operations", in whole or in part, by
          using damaged or undamaged property                          (c) Building glass breakage;
          (including merchandise or stock) at the                      (d) Water damage;
          described premises or elsewhere.
                                                                       (e) Theft; or
      b. Extra Expense loss to the extent you can
         return "operations" to normal and discon-                      (f) Attempted theft.
         tinue such Extra Expense.                                 (2) With respect to Covered Causes of
  10. Vacancy                                                           Loss other than those listed in Para-
                                                                        graphs b.(1)(a) through b.(1)(f) above,
      a. Description Of Terms                                           we will reduce the amount we would
        (1) As used in this Vacancy Condition, the                      otherwise pay for the loss or damage
             term building and the term vacant have                     by 15%.
             the meanings set forth in (a) and (b)        F. Property General Conditions
             below:
                                                             1. Control Of Property
                                                                Any act or neglect of any person other than
                                                                you beyond your direction or control will not
                                                                affect this insurance.




Page 38 of 41                         West Bend Mutual Insurance Company                       NS 0203 01 18
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309562 of 202 Document 1-1
      The breach of any condition of this Coverage              f. If we cancel this policy, we will give written
      Form at any one or more locations will not af-               notice to the mortgageholder at least:
      fect coverage at any location where, at the                 (1) 10 days before the effective date of
      time of loss or damage, the breach of condi-                     cancellation if we cancel for your non-
      tion does not exist.                                             payment of premium; or
   2. Mortgageholders                                             (2) 30 days before the effective date of
      a. The term "mortgageholder" includes trus-                      cancellation if we cancel for any other
          tee.                                                         reason.
      b. We will pay for covered loss of or damage             g. If we elect not to renew this policy, we will
         to buildings or structures to each mort-                 give written notice to the mortgageholder
         gageholder shown in the Declarations in                  at least 10 days before the expiration date
         their order of precedence, as interests                  of this policy.
         may appear.                                        3. No Benefit To Bailee
      c. The mortgageholder has the right to re-               No person or organization, other than you,
         ceive loss payment even if the mortgage-              having custody of Covered Property will bene-
         holder has started foreclosure or similar             fit from this insurance.
         action on the building or structure.
                                                            4. Policy Period, Coverage Territory
      d. If we deny your claim because of your acts
         or because you have failed to comply with             Under this Coverage Form:
         the terms of this policy, the mortgagehold-           a. We cover loss or damage commencing:
         er will still have the right to receive loss              (1) During the policy period shown in the
         payment if the mortgageholder:                                Declarations; and
        (1) Pays any premium due under this
                                                                  (2) Within the coverage territory or, with
             policy at our request if you have failed
                                                                      respect to property in transit, while it is
             to do so;                                                between points in the coverage territo-
        (2) Submits a signed, sworn proof of loss                     ry.
             within 60 days after receiving notice
                                                               b. The coverage territory is:
             from us of your failure to do so; and
                                                                  (1) The United States of America (includ-
        (3) Has notified us of any change in own-                     ing its territories and possessions);
            ership, occupancy or substantial
            change in risk known to the mortgage-                 (2) Puerto Rico; and
            holder.                                               (3) Canada.
         All of the terms of this policy will then ap-    G. Definitions
         ply directly to the mortgageholder.
                                                            1. "Board of Directors" means the governing
      e. If we pay the mortgageholder for any loss             body of the organization or corporation who is
         or damage and deny payment to you be-                 empowered by law to set the policies of the
         cause of your acts or because you have                organization or corporation, and to elect and
         failed to comply with the terms of this poli-         appoint managers, officers and agents to act
         cy:                                                   on behalf of the organization or corporation.
        (1) The mortgageholder's rights under the           2. "Communicable disease" means an illness,
             mortgage will be transferred to us to             sickness, condition or an interruption or disor-
             the extent of the amount we pay; and              der of body functions, systems or organs that
        (2) The mortgageholder's right to recover              is transmissible by an infection or a contagion
             the full amount of the mortgageholder's           directly or indirectly through human contact or
             claim will not be impaired.                       contact with human fluids, waste or similar
                                                               agent, such as but not limited to Meningitis,
         At our option, we may pay to the mort-                Measles, or Legionnaire’s Disease.
         gageholder the whole principal on the
         mortgage plus any accrued interest. In this        3. “Computer fraud” means loss of or damage to
         event, your mortgage and note will be                 "money", "securities" and theft of "other prop-
         transferred to us and you will pay your               erty" resulting directly from the use of any
         remaining mortgage debt to us.                        computer to fraudulently cause a transfer of
                                                               that property from inside the premises or
                                                               banking premises to a person(s) (other than a
                                                               messenger) outside those premises or to a
                                                               place outside those premises.


NS 0203 01 18                        West Bend Mutual Insurance Company                          Page 39 of 41
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309563 of 202 Document 1-1
   4. "Conference" means a prearranged meeting              11. "Manager" means a person serving in a
      or gathering of individuals for consultation,             directorial capacity for a limited liability com-
      training, workshop, exchange of information               pany.
      or discussion with a formal agenda or a dis-          12. "Member" means an owner of a limited liabil-
      cussion among participants who have a pre-                ity company represented by its membership
      determined topic or set of topics.                        interest, who also may serve as a "manager".
   5. "Director" means a person(s) appointed or             13. "Money" means:
      elected to a "Board of Directors", and who is,
      according to law, authorized to manage and                a. Currency, coins and bank notes in current
      direct the affairs of the corporation or compa-              use and having a face value; and
      ny.                                                       b. Travelers checks, register checks and
   6. "Domestic Partner" means any person who                      money orders held for sale to the public.
      qualifies as a domestic partner under the pro-        14. "Operations" means your business activities
      visions of any federal, state or local statute or         occurring at the described premises.
      regulation, or under the terms and provisions
                                                            15. "Other property" means any tangible property
      of any employee benefit or other program es-
                                                                other than "money" and "securities" that has
      tablished by the Named Insured.                           intrinsic value. "Other Property does not in-
   7. "Electronic data" means information, facts or             clude computer programs, electronic data or
      computer programs stored as or on, created                any property specifically excluded under this
      or used on, or transmitted to or from computer            insurance.
      software (including systems and applications          16. "Period of restoration" means the period of
      software), on hard or floppy disks, CD-ROMs,              time that:
      tapes, drives, cells, data processing devices
      or any other repositories of computer software            a. Begins with the date of direct physical loss
      which are used with electronically controlled                or damage caused by or resulting from
      equipment. The term computer programs, re-                   any Covered Cause of Loss at the de-
      ferred to in the foregoing description of elec-              scribed premises; and
      tronic data, means a set of related electronic            b. Ends on the earlier of:
      instructions, which direct the operations and
      functions of a "computer" or device connected               (1) The date when the property at the
      to it, which enable the "computer" or device to                 described premises should be re-
      receive, process, store, retrieve or send data.                 paired, rebuilt or replaced with reason-
                                                                      able speed and similar quality; or
   8. "Failed Donation Claim" means written notice
      to the Insured during the Policy Period of:                 (2) The date when business is resumed at
                                                                      a new permanent location.
     (a) the bankruptcy or reorganization of any
          donor whereby such bankruptcy or reor-                c. Does not include any increased period
          ganization prevents the donor from honor-                required due to the enforcement of or
                                                                   compliance with any ordinance or law that:
          ing a prior written pledge of funds or other
          measurable tangible property to the In-                  (1) Regulates the construction, use or
          sured; or                                                    repair, or requires the tearing down of
                                                                       any property; or
     (b) the unemployment or incapacitation of a
          natural person donor preventing him/her                  (2) Requires any insured or others to test
          from honoring a prior written pledge of                      for, monitor, clean up, remove, contain,
          funds or other measurable tangible prop-                     treat, detoxify or neutralize or in any
          erty to the Insured.                                         way respond to, or assess the effects
                                                                       of “pollutants”.
   9. "Fungi" means any type or form of fungus,
      including mold or mildew, and any mycotox-                The expiration date of this policy will not cut
      ins, spores, scents or by-products produced               short the “period of restoration”.
      or released by fungi.                                 17. "Pollutants" means any solid, liquid, gaseous
  10. “Intense pulse light” means a procedure or                or thermal irritant or contaminant, including
      treatment that utilizes high intensity pulses of          smoke, vapor, soot, fumes, acids, alkalis,
      light used to remove hair, spider veins, vari-            chemicals and waste. Waste includes materi-
      cose veins, birth marks, age spots, freckles,             als to be recycled, reconditioned or reclaimed.
      and other types of skin conditions. “Intense
      pulse light” does not include tanning beds.




Page 40 of 41                         West Bend Mutual Insurance Company                        NS 0203 01 18
            Case 2:20-cv-00720-JPSWest
                                   Filed  05/12/20
                                       Bend, WisconsinPage
                                                       5309564 of 202 Document 1-1
 18. "Securities" means negotiable and non-                       But water damage does not include loss
     negotiable instruments or contracts represent-               or damage otherwise excluded under the
     ing either "money" or other property and in-                 terms of the Water Exclusion. Therefore,
     cludes:                                                      for example, there is no coverage in the
     a. Tokens, tickets, revenue and other stamps                 situation in which discharge or leakage of
        (whether represented by actual stamps or                  water results from the breaking apart or
        unused value in a meter) in current use;                  cracking of a pipe which was caused by or
        and                                                       related to weather-induced flooding, even
                                                                  if wear ad tear contributed to the breakage
     b. Evidences of debt issued in connection                    or cracking. As another example, and also
        with credit or charge cards, which cards                  in accordance with the terms of the Water
        are not issued by you;                                    Exclusion, there is no coverage for loss or
     but does not include "money".                                damage caused by or related to weather-
                                                                  induced flooding which follows or is exac-
 19. "Specified Causes of Loss" means the follow-
                                                                  erbated by pipe breakage or cracking at-
     ing:
                                                                  tributable to wear and tear.
     Fire; lightning; explosion, windstorm or hail;
     smoke; aircraft or vehicles; riot or civil com-              To the extent that accidental discharge or
     motion; vandalism; leakage from fire extin-                  leakage of water falls within the criteria set
                                                                  forth in c.(1) or c.(2) of this definition of
     guishing equipment; sinkhole collapse; vol-
     canic action; falling objects; weight of snow,               "specified causes of loss", such water is
     ice or sleet; water damage.                                  not subject to the provisions of the Water
                                                                  Exclusion which preclude coverage for
     a. Sinkhole collapse means the sudden                        surface water or water under the ground
        sinking or collapse of land into under-                   surface.
        ground empty spaces created by the ac-
        tion of water on limestone or dolomite.           20. "Theft" means the unlawful taking of property
                                                              to the deprivation of the Insured.
        This cause of loss does not include:
       (1) The cost of filling sinkholes; or              21. "Unforeseeable Destruction" means damage
                                                              resulting from a Certified Act of Terrorism,
       (2) Sinking or collapse of land into man-              fire, crash or collapse which renders all of the
            made underground cavities.                        Insured's primary location completely unusa-
     b. Falling objects does not include loss of or           ble.
        damage to:                                        22. "Valuable papers and records" means in-
       (1) Personal property in the open; or                  scribed, printed, or written:
       (2) The interior of a building or structure,           a. Documents;
           or property inside a building or struc-            b. Manuscripts; and
           ture, unless the roof or an outside wall
           of the building or structure is first dam-         c. Records;
           aged by a falling object.                          including abstracts, books, deeds, drawings,
                                                              films, maps or mortgages.
     c. Water damage means:
       (1) Accidental discharge or leakage of                 But "valuable papers and records" does not
           water or steam as the direct result of             mean "money" or "securities".
           the breaking apart or cracking of any          23. "Water-borne pathogen” means a bacteria,
           part of a system or appliance (other               virus or other microorganism that may be
           than a sump system including its relat-            transmitted to humans by contaminated water
           ed equipment and parts) containing                 and can cause an illness, sickness, condition,
           water or steam; and                                or an interruption or disorder of body func-
                                                              tions, systems or organs.
       (2) Accidental discharge or leakage of
           water or waterborne material as the di-
           rect result of the breaking apart or
           cracking of water or sewer pipe that is
           located off the described premises and
           is part of a municipal potable water
           supply system or municipal sanitary
           sewer system, if the breakage or
           cracking is caused by wear and tear.




NS 0203 01 18                       West Bend Mutual Insurance Company                          Page 41 of 41
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309565 of 202 Document 1-1
POLICY NUMBER: 1364094                                                                         BUSINESSOWNERS
                                                                                                  WB 80 CF 01 18

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EQUIPMENT BREAKDOWN COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                                                      SCHEDULE

Coverage
Spoilage Limit                $ $50,000

Deductible
Combined, All Coverages       $

Direct Coverages              $

Indirect Coverages            $
                             or                              Times Average Daily Value



A. The following is added to Paragraph A.3. Covered                   a. Business Income and Extra Expense
   Causes of Loss:                                                      (1) Any insurance provided under the policy
   Additional Coverage – Equipment Breakdown                                for Business Income or Extra Expense
   The term Covered Cause of Loss includes the Ad-                          is extended to the coverage provided by
   ditional Coverage Equipment Breakdown as de-                             this endorsement.
   scribed and limited below. Without an "accident" or                  (2) The most we will pay for loss or ex-
   "electronic circuitry impairment", there is no                           pense under this coverage is the appli-
   Equipment Breakdown Coverage.                                            cable limit for Business Income and Ex-
   1. We will pay for direct physical damage to Cov-                        tra Expense.
      ered Property that is the direct result of an "ac-              b. Data Restoration
      cident" or "electronic circuitry impairment". We                  (1) We will pay for your reasonable and
      will consider "electronic circuitry impairment" to                    necessary cost to research, replace and
      be physical damage to "covered equipment".                            restore lost "electronic data".
   2. The following coverages also apply to the                          (2) The most we will pay for loss or ex-
      direct result of an “accident” or "electronic cir-                     pense under this coverage, including ac-
      cuitry impairment. However, with respect to                            tual loss of Business Income you sus-
      coverage 2.h. Service Interruption below, and                          tain and necessary Extra Expense you
      any Dependent Properties coverage provided                             incur, is $25,000.
      by this policy, coverage will apply only to the
      direct result of an "accident" and will not apply
      to the direct result of an "electronic circuitry im-
      pairment". These coverages do not provide
      additional amounts of insurance.




WB 80 CF 01 18                         West Bend Mutual Insurance Company                                Page 1 of 8
            Case 2:20-cv-00720-JPSWest
                                   Filed  05/12/20
                                       Bend, WisconsinPage
                                                       5309566 of 202 Document 1-1
      c. Expediting Expenses                                    (2) We will also pay for your reasonable
                                                                    and necessary cost to research, replace
        (1) With respect to your damaged Covered                    and restore lost "electronic data" con-
            Property, we will pay the reasonable ex-                tained within "covered equipment" as
            tra cost to:                                            described under (1) above. This amount
           (a) make temporary repairs; and                          may not exceed the limit applicable to
                                                                    Data Restoration coverage.
           (b) expedite permanent repairs or per-
                manent replacement.                             (3) The most we will pay for loss, damage
                                                                    or expense under this coverage, includ-
        (2) The most we will pay for loss or ex-
            pense under this coverage is $25,000.                   ing actual loss of Business Income you
                                                                    sustain and necessary Extra Expense
      d. Hazardous Substances                                       you incur, and Data Restoration as de-
        (1) We will pay for the additional cost to                  scribed in (2) above is the limit for Prop-
            repair or replace Covered Property be-                  erty Off-Premises coverage, shown in
            cause of contamination by a “hazardous                  your policy.
            substance”. This includes the additional          f. Public Relations
            expenses to clean up or dispose of such
            property.                                           (1) This coverage only applies if you have
                                                                    sustained an actual loss of Business In-
        (2) This does not include contamination of                  come covered under this endorsement.
            "perishable goods" by refrigerant, includ-
            ing but not limited to ammonia, which is            (2) We will pay for your reasonable costs
                                                                    for professional services to create and
            addressed in 2.i.(1)(b) below. As used in
            this coverage, additional costs mean                    disseminate communications, when the
            those beyond what would have been                       need for such communications arises di-
                                                                    rectly from the interruption of your busi-
            payable under this Endorsement Break-
            down Coverage had no "hazardous                         ness. This communication must be di-
            substance" been involved.                               rected to one or more of the following:
                                                                   (a) The media;
        (3) The most we will pay for loss, damage
            or expense under this coverage, includ-                (b) The public; or
            ing actual loss of Business Income you                 (c) Your customers, clients or members.
            sustain and necessary Extra Expense
            you incur, is $25,000.                              (3) Such costs must be incurred during the
                                                                    "period of restoration" or up to 30 days
      e. Off Premises Equipment Breakdown                           after the "period of restoration" has end-
        (1) We will pay for physical damage to                      ed.
            transportable "covered equipment" that,             (4) The most we will pay for loss or ex-
            at the time of the "accident" or "electron-             pense under this coverage is $5,000.
            ic circuitry impairment", is not at a cov-
            ered location. As respects this Off Prem-         g. Resultant Damage to Animals
            ises Equipment Breakdown coverage                   (1) Any insurance provided under the policy
            only, the "accident" or "electronic circuit-            for "animals" is extended to the cover-
            ry impairment" may occur in any country                 age provided by this endorsement.
            except one in which the United States               (2) The most we will pay for loss, damage
            has imposed sanctions, embargoes or                     or expense under this coverage, includ-
            similar restrictions on the provision of                ing actual loss of Business Income you
            insurance.                                              sustain and necessary Extra Expense
                                                                    you incur, is $25,000.




Page 2 of 8                          West Bend Mutual Insurance Company                      WB 80 CF 01 18
              Case 2:20-cv-00720-JPSWest
                                     Filed  05/12/20
                                         Bend, WisconsinPage
                                                         5309567 of 202 Document 1-1
     h. Service Interruption                                     (2) If you are unable to replace the “perish-
       (1) Any insurance provided for Business                       able goods” before its anticipated sale,
           Income, Extra Expense, Data Restora-                      the amount of our payment will be de-
           tion or Spoilage is extended to apply to                  termined on the basis of the sales price
           your loss, damage or expense caused                       of the “perishable goods” at the time of
           by a failure or disruption of service. The                the “accident” or "electronic circuitry im-
           failure or disruption of service must be                  pairment", less discounts and expenses
           caused by an accident" to equipment,                      you otherwise would have had. Other-
           including overhead transmission lines,                    wise our payment will be determined in
           that is owned by a utility, landlord, a                   accordance with the Loss Payment
           landlord's utility or other supplier who                  Condition.
           provides you with any of the following                (3) The most we will pay for loss, damage
           services: electrical power, waste dis-                    or expense under this coverage is
           posal, air conditioning, refrigeration,                   $50,000 unless otherwise shown in the
           heating, natural gas, compressed air,                     Schedule.
           water, steam, Internet access, telecom-      B. The following is added to Paragraph B. Exclu-
           munications services, "cloud computing          sions:
           services" wide area networks or data
           transmission. The equipment must meet           Equipment Breakdown Exclusions
           the definition of "covered equipment"           All exclusions in the Businessowners Special
           except that it is not Covered Property.         Property Coverage Form apply except as modified
       (2) "Cloud computing services" must be              below and to the extent that coverage is specifical-
           provided by a professional provider with        ly provided by this endorsement.
           whom you have a contract.                       1. As respects to this endorsement only, the last
       (3) With respect to the Data Restoration                paragraph of Exclusion B.2.l. is deleted and
           portion of this Service Interruption cov-           replaced with the following:
           erage, coverage will also apply to "data"          But if an excluded cause of loss that is listed in
           stored in the equipment of a provider a            2.l.(1) through (7) results in an "accident" or
           of "cloud computing services".                     "electronic circuitry impairment", we will pay for
       (4) Service interruption coverage will not             the loss, damage or expense cause by that
           apply unless the failure or disruption of          "accident" or "electronic circuitry impairment".
           service exceeds 24 hours immediately            2. The following exclusions are added:
           following the "accident". If the interrup-
                                                              a. We will not pay for loss, damage or ex-
           tion exceeds 24 hours, coverage will                   pense caused directly or indirectly by any of
           begin at the time of the disruption, and               the following, whether or not caused by or
           the applicable deductible will apply.
                                                                  resulting from an "accident" or "electronic
        (5) The most we will pay in any "one                      circuitry impairment":
            equipment breakdown" for loss, damage                (1) Fire, including smoke from a fire;
            or expense under this coverage is the
            applicable limit for Business Income, Ex-            (2) Explosion of gas or unconsumed fuel
            tra Expense, Data Restoration or Spoil-                   within the furnace or any boiler or fired
            age.                                                      vessel or within the passages from that
                                                                      furnace to the atmosphere;
      i. Spoilage
                                                                 (3) Any other explosion, except as specifi-
        (1) We will pay for:                                          cally covered under this endorsement;
           (a) Physical damage to “perishable
                                                                 (4) Any earth movement, including but not
                goods” due to spoilage;
                                                                     limited to earthquake, subsidence, sink-
           (b) Physical damage to “perishable                        hole collapse, landslide, earth sinking,
               goods” due to contamination from                      tsunami or volcanic action;
               the release of refrigerant, including
               but not limited to ammonia;
           (c) Any necessary expenses you incur
               to reduce the amount of loss under
               this coverage to the extent that they
               do not exceed the amount of loss
               that otherwise would have been
               payable under this coverage.



WB 80 CF 01 18                     West Bend Mutual Insurance Company                              Page 3 of 8
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309568 of 202 Document 1-1
        (5) Flood, surface water, waves, tides, tidal                (2) Any increase in loss resulting from an
            waves, overflow of any body of water, or                      agreement between you and your cus-
            their spray, all whether driven by wind or                    tomer or supplier.
            not; mudslide or mudflow; or water that                d. We will not pay for loss, damage or ex-
            backs up or overflows from a sewer,                       pense caused directly or indirectly by the
            drain or sump. However, if electrical                     following, whether or not caused by or re-
            "covered equipment" requires drying out                   sulting from an "accident" or "electronic cir-
            because of the above, we will pay for                     cuitry impairment": Any "fungi", wet rot or
            the direct expenses of such drying out                    dry rot, including and presence, growth,
            subject to the applicable Limit of Insur-                 proliferation, spread or any activity of "fun-
            ance and deductible for Building or                       gi", wet rot or dry rot. This includes but is
            Business Personal Property, whichever                     not limited to, costs arising from clean up,
            applies;                                                  removal, or abatement of such "fungi", wet
        (6) Vandalism;                                                rot or dry rot. However, this exclusion does
        (7) Your failure to use all reasonable means                  not apply to spoilage of personal property
            to protect Covered Property from dam-                     that is "perishable goods", to the extent that
            age following an "accident" or "electron-                 such spoilage is covered under Spoilage
            ic circuitry impairment".                                 coverage.
      b. Coverage under this endorsement does not                  e. Exclusions 2.b.(1), 2.b.(2), 2.b.(3) and
         apply to an "accident" or "electronic circuitry               2.b.(4) above shall not apply if:
         impairment" caused by or resulting from:                     (1) The excluded cause of loss occurs away
        (1) Lightning;                                                     from any covered location and causes
                                                                           an electrical surge or other electrical dis-
        (2) Windstorm or hail. However, this exclu-                        turbance;
            sion does not apply when:
                                                                      (2) Such surge or disturbance is transmitted
           (a) "Covered equipment" located within                          through utility service transmission lines
                a building or structure sufferers an                       to the covered location and results in an
                "accident” or "electronic circuitry im-                    "accident" or "electronic circuitry im-
                pairment" that results from wind-                          pairment"; and
                blown rain, snow, sand or dust; and
                                                                      (3) The loss, damage or expense caused
              (b) The building or structure did not first                  by such surge or disturbance is not cov-
                  sustain wind or hail damage to its                       ered elsewhere under this policy.
                  roof or walls through which the rain,
                  snow, sand or dust entered.               C. Deductible
        (3) Smoke; aircraft or vehicles; riot or civil         The deductible in the Declarations applies unless
            commotion; sprinkler leakage; elevator             a separate Equipment Breakdown deductible is
            collision;                                         shown in the Schedule. If a separate Equipment
                                                               Breakdown deductible is shown, the following ap-
        (4) Breakage of glass; falling objects;                plies.
            weight of snow, ice or sleet; freezing
            (caused by cold weather); collapse or              Only as regards Equipment Breakdown Coverage,
            molten material;                                   provision D. Deductibles is deleted and replaced
                                                               with the following:
        (5) A hydrostatic, pneumatic or gas pres-
            sure test of any boiler or pressure ves-           1. Deductibles for Each Coverage
            sel, or an electrical insulation break-                a. Unless the Schedule indicates that your
            down test of any type of electrical                        deductible is combined for all coverages,
            equipment; or                                              multiple deductibles may apply to any "one
        (6) Water or other means used to extin-                        equipment breakdown".
             guish a fire.                                         b. We will not pay for loss, damage or ex-
      c. With respect to Business Income, Extra                        pense under any coverage until the amount
         Expense and Service Interruption coverag-                     of the covered loss, damage or expense
         es, we will also not pay for:                                 exceeds the deductible amount indicated
                                                                       for that coverage in the Schedule. We will
        (1) Loss caused by your failure to use due                     then pay the amount of loss, damage or
            diligence and dispatch and all reasona-                    expense in excess of the applicable deduct-
            ble means to resume business; or                           ible amount, subject to the applicable limit.




Page 4 of 8                            West Bend Mutual Insurance Company                           WB 80 CF 01 18
              Case 2:20-cv-00720-JPSWest
                                     Filed  05/12/20
                                         Bend, WisconsinPage
                                                         5309569 of 202 Document 1-1
     c. If deductibles vary by type of "covered                   The number indicated in the Schedule will
        equipment" and more than one type of                      be multiplied by the ADV as determined
        "covered equipment" is involved in any "one               above. The result shall be used as the ap-
        equipment breakdown", only the highest                    plicable deductible.
        deductible for each coverage will apply.         D. Conditions
  2. Direct and Indirect Coverages                          1. The following conditions are in addition to the
     a. Direct Coverages Deductibles and Indirect              Conditions in the Businessowners Special
        Coverages Deductibles may be indicated in              Property Coverage Form.
        the Schedule.                                          a. Suspension
     b. Unless more specifically indicated in the                 Whenever “covered equipment” is found to
        Schedule:                                                 be in, or exposed to, a dangerous condition,
       (1) Indirect Coverages Deductibles apply to                any of our representatives may immediately
            Business Income and Extra Expense                     suspend the insurance against loss from an
            loss; and                                             “accident” or “electronic circuitry impair-
       (2) Direct Coverages Deductibles apply to                  ment” to that “covered equipment”. This can
            all remaining loss, damage or expense                 be done by mailing or delivering a written
            covered by this endorsement.                          notice of suspension to:
  3. Application of Deductibles                                  (1) your last known address; or
     a. Dollar Deductibles                                       (2) the address where the "covered equip-
                                                                      ment" is located.
        We will not pay for loss, damage or ex-
        pense resulting from any "one equipment                   Once suspended in this way, your insur-
        breakdown" until the amount of loss, dam-                 ance can be reinstated only by an en-
        age or expense exceeds the applicable de-                 dorsement for that "covered equipment". If
        ductible shown in the Schedule. We will                   we suspend your insurance, you will get a
        then pay the amount of loss, damage or                    pro rata refund of premium for that "covered
        expense in excess of the applicable deduct-               equipment" for the period of suspension.
        ible or deductibles, up to the applicable                 But the suspension will be effective even if
        Limit of Insurance.                                       we have not yet made or offered a refund.
     b. Multiple of Average Daily Value (ADV)                  b. Jurisdictional Inspections
        If a deductible is expressed as a number                  If any property that is “covered equipment”
        times ADV, that amount will be calculated                 under this endorsement requires inspection
        as follows:                                               to comply with state or municipal boiler and
                                                                  pressure vessel regulations, we agree to
        The ADV(Average Daily Value) will be the                  perform such inspection on your behalf. We
        Business Income (as defined in any Busi-                  do not warrant that conditions are safe or
        ness Income coverage that is part of this                 healthful.
        policy) that would have been earned during
        the period of interruption of business had          2. As respects this endorsement only. Loss Pay-
        no "accident" or "electronic circuitry impair-         ment Condition 6.d. in the Businessowners
        ment" occurred, divided by the number of               Special Property Coverage Form is deleted
        working days in that period. No reduction              and replaced with the following:
        shall be made for the Business Income not              a. We will determine the value of Covered
        being earned, or in the number of working                 Property as follows:
        days, because of the "accident" or "elec-                (1) Except as specified otherwise, our pay-
        tronic circuitry impairment" or any other                     ment for damaged Covered Property will
        scheduled or unscheduled shutdowns dur-                       be the smallest of:
        ing the period of interruption.
                                                                     (a) The cost to repair the damaged
        The ADV applies to the Business Income                           property;
        value of the entire location, whether or not
        the loss affects the entire location. If more                (b) The cost to replace the damaged
        than one location is included in the valua-                      property on the same site; or
        tion of the loss, the ADV will be the com-                   (c) The amount you actually spend that
        bined value of all affected locations. For                       is necessary to repair or replace the
        purposes of this calculation, the period of                      damaged property.
        interruption may not extend beyond the "pe-
        riod of restoration".




WB 80 CF 01 18                      West Bend Mutual Insurance Company                            Page 5 of 8
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309570 of 202 Document 1-1
        (2) The amount of our payment will be                       (7) Except as specifically provided for under
            based on the most cost-effective means                      Date Restoration coverage, "electronic
            to replace the function, capacity and                       data" and "media" will be valued on the
            remaining useful life of the damaged                        following basis:
            property. This may include the use of                      (a) For mass-produced and commercial-
            generic, used or reconditioned parts,                           ly available software, at the replace-
            equipment or property.                                          ment cost.
        (3) Except as described in (4) below, you                      (b) For all other "electronic data" and
            must pay the extra cost of replacing                            "media", at the cost of blank "media"
            damaged property with property of a                             for reproducing the records. We will
            better kind or equality or of a different                       not pay for "data" representing finan-
            size or capacity.                                               cial records based on the face value
        (4) Environmental, Safety and Efficiency                            of such records.
            Improvements.                                  E. Definitions
            If "covered equipment" requires re-               The following are added to with respect to this en-
            placement due to an "accident" or "elec-          dorsement only:
            tronic circuitry impairment", we will pay
            your additional cost to replace with              1. "Accident:
            equipment that is better for the environ-            a. "Accident" means a fortuitous event that
            ment, safer for people or more energy or                 causes direct physical damage to "covered
            water efficient than the equipment being                 equipment". The event must be one of the
            replaced. However, we will not pay to                    following:
            increase the size or capacity of the
                                                                    (1) Mechanical breakdown, including rup-
            equipment and we will not pay more                           ture or bursting caused by centrifugal
            than 150% of what the cost would have                        force;
            been to replace with like kind and quali-
            ty. This provision does not apply to the               (2) Artificially generated electrical current,
            replacement of component parts or to                       including electric arcing, that disturbs
            any property to which Actual Cash Value                    electrical devises, appliances or wires;
            applies and does not increase any of the               (3) Explosion of steam boilers, steam pipes,
            applicable limits.                                         steam engines or steam turbines owned
        (5) The following property will be valued on                   or leased by you, or operated under
            an Actual Cash Value basis:                                your control;
              (a) Any property that does not currently             (4) Loss or damage to steam boilers, steam
                  serve a useful or necessary function                 pipes, steam engines or steam turbines
                  for you; and                                         caused by or resulting from any condi-
                                                                       tion or event inside such equipment; or
              (b) Any Covered Property that you do
                  not repair or replace within 24                  (5) Loss or damage to hot water boilers or
                  months after the date of the "acci-                  other water heating equipment caused
                  dent" or "electronic circuitry impair-               by or resulting from any condition or
                  ment".                                               event inside such boilers or equipment.
            Actual Cash Value includes deductions                b. None of the following is an "accident":
            for depreciation.                                      (1) Defect, programming error, program-
        (6) If any one of the following conditions is                  ming limitation, computer virus, mali-
            met, property held for sale by you will be                 cious code, loss of "data", loss of ac-
            valued at the sales price as if no loss or                 cess, loss of use, loss of functionality or
            damage had occurred, less any dis-                         other condition within or involving "data"
            counts and expenses that otherwise                         or "media" of any kind; or
            would have applied:                                    (2) Misalignment, miscalibration, tripping
              (a) The property was manufactured by                     off-line, or any condition which can be
                  you;                                                 corrected by resetting, tightening, ad-
                                                                       justing or cleaning, or by the perfor-
              (b) The sales price of the property is                   mance of maintenance.
                  less than the replacement cost of the
                  property; or                                      However, if an "accident" results, we will
                                                                    pay for the resulting loss, damage or ex-
              (c) You are unable to replace the prop-               pense caused by that "accident".
                  erty before its anticipated sale.



Page 6 of 8                           West Bend Mutual Insurance Company                        WB 80 CF 01 18
              Case 2:20-cv-00720-JPSWest
                                     Filed  05/12/20
                                         Bend, WisconsinPage
                                                         5309571 of 202 Document 1-1
  2. "Animal" means any creature of the kingdom                (5) "Vehicle" or any equipment mounted on
     Animalia. This includes, but is not limited to                a "vehicle";
     amphibians, birds, fish, insects, mammals, rep-           (6) Satellite, spacecraft or any equipment
     tiles, and worms.                                             mounted on a satellite or spacecraft;
  3. "Boilers and vessels" means:                              (7) Dragline, excavation or construction
     a. Any boiler, including attached steam, con-                 equipment; or
         densate and feedwater piping; and                     (8) Equipment manufactured by you for
     b. Any fired or unfired pressure vessel subject               sale.
         to vacuum or internal pressure other than       6. "Electronic circuitry" means microelectronic
         the static pressure of its contents.               components, including but not limited to circuit
     This term does not appear elsewhere in this            boards, integrated circuits, computer chips and
     endorsement, but may appear in the above               disk drives.
     Schedule.                                           7. "Electronic circuitry impairment"
  4. "Cloud computing services" means profession-           a. "Electronic circuitry impairment" means a
     al, on-demand, self-service data storage or da-           fortuitous event involving "electronic circuit-
     ta processing services provided through the In-           ry" within "covered equipment" that causes
     ternet or over telecommunications lines. This             the "covered equipment" to suddenly lose
     includes services known as IaaS (infrastructure           its ability to function as it had been function-
     as a service), PaaS (platform as a service),              ing immediately before such event. This
     SaaS (software as a service), and NaaS (net-              definition is subject to the conditions speci-
     work as a service). This includes business                fied in b., c. and d. below.
     models known as public clouds, community
     clouds and hybrid clouds. "Cloud computing             b. We shall determine that the reasonable and
     services" include private clouds if such ser-             appropriate remedy to restore such "cov-
     vices are owned and operated by a third party.            ered equipment's" ability to function is the
                                                               replacement of one or more "electronic cir-
  5. "Covered equipment"                                       cuitry" components of the "covered equip-
     a. "Covered equipment" means Covered                      ment".
        Property:                                           c. The "covered equipment" must be owned or
       (1) That generates, transmits or utilizes               leased by you, or operated under your con-
            energy;                                            trol.
       (2) Which, during normal usage, operates             d. None of the following is an "electronic cir-
            under vacuum or pressure, other than               cuitry impairment":
            the weight of its contents; or                     (1) Any condition that can be reasonably
       (3) If your lease requires you to maintain it,              remedied by:
            air conditioning and heating equipment                (a) Normal maintenance, including but
            that is part of the building or structure                 not limited to replacing expendable
            you occupy but do not own.                                parts, recharging batteries or clean-
        "Covered equipment" may utilize conven-                       ing;
        tional design and technology or new or                    (b) Rebooting, reloading or updating
        newly commercialized design and technol-                      software or firmware; or
        ogy.
                                                                  (c) Providing necessary power or sup-
     b. None of the following is "covered equip-                      ply.
        ment":
                                                               (2) Any condition caused by or related to:
       (1) Structure, foundation, cabinet or com-
            partment;                                             (a) Incompatibility of the "covered
                                                                      equipment" with any software or
       (2) Insulating or refractory material;                         equipment installed, introduced or
       (3) Sewer piping, buried vessels or piping,                    networked within the prior 30 days;
           or piping forming a part of a sprinkler or                 or
           fire suppression system;                               (b) Insufficient size, capability or capaci-
       (4) Water piping other than boiler feedwater                   ty of the "covered equipment".
           piping, boiler condensate return piping,
           or water piping forming a part of a re-
           frigerating or air conditioning system;




WB 80 CF 01 18                     West Bend Mutual Insurance Company                             Page 7 of 8
          Case 2:20-cv-00720-JPSWest
                                 Filed  05/12/20
                                     Bend, WisconsinPage
                                                     5309572 of 202 Document 1-1
            (3) Exposure to adverse environmental               12. "Vehicle" means, as respects this endorsement
                 conditions, including but not limited to           only, any machine or apparatus that is used for
                 change in temperature or humidity, un-             transportation or moves under its own power.
                 less such conditions result in an observ-          "Vehicle" includes, but is not limited to, car,
                 able loss of functionality. Loss of war-           truck, bus, trailer, train, aircraft, watercraft,
                 ranty shall not be considered an                   forklift, bulldozer, tractor or harvester.
                 observable loss of functionality.                  However, any property that is stationary, per-
   8.   "Hazardous substance" means any substance                   manently installed at a covered location and
        that is hazardous to health or has been de-                 that receives electrical power from an external
        clared to be hazardous to health by a govern-               power source will not be considered a "vehi-
        mental agency.                                              cle".
   9.   "Media" means material on which "data" is             The most we will pay for loss, damage or expense
        recorded, such as solid state drives, hard            under this endorsement arising from any "one equip-
        disks, optical disks, flash drives, magnetic          ment breakdown" is the applicable Limit of Insurance
        tapes or floppy disks.                                in the Declarations unless otherwise shown in the
  10.   "One equipment breakdown" means: If an                Schedule. Coverage provided under this endorsement
        initial "accident" or "electronic circuitry impair-   does not provide an additional amount of insurance.
        ment" causes other "accidents" or "electronic
        circuitry impairments", all will be considered
        "one equipment breakdown". All "accidents" or
        "electronic circuitry impairments" that are the
        result of the same "accident" or "electronic cir-
        cuitry impairment" will be considered "one
        equipment breakdown".
  11.   "Perishable goods" means personal property
        maintained under controlled conditions for its
        preservation, and susceptible to loss or dam-
        age if the controlled conditions change.




Page 8 of 8                             West Bend Mutual Insurance Company                         WB 80 CF 01 18
              Case 2:20-cv-00720-JPSWest
                                     Filed  05/12/20
                                         Bend, WisconsinPage
                                                         5309573 of 202 Document 1-1
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ADDITIONAL INSURED ENDORSEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART

                                                  SCHEDULE

 Name of Person or Organization
 Andrikides Land Company, LLC

 Address
 19450 Pierson Dr, Northville, MI 48167-2639

 Interest
 Building

 Location of Designated Premises
 Location 1 - Building 1




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)


The following is added to the LOSS PAYMENT Loss Condition:
For Covered Property in which both you and an Additional Insured shown in the Schedule or in the Declarations
have an insurable interest, we will:
1. Adjust losses with you; and
2. Pay any claim for loss or damage jointly to you and the Additional Insured, as interests may appear.




WB 77 CF 04 14                       West Bend Mutual Insurance Company
            Case 2:20-cv-00720-JPSWest
                                   Filed 05/12/20
                                       Bend, WisconsinPage
                                                       5309574 of 202 Document 1-1
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ADDITIONAL INSURED ENDORSEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART

                                                  SCHEDULE

 Name of Person or Organization
 Triplelynn Properties, LLC

 Address
 45050 Warren Rd, Canton, MI 48187-1829

 Interest
 Building owner

 Location of Designated Premises
 Location 2 - Building 1




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)


The following is added to the LOSS PAYMENT Loss Condition:
For Covered Property in which both you and an Additional Insured shown in the Schedule or in the Declarations
have an insurable interest, we will:
1. Adjust losses with you; and
2. Pay any claim for loss or damage jointly to you and the Additional Insured, as interests may appear.




WB 77 CF 04 14                       West Bend Mutual Insurance Company
            Case 2:20-cv-00720-JPSWest
                                   Filed 05/12/20
                                       Bend, WisconsinPage
                                                       5309575 of 202 Document 1-1
                   ADDITIONAL INTEREST NAME EXTENSION
An Additional Interest that requires additional space to display the complete name is shown in the schedule of this
endorsement.

                                                       SCHEDULE

Form Applicable to Additional Interest:

BP1203    Loss Payable Provisions

Additional Interest Name:

Advanced Acceptance DBA First Western Bank and Trust




WB 2583 CF 04 14                         West Bend Mutual Insurance Company                                    Page 1 of 1
                Case 2:20-cv-00720-JPSWest
                                       Filed 05/12/20
                                           Bend, WisconsinPage
                                                           5309576 of 202 Document 1-1
POLICY NUMBER: 1364094                                                                      BUSINESSOWNERS
                                                                                               BP 12 03 Z 06 89

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS POLICY

                                                  SCHEDULE

 Premises Number: 1               Building Number: 1             Applicable Clause                        (A)
                                                                 (Indicate Paragraph A, B, or C):
 Description Of Property: Business Personal Property

 Loss Payee Name: Advanced Acceptance DBA First Western Bank and Trust

 Loss Payee Address: 100 Prairie Center Dr
                     Eden Prairie, MN 55344-5452
 Premises Number: 1          Building Number: 1                  Applicable Clause                        (A)
                                                                 (Indicate Paragraph A, B, or C):
 Description Of Property: Business Personal Property

 Loss Payee Name: Comerica Bank ISAOA

 Loss Payee Address: PO Box 863299
                     Plano, TX 75086
 Premises Number: 2          Building Number: 1                  Applicable Clause                        (A)
                                                                 (Indicate Paragraph A, B, or C):
 Description Of Property: Business Personal Property

 Loss Payee Name: Comerica Bank ISAOA

 Loss Payee Address: PO Box 863299
                          Plano, TX 75086
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to the Businessowners Proper-   B. LENDER'S LOSS PAYABLE
ty Coverage Form LOSS PAYMENT Loss Condition,              1. The Loss Payee shown in the Schedule or in
as shown in the Declarations or by an "A," "B" or "C"         the Declarations is a creditor (including a mort-
in the Schedule:                                              gageholder or trustee) with whom you have en-
A. LOSS PAYABLE                                               tered a contract for the sale of Covered Proper-
    For Covered Property in which both you and a              ty, whose interest in that Covered Property is
    Loss Payee shown in the Schedule or in the Dec-           established by such written contracts as:
    larations have an insurable interest, we will:             a. Warehouse receipts;
    1. Adjust losses with you; and                             b. A contract for deed;
    2. Pay any claim for loss or damage jointly to you         c. Bills of lading; or
        and the Loss Payee, as interests may appear.           d. Financing statements.
                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
           Case
BP 12 03 Z 06 89 2:20-cv-00720-JPS      FiledServices
                         Copyright, Insurance  05/12/20     Page
                                                       Office, Inc.,77  of 202
                                                                      1985,  1988 Document 1-1Page 1 of 2
   2. For Covered Property in which both you and a                       At our option, we may pay to the Loss
      Loss Payee have an insurable interest:                             Payee the whole principal on the debt
                                                                         plus any accrued interest. In this event,
      a. We will pay for covered loss or damage to                       you will pay your remaining debt to us.
         each Loss Payee in their order of prece-             3. If we cancel this policy, we will give written
         dence, as interests may appear.                         notice to the Loss Payee at least:
      b. The Loss Payee has the right to receive                 a. 10 days before the effective date of cancel-
         loss payment even if the Loss Payee has                     lation if we cancel for your nonpayment of
         started foreclosure for similar action on the               premium; or
         Covered Property.
      c. If we deny your claim because of your acts              b. 30 days before the effective date of cancel-
         or because you have failed to comply with                   lation if we cancel for any other reason.
         the terms of this policy, the Loss Payee will        4. If we do not renew this policy, we will give
         still have the right to receive loss payment if         written notice to the Loss Payee at least 10
         the Loss Payee:                                         days before the expiration date of this policy.
        (1) Pays any premium due under this policy         C. CONTRACT OF SALE
              at our request if you have failed to do         1. The Loss Payee shown in the Schedule or in
              so;                                                the Declarations is a person or organization
        (2) Submits a signed, sworn proof of loss                you have entered a contract with for the sale of
              within 60 days after receiving notice              Covered Property.
              from us of your failure to do so; and           2. For Covered Property in which both you and
        (3) Has notified us of any change in owner-              the Loss Payee have an insurable interest, we
              ship, occupancy or substantial change              will:
              in risk known to the Loss Payee.                   a. Adjust losses with you; and
         All of the terms of the Businessowners                  b. Pay any claim for loss or damage jointly to
         Property Coverage Form will then apply di-                  you and the Loss Payee, as interests may
         rectly to the Loss Payee.                                   appear.
      d. If we pay the Loss Payee for any loss or             3. The following is added to the OTHER INSUR-
         damage and deny payment to you because                  ANCE Businessowners Common Policy Condi-
         of your acts or because you have failed to              tion:
         comply with the terms of this policy:
                                                                      For Covered Property that is the subject of
        (1) The Loss Payee's rights will be trans-                    a contract of sale, the word "you" includes
              ferred to us to the extent of the amount                the Loss Payee.
              we pay; and
        (2) The Loss Payee's right to recover the
              full amount of the Loss Payee's claim
              will not be impaired.




                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
Page 2 of 2 Case 2:20-cv-00720-JPS      FiledServices
                         Copyright, Insurance  05/12/20     Page
                                                       Office, Inc.,78  of 202
                                                                     1985,  1988 Document
                                                                                        BP1-1
                                                                                           12 03 Z 06 89
POLICY NUMBER: 1364094                                                                      BUSINESSOWNERS
                                                                                               BP 12 03 Z 06 89

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS POLICY

                                                  SCHEDULE

 Premises Number: 2               Building Number: 1             Applicable Clause                        (A)
                                                                 (Indicate Paragraph A, B, or C):
 Description Of Property: Business Personal Property

 Loss Payee Name: Millennium Business Systems

 Loss Payee Address: PO Box 979280
                     Miami, FL 33197
 Premises Number:            Building Number:                    Applicable Clause
                                                                 (Indicate Paragraph A, B, or C):
 Description Of Property:

 Loss Payee Name:

 Loss Payee Address:

 Premises Number:                 Building Number:               Applicable Clause
                                                                 (Indicate Paragraph A, B, or C):
 Description Of Property:

 Loss Payee Name:

 Loss Payee Address:

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to the Businessowners Proper-   B. LENDER'S LOSS PAYABLE
ty Coverage Form LOSS PAYMENT Loss Condition,              1. The Loss Payee shown in the Schedule or in
as shown in the Declarations or by an "A," "B" or "C"         the Declarations is a creditor (including a mort-
in the Schedule:                                              gageholder or trustee) with whom you have en-
A. LOSS PAYABLE                                               tered a contract for the sale of Covered Proper-
    For Covered Property in which both you and a              ty, whose interest in that Covered Property is
    Loss Payee shown in the Schedule or in the Dec-           established by such written contracts as:
    larations have an insurable interest, we will:             a. Warehouse receipts;
    1. Adjust losses with you; and                             b. A contract for deed;
    2. Pay any claim for loss or damage jointly to you         c. Bills of lading; or
        and the Loss Payee, as interests may appear.           d. Financing statements.
                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
           Case
BP 12 03 Z 06 89 2:20-cv-00720-JPS      FiledServices
                         Copyright, Insurance  05/12/20     Page
                                                       Office, Inc.,79  of 202
                                                                      1985,  1988 Document 1-1Page 1 of 2
   2. For Covered Property in which both you and a                       At our option, we may pay to the Loss
      Loss Payee have an insurable interest:                             Payee the whole principal on the debt
                                                                         plus any accrued interest. In this event,
      a. We will pay for covered loss or damage to                       you will pay your remaining debt to us.
         each Loss Payee in their order of prece-             3. If we cancel this policy, we will give written
         dence, as interests may appear.                         notice to the Loss Payee at least:
      b. The Loss Payee has the right to receive                 a. 10 days before the effective date of cancel-
         loss payment even if the Loss Payee has                     lation if we cancel for your nonpayment of
         started foreclosure for similar action on the               premium; or
         Covered Property.
      c. If we deny your claim because of your acts              b. 30 days before the effective date of cancel-
         or because you have failed to comply with                   lation if we cancel for any other reason.
         the terms of this policy, the Loss Payee will        4. If we do not renew this policy, we will give
         still have the right to receive loss payment if         written notice to the Loss Payee at least 10
         the Loss Payee:                                         days before the expiration date of this policy.
        (1) Pays any premium due under this policy         C. CONTRACT OF SALE
              at our request if you have failed to do         1. The Loss Payee shown in the Schedule or in
              so;                                                the Declarations is a person or organization
        (2) Submits a signed, sworn proof of loss                you have entered a contract with for the sale of
              within 60 days after receiving notice              Covered Property.
              from us of your failure to do so; and           2. For Covered Property in which both you and
        (3) Has notified us of any change in owner-              the Loss Payee have an insurable interest, we
              ship, occupancy or substantial change              will:
              in risk known to the Loss Payee.                   a. Adjust losses with you; and
         All of the terms of the Businessowners                  b. Pay any claim for loss or damage jointly to
         Property Coverage Form will then apply di-                  you and the Loss Payee, as interests may
         rectly to the Loss Payee.                                   appear.
      d. If we pay the Loss Payee for any loss or             3. The following is added to the OTHER INSUR-
         damage and deny payment to you because                  ANCE Businessowners Common Policy Condi-
         of your acts or because you have failed to              tion:
         comply with the terms of this policy:
                                                                      For Covered Property that is the subject of
        (1) The Loss Payee's rights will be trans-                    a contract of sale, the word "you" includes
              ferred to us to the extent of the amount                the Loss Payee.
              we pay; and
        (2) The Loss Payee's right to recover the
              full amount of the Loss Payee's claim
              will not be impaired.




                                West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
Page 2 of 2 Case 2:20-cv-00720-JPS      FiledServices
                         Copyright, Insurance  05/12/20     Page
                                                       Office, Inc.,80  of 202
                                                                     1985,  1988 Document
                                                                                        BP1-1
                                                                                           12 03 Z 06 89
                                                                                      Renewal

                                    Businessowners Liability Coverage Declarations

Customer Number: 0110398633                          Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                            at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                      Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                          DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                                 305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                        TROY, MI 48084
                                                                248-290-0650




   Insured is a(n) Limited Liability Company


   Limits of Insurance
   General Aggregate Limit (other than Products/Completed Operations)            $2,000,000
   Products/Completed Operations Aggregate Limit                                 $2,000,000
   Each Occurrence Limit                                                         $1,000,000
   Personal and Advertising Injury Liability Limit                               $1,000,000
   Damage to Premises Rented to You Limit                                        $300,000
   Medical Expense Limit, Any One Person                                         $10,000


   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DSGL01 04 14    Case 2:20-cv-00720-JPS Filed 05/12/20 Page 81 of 202 Document 07/30/2019
                                                                                 1-1        11:48:50
                                                                                    Renewal

                                Businessowners Liability Classification Schedule

Customer Number: 0110398633                     Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                       at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                 Agency Name and Address:                      21987
Paradigm Care & Enrichment Center, LLC                     DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                            305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                   TROY, MI 48084
                                                           248-290-0650




                                         Businessowners Liability Classifications

          Class
   Loc    Code    Description                  Exposure        Premium Basis        Rate      Premium    Coverage

      1   70046   LICENSED DAYCARE                         1     Licensed       138.896           $139   Prem/Ops
                  OPERATIONS (1-                                               Included       Included   Prod/Co
                  5)CHILDREN

      1   70047   LICENSED DAYCARE                        95     Licensed        12.034         $1,143   Prem/Ops
                  OPERATIONS -EACH                                             Included       Included   Prod/Co
                  ADDITIONAL CHILD

      2   70047   LICENSED DAYCARE                        63     Licensed        12.034           $758   Prem/Ops
                  OPERATIONS -EACH                                             Included       Included   Prod/Co
                  ADDITIONAL CHILD




   DSGL 02 04 14 Case   2:20-cv-00720-JPS Filed 05/12/20 Page 82 of 202 Document 07/30/2019
                                                                                 1-1        11:48:50
                                                                                       Renewal

                      Businessowners Liability Endorsements and Miscellaneous Premiums

Customer Number: 0110398633                          Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                            at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                      Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                          DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                                 305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                        TROY, MI 48084
                                                                248-290-0650




                                                       Additional Insureds

   Description                                                                      Form Number               Premium

   Additional Insured - Managers or Lessors of Premises                             BP0402                              $0

   Additional Insured - Managers or Lessors of Premises                             BP0402                              $0


                                                          Endorsements

   Description                                                                      Form Number               Premium

   Physical Abuse and Sexual Molestation Liability                                  NS0024                           $610


                                                     Miscellaneous Premiums

   Description                                                                      Form Number               Premium

   Terrorism Risk Insurance Act                                                                                         $0


                                                                  Total Businessowners Liability Premium:        $2,650.00




   DSGL 03 04 14 Case    2:20-cv-00720-JPS Filed 05/12/20 Page 83 of 202 Document 07/30/2019
                                                                                  1-1        11:48:50
                                                                                 Renewal

                                    Businessowners Liability Forms Schedule

Customer Number: 0110398633                     Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                       at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                 Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                     DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                            305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                   TROY, MI 48084
                                                           248-290-0650




                                                   Forms Schedule
   Number              Edition   Description
   BP0514              0103      WAR LIABILITY EXCLUSION
   NS0015              0819      CHILD CARE PROFESSIONAL LIABILITY
   NS0024              0510      PHYSICAL ABUSE AND SEXUAL MOLESTATION LIABILITY ENDORSEMENT (SBOP)
   NS0162              1111      EXCESS PROVISION
   NS0202              0118      BUSINESSOWNERS LIABILITY COVERAGE FORM
   NS0274              0708      LIMITED FUNGI COVERAGE (LIABILITY)
   NS0433              0118      EXCLUSION - UNMANNED AIRCRAFT
   WB1669A             1197      TOTAL POLLUTION EXCLUSION WITH A HOSTILE FIRE EXCEPTION
   WB1958A             0494      EXCLUSION - LEAD LIABILITY
   BP0402              0187      ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
   BP0412              0187      LIMITATION OF COVERAGE TO DESIGNATED PREMISES OR PROJECT
   BP0417              0196      EMPLOYMENT-RELATED PRACTICES EXCLUSION
   WB2109              0118      PLUS PAK - BUSINESSOWNERS LIABILITY
   NS0010GL            0414      EXCLUSION - DESCRIBED HAZARDS CATS AND DOGS
   NS0016              0499      ABDUCTION ENDORSEMENT




   DSGL 04 04 14 Case   2:20-cv-00720-JPS Filed 05/12/20 Page 84 of 202 Document 07/30/2019
                                                                                 1-1        11:48:50
                                                                                 Renewal

                                    Businessowners Liability Forms Schedule

Customer Number: 0110398633                     Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                       at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                 Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                     DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                            305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                   TROY, MI 48084
                                                           248-290-0650




                                                   Forms Schedule
   Number              Edition   Description
   WB1468GL            0414      EXCLUSION - ASBESTOS OR ASBESTOS PRODUCTS
   NS0275              0205      PROFESSIONAL LICENSE REVIEW EXPENSE ENDORSEMENT
   NS0021GL            0414      EXCLUSION - TRAMPOLINES
   NS0059GL            0414      EXCLUSION - WATER ACTIVITIES
   NS0446              0118      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                                 INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY INJURY
                                 EXCEPTION




   DSGL 04 04 14 Case   2:20-cv-00720-JPS Filed 05/12/20 Page 85 of 202 Document 07/30/2019
                                                                                 1-1        11:48:50
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             WAR LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:


   BUSINESSOWNERS COVERAGE FORM


The following provisions are added to the Business-                 (3) Insurrection,    rebellion,   revolution,
owners Liability Coverage Form BP 00 06 and Sec-                        usurped power, or action taken by gov-
tion II – Liability of the Businessowners Coverage                      ernmental authority in hindering or de-
Form BP 00 03:                                                          fending against any of these.
A. Exclusion i. under Paragraph B.1., Exclusions –        B. Exclusion h. under Paragraph B.2. Exclusions –
   Applicable To Business Liability Coverage is              Applicable To Medical Expenses Coverage
   replaced by the following:                                does not apply. Medical Expenses due to war are
   1. Applicable To Business Liability Coverage              now subject to Exclusion g. of Paragraph B.2.
                                                             since "bodily injury" arising out of war is now ex-
      This insurance does not apply to:                      cluded under Paragraph B.1., Exclusions – Ap-
       i. War                                                plicable To Business Liability Coverage.
         "Bodily injury", "property damage", "personal
         injury", "advertising injury" or "personal and
         advertising injury", however caused, arising,
         directly or indirectly, out of:
         (1) War, including undeclared or civil war; or
         (2) Warlike action by a military force, in-
             cluding action in hindering or defending
             against an actual or expected attack, by
             any government, sovereign or other
             authority using military personnel or
             other agents; or




BP 05 14 01Case
           03      2:20-cv-00720-JPS © Filed 05/12/20Inc.,Page
                                       ISO Properties,     200386 of 202 Document 1-1Page 1 of 1
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   CHILD CARE PROFESSIONAL LIABILITY
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY

The Businessowners Liability Coverage Form is                 F. Paragraph 2.e.(1)(d) under Paragraph C. Who Is
amended as follows:                                              An Insured is replaced by the following:
A. Paragraph A. Coverages also applies to "bodily                      (d) Arising out of his or her providing or
   injury", "property damage", "personal injury", "ad-                     failing to provide professional care ser-
   vertising injury" or other injury arising out of the                    vices. However, your volunteer workers
   rendering of or failure to render professional ser-                     are insured with respect to their provid-
   vices in connection with the operation of the in-                       ing or failing to provide services as a
   sured's business as a child care provider.                              child care provider in connection with
B. Paragraph 1.b. of Exclusions is replaced by the                         your business.
   following:                                                 G. Paragraph D.2. of Liability And Medical Ex-
       This insurance does not apply to:                         penses Limits of Insurance is replaced by the
                                                                 following:
       b. "Bodily injury", "property damage", "person-
           al injury", "advertising injury" or other injury      2. The most we will pay for the sum of all damag-
           for which the insured is obligated to pay                 es because of all:
           damages by reason of the assumption of li-                a. "Bodily injury", "property damage" and
           ability in a contract or agreement. This ex-                  medical expenses arising out of any one
           clusion does not apply to liability for dam-                  "occurrence";
           ages that the insured would have in the                   b. "Personal injury" and "advertising injury"
           absence of the contract or agreement.                         sustained by any one person or organiza-
C. Paragraph 1.j. of Exclusions is deleted.                              tion; and
D. The following is added to Exclusions:                             c. Other injury arising out of any one "occur-
   This insurance does not apply to "bodily injury",                     rence";
   "property damage", "personal injury", "advertising                Is the Liability and Medical Expenses limit
   injury" or other injury arising out of:                           shown in the Declarations. But the most we
                                                                     will pay for all medical expenses because of
                                                                     "bodily injury" sustained by any one person is
                                                                     the Medical Expenses limit shown in the Decla-
   A criminal act including but not limited to fraud                 rations.
   committed by the insured or any person for whom            H. For the coverage provided by this endorsement,
   the insured is legally responsible.                           the definition of “occurrence” in Paragraph F. Lia-
E. Paragraph 2.a.(1)(c) under Paragraph C. Who Is                bility and Medical Expenses Definitions is
   An Insured is replaced by the following:                      amended to include any act or omission arising
                                                                 out of the rendering of or failure to render services
          (c) Arising out of his or her providing or
                                                                 as a child care provider.
              failing to provide professional care ser-
              vices. However, your “employees” are
              insured with respect to their providing or
              failing to provide services as a child care
              provider in connection with your busi-
              ness.




NS 0015 08 19                           West Bend Mutual Insurance Company                               Page 1 of 1
             Case 2:20-cv-00720-JPSWest
                                    Filed  05/12/20
                                        Bend, WisconsinPage
                                                        5309587 of 202 Document 1-1
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PHYSICAL ABUSE AND SEXUAL MOLESTATION
                  LIABILITY ENDORSEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY

A. Coverage                                                       We shall not be obligated to undertake nor con-
   1. Insuring Agreement                                          tinue to defend any claim or suit after our limit of
                                                                  insurance is exhausted by payments for damages.
      We will pay those sums the insured becomes
      legally obligated to pay as damages because                 Payment under this coverage shall be included in
      of “physical abuse”, "mental injury" or “sexual             the Aggregate Limit as stated in Section D. Liabil-
      molestation” arising out of the negligent:                  ity And Medical Expense Limits of Insurance. All
                                                                  other provisions of Section D. Liability And Medical
     (a) employment;                                              Expense Limits of Insurance do not apply to cov-
     (b) investigation;                                           erage defined in this endorsement.
     (c) supervision;                                          C. Definitions:
     (d) reporting to the proper authorities, or failure          1. “Sexual molestation” means any actual or
          to so report; or                                            alleged act, touching, or caressing or sugges-
     (e) retention of any person for whom the in-                     tion thereof which could be considered sexual
          sured is legally responsible.                               and/or inappropriate.
                                                                  2. “Mental injury” means mental anguish, emo-
   2. Exclusions
                                                                      tional distress or humiliation.
      This insurance does not apply to any person
      who:                                                        3. “Physical abuse” means physical mistreatment,
                                                                     the improper or excessive touching, handling
     (a) committed or attempted to commit;                           or treatment of a person including excessive
     (b) participated in;                                            force and harsh insulting language.
     (c) directed;                                             All other terms, conditions and exclusions remain
                                                               unchanged and applicable to this endorsement.
     (d) knowingly allowed; or
     (e) failed to take action to prevent recurrence
          after having knowledge of;
      any act of “physical abuse”, "mental injury" or
      “sexual molestation”. We will defend any in-
      sured accused of such conduct until our inves-
      tigation determines that the accusation is cor-
      rect.
B. Limits of Insurance
   The limits of insurance shown in the Declarations
   is the most we will pay regardless of the number
   of:
   1. Insureds;
   2. Claims submitted or suits brought; or
   3. Persons or organizations making claims or
       bringing suits.
   Multiple incidents of “physical abuse”, "mental in-
   jury" or “sexual molestation” to one person shall be
   deemed to be one occurrence and shall be subject
   to the limits in effect at the time of the first incident
   even if some of such incidents take place after the
   expiration of the policy.



NS 0024 05 10                            West Bend Mutual Insurance Company                              Page 1 of 1
            Case 2:20-cv-00720-JPS West
                                    Filed 05/12/20
                                        Bend,         Page
                                              Wisconsin 5309588 of 202 Document 1-1
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    EXCESS PROVISION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY

Items 1. and 2. under Paragraph H., Other Insurance of Businessowners Common Policy Conditions are
replaced by the following:
   This insurance is excess over any other insurance, whether primary, excess, contingent or on any other basis.




NS 0162 11 11                       West Bend Mutual Insurance Company                              Page 1 of 1
           Case 2:20-cv-00720-JPSWest
                                  Filed  05/12/20
                                      Bend, WisconsinPage
                                                      5309589 of 202 Document 1-1
        BUSINESSOWNERS LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.         (2) To:
Read the entire policy carefully to determine rights,            (a) "Personal injury" caused by an of-
duties and what is and is not covered.                                fense arising out of your business,
Throughout this policy the words "you" and "your"                     excluding advertising, publishing,
refer to the Named Insured shown in the Declarations.                 broadcasting or telecasting done by
The words "we", "us" and "our" refer to the Company                   or for you;
providing this insurance.                                        (b) "Advertising injury" caused by an
The word "insured" means any person or organization                   offense committed in the course of
qualifying as such under Section C – Who Is An In-                    advertising your goods, products or
sured.                                                                services;
Other words and phrases that appear in quotation                  but only if the offense was committed in
marks have special meaning. Refer to Section F –                  the "coverage territory" during the policy
Liability And Medical Expenses Definitions.                       period.
A. Coverages                                               c. Damages because of "bodily injury" include
   1. Business Liability                                      damages claimed by any person or organi-
                                                              zation for care, loss of services or death re-
        a. We will pay those sums that the insured            sulting at any time from the "bodily injury".
           becomes legally obligated to pay as dam-
           ages because of "bodily injury", "property      d. Coverage Extension – Supplementary
           damage", "personal injury" or "advertising         Payments
           injury" to which this insurance applies. We        In addition to the Limit of Insurance we will
           will have the right and duty to defend the         pay, with respect to any claim we investi-
           insured against any "suit" seeking those           gate or settle, or any "suit" against an in-
           damages. However, we will have no duty to          sured we defend:
           defend the insured against any "suit" seek-       (1) All expenses we incur.
           ing damages for "bodily injury", "property
           damage", "personal injury", or "advertising       (2) Up to $250 for cost of bail bonds re-
           injury" to which this insurance does not ap-           quired because of accidents or traffic
           ply. We may at our discretion, investigate             law violations arising out of the use of
           any "occurrence" and settle any claim or               any vehicle to which Business Liability
           "suit" that may result. But:                           Coverage for "bodily injury" applies. We
                                                                  do not have to furnish these bonds.
         (1) The amount we will pay for damages is
             limited as described in Section D – Lia-        (3) The cost of bonds to release attach-
             bility And Medical Expenses Limits Of                ments, but only for bond amounts within
             Insurance; and                                       our Limit of Insurance. We do not have
                                                                  to furnish these bonds.
         (2) Our right and duty to defend end when
             we have used up the applicable limit of         (4) All reasonable expenses incurred by the
             insurance in the payment of judgments                insured at our request to assist us in the
             or settlements or medical expenses.                  investigation or defense of the claim or
                                                                  "suit", including actual loss of earnings
          No other obligation or liability to pay sums            up to $250 a day because of time off
          or perform acts or services is covered un-              from work.
          less explicitly provided for under Coverage
          Extension – Supplementary Payments.                (5) All costs taxed against the insured in the
                                                                 "suit".
      b. This insurance applies:
                                                             (6) Prejudgment interest awarded against
        (1) To "bodily injury" and "property damage"             the insured on that part of the judgment
            only if:                                             we pay. If we make an offer to pay the
           (a) The "bodily injury" or "property dam-             Limit of Insurance, we will not pay any
                age" is caused by an "occurrence"                prejudgment interest based on that peri-
                that takes place in the "coverage ter-           od of time after the offer.
                ritory"; and                                 (7) All interest on the full amount of any
           (b) The "bodily injury" or "property dam-             judgment that accrues after entry of the
                age" occurs during the policy period.            judgment and before we have paid, of-
                                                                 fered to pay, or deposited in court the
                                                                 part of the judgment that is within our
                                                                 Limit of Insurance.

                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
NS 0202 01 Case
           18   2:20-cv-00720-JPS      Filed
                        Contains material     05/12/20
                                          copyrighted      Page
                                                      by ISO, with90  of 202 Document 1-1Page 1 of 14
                                                                  its permission.
     If we defend an insured against a "suit" and an        So long as the above conditions are met, attor-
     indemnitee of the insured is also named as a           neys' fees incurred by us in the defense of that
     party to the "suit", we will defend that indem-        indemnitee, necessary litigation expenses in-
     nitee if all of the following conditions are met:      curred by us and necessary litigation expenses
     a. The "suit" against the indemnitee seeks             incurred by the indemnitee at our request will
         damages for which the insured has as-              be paid as Supplementary Payments. Notwith-
         sumed the liability of the indemnitee in a         standing the provisions of Paragraph B.1.b.(2)
         contract or agreement that is an "insured          of Exclusions, such payments will not be
         contract";                                         deemed to be damages for "bodily injury" and
                                                            "property damage" and will not reduce the lim-
     b. This insurance applies to such liability as-        its of insurance.
        sumed by the insured;
                                                            Our obligation to defend an insured's indem-
     c. The obligation to defend, or the cost of the        nitee and to pay for attorneys' fees and neces-
        defense of, that indemnitee, has also been          sary litigation expenses as Supplementary
        assumed by the insured in the same "in-             Payments ends when:
        sured contract";
                                                            a. We have used up the applicable limit of
     d. The allegations in the "suit" and the infor-           insurance in the payment of judgments or
        mation we know about the "occurrence" are              settlements; or
        such that no conflict appears to exist be-
        tween the interests of the insured and the          b. The conditions set forth above, or the terms
        interests of the indemnitee:                           of the agreement described in Paragraph f.
                                                               above are no longer met.
     e. The indemnitee and the insured ask us to
        conduct and control the defense of that in-      2. Medical Expenses
        demnitee against such "suit" and agree that         a. We will pay medical expenses as described
        we can assign the same counsel to defend               below for "bodily injury" caused by an acci-
        the insured and the indemnitee; and                    dent:
      f. The indemnitee:                                      (1) On premises you own or rent;
        (1) Agrees in writing to:                             (2) On ways next to premises you own or
           (a) Cooperate with us in the investiga-                rent; or
               tion, settlement or defense of the             (3) Because of your operations;
               "suit";                                         provided that:
           (b) Immediately send us copies of any                 (a) The accident takes place in the
               demands, notices, summonses or                        "coverage territory" and during the
               legal papers received in connection                   policy period;
               with the "suit";
                                                                  (b) The expenses are incurred and
           (c) Notify any other insurer whose cov-                     reported to us within one year of the
               erage is available to the indemnitee;                   date of the accident; and
               and
                                                                  (c) The injured person submits to exam-
           (d) Cooperate with us with respect to                       ination, at our expense, by physi-
               coordinating other applicable insur-                    cians of our choice as often as we
               ance available to the indemnitee;                       reasonably require.
               and
                                                            b. We will make these payments regardless of
        (2) Provides us with written authorization to:         fault. These payments will not exceed the
           (a) Obtain records and other information            Limit of Insurance. We will pay reasonable
               related to the "suit"; and                      expenses for:
           (b) Conduct and control the defense of             (1) First aid administered at the time of an
               the indemnitee in such "suit".                      accident;
                                                              (2) Necessary medical, surgical, x-ray and
                                                                  dental services, including prosthetic de-
                                                                  vices; and
                                                              (3) Necessary ambulance, hospital, profes-
                                                                  sional nursing and funeral services.




                                 West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
Page 2 of 14Case 2:20-cv-00720-JPS      Filed
                         Contains material     05/12/20
                                           copyrighted      Page
                                                       by ISO, with91  of 202 Document 1-1
                                                                   its permission.     NS 0202 01 18
B. Exclusions                                                 This exclusion applies even if the claims
   1. Applicable To Business Liability Coverage               against any insured allege negligence or
                                                              other wrongdoing in:
      This insurance does not apply to:
                                                                 (a) The supervision, hiring, employment,
      a. Expected Or Intended Injury                                 training or monitoring of others by
         "Bodily injury" or "property damage" ex-                    that insured: or
         pected or intended from the standpoint of               (b) Providing or failing to provide trans-
         the insured. This exclusion does not apply                  portation with respect to any person
         to "bodily injury" resulting from the use of                that may be under the influence of
         reasonable force to protect persons or                      alcohol;
         property.
                                                              if the "occurrence" which caused the "bodily
      b. Contractual Liability                                injury" or "property damage", involved that
         "Bodily injury" or "property damage" for             which is described in Paragraph (1), (2) or
         which the insured is obligated to pay dam-           (3) above.
         ages by reason of the assumption of liability        However, this exclusion applies only if you
         in a contract or agreement. This exclusion           are in the business of manufacturing, dis-
         does not apply to liability for damages:             tributing, selling, serving or furnishing alco-
        (1) That the insured would have in the ab-            holic beverages. For the purposes of this
             sence of the contract or agreement; or           exclusion, permitting a person to bring al-
                                                              coholic beverages on your premises, for
        (2) Assumed in a contract or agreement
                                                              consumption on your premises, whether or
            that is an "insured contract", provided
            the "bodily injury" or "property damage"          not a fee is charged or a license is required
            occurs subsequent to the execution of             for such activity, is not by itself considered
                                                              the business of selling, serving or furnishing
            the contract or agreement. Solely for the
            purposes of liability assumed in an "in-          alcoholic beverages.
            sured contract", reasonable attorney           d. Workers' Compensation And Similar
            fees and necessary litigation expenses            Laws
            incurred by or for a party other than an          Any obligation of the insured under a work-
            insured are deemed to be damages be-              ers' compensation, disability benefits or un-
            cause of "bodily injury" or "property             employment compensation law or any simi-
            damage", provided:                                lar law.
           (a) Liability to such party for, or for the     e. Employer's Liability
                cost of, that party's defense has also
                been assumed in the same "insured             "Bodily Injury" to:
                contract"; and                               (1) An "employee" of the insured arising out
           (b) Such attorney fees and litigation                  of and in the course of:
                expenses are for defense of that par-           (a) Employment by the insured; or
                ty against a civil or alternative dis-          (b) Performing duties related to the
                pute resolution proceeding in which                  conduct of the insured's business; or
                damages to which this insurance ap-
                plies are alleged.                           (2) The spouse, child, parent, brother or
                                                                 sister of that "employee" as a conse-
      c. Liquor Liability                                        quence of Paragraph (1) above.
         "Bodily injury" or "property damage" for             This exclusion applies:
         which any insured may be held liable by
         reason of:                                             (a) Whether the insured may be liable
                                                                    as an employer or in any other ca-
         (1) Causing or contributing to the intoxica-               pacity; and
             tion of any person;
                                                                (b) To any obligation to share damages
         (2) The furnishing of alcoholic beverages to               with or repay someone else who
             a person under the legal drinking age or               must pay damages because of the
             under the influence of alcohol; or                     injury.
         (3) Any statute, ordinance or regulation             This exclusion does not apply to liability as-
             relating to the sale, gift, distribution or      sumed by the insured under an "insured
             use of alcoholic beverages.                      contract".




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
NS 0202 01 Case
           18   2:20-cv-00720-JPS      Filed
                        Contains material     05/12/20
                                          copyrighted      Page
                                                      by ISO, with92  of 202 Document 1-1Page 3 of 14
                                                                  its permission.
      f. Pollution                                               performed by such insured, contractor or
        (1) "Bodily injury" or "property damage"                 subcontractor.
            arising out of the actual, alleged or                Subparagraphs (a) and (d)(i) do not ap-
            threatened discharge, dispersal, seep-               ply to "bodily injury" or "property dam-
            age, migration, release or escape of pol-            age" arising out of heat, smoke or fumes
            lutants:                                             from a hostile fire.
           (a) At or from any premises, site or                  As used in this exclusion, a hostile fire
               location which is or was at any time              means one which becomes uncontrolla-
               owned or occupied by, or rented or                ble or breaks out from where it was in-
               loaned to, any insured;                           tended to be.
           (b) At or from any premises, site or              (2) Any loss, cost or expense arising out of
               location which is or was at any time              any:
               used by or for any insured or others             (a) Request, demand or order that any
               for the handling, storage, disposal,                 insured or others test for, monitor,
               processing or treatment of waste;                    clean up, remove, contain, treat, de-
           (c) Which are or were at any time trans-                 toxify or neutralize, or in any way re-
               ported, handled, stored, treated, dis-               spond to, or assess the effects of
               posed of, or processed as waste by                   pollutants; or
               or for any insured or any person or              (b) Claim or "suit" by or on behalf of a
               organization for whom you may be                     governmental authority for damages
               legally responsible; or                              because of testing for, monitoring,
           (d) At or from any premises, site or                     cleaning up, removing, containing,
               location on which any insured or any                 treating, detoxifying or neutralizing,
               contractors or subcontractors work-                  or in any way responding to, or as-
               ing directly or indirectly on any in-                sessing the effects of pollutants.
               sured's behalf are performing opera-           Pollutants means any solid, liquid, gaseous
               tions:                                         or thermal irritant or contaminant, including
               (i) If the pollutants are brought on or        smoke, vapor, soot, fumes, acids, alkalis,
                   to the premises, site or location in       chemicals and waste. Waste includes mate-
                   connection with such operations            rials to be recycled, reconditioned or re-
                   by such insured, contractor or             claimed.
                   subcontractor; or                       g. Aircraft, Auto Or Watercraft
               (ii) If the operations are to test for,        "Bodily injury" or "property damage" arising
                    monitor, clean up, remove, con-           out of the ownership, maintenance, use or
                    tain, treat, detoxify or neutralize,      entrustment to others of any aircraft, "auto"
                    or in any way respond to, or as-          or watercraft owned or operated by or rent-
                    sess the effects of pollutants.           ed or loaned to any insured. Use includes
            Subparagraph (d)(i) does not apply to             operation and "loading or unloading".
            "bodily injury" or "property damage" aris-        This exclusion does not apply to:
            ing out of the escape of fuels, lubricants
            or other operating fluids which are              (1) A watercraft while ashore on premises
            needed to perform the normal electrical,              you own or rent;
            hydraulic or mechanical functions nec-           (2) A watercraft you do not own that is:
            essary for the operation of "mobile                  (a) Less than 26 feet long; and
            equipment" or its parts, if such fuels,
            lubricants or other operating fluids es-             (b) Not being used to carry persons or
            cape from a vehicle part designed to                     property for a charge;
            hold, store or receive them. This excep-         (3) Parking an "auto" on, or on the ways
            tion does not apply if the fuels, lubri-             next to, premises you own or rent, pro-
            cants or other operating fluids are inten-           vided the "auto" is not owned by or rent-
            tionally    discharged,     dispersed     or         ed or loaned to you or the insured;
            released, or if such fuels, lubricants or
            other operating fluids are brought on or         (4) Liability assumed under any "insured
            to the premises, site or location with the           contract" for the ownership, mainte-
            intent to be discharged, dispersed or re-            nance or use of aircraft or watercraft; or
            leased as part of the operations being



                                 West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
Page 4 of 14Case 2:20-cv-00720-JPS      Filed
                         Contains material     05/12/20
                                           copyrighted      Page
                                                       by ISO, with93  of 202 Document 1-1
                                                                   its permission.     NS 0202 01 18
        (5) "Bodily injury" or "property damage"           k. Damage To Property
            arising out of the operation of any of the
            following equipment:                              "Property damage" to:
           (a) Cherry pickers and similar devices            (1) Property you own, rent or occupy;
                 mounted on automobile or truck              (2) Premises you sell, give away or aban-
                 chassis and used to raise or lower              don, if the "property damage" arises out
                 workers; and                                    of any part of those premises;
           (b) Air compressors, pumps and genera-             (3) Property loaned to you;
                 tors, including spraying, welding,
                                                              (4) Personal property in the care, custody
                 building cleaning, geophysical explo-
                                                                  or control of the insured;
                 ration, lighting and well servicing
                 equipment.                                   (5) That particular part of real property on
                                                                  which you or any contractor or subcon-
      h. Mobile Equipment                                         tractor working directly or indirectly on
         "Bodily injury" or "property damage" arising             your behalf is performing operations, if
         out of:                                                  the "property damage" arises out of
        (1) The transportation of "mobile equip-                  those operations; or
             ment" by an "auto" owned or operated             (6) That particular part of any property that
             by or rented or loaned to any insured; or            must be restored, repaired or replaced
        (2) The use of "mobile equipment" in, or                  because "your work" was incorrectly
             while in practice for, or while being pre-           performed on it.
             pared for, any prearranged racing,                Paragraphs (1), (3) and (4) of this exclusion
             speed, demolition or stunting activity.           do not apply to “property damage” (other
      i. War                                                   than damage by fire or explosion) to prem-
                                                               ises, including the contents of such premis-
         "Bodily injury" or "property damage" due to           es, rented to you for a period of 7 or fewer
         war, whether or not declared, or any act or           consecutive days. A separate limit of insur-
         condition incident to war. War includes civil         ance applies to Damage To Premises
         war, insurrection, rebellion or revolution.           Rented To You as described in Section D. –
         This exclusion applies only to liability as-          Limits of Insurance.
         sumed under a contract or agreement.
                                                               Paragraph (2) of this exclusion does not
      j. Professional Services                                 apply if the premises are "your work" and
         "Bodily injury", "property damage", "person-          were never occupied, rented or held for
         al injury" or "advertising injury" due to ren-        rental by you.
         dering or failure to render any professional          Paragraphs (3), (4), (5) and (6) of this ex-
         service. This includes but is not limited to:         clusion do not apply to liability assumed
        (1) Legal, accounting or advertising ser-              under a sidetrack agreement.
             vices;                                            Paragraph (6) of this exclusion does not
        (2) Preparing, approving, or failing to pre-           apply to "property damage" included in the
             pare or approve maps, drawings, opin-             "products – completed operations hazard".
             ions, reports, surveys, change orders,         l. Damage To Your Product
             designs or specifications;
                                                               "Property damage" to "your product" arising
        (3) Supervisory, inspection or engineering             out of it or any part of it.
             services;
                                                           m. Damage To Your Work
        (4) Medical, surgical, chiropractic, pharma-
            ceutical, dental, x-ray or nursing ser-            "Property damage" to "your work" arising
            vices treatment, advice or instruction;            out of it or any part of it and included in the
                                                               "products – completed operations hazard".
        (5) Any health or therapeutic service treat-
            ment, advice or instruction;                       This exclusion does not apply if the dam-
                                                               aged work or the work out of which the
        (6) Optometry or optical or hearing aid                damage arises was performed on your be-
            services including the prescribing, prep-          half by a subcontractor.
            aration, fitting, demonstration or distribu-
            tion of ophthalmic lenses and similar
            products or hearing aid devices;




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
NS 0202 01 Case
           18   2:20-cv-00720-JPS      Filed
                        Contains material     05/12/20
                                          copyrighted      Page
                                                      by ISO, with94  of 202 Document 1-1Page 5 of 14
                                                                  its permission.
     n. Damage To Impaired Property Or                      (5) Arising out of the actual, alleged or
        Property Not Physically Injured                         threatened discharge, dispersal, seep-
        "Property damage" to "impaired property" or             age, migration, release or escape of pol-
        property that has not been physically in-               lutants at any time.
        jured, arising out of:                              (6) With respect to any loss, cost or ex-
       (1) A defect, deficiency, inadequacy or                  pense arising out of any:
            dangerous condition in "your product" or            (a) Request, demand or order that any
            "your work"; or                                         insured or others test for, monitor,
       (2) A delay or failure by you or anyone                      clean-up, remove, contain, treat, de-
            acting on your behalf to perform a con-                 toxify or neutralize or in any way re-
            tract or agreement in accordance with                   spond to, or assess the effects of
            its terms.                                              pollutants; or
        This exclusion does not apply to the loss of            (b) Claim or suit by or on behalf of a
        use of other property arising out of sudden                 governmental authority for damages
        and accidental physical injury to "your                     because of testing for, monitoring,
        product" or "your work" after it has been put               cleaning up, removing, containing,
        to its intended use.                                        treating, detoxifying or neutralizing or
                                                                    in any way responding to, or as-
     o. Recall Of Products, Work Or Impaired                        sessing the effects of pollutants.
        Property
                                                             Pollutants means any solid, liquid, gaseous
        Damages claimed for any loss, cost or ex-            or thermal irritant or contaminant, including
        pense incurred by you or others for the loss         smoke, vapor, soot, fumes, acids, alkalis,
        of use, withdrawal, recall, inspection, repair,      chemicals and waste. Waste includes mate-
        replacement, adjustment, removal or dis-             rials to be recycled, reconditioned or re-
        posal of:                                            claimed.
       (1) "Your product";                                q. Advertising Injury
       (2) "Your work"; or                                   "Advertising injury" arising out of:
       (3) "Impaired property";                             (1) Breach of contract, other than misap-
        if such product, work or property is with-               propriation of advertising ideas under an
        drawn or recalled from the market or from                implied contract;
        use by any person or organization because           (2) The failure of goods, products or ser-
        of a known or suspected defect, deficiency,             vices to conform with advertised quality
        inadequacy or dangerous condition in it.                or performance;
     p. Personal Or Advertising Injury                      (3) The wrong description of the price of
        "Personal injury" or "advertising injury":              goods, products or services; or
       (1) Arising out of oral or written publication       (4) An offense committed by an insured
            of material, if done by or at the direction          whose business is advertising, broad-
            of the insured with knowledge of its falsi-          casting, publishing or telecasting.
            ty;                                              Exclusions c., d., e., f., g., h., i., k., l., m.,
       (2) Arising out of oral or written publication        n. and o. do not apply to damage by fire or
            of material whose first publication took         explosion to premises while rented to you,
            place before the beginning of the policy         or temporarily occupied by you with permis-
            period;                                          sion of the owner. A separate Limit of In-
       (3) Arising out of the willful violation of a         surance applies to Damage To Premises
            penal statute or ordinance committed by          Rented To You as described in Section D.,
                                                             Limits of Insurance.
            or with the consent of the insured;
       (4) For which the insured has assumed              r. Discrimination
            liability in a contract or agreement. This       "Bodily injury", "property damage", "person-
            exclusion does not apply to liability for        al injury" or "advertising injury" (or "personal
            damages that the insured would have in           and advertising injury", if defined as such in
            the absence of the contract or agree-            your policy) arising out of Discrimination of
            ment; or                                         any person based on color, creed, gender,
                                                             race natural origin, age, disability, religion,
                                                             sex or any other basis of discrimination
                                                             prohibited by law.


                                 West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
Page 6 of 14Case 2:20-cv-00720-JPS      Filed
                         Contains material     05/12/20
                                           copyrighted      Page
                                                       by ISO, with95  of 202 Document 1-1
                                                                   its permission.     NS 0202 01 18
      s. Noncompensatory Damages                              e. To a person injured while taking part in
         Fines, penalties, double or treble damages,             athletics.
         punitive or exemplary damages, curative              f. Included within the "products – completed
         damages, attorney fees, and any other                   operations hazard".
         noncompensatory damages or payments. If              g. Excluded under Business Liability Cover-
         a claim is made or a lawsuit is filed against           age.
         you alleging recovery for both compensato-
         ry damages and noncompensatory damag-                h. Due to war, whether or not declared, or any
         es or payments:                                         act or condition incident to war. War in-
                                                                 cludes civil war, insurrection, rebellion or
        (1) We will provide a defense as long as                 revolution.
             compensatory damages might be
             awarded, but we no longer have a duty         3. Applicable To Both Business Liability
             to defend if only noncompensatory                Coverage And Medical Expenses Coverage
             damages or payments might be award-              – Nuclear Energy Liability Exclusion
             ed; and                                          This insurance does not apply:
        (2) We will pay only the compensatory                 a. Under Business Liability Coverage, to
             damages and you will pay the noncom-                "bodily injury" or "property damage":
             pensatory damages or payments.                     (1) With respect to which an insured under
         This exclusion shall not reduce the Sup-                     the policy is also an insured under a nu-
         plementary Payments included in this poli-                   clear energy liability policy issued by
         cy.                                                          Nuclear Energy Liability Insurance As-
      t. Distribution Of Material In Violation Of                     sociation, Mutual Atomic Energy Liability
         Statutes                                                     Underwriters or Nuclear Insurance As-
                                                                      sociation of Canada, or would be an in-
         "Bodily injury", "property damage", "person-                 sured under any such policy but for its
         al injury" or "advertising injury" arising di-               termination upon exhaustion of its limit
         rectly or indirectly out of any action or omis-              of liability; or
         sion that violates or is alleged to violate:
                                                                (2) Resulting from the "hazardous proper-
        (1) The Telephone Consumer Protection                         ties" of "nuclear material" and with re-
             Act (TCPA), including any amendment                      spect to which:
             of or addition to such law; or
                                                                     (a) Any person or organization is re-
        (2) The CAN-SPAM Act of 2003, including                            quired to maintain financial protec-
            any amendment of or addition to such                           tion pursuant to the Atomic Energy
            law; or                                                        Act of 1954, or any law amendatory
        (3) Any statute, ordinance or regulation,                          thereof; or
            other than TCPA or CAN-SPAM Act of                      (b) The insured is, or had this policy not
            2003, that prohibits or limits the sending,                    been issued would be, entitled to in-
            transmitting, communicating or distribu-                       demnity from the United States of
            tion of material or information                                America, or any agency thereof, un-
   2. Applicable To Medical Expenses Coverage                              der any agreement entered into by
      We will not pay expenses for "bodily injury":                        the United States of America, or any
                                                                           agency thereof, with any person or
      a. To any insured, except volunteer workers or                       organization.
         students in training who are not paid a fee,
         salary or other compensation.                        b. Under Medical Expenses Coverage, to
                                                                 expenses incurred with respect to "bodily
      b. To a person hired to do work for or on be-              injury" resulting from the "hazardous prop-
         half of any insured or a tenant of any in-              erties" of "nuclear material" and arising out
         sured.                                                  of the operation of a "nuclear facility" by any
      c. To a person injured on that part of premises            person or organization.
         you own or rent that the person normally             c. Under Business Liability Coverage, to
         occupies.                                               "bodily injury" or "property damage" result-
      d. To a person, whether or not an "employee"               ing from the "hazardous properties" of the
         of any insured, if benefits for the "bodily in-         "nuclear material"; if:
         jury" are payable or must be provided under
         a workers' compensation or disability bene-
         fits law or a similar law.


                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
NS 0202 01 Case
           18   2:20-cv-00720-JPS      Filed
                        Contains material     05/12/20
                                          copyrighted      Page
                                                      by ISO, with96  of 202 Document 1-1Page 7 of 14
                                                                  its permission.
        (1) The "nuclear material":                                  and includes the site on which any of the fore-
           (a) Is at any "nuclear facility" owned by,                going is located, all operations conducted on
               or operated by or on behalf of, an in-                such site and all premises used for such opera-
               sured; or                                             tions;
           (b) Has been discharged or dispersed                      "Nuclear material" means "source material",
               therefrom;                                            "special nuclear material" or "by-product mate-
                                                                     rial";
        (2) The "nuclear material" is contained in
            "spent fuel" or "waste" at any time pos-                 "Nuclear reactor" means any apparatus de-
            sessed, handled, used, processed,                        signed or used to sustain nuclear fission in a
            stored, transported or disposed of by or                 self-supporting chain reaction or to contain a
            on behalf of an insured; or                              critical mass of fissionable material;
         (3) The "bodily injury" or "property damage"                "Property damage" includes all forms of radio-
               arises out of the furnishing by an in-                active contamination of property.
               sured of services, materials, parts or                "Source material" has the meaning given it in
               equipment in connection with the plan-                the Atomic Energy Act of 1954 or in any law
               ning, construction, maintenance, opera-               amendatory thereof;
               tion or use of any "nuclear facility"; but if         "Special nuclear material" has the meaning
               such facility is located within the United            given it in the Atomic Energy Act of 1954 or in
               States of America, its territories or pos-            any law amendatory thereof;
               sessions or Canada, this Exclusion (3)
               applies only to "property damage" to                  "Spent fuel" means any fuel element or fuel
               such "nuclear facility" and any property              component, solid or liquid, which has been
               thereat.                                              used or exposed to radiation in a "nuclear reac-
                                                                     tor";
      As used in this exclusion:
                                                                     "Waste" means any waste material:
      "By-product material" has the meaning given it
      in the Atomic Energy Act of 1954 or in any law                (a) Containing "by-product material" other than
      amendatory thereof;                                                the tailings or wastes produced by the ex-
                                                                         traction or concentration of uranium or tho-
      "Hazardous properties" include radioactive,                        rium from any ore processed primarily for
      toxic or explosive properties;                                     its "source material" content; and
      "Nuclear facility" means:                                     (b) Resulting from the operation by any person
     (a) Any "nuclear reactor";                                          or organization of any "nuclear facility" in-
     (b) Any equipment or device designed or used                        cluded under Paragraphs (a) and (b) of the
          for:                                                           definition of "nuclear facility".
        (1) Separating the isotopes of uranium or              C. Who Is An Insured
             plutonium;                                           1. If you are designated in the Declarations as:
        (2) Processing or utilizing "spent fuel"; or                 a. An individual, you and your spouse are
        (3) Handling, processing or packaging                            insureds, but only with respect to the con-
             "waste";                                                    duct of a business of which you are the sole
                                                                         owner.
     (c) Any equipment or device used for the pro-
         cessing, fabricating or alloying of "special                b. A partnership or joint venture, you are an
         nuclear material" if at any time the total                      insured. Your members, your partners and
         amount of such material in the custody of                       their spouses are also insureds, but only
         the insured at the premises where such                          with respect to the conduct of your busi-
         equipment or device is located consists of                      ness.
         or contains more than 25 grams of plutoni-                  c. A limited liability company, you are an in-
         um or uranium 233 or any combination                            sured. Your members are also insureds, but
         thereof, or more than 250 grams of uranium                      only with respect to the conduct of your
         235;                                                            business. Your managers are insureds, but
     (d) Any structure, basin, excavation, premises                      only with respect to their duties as your
         or place prepared or used for the storage or                    managers.
         disposal of "waste";




                                 West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
Page 8 of 14Case 2:20-cv-00720-JPS      Filed
                         Contains material     05/12/20
                                           copyrighted      Page
                                                       by ISO, with97  of 202 Document 1-1
                                                                   its permission.     NS 0202 01 18
      d. An organization other than a partnership,            (1) With respect to liability arising out of the
         joint venture or limited liability company,               maintenance or use of that property;
         you are an insured. Your "executive offic-                and
         ers" and directors are insureds, but only            (2) Until your legal representative has been
         with respect to their duties as your officers             appointed.
         or directors. Your stockholders are also in-
         sureds, but only with respect to their liability   e. Any person(s) who are volunteer worker(s)
         as stockholders.                                      for you or students in training, but only
                                                               while acting at the direction of, and within
   2. Each of the following is also an insured:                the scope of their duties for you. However,
      a. Your "employees", other than either your              none of these volunteer worker(s) or stu-
         "executive officers" (if you are an organiza-         dents in training are insureds for:
         tion other than a partnership, joint venture         (1) "Bodily injury" or "personal injury":
         or limited liability company) or your manag-
         ers (if you are a limited liability company),            (a) To you, to your partners or members
         but only for acts within the scope of their                  (if you are a partnership or joint ven-
         employment by you or while performing du-                    ture), to your members (if you are a
         ties related to the conduct of your business.                limited liability company), to your
                                                                      other volunteer worker(s) or students
      b. Any person and his or her employees who                      in training or to your "employees"
         enters into an agreement with you for the                    arising out of and in the course of
         use of any portion of the insured premises                   their duties for you;
         by such person to render personal or pro-
         fessional services designated in this form.              (b) To the spouse, child, parent, brother
                                                                      or sister of your volunteer worker(s)
      However, none of these "employees" is an in-                    or students in training or your "em-
      sured for:                                                      ployees" as a consequence of Para-
        (1) "Bodily injury" or "personal injury":                     graph (1)(a) above;
           (a) To you, to your partners or members                (c) For which there is any obligation to
               (if you are a partnership or joint ven-                share damages with or repay some-
               ture), to your members (if you are a                   one else who must pay damages
               limited liability company);                            because of the injury described in
            (b) For which there is any obligation to                  Paragraphs (1)(a) or (1)(b) above; or
                share damages with or repay some-                 (d) Arising out of his or her providing or
                one else who must pay damages                         failing to provide professional health
                because of the injury described in                    care services.
                Paragraph (1)(a); or                          (2) "Property damage" to property:
            (c) Arising out of his or her providing or           (a) Owned, occupied, or used by,
                failing to provide professional health
                care services.                                   (b) Rented to, in the care, custody or
                                                                     control of, or over which physical
        (2) "Property damage" to property:                           control is being exercised for any
           (a) Owned, occupied or used by,                           purpose by
           (b) Rented to, in the care, custody or                you, any of your other volunteer worker(s)
               control of, or over which physical                or students in training, your "employees",
               control is being exercised for any                any partner or member (if you are a part-
               purpose by                                        nership or joint venture), or any member
             you, any of your "employees", any part-             (if you are a limited liability company).
             ner or member (if you are a partnership        f. Your legal representative if you die, but only
             or joint venture), or any member (if you          with respect to duties as such. That repre-
             are a limited liability company).                 sentative will have all your rights and duties
      c. Any person (other than your "employee"), or           under this policy.
         any organization while acting as your real
         estate manager.
      d. Any person or organization having proper
         temporary custody of your property if you
         die, but only:




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
NS 0202 01 Case
           18   2:20-cv-00720-JPS      Filed
                        Contains material     05/12/20
                                          copyrighted      Page
                                                      by ISO, with98  of 202 Document 1-1Page 9 of 14
                                                                  its permission.
   3. With respect to "mobile equipment" registered          4. Aggregate Limits
      in your name under any motor vehicle registra-            The most we will pay for:
      tion law, any person is an insured while driving
      such equipment along a public highway with                a. Injury or damage under the "products –
      your permission. Any other person or organiza-               completed operations hazard" arising from
      tion responsible for the conduct of such person              all "occurrences" during the policy period is
      is also an insured, but only with respect to lia-            the Products – Completed Operations Ag-
      bility arising out of the operation of the equip-            gregate Limit shown in the Declarations.
      ment, and only if no other insurance of any               b. All other injury or damage, including medi-
      kind is available to that person or organization             cal expenses, arising from all "occurrences"
      for this liability. However, no person or organi-            during the policy period is the General Ag-
      zation is an insured with respect to:                        gregate Limit (Other Than Products – Com-
      a. "Property damage" to property owned by,                   pleted Operations) shown in the Declara-
           rented to, in the charge of or occupied by              tions. This limitation does not apply to
           you or the employer of any person who is                "property damage" to premises while rented
           an insured under this provision.                        to you or temporarily occupied by you with
                                                                   permission of the owner, arising out of fire
      No person or organization is an insured with                 or explosion.
      respect to the conduct of any current or past
      partnership, joint venture or limited liability        The Limits of Insurance of this policy apply sepa-
      company that is not shown as a Named In-               rately to each consecutive annual period and to
      sured in the Declarations.                             any remaining period of less than 12 months,
                                                             starting with the beginning of the policy period
D. Liability And Medical Expenses Limits Of                  shown in the Declarations, unless the policy period
   Insurance                                                 is extended after issuance for an additional period
   1. The Limits of Insurance shown in the Declara-          of less than 12 months. In that case, the additional
      tions and the rules below fix the most we will         period will be deemed part of the last preceding
      pay regardless of the number of:                       period for purposes of determining the Limits of
      a. Insureds;                                           Insurance.
      b. Claims made or "suits" brought; or               E. Liability And Medical Expenses General
                                                             Conditions
      c. Persons or organizations making claims or
          bringing "suits".                                  1. Bankruptcy
   2. The most we will pay for the sum of all damag-            Bankruptcy or insolvency of the insured or of
      es because of all:                                        the insured's estate will not relieve us of our
                                                                obligations under this policy.
      a. "Bodily injury", "property damage" and
         medical expenses arising out of any one             2. Duties In The Event Of Occurrence,
         "occurrence"; is the Each Occurrence Limit             Offense, Claim Or Suit
         shown in the Declarations. But the most we             a. You must see to it that we are notified as
         will pay for all medical expenses because of              soon as practicable of an "occurrence" or
         “bodily injury” sustained by an one person                an offense which may result in a claim. To
         in the Medical Expense Limit                              the extent possible, notice should include:
      b. "Personal injury" and "advertising injury"               (1) How, when and where the "occurrence"
         sustained by any one person or organiza-                     or offense took place;
         tion is the Personal and Advertising Injury              (2) The names and addresses of any in-
         Limit shown in the Declarations.                             jured persons and witnesses; and
      .                                                           (3) The nature and location of any injury or
   3. Subject to 2. above, The Damage To Premises                     damage arising out of the "occurrence"
      Rented To You Limit is the most we will pay for                 or offense.
      damages because of “property damage” to any               b. If a claim is made or "suit" is brought
      one premises, while rented to you, or in the                 against any insured, you must:
      case of damage by fire or explosion, while
      rented to you or temporarily occupied by you                 (1) Immediately record the specifics of the
      with permission of the owner.                                    claim or "suit" and the date received;
                                                                       and




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
           Case 2:20-cv-00720-JPS
Page 10 of 14                          Filed
                        Contains material     05/12/20
                                          copyrighted      Page
                                                      by ISO, with99  of 202 Document 1-1
                                                                  its permission.     NS 0202 01 18
         (2) Notify us as soon as practicable.                    A person or organization may sue us to recov-
          You must see to it that we receive written              er on an agreed settlement or on a final judg-
          notice of the claim or "suit" as soon as prac-          ment against an insured obtained after an ac-
          ticable.                                                tual trial; but we will not be liable for damages
                                                                  that are not payable under the terms of this
      c. You and any other involved insured must:                 policy or that are in excess of the applicable
         (1) Immediately send us copies of any                    limit of insurance. An agreed settlement means
              demands, notices, summonses or legal                a settlement and release of liability signed by
              papers received in connection with the              us, the insured and the claimant or the claim-
              claim or "suit";                                    ant's legal representative.
         (2) Authorize us to obtain records and other          5. Separation Of Insureds
              information;                                        Except with respect to the Limits of Insurance,
         (3) Cooperate with us in the investigation,              and any rights or duties specifically assigned in
              or settlement of the claim or defense               this policy to the first Named Insured, this in-
              against the "suit"; and                             surance applies:
         (4) Assist us, upon our request, in the en-              a. As if each Named Insured were the only
              forcement of any right against any per-                 Named Insured; and
              son or organization that may be liable to           b. Separately to each insured against whom
              the insured because of injury or damage                 claim is made or "suit" is brought.
              to which this insurance may also apply.
                                                            F. Liability And Medical Expenses Definitions
      d. No insured will, except at that insured's own
          cost, voluntarily make a payment, assume             1. "Advertising injury" means injury arising out of
          any obligation, or incur any expense, other             one or more of the following offenses:
          than for first aid, without our consent.                a. Oral or written publication of material that
   3. Financial Responsibility Laws                                   slanders or libels a person or organization
                                                                      or disparages a person's or organization's
      a. When this policy is certified as proof of                    goods, products or services;
          financial responsibility for the future under
          the provisions of any motor vehicle financial           b. Oral or written publication of material that
          responsibility law, the insurance provided                  violates a person's right of privacy;
          by the policy for "bodily injury" liability and         c. Misappropriation of advertising ideas or
          "property damage" liability will comply with               style of doing business; or
          the provisions of the law to the extent of the          d. Infringement of copyright, title or slogan.
          coverage and limits of insurance required
          by that law.                                         2. "Auto" means:
      b. With respect to "mobile equipment" to which              a. A land motor vehicle, trailer or semitrailer
          this insurance applies, we will provide any                designed for travel on public roads, includ-
          liability, uninsured motorists, underinsured               ing any attached machinery or equipment;
          motorists, no-fault or other coverage re-                  or
          quired by any motor vehicle law. We will                b. Any other land vehicle that is subject to a
          provide the required limits for those cover-               compulsory or financial responsibility law or
          ages.                                                      other motor vehicle insurance or motor ve-
   4. Legal Action Against Us                                        hicle registration law where it is licensed or
                                                                     principally garaged.
      No person or organization has a right under
      this policy:                                                However, "auto" does not include "mobile
                                                                  equipment".
      a. To join us as a party or otherwise bring us
          into a "suit" asking for damages from an in-         3. "Bodily injury" means bodily injury, sickness or
          sured; or                                               disease sustained by a person, including death
                                                                  resulting from any of these at any time.
      b. To sue us on this policy unless all of its
          terms have been fully complied with.                 4. "Coverage territory" means:
                                                                  a. The United States of America (including its
                                                                     territories and possessions), Puerto Rico
                                                                     and Canada;
                                                                  b. International waters or airspace, provided
                                                                     the injury or damage does not occur in the
                                                                     course of travel or transportation to or from
                                                                     any place not included in a. above; or

                               West Bend Mutual Insurance Company
                                    West Bend, Wisconsin 53095
NS 0202 01Case
           18  2:20-cv-00720-JPS     Filed
                       Contains material    05/12/20
                                         copyrighted     Page
                                                     by ISO, with100   of 202 Document 1-1
                                                                  its permission.      Page 11 of 14
      c. All parts of the world if:                              f. That part of any other contract or agree-
         (1) The injury or damage arises out of:                    ment pertaining to your business (including
                                                                    an indemnification of a municipality in con-
              (a) Goods or products made or sold by                 nection with work performed for a munici-
                  you in the territory described in a.              pality) under which you assume the tort lia-
                  above; or                                         bility of another party to pay for "bodily
              (b) The activities of a person whose                  injury" or "property damage" to a third per-
                  home is in the territory described in             son or organization. Tort liability means a
                  a. above, but is away for a short time            liability that would be imposed by law in the
                  on your business; and                             absence of any contract or agreement.
         (2) The insured's responsibility to pay dam-               Paragraph f. does not include that part of
               ages is determined in a "suit" on the                any contract or agreement:
               merits in the territory described in a.             (1) That indemnifies a railroad for "bodily
               above or in a settlement we agree to.                   injury" or "property damage" arising out
   5. "Employee" includes a "leased worker". "Em-                      of construction or demolition operations,
      ployee" does not include a "temporary worker".                   within 50 feet of any railroad property
   6. "Executive officer" means a person holding any                   and affecting any railroad bridge or tres-
      of the officer positions created by your charter,                tle, tracks, road beds, tunnel, underpass
                                                                       or crossing;
      constitution, by-laws or any other similar gov-
      erning document.                                             (2) That indemnifies an architect, engineer
   7. "Impaired property" means tangible property,                      or surveyor for injury or damage arising
      other than "your product" or "your work", that                    out of:
      cannot be used or is less useful because:                        (a) Preparing, approving or failing to
                                                                            prepare or approve maps, drawings,
      a. It incorporates "your product" or "your work"
          that is known or thought to be defective, de-                     opinions, reports, surveys, change
          ficient, inadequate or dangerous; or                              orders, designs or specifications; or
                                                                       (b) Giving directions or instructions, or
      b. You have failed to fulfill the terms of a con-
                                                                            failing to give them, if that is the pri-
           tract or agreement;
                                                                            mary cause of the injury or damage;
      if such property can be restored to use by:                           or
          (1) The repair, replacement, adjustment or               (3) Under which the insured, if an architect,
               removal of "your product" or "your work";                engineer or surveyor, assumes liability
               or                                                       for an injury or damage arising out of the
         (2) Your fulfilling the terms of the contract or               insured's rendering or failure to render
              agreement.                                                professional services, including those
                                                                        listed in (2) above and supervisory, in-
   8. "Insured contract" means:                                         spection or engineering services.
      a. A contract for a lease of premises. Howev-          9. "Leased worker" means a person leased to you
          er, that portion of the contract for a lease of       by a labor leasing firm under an agreement be-
          premises that indemnifies any person or or-
                                                                tween you and the labor leasing firm, to per-
          ganization for damage by fire to premises             form duties related to the conduct of your busi-
          while rented to you or temporarily occupied           ness. "Leased worker" does not include a
          by you with permission of the owner is not
                                                                "temporary worker".
          an "insured contract";
                                                            10. "Loading or unloading" means the handling of
      b. A sidetrack agreement;                                 property:
      c. Any easement or license agreement, ex-                 a. After it is moved from the place where it is
          cept in connection with construction or                   accepted for movement into or onto an air-
          demolition operations on or within 50 feet of
                                                                    craft, watercraft or "auto";
          a railroad;
                                                                b. While it is in or on an aircraft, watercraft or
      d. An obligation, as required by ordinance, to                "auto"; or
          indemnify a municipality, except in connec-
          tion with work for a municipality;                    c. While it is being moved from an aircraft,
                                                                    watercraft or "auto" to the place where it is
      e. An elevator maintenance agreement;                         finally delivered;




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
Page 12 of Case
           14   2:20-cv-00720-JPS     Filed
                        Contains material    05/12/20
                                          copyrighted     Page
                                                      by ISO, with101   of 202 Document NS
                                                                   its permission.      1-10202 01 18
      but "loading or unloading" does not include the         However, "mobile equipment" does not include
      movement of property by means of a mechani-             land vehicles that are subject to a compulsory
      cal device, other than a hand truck, that is not        or financial responsibility law or other motor
      attached to the aircraft, watercraft or "auto".         vehicle insurance or motor vehicle registration
  11. "Mobile equipment" means any of the following           law where they are licensed or principally gar-
      types of land vehicles, including any attached          aged. Land vehicles subject to a compulsory or
      machinery or equipment:                                 financial responsibility law or other motor vehi-
                                                              cle insurance law or motor vehicle registration
      a. Bulldozers, farm machinery, forklifts and            law are considered "autos".
          other vehicles designed for use principally
          off public roads;                               12. "Occurrence" means an accident, including
                                                              continuous or repeated exposure to substan-
      b. Vehicles maintained for use solely on or             tially the same general harmful conditions.
         next to premises you own or rent;
                                                          13. "Personal injury" means injury, other than
      c. Vehicles that travel on crawler treads;              "bodily injury", arising out of one or more of the
      d. Vehicles, whether self-propelled or not, on          following offenses:
         which are permanently mounted:                       a. False arrest, detention or imprisonment;
        (1) Power cranes, shovels, loaders, diggers           b. Malicious prosecution;
            or drills; or
                                                              c. The wrongful eviction from, wrongful entry
        (2) Road construction or resurfacing                      into, or invasion of the right of private occu-
             equipment such as graders, scrapers or               pancy of a room, dwelling or premises that
             rollers;                                             a person occupies, by or on behalf of its
      e. Vehicles not described in Paragraphs a., b.,             owner, landlord or lessor;
         c. or d. above that are not self-propelled           d. Oral or written publication of material that
         and are maintained primarily to provide                 slanders or libels a person or organization
         mobility to permanently attached equipment              or disparages a person's or organization's
         of the following types:                                 goods, products or services; or
         (1) Air compressors, pumps and genera-               e. Oral or written publication of material that
             tors, including spraying, welding, build-           violates a person's right of privacy.
             ing cleaning, geophysical exploration,
             lighting and well servicing equipment; or    14. "Products – completed operations hazard":
         (2) Cherry pickers and similar devices used          a. Includes all "bodily injury" and "property
              to raise or lower workers;                         damage" occurring away from premises you
                                                                 own or rent and arising out of "your product"
       f. Vehicles not described in Paragraphs a., b.,           or "your work" except:
          c. or d. above maintained primarily for pur-
          poses other than the transportation of per-           (1) Products that are still in your physical
          sons or cargo.                                             possession; or
          However, self-propelled vehicles with the             (2) Work that has not yet been completed
          following types of permanently attached                    or abandoned. However, "your work" will
          equipment are not "mobile equipment" but                   be deemed completed at the earliest of
          will be considered "autos":                                the following times:
         (1) Equipment designed primarily for:                      (a) When all of the work called for in
                                                                         your contract has been completed.
             (a) Snow removal;
                                                                     (b) When all of the work to be done at
             (b) Road maintenance, but not construc-                     the job site has been completed if
                  tion or resurfacing; or                                your contract calls for work at more
             (c) Street cleaning;                                        than one job site.
         (2) Cherry pickers and similar devices                      (c) When that part of the work done at
              mounted on automobile or truck chassis                      the job site has been put to its in-
              and used to raise or lower workers; and                     tended use by any other person or
                                                                          organization other than another con-
         (3) Air compressors, pumps and genera-
              tors, including spraying, welding, build-                   tractor or subcontractor working on
              ing cleaning, geophysical exploration,                      the same project.
              lighting and well servicing equipment.                  Work that may need service, mainte-
                                                                      nance, correction, repair or replacement,
                                                                      but which is otherwise complete, will be
                                                                      treated as completed.

                               West Bend Mutual Insurance Company
                                    West Bend, Wisconsin 53095
NS 0202 01Case
           18  2:20-cv-00720-JPS     Filed
                       Contains material    05/12/20
                                         copyrighted     Page
                                                     by ISO, with102   of 202 Document 1-1
                                                                  its permission.      Page 13 of 14
         The "bodily injury" or "property damage"           17. "Temporary worker" means a person who is
         must occur away from premises you own or               furnished to you to substitute for a permanent
         rent, unless your business includes the sell-          "employee" on leave or to meet seasonal or
         ing, handling or distribution of "your prod-           short-term workload conditions.
         uct" for consumption on premises you own           18. "Your product" means:
         or rent.
                                                                a. Any goods or products, other than real
      b. Does not include "bodily injury" or "property              property, manufactured, sold, handled, dis-
         damage" arising out of:                                    tributed or disposed of by:
        (1) The transportation of property, unless                 (1) You;
             the injury or damage arises out of a
             condition in or on a vehicle not owned or             (2) Others trading under your name; or
             operated by you, and that condition was               (3) A person or organization whose busi-
             created by the "loading or unloading" of                   ness or assets you have acquired; and
             that vehicle by any insured; or                    b. Containers (other than vehicles), materials,
        (2) The existence of tools, uninstalled                     parts or equipment furnished in connection
             equipment or abandoned or unused ma-                   with such goods or products.
             terials.
                                                                "Your product" includes:
  15. "Property damage" means:                                  a. Warranties or representations made at any
      a. Physical injury to tangible property, includ-              time with respect to the fitness, quality, du-
          ing all resulting loss of use of that property.           rability, performance or use of "your prod-
          All such loss of use shall be deemed to oc-               uct"; and
          cur at the time of the physical injury that
                                                                b. The providing of or failure to provide warn-
          caused it; or                                             ings or instructions.
      b. Loss of use of tangible property that is not           "Your product" does not include vending ma-
          physically injured. All such loss of use shall        chines or other property rented to or located for
          be deemed to occur at the time of the "oc-
                                                                the use of others but not sold.
          currence" that caused it.
                                                            19. "Your work" means:
  16. "Suit" means a civil proceeding in which dam-
      ages because of "bodily injury", "property dam-           a. Work or operations performed by you or on
      age", "personal injury" or "advertising injury" to            your behalf; and
      which this insurance applies are alleged. "Suit"          b. Materials, parts or equipment furnished in
      includes:                                                     connection with such work or operations.
      a. An arbitration proceeding in which such                "Your work" includes:
          damages are claimed and to which the in-
          sured must submit or does submit with our             a. Warranties or representations made at any
          consent; or                                              time with respect to the fitness, quality, du-
                                                                   rability, performance or use of "your work";
      b. Any other alternative dispute resolution                  and
          proceeding in which such damages are
          claimed and to which the insured submits              b. The providing of or failure to provide warn-
          with our consent.                                        ings or instructions.




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
Page 14 of Case
           14   2:20-cv-00720-JPS     Filed
                        Contains material    05/12/20
                                          copyrighted     Page
                                                      by ISO, with103   of 202 Document NS
                                                                   its permission.      1-10202 01 18
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  LIMITED FUNGI COVERAGE (LIABILITY)
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS LIABILITY COVERAGE FORM

                                                   SCHEDULE

Fungi Liability
Each Occurrence Limit                 $
                                      $50,000
Aggregate Limit                       $
                                      $100,000

Coverage under this endorsement is subject to the Fungi Each Occurrence and Aggregate Limits shown
in the schedule. Our obligation to pay any claim or judgement, or to defend any suit, ends after these
limits have been exhausted by payment of judgments or settlements, or after we have offered for settle-
ment our limit of liability.
A. The following is added to B. Exclusions, 1. Appli-        2. Paragraphs D.2. and D.3. of the Liability And
    cable to Business Liability Coverage, Paragraph p.           Medical Expenses Limits Of Insurance con-
    Personal or Advertising Injury.                              tinue to apply to “bodily injury” or “property
           (7) Arising out of a "fungi incident".                damage” arising out of a “fungi incident” but
                                                                 only if, and to the extent that, limits are avail-
B. The following is added to B. Exclusions, 1. Appli-            able under the Fungi Liability Aggregate Limit.
    cable to Business Liability Coverage, p. Personal
    or Advertising Injury, paragraph (6).                 E. The   following definitions are added to Paragraph
                                                             F. Liability And Medical Expenses Definitions:
               (c) Abating, testing for, monitoring,
                   cleaning up, removing, containing,        1. "Fungi" means any type or form of fungus,
                   treating, detoxifying, neutralizing,          including mold or mildew and any mycotoxins,
                   remediating or disposing of, or in any        spores, scents or by-products produced or re-
                   way responding to, or assessing the           leased by fungi.
                   effects of, "fungi" by any insured or     2. "Fungi incident" means an incident which
                   by any other person or entity.                would not have occurred, in whole or in part,
C. Coverage provided by this insurance for "bodily               but for the actual, alleged or threatened inhala-
    injury" or "property damage", arising out of a "fungi        tion of, ingestion of, contact with, exposure to,
    incident", is subject to the Fungi Liability Each Oc-        existence of, or presence of, any "fungi" on or
    currence and Aggregate Limit as described in                 within a building or structure, including its con-
    Paragraph D. of this endorsement. This provision             tents, regardless of whether any other cause,
    C. does not apply to any "fungi" that are, are on, or        event, material or product contributed concur-
    are contained in, a good or product intended for             rently or in any sequence to such injury or
    bodily consumption.                                          damage.
D. The following are added to D. Liability And Medi-
     cal Expenses Limits Of Insurance:
    1. The Fungi Liability Aggregate Limit shown in
        the Schedule of this endorsement is the most
        we will pay for all "bodily injury" or "property
        damage" and Medical Expenses arising out of
        a "fungi incident". This provision D.1. does not
        apply to any "fungi" that are, are on, or are
        contained in, a good or product intended for
        bodily consumption.




NS0274 07 08                          West Bend Mutual Insurance Company                              Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   FiledBend,
                                         05/12/20    Page
                                              Wisconsin     104 of 202 Document 1-1
                                                        53095
POLICY NUMBER: 1364094                                                                       BUSINESSOWNERS
                                                                                                  NS 0433 01 18

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS LIABILITY COVERAGE FORM

                                                     SCHEDULE

         Bodily Injury And Property Damage:
         Paragraph A. in this endorsement does not apply if an "X" is shown in the box.

         Personal Injury And Advertising Injury:
         Paragraph B. in this endorsement does not apply if an "X" is shown in the box.
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Section II – Liability is amended as follows:                        (2) Aircraft (Other Than Unmanned
A. Exclusion B.1.g. is replaced by the following:                        Aircraft), Auto Or Watercraft
   This insurance does not apply to:                                     "Bodily injury" or "property damage"
                                                                         arising    out    of     the  ownership,
      g. Aircraft, Auto Or Watercraft                                    maintenance, use or entrustment to
         (1) Unmanned Aircraft                                           others of any aircraft (other than
                                                                         "unmanned       aircraft"),  "auto"   or
              "Bodily injury" or "property damage"
                                                                         watercraft owned or operated by or
              arising     out     of  the   ownership,
              maintenance, use or entrustment to                         rented or loaned to any insured. Use
              others of any aircraft that is an                          includes operation and "loading or
                                                                         unloading".
              "unmanned aircraft". Use includes
              operation and "loading or unloading".                      This Paragraph g.(2) applies even if the
              This Paragraph g.(1) applies even if the                   claims against any insured allege
              claims against any insured allege                          negligence or other wrongdoing in the
                                                                         supervision, hiring, employment, training
              negligence or other wrongdoing in the
              supervision, hiring, employment, training                  or monitoring of others by that insured, if
              or monitoring of others by that insured, if                the "occurrence" which caused the
                                                                         "bodily injury" or "property damage"
              the "occurrence" which caused the
              "bodily injury" or "property damage"                       involved the ownership, maintenance,
              involved the ownership, maintenance,                       use or entrustment to others of any
                                                                         aircraft (other than "unmanned aircraft"),
              use or entrustment to others of any
              aircraft that is an "unmanned aircraft".                   "auto" or watercraft that is owned or
                                                                         operated by or rented or loaned to any
                                                                         insured.




                               West Bend Mutual Insurance Company
                                    West Bend, Wisconsin 53095
NS 0433 01Case
           18  2:20-cv-00720-JPS      Filed
                       Contains material     05/12/20
                                         copyrighted      Page
                                                     by ISO, with105   of 202 Document 1-1Page 1 of 2
                                                                  its permission.
            This Paragraph g.(2) does not apply to:      B. The following is added to Exclusion B.1.p.
           (a) A watercraft while ashore on                 Personal Or Advertising Injury:
               premises you own or rent;                    This insurance does not apply to:
           (b) A watercraft you do not own that is:            p. Personal And Advertising Injury
               (i) Less than 51 feet long; and                     "Personal injury" or "advertising injury":
              (ii) Not being used to carry persons                (7) Arising      out   of   the     ownership,
                   or property for a charge;                           maintenance, use or entrustment to
           (c) Parking an "auto" on, or on the ways                    others of any aircraft that is an
               next to, premises you own or rent,                      "unmanned aircraft". Use includes
               provided the "auto" is not owned by                     operation and "loading or unloading".
               or rented or loaned to you or the                       This exclusion applies even if the claims
               insured;                                                against any insured allege negligence or
           (d) Liability assumed under any "insured                    other wrongdoing in the supervision,
               contract"     for  the   ownership,                     hiring,    employment,      training    or
               maintenance or use of aircraft or                       monitoring of others by that insured, if
               watercraft; or                                          the offense which caused the "personal
                                                                       and advertising injury" involved the
           (e) "Bodily injury" or "property damage"                    ownership,      maintenance,     use    or
               arising out of:                                         entrustment to others of any aircraft that
               (i) The operation of machinery or                       is an "unmanned aircraft".
                   equipment that is attached to, or                   This exclusion does not apply to:
                   part of, a land vehicle that would
                   qualify under the definition of                    (a) The use of another's advertising idea
                   "mobile equipment" if it were not                       in your "advertisement"; or
                   subject to a compulsory or                         (b) Infringing upon another's copyright,
                   financial responsibility law or                        trade dress or slogan in your
                   other motor vehicle insurance law                      "advertisement".
                   where it is licensed or principally   C. The following definition is added to Paragraph F.
                   garaged; or                              Liability And Medical Expenses Definitions:
              (ii) The operation of any of the              "Unmanned aircraft" means an aircraft that is not:
                   following       machinery       or
                   equipment:                               1. Designed;
                   i. Cherry pickers and similar            2. Manufactured; or
                      devices       mounted        on       3. Modified after manufacture;
                      automobile or truck chassis
                                                            to be controlled directly by a person from within or
                      and used to raise or lower
                                                            on the aircraft.
                      workers; and
                  ii. Air compressors, pumps and
                      generators,           including
                      spraying, welding, building
                      cleaning,           geophysical
                      exploration, lighting and well
                      servicing equipment.




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
Page 2 of 2Case 2:20-cv-00720-JPS      Filed
                        Contains material     05/12/20
                                          copyrighted      Page
                                                      by ISO, with106   of 202 Document 1-1
                                                                   its permission.      NS 0433 01 18
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         TOTAL POLLUTION EXCLUSION
                        WITH A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY

Paragraph B.1.f. of Exclusions in the Businessown-                   As used in this exclusion, a hostile fire
ers Liability Coverage Form is replaced by the follow-               means one which becomes uncontrolla-
ing:                                                                 ble or breaks out from where it was in-
This insurance does not apply to:                                    tended to be.
f. Pollution                                                 (2) Any loss, cost or expense arising out of any:
     (1) “Bodily injury” or “property damage” which              (a) Request, demand or order that any in-
         would not have occurred in whole or part but                sured or others test for, monitor, clean up,
         for the actual, alleged or threatened dis-                  remove, contain, treat, detoxify or neu-
         charge, dispersal, seepage, migration, re-                  tralize, or in any way respond to, or as-
         lease or escape of pollutants at any time.                  sess the effects of pollutants; or
         This exclusion does not apply to “bodily in-            (b) Claim or suit by or on behalf of a govern-
         jury” or “property damage” arising out of heat,             mental authority for damages because of
         smoke or fumes from a hostile fire unless that              testing for, monitoring, cleaning up, re-
         hostile fire occurred or originated:                        moving, containing, treating, detoxifying
                                                                     or neutralizing, or in any way responding
         (a) At any premises, site or location which is              to, or assessing the effects of pollutants.
              or was at any time used by or for any in-
              sured or others for the handling, storage,     Pollutants means any solid, liquid, gaseous, or
              disposal, processing or treatment of           thermal irritant or contaminant including smoke,
              waste; or                                      vapor, soot, fumes, acid, alkalis, chemicals and
                                                             waste. Waste includes material to be recycled,
         (b) At any premises, site or location on which      reconditioned or reclaimed.
              any insured or any contractors or sub-
              contractors working directly or indirectly
              on any insured’s behalf are performing
              operations to test for, monitor, clean up,
              remove, contain, treat, detoxify, neutralize
              or in any way respond to, or assess the
              effects of, pollutants.




                         Contains material copyrighted by ISO, with its permission.
WB 1669 A 11 97                   West Bend Mutual Insurance Company                     Page 1 of 1
            Case 2:20-cv-00720-JPS West FiledBend, Wisconsin
                                               05/12/20      53095107 of 202 Document 1-1
                                                            Page
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          EXCLUSION – LEAD LIABILITY
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS LIABILITY COVERAGE FORM

This insurance does not apply to:
1. actual or alleged “bodily injury” arising out of the ingestion, inhalation, or absorption of lead in any form;
2. actual or alleged “property damage”, "personal injury" or "advertising injury" arising out of any form of lead;
3. any loss, cost, or expense arising out of any request, demand, or order that any “insured” or others test for,
    monitor, clean up, remove, contain, treat, detoxify, or neutralize, or in any way respond to or assess the ef-
    fects of lead; or
4. any loss, cost or expense arising out of any claim or suit by or on behalf of any governmental authority for
    damages resulting from testing for, monitoring, cleaning up, removing, containing, treating, detoxifying, or
    neutralizing, or in any way responding to or assessing the effects of lead.




                       Contains material copyrighted by AAIS, with its permission
WB 1958 A 04 94                 West Bend Mutual Insurance Company                     Page 1 of 1
           Case 2:20-cv-00720-JPS WestFiledBend, Wisconsin
                                             05/12/20      53095108 of 202 Document 1-1
                                                         Page
POLICY NUMBER:        1364094                                                            BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      ADDITIONAL INSURED – MANAGERS OR LESSORS
                     OF PREMISES
This endorsement modifies insurance provided under the following:
   BUSINESSOWNERS POLICY

                                                  SCHEDULE*

Designation of Premises (Part Leased to You): 1401 Malcolm Dr, Waterford, MI 48327-4186

Name of Person or Organization (Additional Insured): Andrikides Land Company, LLC

Additional Premium:




A. The following is added to Paragraph C. WHO IS          B. The following exclusions are added:
   AN INSURED in the Businessowners Liability                This insurance does not apply to:
   Coverage Form:
                                                             1. Any "occurrence" that takes place after you
   4. The person or organization shown in the                   cease to be a tenant in the premises described
      Schedule is also an insured, but only with re-            in the Schedule.
      spect to liability arising out of the ownership,
      maintenance or use of that part of the prem-            2. Structural alterations, new construction or
      ises leased to you and shown in the Schedule.              demolition operations performed by or for the
                                                                 person or organization designated in the
                                                                 Schedule.


*Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declara-
tions.




BP 04 02 01Case
            87 2:20-cv-00720-JPS      Filed 05/12/20
                       Copyright, Insurance              Page
                                            Services Office, Inc.,109 of 202
                                                                    1985, 1991 Document 1-1Page 1 of 1             o
POLICY NUMBER:        1364094                                                            BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      ADDITIONAL INSURED – MANAGERS OR LESSORS
                     OF PREMISES
This endorsement modifies insurance provided under the following:
   BUSINESSOWNERS POLICY

                                                  SCHEDULE*

Designation of Premises (Part Leased to You): 45050 Warren Rd, Canton, MI 48187-1829

Name of Person or Organization (Additional Insured): Triplelynn Properties, LLC

Additional Premium:




A. The following is added to Paragraph C. WHO IS          B. The following exclusions are added:
   AN INSURED in the Businessowners Liability                This insurance does not apply to:
   Coverage Form:
                                                             1. Any "occurrence" that takes place after you
   4. The person or organization shown in the                   cease to be a tenant in the premises described
      Schedule is also an insured, but only with re-            in the Schedule.
      spect to liability arising out of the ownership,
      maintenance or use of that part of the prem-            2. Structural alterations, new construction or
      ises leased to you and shown in the Schedule.              demolition operations performed by or for the
                                                                 person or organization designated in the
                                                                 Schedule.


*Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declara-
tions.




BP 04 02 01Case
            87 2:20-cv-00720-JPS      Filed 05/12/20
                       Copyright, Insurance              Page
                                            Services Office, Inc.,110 of 202
                                                                    1985, 1991 Document 1-1Page 1 of 1             o
POLICY NUMBER: 1364094                                                                   BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            LIMITATION OF COVERAGE TO DESIGNATED
                     PREMISES OR PROJECT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY

                                                  SCHEDULE*

Premises:

Project:    Childcare activities and operations only




The following is added to the Businessowners Liability    1. The ownership, maintenance or use of the prem-
Coverage Form:                                               ises shown in the Schedule and operations neces-
This insurance applies only to "bodily injury,"              sary or incidental to those premises; or
"property damage," "personal injury," "advertising        2. The project shown in the Schedule.
injury" and medical expenses arising out of:




*Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declara-
tions.


BP 04 12 01Case
            87 2:20-cv-00720-JPS     Filed 05/12/20
                         Copyright, Insurance          Page Inc.,
                                              Services Office, 111 of 202 Document 1-1Page 1 of 1
                                                                   1985                                            o
                                                                                        BUSINESSOWNERS
                                                                                            BP 04 17 01 96

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY

The following exclusion is added to Section B. EX-             b. The spouse, child, parent, brother or sister
CLUSIONS of the Businessowners Liability Coverage                 of that person as a consequence of "bodily
Form:                                                             injury" or "personal injury" to that person at
This insurance does not apply to:                                 whom any of the employment-related prac-
                                                                  tices described in paragraphs (1), (2) or (3)
   1. "Bodily injury" or "personal injury" to:                    above is directed.
       a. A person arising out of any:                         This exclusion applies:
          (1) Refusal to employ that person;                   a. Whether the insured may be liable as an
          (2) Termination of that person's employ-                employer or in any other capacity; and
              ment; or                                         b. To any obligation to share damages with or
          (3) Employment-related practices, policies,             repay someone else who must pay dam-
              acts or omissions, such as coercion,                ages because of the injury.
              demotion, evaluation, reassignment,
              discipline, defamation, harassment,
              humiliation or discrimination directed at
              that person; or




          Case
BP 04 17 01 96 2:20-cv-00720-JPS     Filed 05/12/20
                         Copyright, Insurance          Page Inc.,
                                              Services Office, 112 of 202 Document 1-1Page 1 of 1
                                                                   1996                                            o
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              PLUS PAK – BUSINESSOWNERS LIABILITY
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS LIABILITY COVERAGE FORM


Unless specifically modified or deleted, all exclusions listed in Section B. Exclusions of the BUSINESSOWNERS
LIABILITY COVERAGE FORM apply to the coverage provided by this endorsement.

A. STOP GAP LIABILITY                                           The “property damage” must be caused by an
   The following is added to Exclusion B.1.e. Em-               “occurrence” and result from operations which
   ployer’s Liability:                                          take place away from any premises the insured
                                                                rents, owns or occupies and which are a part of
   This exclusion does not apply to “bodily injury” to          your business. That business must be afford-
   an “employee” of the insured arising out of and in           ed liability coverage under the Businessowners
   the course of employment by the insured, provided            Policy to which this endorsement is attached.
   such “employee” is reported and declared under
   the Workers’ Compensation Fund of the State(s)               However, we shall have no duty whatsoever to
   of North Dakota, Ohio, Washington, or Wyoming,               defend claims and/or lawsuits for which the on-
   whichever is applicable as respects such injured             ly coverage provided is under this endorse-
   “employee”.                                                  ment.
   The insurance provided by this coverage exten-            2. Additional Exclusion.
   sion does not apply to:                                      The following is added to Paragraph B. Exclu-
   1. Punitive or exemplary damage because of                   sions:
      “bodily injury” to an “employee" employed in vi-          a. “Property damage” caused by or arising out
      olation of law;                                               of work performed on your behalf by a sub-
   2. “Bodily injury” to an “employee” while em-                    contractor.
      ployed in violation of law with your actual            3. Limits of Insurance.
      knowledge or the actual knowledge of any of               Each Occurrence Limit: $2,500
      your executive officers;                                  Aggregate Limit: $2,500
   3. Damages arising out of the discharge of, coer-            a. The Limits of Insurance shown above and
      cion of, or discrimination against any “employ-               the rules below fix the most we will pay re-
      ee” in violation of law.                                      gardless of the number of:
B. EXTENDED NONOWNED WATERCRAFT                                    (1) Insureds;
   Exclusion g.(2)(a) is replaced by the following:                (2) Claims made or “suits” brought; or
  (a) Less than 51 feet long; and                                  (3) Persons or organizations making claims
C. BROADENED SUPPLEMENTARY PAYMENTS                                     or bringing “suits”.
   The following changes apply to A.1.d. Coverage               b. The Aggregate Limit is the most we will pay
   Extension – Supplementary Payments:                              for the sum of all damages under this en-
   1. Paragraph (2) is amended to pay up to $1,000                  dorsement;
      for cost of bail bonds.                                   c. Subject to b. above, the Each Occurrence
   2. Paragraph (4) is amended to pay up to $300 a                  Limit is the most we will pay because of all
      day because of time off from work.                            “property damage” arising out of any one
                                                                    “occurrence”.
D. VOLUNTARY PROPERTY DAMAGE
   COVERAGE
   1. Insuring Agreement.
      We will pay, at the request of the insured, for
      “property damage” to property of others in the
      insured’s care, custody or control.




WB 2109 01 18                       West Bend Mutual Insurance Company                             Page 1 of 3
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     113 of 202 Document 1-1
                                                       53095
      The Limits of Insurance for this coverage apply            c. Business Liability Coverage does not apply
      separately to each consecutive annual period                  to “personal injury” or “advertising injury”
      and to any remaining period of less than 12                   arising out of an offense committed before
      months, starting with the beginning of the poli-              you acquired or formed the organization.
      cy period shown in the Declarations, unless the         5. Any person(s) or organization(s) whom you are
      policy period is extended after issuance for an            required to add as an additional insured, but
      additional period of less than 12 months. In               only with respect to liability arising out of the
      that case, the additional period will be deemed            ownership, maintenance or use of that part of
      part of the last preceding period for purposes             the premises leased to you.
      of determining the Limits of Insurance.
                                                                 However:
   4. Deductible.
                                                                 a. The insurance afforded to such additional
      We will not pay for loss or damage for any                     insured only applies to the extent permitted
      claim until the amount of loss or damage ex-                   by law; and
      ceeds $100. We will then pay the amount of
      loss or damage in excess of the Deductible up              b. If coverage provided to the additional in-
      to the applicable Limit of Insurance.                          sured is required by a contract or agree-
                                                                     ment, the insurance afforded to such addi-
      The terms of this insurance apply irrespective                 tional insured will not be broader than that
      of the application of the deductible amount.                   which you are required by the contract or
      We may pay any part or all of the deductible                   agreement to provide for such additional in-
      amount to effect settlement of any claim or                    sured.
      “suit” and, upon notification of the action taken,      With respect to the insurance afforded to these
      you shall promptly reimburse us for such part           additional insureds the following additional exclu-
      of the deductible amount as has been paid by            sions apply:
      us.
                                                              This insurance does not apply to:
   5. Conditions
                                                              1. Any "occurrence" that takes place after you
      a. Additional Duties In The Event Of                       cease to be a tenant in the premises leased to
         Occurrence, Claim or Suit.                              you.
         In the event of loss, at our request you shall       2. Structural alterations, new construction, or
         replace the property or furnish the labor and           demolition operations performed by or for the
         materials necessary for repairs at your ac-             person(s) or organizations(s) who leases the
         tual cost, excluding any profit or overhead             premises to you.
         charges. Any property so paid for or re-
         placed shall become our property. Pay-               With respect to the insurance afforded to these
         ment under this coverage shall not consti-           additional insureds, the following is added to Par-
         tute an admission of liability of the insured        agraph D. Liability And Medical Expenses Lim-
         or, except for this coverage, us.                    its Of Insurance:
E. The following is added to Section C. Who Is An             If coverage provided to the additional insured is
   Insured:                                                   required by a contract or agreement, the most we
                                                              will pay on behalf of the additional insured is the
   4. Any organization you newly acquire or form,             amount of insurance:
      other than a partnership, joint venture or limited
      liability company, and over which you maintain          1. Required by the contract or agreement; or
      ownership or majority interest, will qualify as a       2. Available under the applicable Limits Of Insur-
      Named Insured if there is no other similar                 ance shown in the Declarations;
      insurance available to that organization.
                                                              whichever is less.
      However:
                                                              This coverage shall not increase the applicable
      a. Coverage under this provision is afforded            Limits Of Insurance shown in the Declarations.
          only until the 180th day after you acquire or
          form the organization or the end of the poli-    F. The following is added to Section E. Liability and
          cy period, whichever is earlier;                    Medical Expenses General Conditions:
      b. Business Liability Coverage does not apply           6. Unintentional Failure to Disclose Hazards –
          to “bodily injury” or “property damage” that           Based on our dependence upon your repre-
          occurred before you acquired or formed the             sentation as to existing hazards, if unintention-
          organization; and                                      ally you should fail to disclose all such hazards
                                                                 at the inception date of your policy, we will not
                                                                 reject liability coverage under this policy based
                                                                 solely on such failure.



Page 2 of 3                           West Bend Mutual Insurance Company                         WB 2109 01 18
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     114 of 202 Document 1-1
                                                       53095
   7. Liberalization – If we adopt any revision   that   H. OTHER INSURANCE
      would broaden the coverage under this        en-      If coverage provided by this Plus Pak – Busi-
      dorsement without additional premium,        the      nessowners Liability endorsement is more specifi-
      broadened coverage will apply as of the     day       cally insured in whole or in part under this or any
      the revision is effective in your state.              other policy (whether you can collect on it or not),
G. Section F. Liability and Medical Expenses Def-           the coverage provided by this endorsement is null
   initions, Item 3. is deleted and replaced by:            and void.
   “Bodily Injury” means bodily injury, sickness, or
   disease sustained by a person.        This includes
   mental anguish or death resulting from bodily inju-
   ry, sickness or disease.




WB 2109 01 18                       West Bend Mutual Insurance Company                             Page 3 of 3
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     115 of 202 Document 1-1
                                                       53095
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION – DESCRIBED HAZARDS
                             CATS AND DOGS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY
   COMMERCIAL GENERAL LIABILITY COVERAGE PART

This insurance does not apply to "bodily injury", "property damage", "personal injury", "advertising injury" (or "per-
sonal and advertising injury" if defined as such in your policy) or medical expenses arising out of any expected,
unexpected, intended, or aggravated attack by any cat or dog owned by or in the care, custody or control of any
insured.




NS 0010 GL 04 14                      West Bend Mutual Insurance Company                                Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     116 of 202 Document 1-1
                                                       53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            ABDUCTION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY
   COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIMITS OF INSURANCE                                          e. Publicity costs incurred solely and directly to
                                                                assist in the resolution of an “Abduction”, pro-
                                                                vided that such “Abduction” is insured here-
        $ 50,000        per “Abduction”                         under; and
        $ 50,000        in the aggregate                     f. Costs of travel and accommodations con-
        $ 1,000         deductible per “Abduction”              ducted by the “Insured” or “Guardian(s)” while
                                                                attempting to resolve an “Abduction”; and
SECTION I. – ABDUCTION COVERAGE                              g. Rest and rehabilitation expenses including
                                                                travel, lodging and meals of the “Individual(s)”
1. Insuring Agreement                                           and “Guardian(s)” incurred by the “Guard-
   Subject to the limits, aggregate and deductible as           ian(s)” and paid by the “Insured” following
   stated in this endorsement, we agree to pay the              resolution of the loss covered hereunder. The
   “Insured” for reasonable and necessary Covered               total amount under this provision shall not ex-
   Expenses, as listed below, incurred and paid by              ceed $10,000 for any single loss; and
   the “Insured” or “Guardian(s)” as a direct result of      h. Lost salary of “Guardian(s)”, which is the
   an “Abduction” occurring during the Policy Period            amount of compensation paid at an annual
   and in the “Coverage Territory”, provided that               rate including the average bonuses and com-
   such “Abduction” is insured hereunder. Payment               missions, that the “Guardian(s)” would nor-
   of such Covered Expenses may continue until the              mally have earned; and
   earliest of the following unless otherwise stated:
                                                             i. Fees for psychological or psychiatric counsel-
   a. Up to fourteen (14) days after the recovery of            ing for the benefit of “Guardian(s)”, or siblings
       the “Covered Individual(s)”; or                          of the “Covered Individual(s)” beginning on the
   b. Discovery of the death of the “Covered Indi-              date of recovery of the “Covered Individual(s)”,
       vidual(s)”; or                                           until the earliest of the following:
   c. Twelve (12) months after the date of the “Ab-               (1)   Up to three (3) months after the recovery
       duction”.                                                        or discovery of the death of the “Covered
                                                                        Individual(s)”; or
   Each Covered Expense is limited to 25 percent of
   the amount per “Abduction” as stated in this En-               (2)   Twelve (12) months after the date of the
   dorsement unless otherwise noted. Covered Ex-                        “Abduction”; and
   penses include:                                           j. Fees for psychological or psychiatric counsel-
   a. Fees and expenses of any independent inves-               ing for the benefit of “Covered Individual(s)”
       tigative services, provided that we have given           beginning on the date of recovery of the “Cov-
       prior consent to the use of such independent             ered Individual(s)” and continuing up to twelve
       investigative services; and                              (12) months thereafter; and
   b. Reward to an “Informant” for information lead-         k. Medical services and hospitalization costs in-
       ing to the recovery of the “Covered Individ-             curred for the “Covered Individual(s)” as a re-
       ual(s)” and the arrest and conviction of the             sult of the “Abduction” beginning on the date
       party(ies) responsible for the “Abduction”; and          of recovery of the “Covered Individual(s)” and
                                                                continuing up to twelve (12) months thereafter;
   c. Fees and expenses of independent forensic                 and
       analysts engaged by the “Insured” or “Guard-
       ian(s)” with prior authorization from us; and         l.     Funeral and burial expenses of “Covered Indi-
                                                                    vidual(s)” in the event of death of “Covered In-
   d. Fees and expenses of public relations con-                    dividual(s)” resulting from an “Abduction”.
       sultants to assist in the location of the “Cov-
       ered Individual(s)”; and




NS 0016 04 99                        West Bend Mutual Insurance Company                                Page 1 of 2
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     117 of 202 Document 1-1
                                                       53095
2. Exclusions                                               SECTION IV. – DEFINITIONS
    We will not pay any expense(s) directly or indi-        For the purposes of coverage provided under this
    rectly caused or resulting from:                        Endorsement only, the following definitions are
   a. The fraudulent, dishonest, or criminal acts of        added:
       the “Insured”, any director or officer of the “In-   “Abduction” means the wrongful and illegal seizure of
       sured”, “Parents or Guardian(s)” or agents           a “Covered Individual(s)”, by someone other than a
       thereof, whether acting alone or in collusion        “Guardian(s)” or an agent thereof, from the “premises”
       with others; or                                      of the “Insured” or on any other premises while such
   b. Any legal liability or costs of defense for ad-       “Covered Individual(s)” are under the control of the
      ministrative, regulatory, judicial or other claims    “Insured” occurring during the “Policy Period”.
      hearings or lawsuits arising out of the “Abduc-       “Covered Individual(s)” means individual(s) under the
      tion”; or                                             care, custody and control of the “Insured” by registra-
   c. Payment of any “ransom” or demand for                 tion or enrollment.
        money.                                              “Informant” means any person, other than a “Covered
SECTION II. – LIMITS OF INSURANCE                           Individual”, providing information not otherwise ob-
                                                            tainable solely in return for a reward offered by the
With respect to this Endorsement only, the following        “Insured”.
apply:
                                                            “Guardian(s)” means the natural and legal Parent(s)
1. The limits of Insurance shown on this Endorse-           or legal and appointed Guardian, step-Parent(s) or
    ment and the rules below fix the most that we will      foster Parent(s) of a “Covered Individual(s)” regard-
    pay regardless of the number of:                        less of who has legal custody.
    a. “Insureds”;                                          “Premises” means any place the “Insured” conducts
    b. Claims made; or                                      business.
    c. Persons or organizations making claims.              “Ransom” means a consideration paid or demanded
                                                            for the release of a “Covered Person” from captivity.
2. The Aggregate Limit shown on this Endorsement
    is the most we will pay for all Covered Expenses        SECTION V. – CONDITIONS
    for each policy period.                                 For the purposes of this Endorsement only, the follow-
3. All expenses arising from the same continuous,           ing conditions are added:
   related, or repeated conditions shall be treated as      1. Conditions Precedent to Liability:
   arising out of one covered “Abduction”. The limits
   in effect when the first such claim is reported shall        a. In the event of an “Abduction” during the Pol-
   apply.                                                           icy Period, the “Insured” will make every rea-
                                                                    sonable effort to:
4. In no event will any expense claimed and paid
   under one “Abduction” be recoverable under an-                  (1)   Determine that the “Abduction” has actu-
   other “Abduction”.                                                    ally occurred prior to incurring costs; and
5. The “Abduction” limit is included as part of the                (2)   Give immediate oral and written notice to
     Limits of Insurance of the Liability Coverage.                      us with periodic and timely updates con-
                                                                         current with activity occurring during the
SECTION III. – DEDUCTIBLE                                                incident; and
We will not pay for loss in any one “Abduction” until              (3)   Immediately notify local, national or other
the amount of loss exceeds the deductible shown on                       appropriate law enforcement agency hav-
this Endorsement. We will then pay the amount of                         ing jurisdiction over the matter.
loss in excess of the deductible up to the applicable
Limit of Insurance as shown in this Endorsement.               2. Confidentiality:
The deductible will not reduce the Limit of Insurance.            The “Insured” will use all reasonable efforts not
                                                                  to disclose the existence of the Endorsement.
                                                               3. Other Insurance:
                                                                  The insurance under this Endorsement will be
                                                                  excess over any other valid bond of insurance.




Page 2 of 2                            West Bend Mutual Insurance Company                           NS 0016 04 99
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     118 of 202 Document 1-1
                                                       53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – ASBESTOS OR ASBESTOS PRODUCTS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

This insurance does not apply to:
   “Bodily injury” or “property damage” arising out of the removal, manufacture, distribution, sale, installation,
   handling or disposal of asbestos or any product containing asbestos material.




WB 1468 GL 04 14                     West Bend Mutual Insurance Company                              Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     119 of 202 Document 1-1
                                                       53095
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             PROFESSIONAL LICENSE REVIEW EXPENSE
                        ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   BUSINESSOWNERS LIABILITY COVERAGE FORM

Unless specifically stated otherwise in this endorsement, all terms, conditions, exclusions and definitions of those
forms apply to this endorsement.
                                              LIMITS OF INSURANCE
                                                $2,500 per review
                                                $5,000 annual aggregate

SECTION 1 – PROFESSIONAL REVIEW                                   c. expense(s) directly or indirectly caused or
  EXPENSE COVERAGE                                                   resulting from the fraudulent, dishonest, or
                                                                     criminal acts of the “insured,” any director or
1. Insuring Agreement                                                officer of the “insured,” or agents thereof,
   Subject to the per review and annual aggregate                    whether acting alone or in the collusion with
   limits of insurance stated in this endorsement,                   others; or
   we agree to pay the “insured” for reasonable                   d. lost salary or wages claimed by or for any
   and necessary covered expenses, as listed be-                     “insured” while preparing for or attending the
   low, incurred and paid by the “insured” as a di-                  “professional license review.”
   rect result of a “professional license review,”
   conducted by a governmental bureau, board,                 SECTION II – LIMITS OF INSURANCE
   commission or department, occurring during the             With respect to this endorsement only, the following
   policy period and in the “coverage territory.”             apply:
   Covered Expenses include:                                  1. The per review limit of insurance shown in this
   a. fees and expenses of any licensed inde-                    endorsement is the most that we will pay per re-
        pendent investigative services or legal                  view, regardless of the number of “insureds” re-
        counsel, hired by the “insured” for the pur-             viewed or subject to the “professional license re-
        pose of assisting or representing the “in-               view.”
        sured” at the “professional license review”;          2. The annual aggregate limit of insurance shown
        and                                                      in this endorsement is the most we will pay for
   b. costs of travel, accommodations, and meals                 all covered expenses for each policy period.
        incurred by the “insured” in order to appear          3. In the event that the “professional license re-
        before the governmental bureau, board,                   view” continues over more than one policy pe-
        commission or department.                                riod, the expenses shall be limited to the annual
2. Exclusions                                                    aggregate of one policy period.
   This coverage will not pay for:                            4. In no event will any expense claimed for a “pro-
   a. hearing fees;                                              fessional license review” be recoverable as ex-
   b. fines, judgments, lawsuits, or settlement                  pense for another “professional license review.”
       amounts as the result of or in conjunction             5. The limits of insurance stated in this endorse-
       with the “professional license review”;                   ment are not included as part of the Liability Lim-
                                                                 its of Insurance shown in the Declarations for
                                                                 this policy.




NS 0275 02 05                         West Bend Mutual Insurance Company                                Page 1 of 2
           Case 2:20-cv-00720-JPS West Bend,
                                   Filed     Wisconsin
                                         05/12/20      53095
                                                     Page  120 of 202 Document 1-1
SECTION III – DEFINITIONS                                 SECTION IV – CONDITIONS
For the purposes of the coverage provided under           For the purpose of this endorsement only, the follow-
this endorsement only, the following definitions are      ing conditions are added:
added:                                                    1. In the event of a “professional license review”
1. “Insured” means an employee of the Named                   during the policy period, the “insured” will:
     Insured shown in the Declarations, but does not
     include leased or temporary workers or volun-            a. make every reasonable effort to give us
     teers. “Insured” does not include the Named In-             immediate written notice and timely updates
                                                                 concurrent with activity regarding the
     sured, unless the Named Insured is an individual
                                                                 “professional license review”;
     person operating as a sole proprietorship, or any
     other business, whether corporation, partner-            b. provide us with the official report of the
     ship, limited liability company or other organiza-          “professional license review”; and
     tion. “Insured” only includes individual persons.        c. provide us with documentation, including
2. “Professional license review” means a formal or               receipts, for expenses claimed under this
     informal proceeding conducted by a governmen-               coverage.
     tal bureau, board, commission or department          2. The insurance under this endorsement will be
     charged with regulating the “insured’s” profes-         excess over any other valid insurance or bond.
     sional license and involving the review, modifica-
     tion, denial, suspension, or nonrenewal of the
     “insured’s” professional license or involving dis-
     ciplinary action against the “insured,” including
     proceedings to impose a forfeiture or penalty;
     but “professional license review” does not in-
     clude a proceeding concerning any criminal or
     civil charge brought against the “insured.”




Page 2 of 2                           West Bend Mutual Insurance Company                       NS 0275 02 05
           Case 2:20-cv-00720-JPS West Bend,
                                   Filed     Wisconsin
                                         05/12/20      53095
                                                     Page  121 of 202 Document 1-1
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            EXCLUSION – TRAMPOLINES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY
   COMMERCIAL GENERAL LIABILITY COVERAGE PART

This insurance does not apply to “bodily injury”, "property damage”, “personal injury”, “advertising injury” (or
"personal and advertising injury", if defined as such in your policy) or medical expenses to any person arising out
of the use of a trampoline or springboard owned or operated by an insured.




NS 0021 GL 04 14                     West Bend Mutual Insurance Company                               Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     122 of 202 Document 1-1
                                                       53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       EXCLUSION – WATER ACTIVITIES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY
   COMMERCIAL GENERAL LIABILITY COVERAGE PART

This insurance does not apply to “bodily injury”, “property damage” or medical expenses arising out of the use,
ownership or maintenance of any body of water, wading pool or pool.




NS 0059 GL 04 14                    West Bend Mutual Insurance Company                             Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     123 of 202 Document 1-1
                                                       53095
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
         DATA-RELATED LIABILITY – WITH LIMITED
               BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS LIABILITY COVERAGE FORM

A. The following exclusion is added to Paragraph B.                 However, unless Paragraph (1) above
   Exclusions:                                                      applies, this exclusion does not apply to
          Access Or Disclosure Of Confidential Or                   damages because of "bodily injury".
          Personal Information And Data-related                     As used in this exclusion, electronic data
          Liability                                                 means information, facts or computer
          This insurance does not apply to:                         programs stored as or on, created or used
                                                                    on, or transmitted to or from computer
         (1) "Bodily injury", "property damage",                    software       (including      systems     and
              "personal injury" or "advertising injury"             applications software), on hard or floppy
              arising out of any access to or                       disks, CD-ROMs, tapes, drives, cells, data
              disclosure     of    any    person's    or            processing       devices     or    any   other
              organization's confidential or personal               repositories of computer software which are
              information, including patents, trade                 used      with      electronically   controlled
              secrets, processing methods, customer                 equipment. The term computer programs,
              lists, financial information, credit card             referred to in the foregoing description of
              information, health information or any                electronic data, means a set of related
              other type of nonpublic information; or               electronic instructions which direct the
         (2) Damages arising out of the loss of, loss               operations and functions of a computer or
              of use of, damage to, corruption of,                  device connected to it, which enable the
              inability to access, or inability to                  computer or device to receive, process,
              manipulate electronic data.                           store, retrieve or send data.
          This exclusion applies even if damages are
          claimed for notification costs, credit
          monitoring expenses, forensic expenses,
          public relations expenses or any other loss,
          cost or expense incurred by you or others
          arising out of that which is described in
          Paragraph (1) or (2) above.




NS 0446 01 18                         West Bend Mutual Insurance Company                              Page 1 of 1
                                          West Bend, Wisconsin 53095
           Case 2:20-cv-00720-JPS Filed 05/12/20 Page 124 of 202 Document 1-1
                                                                                           Renewal

                                         Business Auto Coverage Declarations

Customer Number: 0110398633                          Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                            at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                        Agency Name and Address:                          21987
Paradigm Care & Enrichment Center, LLC                            DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                                   305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                               TROY, MI 48084
                                                                  248-290-0650




   Form of Business:
   Limited Liability Company

   In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
   insurance as stated in this policy.



                                   ITEM TWO: Schedule Of Coverages And Covered Autos

   This policy provides only those coverages where a charge is shown in the premium column below. Each of these coverages
   will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular coverage by
   the entry of one or more of the symbols from the Covered Autos Section of the Business Auto Coverage Form next to the
   name of the coverage.


                                                      Covered      Limit (the most we will pay for any one
    Coverages                                          Autos       "Accident" or "Loss")                               Premium

   Covered Autos Liability                              8, 9       $1,000,000 Each Accident                                  $210

   Property Protection Insurance (Michigan                         Separately Stated In The Property                           $0
   Only)                                                           Protection Insurance Endorsement Minus
                                                                   $0 Deductible For Each Accident

   Physical Damage                                                 Actual Cash Value Or Cost Of Repair,
                                                                   Whichever Is Less, Minus Deductible
                                                                   Shown.

     Comprehensive                                        7        See ITEM THREE For Deductible For Each                     $50
                                                                   Covered Auto.
                                                                   See ITEM FOUR For Hired OR Borrowed
                                                                   Autos.

              Endorsements and Miscellaneous Premiums (See Endorsement and Miscellaneous Schedule):                           $50

                                                                             Total Commercial Auto Premium:                  $310




   See attached Forms Schedule for forms and endorsements applicable to this coverage.



   DBA 01 01 18   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 125 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
                                                                                     Renewal

                                         Business Auto Coverage Schedule

Customer Number: 0110398633                         Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                           at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                     Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                         DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                                305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                            TROY, MI 48084
                                                               248-290-0650




                                     ITEM THREE: Schedule Of Covered Autos You Own

    Veh                      Description                                 Original           Stated      Total Vehicle
    No. Year, Make, Model, Vehicle Identification Number (VIN)          Cost New            Amount        Premium
     1 2003 GMC\CHEVY G Series 4x2 Hi Cube 12' Steel Comp                     $24,183                               $50
        1GDHG31UX31133764




                            Classification                                         Territory
    Veh                                                                                                         Class
            Radius Of                                 Seating
    No.                      Use             Size                              Garaging Location                Code
            Operation                                 Capacity
     1    Local         Commercial       Light                   Waterford, MI 48327-4186                       03199




                                                                                Personal Injury Protection
           Covered Autos Liability      Auto Medical Payments
                                                                      (See state specific PIP endorsement for limits)
    Veh                                                                                             Michigan Only
    No.                                                                                                      Property
             CSL        Premium           Limit        Premium      Deductible    Premium       Property
                                                                                                            Protection
                                                                                               Protection
                                                                                                           Deductible
     1                                                                                                          $0




   DBA 02 01 18    Case 2:20-cv-00720-JPS Filed 05/12/20 Page 126 of 202 Document07/30/2019
                                                                                  1-1       11:48:50
                                                                                      Renewal

                                          Business Auto Coverage Schedule

Customer Number: 0110398633                          Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                            at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                        Agency Name and Address:                       21987
Paradigm Care & Enrichment Center, LLC                            DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                                   305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                               TROY, MI 48084
                                                                  248-290-0650



    Veh             Uninsured Motorist                   Underinsured Motorist       Defensive         Dual       AntiTheft
    No.       CSL        PD Limit     Premium             CSL        Premium        Driver Credit     Control     Discount
     1




              Comprehensive                       Specified Causes Of Loss                           Collision
    Veh
                                                                                        Type
    No.   Deductible     Premium            Type           Deductible    Premium                    Deductible    Premium
                                                                                      (MI only)
     1          $1,000            $50




                                                                        Rental          Audio/Visual/Data
   Veh    Full Glass     Towing And Labor            Auto Loan/                                                    Tapes
                                                                    Reimbursement     Electronic Equipment
   No.    (MN only)                                  Lease Gap
                          Limit         Premium                        Premium          Limit     Premium         Premium
     1




   DBA 02 01 18   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 127 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
                                                                                         Renewal

                                       Business Auto Hired or Borrowed Schedule

Customer Number: 0110398633                         Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                           at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                      Agency Name and Address:                          21987
Paradigm Care & Enrichment Center, LLC                          DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                                 305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                             TROY, MI 48084
                                                                248-290-0650




                   ITEM FOUR: Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums



   "Autos" NOT Used In Your Motor Carrier Operations

                        Covered Autos Liability Coverage –
                            Cost Of Hire Rating Basis                   Auto Medical         Uninsured         Underinsured
       State                                                             Payments            Motorists          Motorists
                   Estimated Annual Cost Of                              Premium             Premium             Premium
                                                      Premium
                      Hire For Each State

        MI                    If Any                              $27

                                                                                  Total Hired Auto Premium:                 $27

   For "autos" NOT used in your motor carrier operations, cost of hire means the total amount you incur for the hire of "autos"
   you don't own (not including "autos" you borrow or rent from your partners or "employees" or their family members). Cost of
   hire does not include charges for services performed by motor carriers of property or passengers.




   DBA 03 01 18   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 128 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
                                                                                  Renewal

                                   Business Auto Non-Owned Auto Schedule

Customer Number: 0110398633                      Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                        at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                    21987
Paradigm Care & Enrichment Center, LLC                       DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                              305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                          TROY, MI 48084
                                                             248-290-0650




                            ITEM FIVE: Schedule For Non-ownership Covered Autos Liability

                                                      Covered Autos Liability
            Named Insured's Business                                                 Estimated Number      Premium
                                                      Coverage Rating Basis

   Other Than Garage Service Operations Other   Number Of Employees                           0                  $183
   Than Social Service Agencies
                                                Number Of Partners                            0
                                                (Active and Inactive)

                                                            Total Non-ownership Covered Autos Premium:           $183




   DBA 04 01 18   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 129 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
                                                                                    Renewal

                            Business Auto Endorsements and Miscellaneous Premiums

Customer Number: 0110398633                        Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                          at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                    Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                        DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                               305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                           TROY, MI 48084
                                                              248-290-0650




                                                     Additional Insureds

   Description                                                                   Form Number                Premium

   Additional Insured - Not Otherwise Classified                                 WB1450CA                             $50

                                                        Total Endorsement and Miscellaneous Premium:                  $50




   DBA 05 04 14   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 130 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
                                                                                Renewal

                                         Business Auto Forms Schedule

Customer Number: 0110398633                    Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                      at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                    DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                           305 W BIG BEAVER RD., STE 102
Waterford, MI 48327                                       TROY, MI 48084
                                                          248-290-0650




                                                   Forms Schedule
   Number              Edition   Description
   WB1238              0118      COVERED AUTO DESCRIPTION EXTENSION ENDORSEMENT
   WB1450CA            0118      ADDITIONAL INSURED - NOT OTHERWISE CLASSIFIED
   CA0001              1013      BUSINESS AUTO COVERAGE FORM
   CA2054              1013      EMPLOYEE HIRED AUTOS
   CA2301              1013      EXPLOSIVES
   CA0110              0916      MICHIGAN CHANGES
   CA0217              0717      MICHIGAN CHANGES - CANCELLATION AND NONRENEWAL
   CA2377              0817      MICHIGAN PUBLIC OR LIVERY PASSENGER CONVEYANCE, TRANSPORTATION
                                 NETWORK AND ON-DEMAND DELIVERY SERVICES EXCLUSION




   DBA 07 04 14   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 131 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
POLICY NUMBER: 1364094                                                               COMMERCIAL AUTO
                                                                                         WB 1238 01 18

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          COVERED AUTO DESCRIPTION
                           EXTENSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTO COVERAGE PART

Some covered "autos" may have descriptions that exceed the amount of space available for the description on
the SCHEDULE OF COVERED AUTOS YOU OWN. Covered "autos" that require additional space for the com-
plete description are shown in the schedule of this endorsement.

                                                    SCHEDULE
Complete description(s) and vehicle identification number(s) of covered "autos":
1 - 2003 GMC\CHEVY G Series 4x2 Hi Cube 12' Steel Compact Van - 1GDHG31UX31133764




WB 1238 01 18                        West Bend Mutual Insurance Company                        Page 1 of 1
                                         West Bend, Wisconsin 53095
           Case 2:20-cv-00720-JPS Filed 05/12/20 Page 132 of 202 Document 1-1
POLICY NUMBER: 1364094                                                                          COMMERCIAL AUTO
                                                                                                  WB 1450 CA 01 18

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  ADDITIONAL INSURED – NOT OTHERWISE CLASSIFIED
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

                                                       SCHEDULE

Name of Person or Organization (Additional Insured):
 Michele Cadaret
 19450 Pierson Dr
 Northville, MI 48167-2639




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Who Is An Insured is amended to include as an                 This endorsement provides no coverage to the addi-
insured the person or organization shown in the               tional insured for its liability arising out of the claimed
Schedule as an additional insured, but only with re-          negligence, statutory liability or fault of the additional
spect to liability incurred solely as a result of some act    insured.
or omission of the named insured.                             As a condition of coverage, the additional insured
It is further understood and agreed that the designa-         shall be obligated to tender the defense and indemni-
tion of the entity named as an additional insured does        ty of every claim or suit to all other insurers that may
not increase or alter the limit of liability, nor the scope   provide coverage to the additional insured, whether
of coverage of this policy.                                   on a contingent, excess or primary basis.
The coverage granted to the additional insured under
this endorsement shall be excess over any other valid
and collectible insurance, whether contingent, excess
or primary.




WB 1450 CA 01 18                        West Bend Mutual Insurance Company                                  Page 1 of 1
            Case 2:20-cv-00720-JPS West
                                    Filed 05/12/20
                                        Bend,         Page
                                              Wisconsin     133 of 202 Document 1-1
                                                        53095
                                                                                           COMMERCIAL AUTO
                                                                                               CA 00 01 10 13

                    BUSINESS AUTO COVERAGE FORM
Various provisions in this policy restrict coverage.       SECTION I – COVERED AUTOS
Read the entire policy carefully to determine rights,      Item Two of the Declarations shows the "autos" that
duties and what is and is not covered.                     are covered "autos" for each of your coverages. The
Throughout this policy the words "you" and "your"          following numerical symbols describe the "autos" that
refer to the Named Insured shown in the Declarations.      may be covered "autos". The symbols entered next to
The words "we", "us" and "our" refer to the company        a coverage on the Declarations designate the only
providing this insurance.                                  "autos" that are covered "autos".
Other words and phrases that appear in quotation           A. Description Of Covered Auto Designation
marks have special meaning. Refer to Section V –              Symbols
Definitions.

 Symbol                           Description Of Covered Auto Designation Symbols
   1    Any "Auto"
   2    Owned "Autos"        Only those "autos" you own (and for Covered Autos Liability Coverage any
        Only                 "trailers" you don't own while attached to power units you own). This includes
                             those "autos" you acquire ownership of after the policy begins.
    3      Owned Private     Only the private passenger "autos" you own. This includes those private
           Passenger         passenger "autos" you acquire ownership of after the policy begins.
           "Autos" Only
    4      Owned             Only those "autos" you own that are not of the private passenger type (and for
           "Autos" Other     Covered Autos Liability Coverage any "trailers" you don't own while attached to
           Than Private      power units you own). This includes those "autos" not of the private passenger
           Passenger         type you acquire ownership of after the policy begins.
           "Autos" Only
    5      Owned "Autos"     Only those "autos" you own that are required to have no-fault benefits in the state
           Subject To        where they are licensed or principally garaged. This includes those "autos" you
           No-fault          acquire ownership of after the policy begins provided they are required to have no-
                             fault benefits in the state where they are licensed or principally garaged.
    6      Owned "Autos"     Only those "autos" you own that because of the law in the state where they are
           Subject To A      licensed or principally garaged are required to have and cannot reject Uninsured
           Compulsory        Motorists Coverage. This includes those "autos" you acquire ownership of after the
           Uninsured         policy begins provided they are subject to the same state uninsured motorists
           Motorists Law     requirement.
    7      Specifically      Only those "autos" described in Item Three of the Declarations for which a
           Described         premium charge is shown (and for Covered Autos Liability Coverage any "trailers"
           "Autos"           you don't own while attached to any power unit described in Item Three).
    8      Hired "Autos"     Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
           Only              you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                             partnership), members (if you are a limited liability company) or members of their
                             households.
    9      Non-owned         Only those "autos" you do not own, lease, hire, rent or borrow that are used in
           "Autos" Only      connection with your business. This includes "autos" owned by your "employees",
                             partners (if you are a partnership), members (if you are a limited liability company)
                             or members of their households but only while used in your business or your
                             personal affairs.




          Case
CA 00 01 10                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,134
                                                                 2011of 202 Document 1-1
                                                                                      Page 1 of 12
    19     Mobile             Only those "autos" that are land vehicles and that would qualify under the definition
           Equipment          of "mobile equipment" under this policy if they were not subject to a compulsory or
           Subject To         financial responsibility law or other motor vehicle insurance law where they are
           Compulsory Or      licensed or principally garaged.
           Financial
           Responsibility
           Or Other Motor
           Vehicle
           Insurance Law
           Only

B. Owned Autos You Acquire After The Policy                 SECTION II – COVERED AUTOS LIABILITY
   Begins                                                   COVERAGE
   1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered         A. Coverage
      next to a coverage in Item Two of the                    We will pay all sums an "insured" legally must pay
      Declarations, then you have coverage for                 as damages because of "bodily injury" or "property
      "autos" that you acquire of the type described           damage" to which this insurance applies, caused
      for the remainder of the policy period.                  by an "accident" and resulting from the ownership,
   2. But, if Symbol 7 is entered next to a coverage           maintenance or use of a covered "auto".
      in Item Two of the Declarations, an "auto" you           We will also pay all sums an "insured" legally must
      acquire will be a covered "auto" for that                pay as a "covered pollution cost or expense" to
      coverage only if:                                        which this insurance applies, caused by an
      a. We already cover all "autos" that you own             "accident" and resulting from the ownership,
          for that coverage or it replaces an "auto"           maintenance or use of covered "autos". However,
          you previously owned that had that                   we will only pay for the "covered pollution cost or
          coverage; and                                        expense" if there is either "bodily injury" or
      b. You tell us within 30 days after you acquire          "property damage" to which this insurance applies
          it that you want us to cover it for that             that is caused by the same "accident".
          coverage.                                            We have the right and duty to defend any
C. Certain Trailers, Mobile Equipment And                      "insured" against a "suit" asking for such damages
   Temporary Substitute Autos                                  or a "covered pollution cost or expense". However,
                                                               we have no duty to defend any "insured" against a
   If Covered Autos Liability Coverage is provided by          "suit" seeking damages for "bodily injury" or
   this Coverage Form, the following types of                  "property damage" or a "covered pollution cost or
   vehicles are also covered "autos" for Covered               expense" to which this insurance does not apply.
   Autos Liability Coverage:                                   We may investigate and settle any claim or "suit"
   1. "Trailers" with a load capacity of 2,000 pounds          as we consider appropriate. Our duty to defend or
       or less designed primarily for travel on public         settle ends when the Covered Autos Liability
       roads.                                                  Coverage Limit of Insurance has been exhausted
   2. "Mobile equipment" while being carried or                by payment of judgments or settlements.
      towed by a covered "auto".                               1. Who Is An Insured
   3. Any "auto" you do not own while used with the                The following are "insureds":
      permission of its owner as a temporary                       a. You for any covered "auto".
      substitute for a covered "auto" you own that is
      out of service because of its:                               b. Anyone else while using with your
                                                                       permission a covered "auto" you own, hire
      a. Breakdown;                                                    or borrow except:
      b. Repair;                                                      (1) The owner or anyone else from whom
      c. Servicing;                                                        you hire or borrow a covered "auto".
      d. "Loss"; or                                                        This exception does not apply if the
      e. Destruction.                                                      covered "auto" is a "trailer" connected to
                                                                           a covered "auto" you own.




                               © Insurance
           Case 2:20-cv-00720-JPS
Page 2 of 12                         Filed Services
                                           05/12/20 Office,
                                                        PageInc.,135
                                                                  2011of 202 DocumentCA
                                                                                     1-100 01 10 13
        (2) Your "employee" if the covered "auto" is                These payments will not reduce the Limit of
            owned by that "employee" or a member                    Insurance.
            of his or her household.                            b. Out-of-state Coverage Extensions
        (3) Someone using a covered "auto" while                    While a covered "auto" is away from the
            he or she is working in a business of                   state where it is licensed, we will:
            selling, servicing, repairing, parking or
            storing "autos" unless that business is                (1) Increase the Limit of Insurance for
            yours.                                                      Covered Autos Liability Coverage to
                                                                        meet the limits specified by a
        (4) Anyone other than your "employees",                         compulsory or financial responsibility
            partners (if you are a partnership),                        law of the jurisdiction where the covered
            members (if you are a limited liability                     "auto" is being used. This extension
            company) or a lessee or borrower or                         does not apply to the limit or limits
            any of their "employees", while moving                      specified by any law governing motor
            property to or from a covered "auto".                       carriers of passengers or property.
        (5) A partner (if you are a partnership) or a              (2) Provide the minimum amounts and
            member (if you are a limited liability                      types of other coverages, such as no-
            company) for a covered "auto" owned by                      fault, required of out-of-state vehicles by
            him or her or a member of his or her                        the jurisdiction where the covered "auto"
            household.                                                  is being used.
      c. Anyone liable for the conduct of an                        We will not pay anyone more than once for
         "insured" described above but only to the                  the same elements of loss because of
         extent of that liability.                                  these extensions.
   2. Coverage Extensions                                B. Exclusions
      a. Supplementary Payments                             This insurance does not apply to any of the
         We will pay for the "insured":                     following:
        (1) All expenses we incur.                          1. Expected Or Intended Injury
        (2) Up to $2,000 for cost of bail bonds                 "Bodily injury" or "property damage" expected
             (including bonds for related traffic law           or intended from the standpoint of the
             violations) required because of an                 "insured".
             "accident" we cover. We do not have to         2. Contractual
             furnish these bonds.
                                                                Liability assumed under any contract or
        (3) The cost of bonds to release                        agreement.
            attachments in any "suit" against the
            "insured" we defend, but only for bond              But this exclusion does not apply to liability for
            amounts within our Limit of Insurance.              damages:
        (4) All reasonable expenses incurred by the            a. Assumed in a contract or agreement that is
            "insured" at our request, including actual             an "insured contract", provided the "bodily
            loss of earnings up to $250 a day                      injury" or "property damage" occurs
            because of time off from work.                         subsequent to the execution of the contract
                                                                   or agreement; or
        (5) All court costs taxed against the
            "insured" in any "suit" against the                b. That the "insured" would have in the
            "insured" we defend. However, these                    absence of the contract or agreement.
            payments do not include attorneys' fees         3. Workers' Compensation
            or attorneys' expenses taxed against the
                                                               Any obligation for which the "insured" or the
            "insured".                                         "insured's" insurer may be held liable under
        (6) All interest on the full amount of any             any workers' compensation, disability benefits
            judgment that accrues after entry of the           or unemployment compensation law or any
            judgment in any "suit" against the                 similar law.
            "insured" we defend, but our duty to pay
            interest ends when we have paid,
            offered to pay or deposited in court the
            part of the judgment that is within our
            Limit of Insurance.




          Case
CA 00 01 10                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,136
                                                                 2011of 202 Document 1-1
                                                                                      Page 3 of 12
   4. Employee Indemnification And Employer's                  b. After it is moved from the covered "auto" to
      Liability                                                   the place where it is finally delivered by the
      "Bodily injury" to:                                         "insured".
      a. An "employee" of the "insured" arising out         8. Movement Of Property By Mechanical
         of and in the course of:                              Device
        (1) Employment by the "insured"; or                    "Bodily injury" or "property damage" resulting
                                                               from the movement of property by a
        (2) Performing the duties related to the               mechanical device (other than a hand truck)
             conduct of the "insured's" business; or           unless the device is attached to the covered
      b. The spouse, child, parent, brother or sister          "auto".
         of that "employee" as a consequence of             9. Operations
         Paragraph a. above.
                                                               "Bodily injury" or "property damage" arising out
      This exclusion applies:                                  of the operation of:
        (1) Whether the "insured" may be liable as             a. Any equipment listed in Paragraphs 6.b.
             an employer or in any other capacity;                 and 6.c. of the definition of "mobile
             and                                                   equipment"; or
        (2) To any obligation to share damages with            b. Machinery or equipment that is on, attached
             or repay someone else who must pay                    to or part of a land vehicle that would
             damages because of the injury.                        qualify under the definition of "mobile
      But this exclusion does not apply to "bodily                 equipment" if it were not subject to a
      injury" to domestic "employees" not entitled to              compulsory or financial responsibility law or
      workers' compensation benefits or to liability               other motor vehicle insurance law where it
      assumed by the "insured" under an "insured                   is licensed or principally garaged.
      contract". For the purposes of the Coverage          10. Completed Operations
      Form, a domestic "employee" is a person
      engaged in household or domestic work                    "Bodily injury" or "property damage" arising out
      performed principally in connection with a               of your work after that work has been
      residence premises.                                      completed or abandoned.
   5. Fellow Employee                                          In this exclusion, your work means:
      "Bodily injury" to:                                      a. Work or operations performed by you or on
                                                                   your behalf; and
      a. Any fellow "employee" of the "insured"
          arising out of and in the course of the fellow       b. Materials, parts or equipment furnished in
          "employee's"     employment       or     while           connection with such work or operations.
          performing duties related to the conduct of          Your       work      includes     warranties     or
          your business; or                                    representations made at any time with respect
      b. The spouse, child, parent, brother or sister          to the fitness, quality, durability or performance
          of that fellow "employee" as a consequence           of any of the items included in Paragraph a. or
          of Paragraph a. above.                               b. above.
   6. Care, Custody Or Control                                 Your work will be deemed completed at the
                                                               earliest of the following times:
      "Property damage" to or "covered pollution cost
      or expense" involving property owned or                     (1) When all of the work called for in your
      transported by the "insured" or in the                           contract has been completed;
      "insured's" care, custody or control. But this              (2) When all of the work to be done at the
      exclusion does not apply to liability assumed                    site has been completed if your contract
      under a sidetrack agreement.                                     calls for work at more than one site; or
   7. Handling Of Property                                        (3) When that part of the work done at a job
      "Bodily injury" or "property damage" resulting                   site has been put to its intended use by
      from the handling of property:                                   any person or organization other than
                                                                       another contractor or subcontractor
      a. Before it is moved from the place where it is                 working on the same project.
          accepted by the "insured" for movement
          into or onto the covered "auto"; or




                               © Insurance
           Case 2:20-cv-00720-JPS
Page 4 of 12                         Filed Services
                                           05/12/20 Office,
                                                        PageInc.,137
                                                                  2011of 202 DocumentCA
                                                                                     1-100 01 10 13
     Work that may need service, maintenance,                   Paragraphs b. and c. above of this exclusion
     correction, repair or replacement, but which is            do not apply to "accidents" that occur away
     otherwise complete, will be treated as                     from premises owned by or rented to an
     completed.                                                 "insured" with respect to "pollutants" not in or
 11. Pollution                                                  upon a covered "auto" if:
     "Bodily injury" or "property damage" arising out                  (a) The "pollutants" or any property in
     of the actual, alleged or threatened discharge,                        which the "pollutants" are contained
     dispersal, seepage, migration, release or                              are upset, overturned or damaged as
     escape of "pollutants":                                                a result of the maintenance or use of
                                                                            a covered "auto"; and
     a. That are, or that are contained in any
        property that is:                                              (b) The discharge, dispersal, seepage,
                                                                            migration, release or escape of the
       (1) Being transported or towed by, handled                           "pollutants" is caused directly by
           or handled for movement into, onto or                            such upset, overturn or damage.
           from the covered "auto";
                                                            12. War
        (2) Otherwise in the course of transit by or
            on behalf of the "insured"; or                      "Bodily injury" or "property damage" arising
                                                                directly or indirectly out of:
        (3) Being stored, disposed of, treated or
            processed in or upon the covered                    a. War, including undeclared or civil war;
            "auto";                                             b. Warlike action by a military force, including
     b. Before the "pollutants" or any property in                 action in hindering or defending against an
          which the "pollutants" are contained are                 actual or expected attack, by any
          moved from the place where they are                      government, sovereign or other authority
          accepted by the "insured" for movement                   using military personnel or other agents; or
          into or onto the covered "auto"; or                   c. Insurrection, rebellion, revolution, usurped
     c. After the "pollutants" or any property in                  power or action taken by governmental
          which the "pollutants" are contained are                 authority in hindering or defending against
          moved from the covered "auto" to the place               any of these.
          where they are finally delivered, disposed of     13. Racing
          or abandoned by the "insured".                        Covered "autos" while used in any professional
     Paragraph a. above does not apply to fuels,                or organized racing or demolition contest or
     lubricants, fluids, exhaust gases or other                 stunting activity, or while practicing for such
     similar "pollutants" that are needed for or result         contest or activity. This insurance also does
     from the normal electrical, hydraulic or                   not apply while that covered "auto" is being
     mechanical functioning of the covered "auto" or            prepared for such a contest or activity.
     its parts if:                                        C. Limit Of Insurance
         (1) The "pollutants" escape, seep, migrate          Regardless of the number of covered "autos",
              or are discharged, dispersed or released       "insureds", premiums paid, claims made or
              directly from an "auto" part designed by       vehicles involved in the "accident", the most we
              its manufacturer to hold, store, receive       will pay for the total of all damages and "covered
              or dispose of such "pollutants"; and           pollution cost or expense" combined resulting from
         (2) The "bodily injury", "property damage" or       any one "accident" is the Limit Of Insurance for
              "covered pollution cost or expense"            Covered Autos Liability Coverage shown in the
              does not arise out of the operation of         Declarations.
              any equipment listed in Paragraphs 6.b.
              and 6.c. of the definition of "mobile
              equipment".




          Case
CA 00 01 10                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,138
                                                                 2011of 202 Document 1-1
                                                                                      Page 5 of 12
   All "bodily injury", "property damage" and "covered    3. Glass Breakage – Hitting A Bird Or Animal –
   pollution cost or expense" resulting from                 Falling Objects Or Missiles
   continuous or repeated exposure to substantially          If you carry Comprehensive Coverage for the
   the same conditions will be considered as                 damaged covered "auto", we will pay for the
   resulting from one "accident".                            following under Comprehensive Coverage:
   No one will be entitled to receive duplicate              a. Glass breakage;
   payments for the same elements of "loss" under
   this Coverage Form and any Medical Payments               b. "Loss" caused by hitting a bird or animal;
   Coverage endorsement, Uninsured Motorists                     and
   Coverage endorsement or Underinsured Motorists            c. "Loss" caused by falling objects or missiles.
   Coverage endorsement attached to this Coverage
                                                             However, you have the option of having glass
   Part.
                                                             breakage caused by a covered "auto's"
SECTION III – PHYSICAL DAMAGE COVERAGE                       collision or overturn considered a "loss" under
A. Coverage                                                  Collision Coverage.
   1. We will pay for "loss" to a covered "auto" or its   4. Coverage Extensions
       equipment under:                                      a. Transportation Expenses
       a. Comprehensive Coverage                                 We will pay up to $20 per day, to a
           From any cause except:                                maximum       of     $600,     for  temporary
                                                                 transportation expense incurred by you
          (1) The covered "auto's" collision with                because of the total theft of a covered
              another object; or                                 "auto" of the private passenger type. We
        (2) The covered "auto's" overturn.                       will pay only for those covered "autos" for
      b. Specified Causes Of Loss Coverage                       which you carry either Comprehensive or
                                                                 Specified Causes Of Loss Coverage. We
         Caused by:                                              will pay for temporary transportation
        (1) Fire, lightning or explosion;                        expenses incurred during the period
        (2) Theft;                                               beginning 48 hours after the theft and
                                                                 ending, regardless of the policy's expiration,
        (3) Windstorm, hail or earthquake;                       when the covered "auto" is returned to use
        (4) Flood;                                               or we pay for its "loss".
        (5) Mischief or vandalism; or                        b. Loss Of Use Expenses
        (6) The sinking, burning, collision or                   For Hired Auto Physical Damage, we will
            derailment      of     any    conveyance             pay expenses for which an "insured"
            transporting the covered "auto".                     becomes legally responsible to pay for loss
                                                                 of use of a vehicle rented or hired without a
      c. Collision Coverage
                                                                 driver under a written rental contract or
         Caused by:                                              agreement. We will pay for loss of use
        (1) The covered "auto's" collision with                  expenses if caused by:
            another object; or                                  (1) Other than collision only if the
         (2) The covered "auto's" overturn.                          Declarations          indicates       that
                                                                     Comprehensive Coverage is provided
   2. Towing                                                         for any covered "auto";
      We will pay up to the limit shown in the                  (2) Specified Causes Of Loss only if the
      Declarations for towing and labor costs                        Declarations indicates that Specified
      incurred each time a covered "auto" of the                     Causes Of Loss Coverage is provided
      private passenger type is disabled. However,                   for any covered "auto"; or
      the labor must be performed at the place of
      disablement.




                               © Insurance
           Case 2:20-cv-00720-JPS
Page 6 of 12                         Filed Services
                                           05/12/20 Office,
                                                        PageInc.,139
                                                                  2011of 202 DocumentCA
                                                                                     1-100 01 10 13
         (3) Collision only if the Declarations                   b. Any device designed or used to detect
             indicates that Collision Coverage is                    speed-measuring equipment, such as radar
             provided for any covered "auto".                        or laser detectors, and any jamming
          However, the most we will pay for any                      apparatus intended to elude or disrupt
          expenses for loss of use is $20 per day, to                speed-measuring equipment.
          a maximum of $600.                                      c. Any electronic equipment, without regard to
B. Exclusions                                                        whether this equipment is permanently
                                                                     installed, that reproduces, receives or
   1. We will not pay for "loss" caused by or resulting              transmits audio, visual or data signals.
      from any of the following. Such "loss" is
      excluded regardless of any other cause or                   d. Any accessories used with the electronic
      event that contributes concurrently or in any                  equipment described in Paragraph c.
      sequence to the "loss".                                        above.
      a. Nuclear Hazard                                        5. Exclusions 4.c. and 4.d. do not apply to
                                                                  equipment designed to be operated solely by
         (1) The explosion of any weapon employing                use of the power from the "auto's" electrical
             atomic fission or fusion; or                         system that, at the time of "loss", is:
         (2) Nuclear reaction or radiation, or                    a. Permanently installed in or upon the
               radioactive contamination, however                    covered "auto";
               caused.
                                                                  b. Removable from a housing unit which is
      b. War Or Military Action                                      permanently installed in or upon the
         (1) War, including undeclared or civil war;                 covered "auto";
         (2) Warlike action by a military force,                  c. An integral part of the same unit housing
               including action in hindering or                      any electronic equipment described in
               defending against an actual or expected               Paragraphs a. and b. above; or
               attack, by any government, sovereign or            d. Necessary for the normal operation of the
               other authority using military personnel              covered "auto" or the monitoring of the
               or other agents; or                                   covered "auto's" operating system.
         (3) Insurrection,      rebellion,    revolution,      6. We will not pay for "loss" to a covered "auto"
               usurped power or action taken by                   due to "diminution in value".
               governmental authority in hindering or
               defending against any of these.              C. Limits Of Insurance
   2. We will not pay for "loss" to any covered "auto"         1. The most we will pay for:
      while used in any professional or organized                 a. "Loss" to any one covered "auto" is the
      racing or demolition contest or stunting activity,             lesser of:
      or while practicing for such contest or activity.             (1) The actual cash value of the damaged
      We will also not pay for "loss" to any covered                     or stolen property as of the time of the
      "auto" while that covered "auto" is being                          "loss"; or
      prepared for such a contest or activity.
                                                                    (2) The cost of repairing or replacing the
   3. We will not pay for "loss" due and confined to:                    damaged or stolen property with other
      a. Wear and tear, freezing, mechanical or                          property of like kind and quality.
          electrical breakdown.                                   b. All electronic equipment that reproduces,
      b. Blowouts, punctures or other road damage                    receives or transmits audio, visual or data
          to tires.                                                  signals in any one "loss" is $1,000, if, at the
      This exclusion does not apply to such "loss"                   time of "loss", such electronic equipment is:
      resulting from the total theft of a covered                   (1) Permanently installed in or upon the
      "auto".                                                            covered "auto" in a housing, opening or
   4. We will not pay for "loss" to any of the                           other location that is not normally used
      following:                                                         by the "auto" manufacturer for the
                                                                         installation of such equipment;
       a. Tapes, records, discs or other similar audio,
          visual or data electronic devices designed
          for use with audio, visual or data electronic
          equipment.




          Case
CA 00 01 10                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,140
                                                                 2011of 202 Document 1-1
                                                                                      Page 7 of 12
        (2) Removable from a permanently installed              (2) The "insured's" name and address; and
             housing unit as described in Paragraph             (3) To the extent possible, the names and
             b.(1) above; or                                         addresses of any injured persons and
        (3) An integral part of such equipment as                    witnesses.
             described in Paragraphs b.(1) and b.(2)          b. Additionally, you and any other involved
             above.                                              "insured" must:
   2. An adjustment for depreciation and physical               (1) Assume no obligation, make no
      condition will be made in determining actual                  payment or incur no expense without
      cash value in the event of a total "loss".                    our consent, except at the "insured's"
   3. If a repair or replacement results in better than             own cost.
       like kind or quality, we will not pay for the            (2) Immediately send us copies of any
       amount of the betterment.                                    request,   demand,      order,  notice,
D. Deductible                                                       summons or legal paper received
   For each covered "auto", our obligation to pay for,              concerning the claim or "suit".
   repair, return or replace damaged or stolen                  (3) Cooperate with us in the investigation or
   property will be reduced by the applicable                       settlement of the claim or defense
   deductible shown in the Declarations. Any                        against the "suit".
   Comprehensive Coverage deductible shown in the               (4) Authorize us to obtain medical records
   Declarations does not apply to "loss" caused by                  or other pertinent information.
   fire or lightning.
                                                                (5) Submit to examination, at our expense,
SECTION IV – BUSINESS AUTO CONDITIONS                                by physicians of our choice, as often as
The following conditions apply in addition to the                    we reasonably require.
Common Policy Conditions:                                     c. If there is "loss" to a covered "auto" or its
A. Loss Conditions                                               equipment, you must also do the following:
   1. Appraisal For Physical Damage Loss                        (1) Promptly notify the police if the covered
      If you and we disagree on the amount of "loss",               "auto" or any of its equipment is stolen.
      either may demand an appraisal of the "loss".             (2) Take all reasonable steps to protect the
      In this event, each party will select a competent             covered "auto" from further damage.
      appraiser. The two appraisers will select a                   Also keep a record of your expenses for
      competent and impartial umpire. The                           consideration in the settlement of the
      appraisers will state separately the actual cash              claim.
      value and amount of "loss". If they fail to agree,        (3) Permit us to inspect the covered "auto"
      they will submit their differences to the umpire.             and records proving the "loss" before its
      A decision agreed to by any two will be                       repair or disposition.
      binding. Each party will:
                                                                (4) Agree to examinations under oath at our
      a. Pay its chosen appraiser; and                              request and give us a signed statement
      b. Bear the other expenses of the appraisal                   of your answers.
          and umpire equally.                              3. Legal Action Against Us
      If we submit to an appraisal, we will still retain      No one may bring a legal action against us
      our right to deny the claim.                            under this Coverage Form until:
   2. Duties In The Event Of Accident, Claim, Suit            a. There has been full compliance with all the
      Or Loss                                                    terms of this Coverage Form; and
      We have no duty to provide coverage under               b. Under Covered Autos Liability Coverage,
      this policy unless there has been full                     we agree in writing that the "insured" has an
      compliance with the following duties:                      obligation to pay or until the amount of that
      a. In the event of "accident", claim, "suit" or            obligation has finally been determined by
          "loss", you must give us or our authorized             judgment after trial. No one has the right
          representative prompt notice of the                    under this policy to bring us into an action
          "accident" or "loss". Include:                         to determine the "insured's" liability.
         (1) How, when and where the "accident" or
              "loss" occurred;




                               © Insurance
           Case 2:20-cv-00720-JPS
Page 8 of 12                         Filed Services
                                           05/12/20 Office,
                                                        PageInc.,141
                                                                  2011of 202 DocumentCA
                                                                                     1-100 01 10 13
   4. Loss Payment – Physical Damage                     5. Other Insurance
      Coverages                                             a. For any covered "auto" you own, this
      At our option, we may:                                   Coverage      Form      provides    primary
      a. Pay for, repair or replace damaged or                 insurance. For any covered "auto" you don't
         stolen property;                                      own, the insurance provided by this
                                                               Coverage Form is excess over any other
      b. Return the stolen property, at our expense.           collectible insurance. However, while a
         We will pay for any damage that results to            covered "auto" which is a "trailer" is
         the "auto" from the theft; or                         connected to another vehicle, the Covered
      c. Take all or any part of the damaged or                Autos Liability Coverage this Coverage
         stolen property at an agreed or appraised             Form provides for the "trailer" is:
         value.                                               (1) Excess while it is connected to a motor
      If we pay for the "loss", our payment will                   vehicle you do not own; or
      include the applicable sales tax for the                (2) Primary while it is connected to a
      damaged or stolen property.                                  covered "auto" you own.
   5. Transfer Of Rights Of Recovery Against                b. For Hired Auto Physical Damage Coverage,
      Others To Us                                             any covered "auto" you lease, hire, rent or
      If any person or organization to or for whom we          borrow is deemed to be a covered "auto"
      make payment under this Coverage Form has                you own. However, any "auto" that is
      rights to recover damages from another, those            leased, hired, rented or borrowed with a
      rights are transferred to us. That person or             driver is not a covered "auto".
      organization must do everything necessary to          c. Regardless of the provisions of Paragraph
      secure our rights and must do nothing after              a. above, this Coverage Form's Covered
      "accident" or "loss" to impair them.                     Autos Liability Coverage is primary for any
B. General Conditions                                          liability assumed under an "insured
   1. Bankruptcy                                               contract".
      Bankruptcy or insolvency of the "insured" or the      d. When this Coverage Form and any other
      "insured's" estate will not relieve us of any            Coverage Form or policy covers on the
      obligations under this Coverage Form.                    same basis, either excess or primary, we
                                                               will pay only our share. Our share is the
   2. Concealment, Misrepresentation Or Fraud                  proportion that the Limit of Insurance of our
      This Coverage Form is void in any case of                Coverage Form bears to the total of the
      fraud by you at any time as it relates to this           limits of all the Coverage Forms and
      Coverage Form. It is also void if you or any             policies covering on the same basis.
      other "insured", at any time, intentionally        6. Premium Audit
      conceals or misrepresents a material fact
      concerning:                                           a. The estimated premium for this Coverage
                                                               Form is based on the exposures you told us
      a. This Coverage Form;                                   you would have when this policy began. We
      b. The covered "auto";                                   will compute the final premium due when
                                                               we determine your actual exposures. The
      c. Your interest in the covered "auto"; or
                                                               estimated total premium will be credited
      d. A claim under this Coverage Form.                     against the final premium due and the first
   3. Liberalization                                           Named Insured will be billed for the
                                                               balance, if any. The due date for the final
      If we revise this Coverage Form to provide               premium or retrospective premium is the
      more coverage without additional premium                 date shown as the due date on the bill. If
      charge, your policy will automatically provide           the estimated total premium exceeds the
      the additional coverage as of the day the                final premium due, the first Named Insured
      revision is effective in your state.                     will get a refund.
   4. No Benefit To Bailee – Physical Damage                b. If this policy is issued for more than one
      Coverages                                                year, the premium for this Coverage Form
      We will not recognize any assignment or grant            will be computed annually based on our
      any coverage for the benefit of any person or            rates or premiums in effect at the beginning
      organization holding, storing or transporting            of each year of the policy.
      property for a fee regardless of any other
      provision of this Coverage Form.



          Case
CA 00 01 10                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,142
                                                                 2011of 202 Document 1-1
                                                                                      Page 9 of 12
   7. Policy Period, Coverage Territory                     2. Any other land vehicle that is subject to a
      Under this Coverage Form, we cover                       compulsory or financial responsibility law or
      "accidents" and "losses" occurring:                      other motor vehicle insurance law where it is
                                                               licensed or principally garaged.
      a. During the policy period shown in the
          Declarations; and                                 However, "auto" does not include "mobile
                                                            equipment".
      b. Within the coverage territory.
                                                         C. "Bodily injury" means bodily injury, sickness or
      The coverage territory is:                            disease sustained by a person, including death
         (1) The United States of America;                  resulting from any of these.
         (2) The territories and possessions of the      D. "Covered pollution cost or expense" means any
             United States of America;                      cost or expense arising out of:
         (3) Puerto Rico;                                   1. Any request, demand, order or statutory or
         (4) Canada; and                                       regulatory requirement that any "insured" or
                                                               others test for, monitor, clean up, remove,
         (5) Anywhere in the world if a covered                contain, treat, detoxify or neutralize, or in any
              "auto" of the private passenger type is          way respond to, or assess the effects of,
              leased, hired, rented or borrowed                "pollutants"; or
              without a driver for a period of 30 days
              or less,                                      2. Any claim or "suit" by or on behalf of a
                                                                governmental authority for damages because
      provided that the "insured's" responsibility to           of testing for, monitoring, cleaning up,
      pay damages is determined in a "suit" on the              removing, containing, treating, detoxifying or
      merits, in the United States of America, the              neutralizing, or in any way responding to, or
      territories and possessions of the United States          assessing the effects of, "pollutants".
      of America, Puerto Rico or Canada, or in a
      settlement we agree to.                               "Covered pollution cost or expense" does not
                                                            include any cost or expense arising out of the
      We also cover "loss" to, or "accidents"               actual, alleged or threatened discharge, dispersal,
      involving, a covered "auto" while being               seepage, migration, release or escape of
      transported between any of these places.              "pollutants":
   8. Two Or More Coverage Forms Or Policies                    a. That are, or that are contained in any
      Issued By Us                                                 property that is:
      If this Coverage Form and any other Coverage                (1) Being transported or towed by, handled
      Form or policy issued to you by us or any                       or handled for movement into, onto or
      company affiliated with us applies to the same                  from the covered "auto";
      "accident", the aggregate maximum Limit of
      Insurance under all the Coverage Forms or                  (2) Otherwise in the course of transit by or
      policies shall not exceed the highest applicable                on behalf of the "insured"; or
      Limit of Insurance under any one Coverage                  (3) Being stored, disposed of, treated or
      Form or policy. This condition does not apply to                processed in or upon the covered
      any Coverage Form or policy issued by us or                     "auto";
      an affiliated company specifically to apply as           b. Before the "pollutants" or any property in
      excess insurance over this Coverage Form.                   which the "pollutants" are contained are
SECTION V – DEFINITIONS                                           moved from the place where they are
                                                                  accepted by the "insured" for movement
A. "Accident" includes continuous or repeated
                                                                  into or onto the covered "auto"; or
   exposure to the same conditions resulting in
   "bodily injury" or "property damage".                       c. After the "pollutants" or any property in
                                                                  which the "pollutants" are contained are
B. "Auto" means:
                                                                  moved from the covered "auto" to the place
   1. A land motor vehicle, "trailer" or semitrailer              where they are finally delivered, disposed of
      designed for travel on public roads; or                     or abandoned by the "insured".




Page 10 of Case
           12                  © Insurance
                2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,143
                                                                  2011of 202 DocumentCA
                                                                                     1-100 01 10 13
       Paragraph a. above does not apply to fuels,             5. That part of any other contract or agreement
       lubricants, fluids, exhaust gases or other                  pertaining to your business (including an
       similar "pollutants" that are needed for or result          indemnification of a municipality in connection
       from the normal electrical, hydraulic or                    with work performed for a municipality) under
       mechanical functioning of the covered "auto" or             which you assume the tort liability of another to
       its parts, if:                                              pay for "bodily injury" or "property damage" to a
           (1) The "pollutants" escape, seep, migrate              third party or organization. Tort liability means
               or are discharged, dispersed or released            a liability that would be imposed by law in the
               directly from an "auto" part designed by            absence of any contract or agreement; or
               its manufacturer to hold, store, receive        6. That part of any contract or agreement entered
               or dispose of such "pollutants"; and                into, as part of your business, pertaining to the
           (2) The "bodily injury", "property damage" or           rental or lease, by you or any of your
               "covered pollution cost or expense"                 "employees", of any "auto". However, such
               does not arise out of the operation of              contract or agreement shall not be considered
               any equipment listed in Paragraph 6.b.              an "insured contract" to the extent that it
               or 6.c. of the definition of "mobile                obligates you or any of your "employees" to
               equipment".                                         pay for "property damage" to any "auto" rented
                                                                   or leased by you or any of your "employees".
       Paragraphs b. and c. above do not apply to
       "accidents" that occur away from premises               An "insured contract" does not include that part of
       owned by or rented to an "insured" with respect         any contract or agreement:
       to "pollutants" not in or upon a covered "auto"             a. That indemnifies a railroad for "bodily injury"
       if:                                                             or "property damage" arising out of
            (a) The "pollutants" or any property in                    construction or demolition operations, within
                 which the "pollutants" are contained                  50 feet of any railroad property and
                 are upset, overturned or damaged as                   affecting any railroad bridge or trestle,
                 a result of the maintenance or use of                 tracks, roadbeds, tunnel, underpass or
                 a covered "auto"; and                                 crossing;
            (b) The discharge, dispersal, seepage,                 b. That pertains to the loan, lease or rental of
                 migration, release or escape of the                   an "auto" to you or any of your
                 "pollutants" is caused directly by                    "employees", if the "auto" is loaned, leased
                 such upset, overturn or damage.                       or rented with a driver; or
E. "Diminution in value" means the actual or                       c. That holds a person or organization
   perceived loss in market value or resale value                      engaged in the business of transporting
   which results from a direct and accidental "loss".                  property by "auto" for hire harmless for your
                                                                       use of a covered "auto" over a route or
F. "Employee"      includes    a     "leased     worker".              territory that person or organization is
   "Employee" does not include a "temporary                            authorized to serve by public authority.
   worker".
                                                            I. "Leased worker" means a person leased to you by
G. "Insured" means any person or organization                  a labor leasing firm under an agreement between
   qualifying as an insured in the Who Is An Insured           you and the labor leasing firm to perform duties
   provision of the applicable coverage. Except with           related to the conduct of your business. "Leased
   respect to the Limit of Insurance, the coverage             worker" does not include a "temporary worker".
   afforded applies separately to each insured who is
   seeking coverage or against whom a claim or              J. "Loss" means direct and accidental loss or
   "suit" is brought.                                          damage.
H. "Insured contract" means:                                K. "Mobile equipment" means any of the following
                                                               types of land vehicles, including any attached
   1. A lease of premises;                                     machinery or equipment:
   2. A sidetrack agreement;                                   1. Bulldozers, farm machinery, forklifts and other
   3. Any easement or license agreement, except in                vehicles designed for use principally off public
       connection with construction or demolition                 roads;
       operations on or within 50 feet of a railroad;          2. Vehicles maintained for use solely on or next to
   4. An obligation, as required by ordinance, to                 premises you own or rent;
       indemnify a municipality, except in connection          3. Vehicles that travel on crawler treads;
       with work for a municipality;




          Case
CA 00 01 10                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,144
                                                                 2011of 202 Document 1-1
                                                                                     Page 11 of 12
   4. Vehicles, whether self-propelled or not,             However, "mobile equipment" does not include
      maintained primarily to provide mobility to          land vehicles that are subject to a compulsory or
      permanently mounted:                                 financial responsibility law or other motor vehicle
      a. Power cranes, shovels, loaders, diggers or        insurance law where it is licensed or principally
         drills; or                                        garaged. Land vehicles subject to a compulsory or
                                                           financial responsibility law or other motor vehicle
      b. Road construction or resurfacing equipment        insurance law are considered "autos".
          such as graders, scrapers or rollers;
                                                        L. "Pollutants" means any solid, liquid, gaseous or
   5. Vehicles not described in Paragraph 1., 2., 3.       thermal irritant or contaminant, including smoke,
      or 4. above that are not self-propelled and are      vapor, soot, fumes, acids, alkalis, chemicals and
      maintained primarily to provide mobility to          waste. Waste includes materials to be recycled,
      permanently attached equipment of the                reconditioned or reclaimed.
      following types:
                                                        M. "Property damage" means damage to or loss of
      a. Air compressors, pumps and generators,            use of tangible property.
          including spraying, welding, building
          cleaning, geophysical exploration, lighting   N. "Suit" means a civil proceeding in which:
          and well-servicing equipment; or                 1. Damages because of "bodily injury" or
      b. Cherry pickers and similar devices used to           "property damage"; or
          raise or lower workers; or                       2. A "covered pollution cost or expense";
   6. Vehicles not described in Paragraph 1., 2., 3.       to which this insurance applies, are alleged.
      or 4. above maintained primarily for purposes        "Suit" includes:
      other than the transportation of persons or
      cargo. However, self-propelled vehicles with             a. An arbitration proceeding in which such
      the following types of permanently attached                  damages or "covered pollution costs or
      equipment are not "mobile equipment" but will                expenses" are claimed and to which the
      be considered "autos":                                       "insured" must submit or does submit with
                                                                   our consent; or
      a. Equipment designed primarily for:
                                                               b. Any other alternative dispute resolution
        (1) Snow removal;                                          proceeding in which such damages or
        (2) Road maintenance, but not construction                 "covered pollution costs or expenses" are
             or resurfacing; or                                    claimed and to which the insured submits
        (3) Street cleaning;                                       with our consent.
      b. Cherry pickers and similar devices mounted     O. "Temporary worker" means a person who is
         on automobile or truck chassis and used to        furnished to you to substitute for a permanent
         raise or lower workers; and                       "employee" on leave or to meet seasonal or short-
                                                           term workload conditions.
      c. Air compressors, pumps and generators,
         including spraying, welding, building          P. "Trailer" includes semitrailer.
         cleaning, geophysical exploration, lighting
         or well-servicing equipment.




Page 12 of Case
           12                  © Insurance
                2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,145
                                                                  2011of 202 DocumentCA
                                                                                     1-100 01 10 13
                                                                                        COMMERCIAL AUTO
                                                                                            CA 20 54 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EMPLOYEE HIRED AUTOS
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Changes In Covered Autos Liability Coverage               2. Any covered "auto" hired or rented by your
   The following is added to the Who Is An Insured               "employee" under a contract in an
   Provision:                                                    "employee's" name, with your permission,
                                                                 while performing duties related to the conduct
   An "employee" of yours is an "insured" while                  of your business.
   operating an "auto" hired or rented under a
   contract or agreement in an "employee's" name,            However, any "auto" that is leased, hired, rented
   with your permission, while performing duties             or borrowed with a driver is not a covered "auto".
   related to the conduct of your business.
B. Changes In General Conditions
   Paragraph 5.b. of the Other Insurance Condition
   in the Business Auto and Auto Dealers Coverage
   Forms and Paragraph 5.f. of the Other Insurance
   – Primary And Excess Insurance Provisions
   Condition in the Motor Carrier Coverage Form are
   replaced by the following:
   For Hired Auto Physical Damage Coverage, the
   following are deemed to be covered "autos" you
   own:
   1. Any covered "auto" you lease, hire, rent or
       borrow; and




          Case
CA 20 54 10                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,146
                                                                 2011of 202 Document 1-1Page 1 of 1
                                                                                  COMMERCIAL AUTO
                                                                                      CA 23 01 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          EXPLOSIVES
This endorsement modifies insurance provided under the following:

   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


Covered Autos Liability Coverage is changed by
adding the following exclusion:
This insurance does not apply to:
"Bodily injury" or "property damage" caused by the
explosion of explosives you make, sell or transport.




          Case
CA 23 01 10                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,147
                                                                 2011of 202 Document 1-1Page 1 of 1
                                                                                          COMMERCIAL AUTO
                                                                                              CA 01 10 09 16

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   MICHIGAN CHANGES
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Michigan, this
endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A. Changes In Covered Autos Liability Coverage                   However, this exclusion does not apply for
   1. For a covered "auto" subject to the Michigan               coverage up to the minimum limit specified by
      no-fault law, Covered Autos Liability                      the Michigan Financial Responsibility Act.
      Coverage does not apply to "property damage"         B. Changes In Physical Damage Coverage
      to a motor vehicle caused by an "accident"              Any Physical Damage Coverage and any Rental
      "occurring" in Michigan.                                Reimbursement Coverage provided by the Policy
   2. Paragraph 2.b.(4) of the Who Is An Insured              do not apply to the extent that Property Protection
      Provision in the Auto Dealers Coverage Form             Coverage benefits are available as required by
      is replaced by the following:                           Michigan law.
         (4) Your customers. However, those                C. Changes In Conditions
             customers are "insureds" up to the               1. The Duties In The Event Of Accident, Claim,
             compulsory or financial responsibility              Suit Or Loss Condition in the Business Auto
             law limits where the covered "auto" is              and Motor Carrier Coverage Forms and the
             principally garaged.                                Duties In The Event Of Accident, Claim,
   3. The Expected Or Intended Injury Exclusion is               Offense, Suit, Loss Or Acts, Errors Or
      replaced by the following:                                 Omissions Condition in the Auto Dealers
      Expected Or Intended Injury                                Coverage Form are amended to:
      "Bodily injury" or "property damage" expected              a. Revise Paragraph a. to allow you, or
      or intended from the standpoint of the                        anyone on your behalf, to provide the notice
      "insured".                                                    necessary to satisfy this condition.
      However, this exclusion does not apply for                 b. Add the following paragraph:
      coverage up to the minimum limit specified by                 Failure to give any notice required by this
      the Michigan Financial Responsibility Act.                    Condition within the time period specified
   4. The Racing Exclusion is replaced by the                       shall not invalidate any claim made by you
      following:                                                    if it shall be shown not to have been
                                                                    reasonably possible to give notice within
      Racing                                                        the prescribed time period and that notice
      Covered "autos" while used in any professional                was given as soon as was reasonably
      or organized racing or demolition contest or                  possible.
      stunting activity, or while practicing for such
      contest or activity. This insurance also does
      not apply while that covered "auto" is being
      prepared for such a contest or activity.




          Case
CA 01 10 09                   © Insurance
            16 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,148
                                                                 2016of 202 Document 1-1Page 1 of 2
   2. The Concealment, Misrepresentation Or               b. The covered "auto";
      Fraud Condition is replaced by the following:       c. Your interest in the covered "auto"; or
      Concealment, Misrepresentation Or Fraud             d. A claim under this Coverage Form.
      We do not provide coverage in any case of
      fraud by you at any time as it relates to this
      Coverage Form. We also do not provide
      coverage if you or any other "insured", at any
      time, intentionally conceals or misrepresents a
      material fact concerning:
      a. This Coverage Form;




                               © Insurance
Page 2 of 2Case 2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,149
                                                                  2016of 202 DocumentCA
                                                                                      1-101 10 09 16
                                                                                          COMMERCIAL AUTO
                                                                                              CA 02 17 07 17

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         MICHIGAN CHANGES –
                    CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

If you are an individual and the covered "auto" you             c. If during the first 55 days after the original
own is of the "private passenger type" and the Policy              issue date of the Policy the risk is
covers fewer than five "autos", the Cancellation                   unacceptable to us.
Common Policy Condition does not apply to that                  But if this Policy has been written for a period
"auto". The following condition applies instead:                of more than a year or without a fixed
Ending This Policy                                              expiration date, we may cancel at an
A. Cancellation                                                 anniversary of its original effective date for any
                                                                reason. If we cancel, we will mail or deliver to
   1. You may cancel the Policy by giving us notice             you at least 30 days' written notice.
      of cancellation.
                                                             4. Notice of cancellation will state the effective
   2. When this Policy is in effect less than 55 days           date of cancellation.
      and is not a renewal or continuation policy, we
      may cancel for any reason by mailing or                5. If this Policy is cancelled, we will send you any
      delivering to you within this period written              pro rata premium refund due. The minimum
      notice of cancellation at least 20 days before            earned premium shall not be less than the pro
      the effective date of cancellation. If we cancel          rata premium for the expired time or $25.00,
      for nonpayment of premium, we will mail or                whichever is greater. The cancellation will be
      deliver notice to you at least 10 days before the         effective even if we have not made or offered a
      effective date of cancellation.                           refund.
   3. When this Policy is in effect 55 days or more or    B. Nonrenewal
      is a renewal or continuation policy, we may            1. If we decide not to renew or continue this
      cancel only for one or more of the reasons                Policy, we will mail or deliver to you written
      listed below. If we cancel for nonpayment of              notice at least 30 days before the end of the
      premium, we will mail you at least 10 days'               policy period. If we offer to renew or continue
      notice. If we cancel for any other reason, we             and you do not accept, this Policy will
      will mail you at least 30 days' notice.                   terminate at the end of the current policy
      a. Nonpayment of premium.                                 period. Failure to pay the required renewal or
                                                                continuation premium when due shall mean
      b. The named "insured" or any other operator              that you have not accepted our offer.
         who either resides in the same household
         or customarily operates an "auto" has had           2. If we fail to mail or deliver proper notice of
         his or her driver's license suspended during           nonrenewal and you obtain other insurance
         the policy period and the revocation or                this Policy will end on the effective date of that
         suspension has become final.                           insurance.




          Case
CA 02 17 07                   © Insurance
            17 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,150
                                                                 2016of 202 Document 1-1Page 1 of 2
C. Mailing Of Notices                                                c. If during the first 55 days after the original
   We will mail by certified mail our notice of                         issue date of the Policy the risk is
   cancellation to your last mailing address known to                   unacceptable to us.
   us, except that if the Policy is in effect less than 55          But if this Policy has been written for a period
   days or is a renewal policy or is cancelled for                  of more than a year or without a fixed
   nonpayment of premium, we will mail you notice                   expiration date, we may cancel at an
   by regular mail. If notice is mailed, proof of mailing           anniversary of its original effective date for any
   will be sufficient proof of notice.                              reason. If we cancel, we will mail or deliver to
For all other "private passenger types", the                        you at least 20 days' written notice.
Cancellation Common Policy Condition does not                   4. Notice of cancellation will state the effective
apply to Covered Autos Liability Coverage on a                      date of cancellation.
covered "auto" of the "private passenger type". The             5. If this Policy is cancelled, we will send the first
following condition applies instead:                                Named Insured any pro rata premium refund
Ending This Policy                                                  due. The minimum earned premium shall not
A. Cancellation                                                     be less than the pro rata premium for the
                                                                    expired time or $25.00, whichever is greater.
     1. You may cancel the Policy by giving us notice               The cancellation will be effective even if we
        of cancellation.                                            have not made or offered a refund.
     2. When this Policy is in effect less than 55 days      B. Nonrenewal
        and is not a renewal or continuation policy, we
        may cancel for any reason by mailing or                 1. If we decide not to renew or continue this
        delivering to you within this period written                Policy, we will mail or deliver to you written
        notice of cancellation at least 20 days before              notice at least 20 days before the end of the
        the effective date of cancellation. If we cancel            policy period. If we offer to renew or continue
        for nonpayment of premium, we will mail or                  and you do not accept, this Policy will
        deliver notice to you at least 10 days before the           terminate at the end of the current policy
        effective date of cancellation.                             period. Failure to pay the required renewal or
                                                                    continuation premium when due shall mean
     3. When this Policy is in effect 55 days or more or            that you have not accepted our offer.
        is a renewal or continuation policy, we may
        cancel only for one or more of the reasons              2. If we fail to mail or deliver proper notice of
        listed below. If we cancel for nonpayment of                nonrenewal and you obtain other insurance
        premium, we will mail you at least 10 days'                 this Policy will end on the effective date of that
        notice. If we cancel for any other reason, we               insurance.
        will mail you at least 20 days' notice.              C. Mailing Of Notices
        a. Nonpayment of premium.                               We will mail by certified mail our notice of
        b. The named "insured" or any other operator            cancellation to your last mailing address known to
            who either resides in the same household            us, except that if the Policy is in effect less than 55
            or customarily operates an "auto" has had           days or is a renewal policy or is cancelled for
            his or her driver's license suspended during        nonpayment of premium, we will mail you notice
            the policy period and the revocation or             by regular mail. If notice is mailed, proof of mailing
            suspension has become final.                        will be sufficient proof of notice.




                               © Insurance
Page 2 of 2Case 2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,151
                                                                  2016of 202 DocumentCA
                                                                                      1-102 17 07 17
                                                                                         COMMERCIAL AUTO
                                                                                             CA 23 77 08 17

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        MICHIGAN PUBLIC OR LIVERY PASSENGER
      CONVEYANCE, TRANSPORTATION NETWORK AND
       ON-DEMAND DELIVERY SERVICES EXCLUSION
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Changes In Covered Autos Liability Coverage               2. By an "insured" who is logged into a
   The following exclusion is added.                             "transportation network platform" or "delivery
                                                                 network platform" as a driver to provide
   Public Or Livery Passenger Conveyance And                     "delivery services", whether or not the goods,
   On-demand Delivery Services                                   items or products to be delivered are in the
   This insurance does not apply to any covered                  covered "auto".
   "auto" while being used:                               C. Changes In Auto Medical Payments
   1. As a public or livery conveyance for                   If Auto Medical Payments Coverage is attached,
      passengers. This includes, but is not limited to,      then the following exclusion is added:
      any period of time a covered "auto" is being
      used by an "insured" who is logged into a              Public Or Livery Passenger Conveyance And
      "transportation network platform" as a driver,         On-demand Delivery Services
      whether or not a passenger is "occupying" the          This insurance does not apply to:
      covered "auto"; or                                     "Bodily injury" sustained by an "insured"
   2. By an "insured" who is logged into a                   "occupying" a covered "auto" while it is being
      "transportation network platform" or "delivery         used:
      network platform" as a driver to provide               1. As a public or livery conveyance for
      "delivery services", whether or not the goods,            passengers. This includes, but is not limited to,
      items or products to be delivered are in the              any period of time a covered "auto" is being
      covered "auto".                                           used by an "insured" who is logged into a
B. Changes In Physical Damage Coverage                          "transportation network platform" as a driver,
   The following exclusion is added:                            whether or not a passenger is "occupying" the
                                                                covered "auto"; or
   Public Or Livery Passenger Conveyance And
   On-demand Delivery Services                               2. By an "insured" who is logged into a
                                                                "transportation network platform" or "delivery
   We will not pay for "loss" to any covered "autos"            network platform" as a driver to provide
   while being used:                                            "delivery services", whether or not the goods,
   1. As a public or livery conveyance for                      items or products to be delivered are in the
      passengers. This includes, but is not limited to,         covered "auto".
      any period of time a covered "auto" is being
      used by an "insured" who is logged into a
      "transportation network platform" as a driver,
      whether or not a passenger is "occupying" the
      covered "auto"; or




          Case
CA 23 77 08                   © Insurance
            17 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,152
                                                                 2017of 202 Document 1-1Page 1 of 2
D. Changes In Uninsured Motorists Coverage                F. Changes In Property Protection Coverage
   If Uninsured Motorists Coverage is attached, then         If Property Protection Coverage is attached, then
   the following exclusion is added:                         the following exclusion is added:
   Public Or Livery Passenger Conveyance And                 Transportation Network And On-demand
   On-demand Delivery Services                               Delivery Services
   This insurance does not apply to any covered              This insurance does not apply to any covered
   "auto" while being used:                                  "auto" while being used:
   1. As a public or livery conveyance for                   1. During any period of time, by an "insured" who
      passengers. This includes, but is not limited to,         is logged into a "transportation network
      any period of time a covered "auto" is being              platform" as a driver, whether or not a
      used by an "insured" who is logged into a                 passenger is "occupying" the covered "auto";
      "transportation network platform" as a driver,            or
      whether or not a passenger is "occupying" the          2. By an "insured" who is logged into a
      covered "auto"; or                                        "transportation network platform" or "delivery
   2. By an "insured" who is logged into a                      network platform" as a driver to provide
      "transportation network platform" or "delivery            "delivery services", whether or not the goods,
      network platform" as a driver to provide                  items or products to be delivered are in the
      "delivery services", whether or not the goods,            covered "auto".
      items or products to be delivered are in the        G. Additional Definitions
      covered "auto".
                                                             As used in this endorsement:
E. Changes In Personal Injury Protection
   Coverage                                                  1. "Delivery network platform" means an online-
                                                                enabled application or digital network, used to
   If Personal Injury Protection Coverage is attached,          connect customers:
   then the following exclusion is added:
                                                                a. With drivers; or
   Transportation Network And On-demand
   Delivery Services                                            b. With local vendors using drivers;
   This insurance does not apply to any covered                 for the purpose of providing prearranged
   "auto" while being used:                                     "delivery services" for compensation. A
                                                                "delivery network platform" does not include a
   1. During any period of time, by an "insured" who            "transportation network platform".
      is logged into a "transportation network
      platform" as a driver, whether or not a                2. "Delivery services" includes courier services.
      passenger is "occupying" the covered "auto";           3. "Occupying" means in, upon, getting in, on, out
      or                                                        or off.
   2. By an "insured" who is logged into a                   4. "Transportation network platform" means an
      "transportation network platform" or "delivery            online-enabled application or digital network
      network platform" as a driver to provide                  used to connect passengers with drivers using
      "delivery services", whether or not the goods,            vehicles for the purpose of providing
      items or products to be delivered are in the              prearranged    transportation  services    for
      covered "auto".                                           compensation.




                               © Insurance
Page 2 of 2Case 2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,153
                                                                  2017of 202 DocumentCA
                                                                                      1-123 77 08 17
                                                                                        Renewal

                                  Commercial Liability Umbrella Coverage Declarations

Customer Number: 0110398633                            Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                              at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                          Agency Name and Address:                   21987
Paradigm Care & Enrichment Center, LLC                              DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                                     305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                            TROY, MI 48084
                                                                    248-290-0650




                                                          Limits of Insurance

   Aggregate Limit                                                                                            $1,000,000
   (Except with Respect to "Covered Autos")

   Personal and Advertising Injury Limit                                                                      $1,000,000

   Each Occurrence                                                                                            $1,000,000

   Terrorism Risk Insurance Act                                                                                 Rejected

   Umbrella Premium                                                                                                    $550


   This is not a bill. A billing invoice will be sent separately.


   See attached schedule for forms applicable to all coverage parts.


   Countersignature                                                                               Date
                                                (Authorized Representative)




   DUC 01 02 15    Case 2:20-cv-00720-JPS Filed 05/12/20 Page 154 of 202 Document07/30/2019
                                                                                  1-1       11:48:50
                                                                                    Renewal

                               Commercial Liability Umbrella Coverage Declarations

Customer Number: 0110398633                      Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                        at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                  Agency Name and Address:                        21987
Paradigm Care & Enrichment Center, LLC                      DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                             305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                    TROY, MI 48084
                                                            248-290-0650




                                                      Retained Limit

   Self-Insured Retention                                                                                       Waived



                                             Schedule of Underlying Insurance

                                             Businessowners Liability (SBOP)

   Insurer: West Bend Mutual Insurance Company

   Policy Number: 1364094                                                 Policy Term: Refer to Underlying Policy

   Coverage Form: Occurrence

   Limits of Insurance:

   Each Occurrence                                                                          $1,000,000

   Personal and Advertising Injury                                                          $1,000,000

   Products/Completed Operations Aggregate                                                  $2,000,000

   General Aggregate                                                                        $2,000,000

                                                   Automobile Liability

   Insurer: West Bend Mutual Insurance Company

   Policy Number: 1364094                                                 Policy Term: Refer to Underlying Policy

   Limits of Insurance:

   Each Accident                                                                            $1,000,000




   DUC 02 01 18    Case 2:20-cv-00720-JPS Filed 05/12/20 Page 155 of 202 Document07/30/2019
                                                                                  1-1       11:48:50
                                                                                Renewal

                              Commercial Liability Umbrella Coverage Declarations

Customer Number: 0110398633                    Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                      at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                    DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                           305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                  TROY, MI 48084
                                                          248-290-0650




                                  Miscellaneous and Endorsement Premium Schedule

   Description                                                               Form Number                Premium

                                                     Total Miscellaneous and Endorsement Premium:                 $0




   DUC 03 04 14   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 156 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
                                                                                   Renewal

                                 Commercial Liability Umbrella Coverage Declarations

Customer Number: 0110398633                       Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                         at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                       DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                              305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                     TROY, MI 48084
                                                             248-290-0650




                                                      Forms Schedule
   Number              Edition     Description
   CU0001              0413        COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
   CU2104              0305        EXCLUSION - NEW ENTITIES
   CU2111Z             0900        LIMITATION OF COVERAGE TO DESIGNATED PREMISES OR PROJECT
   CU2123              0202        NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
   CU2126              0413        EXCLUSION - CROSS SUITS LIABILITY
   CU2127              1204        FUNGI OR BACTERIA EXCLUSION
   CU2133              0115        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
   CU2150              0305        SILICA OR SILICA-RELATED DUST EXCLUSION
   CU2151              1205        TOTAL POLLUTION EXCLUSION WITH A HOSTILE FIRE EXCEPTION
   CU2171              0615        EXCLUSION – UNMANNED AIRCRAFT
   CU2186              0514        EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                                   INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY INJURY
                                   EXCEPTION
   CU2190              1116        PUBLIC OR LIVERY PASSENGER CONVEYANCE AND ON-DEMAND DELIVERY
                                   SERVICES EXCLUSION
   NS0010CU            0118        EXCLUSION - CATS AND DOGS DESCRIBED HAZARDS
   NS0021CU            0118        EXCLUSION - TRAMPOLINES
   NS0029CU            0414        EXCLUSION - DISCRIMINATION




   DUC 04 04 14   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 157 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
                                                                                   Renewal

                                 Commercial Liability Umbrella Coverage Declarations

Customer Number: 0110398633                       Policy Period: 08/23/2019 to 08/23/2020
Policy Number: 1364094 09                         at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                     21987
Paradigm Care & Enrichment Center, LLC                       DOEREN MAYHEW INSURANCE GROUP
1401 Malcolm Dr                                              305 W BIG BEAVER RD., STE 102
Waterford, MI 48327-4186                                     TROY, MI 48084
                                                             248-290-0650




                                                      Forms Schedule
   Number              Edition     Description
   NS0059CU            0118        EXCLUSION - WATER ACTIVITIES
   NS0077CU            0414        EXCLUSION - NONCOMPENSATORY DAMAGES
   NS0285A             0510        PHYSICAL ABUSE AND SEXUAL MOLESTATION LIABILITY ENDORSEMENT
   NS0294              0118        PROFESSIONAL SERVICES CONDITION
   WB1061              0414        EXCLUSION - CLAIMS MADE COVERAGE FORMS
   WB1468CU            0414        EXCLUSION - ASBESTOS OR ASBESTOS PRODUCTS
   WB1958CU            0414        EXCLUSION - LEAD LIABILITY
   CU0116              0900        MICHIGAN CHANGES
   CU0221              0417        MICHIGAN CHANGES - CANCELLATION AND NONRENEWAL




   DUC 04 04 14   Case 2:20-cv-00720-JPS Filed 05/12/20 Page 158 of 202 Document07/30/2019
                                                                                 1-1       11:48:50
                                                                      COMMERCIAL LIABILITY UMBRELLA
                                                                                        CU 00 01 04 13

  COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
Various provisions in this policy restrict coverage.           No other obligation or liability to pay sums or
Read the entire policy carefully to determine rights,          perform acts or services is covered unless
duties and what is and is not covered.                         explicitly provided for under Supplementary
Throughout this policy the words "you" and "your"              Payments – Coverages A and B.
refer to the Named Insured shown in the Declarations,       b. This insurance applies to "bodily injury" or
and any other person or organization qualifying as a           "property damage" that is subject to an
Named Insured under this policy. The words "we",               applicable "retained limit". If any other limit,
"us" and "our" refer to the company providing this             such as a sublimit, is specified in the
insurance.                                                     "underlying insurance", this insurance does not
The word "insured" means any person or organization            apply to "bodily injury" or "property damage"
qualifying as such under Section II – Who Is An                arising out of that exposure unless that limit is
Insured.                                                       specified in the Declarations under the
                                                               Schedule of "underlying insurance".
Other words and phrases that appear in quotation
marks have special meaning. Refer to Section V –            c. This insurance applies to "bodily injury" and
Definitions.                                                   "property damage" only if:
SECTION I – COVERAGES                                         (1) The "bodily injury" or "property damage" is
                                                                  caused by an "occurrence" that takes place
COVERAGE A – BODILY INJURY AND PROPERTY                           in the "coverage territory";
DAMAGE LIABILITY
                                                              (2) The "bodily injury" or "property damage"
1. Insuring Agreement                                              occurs during the policy period; and
   a. We will pay on behalf of the insured the                (3) Prior to the policy period, no insured listed
       "ultimate net loss" in excess of the "retained              under Paragraph 1.a. of Section II – Who Is
       limit" because of "bodily injury" or "property              An Insured and no "employee" authorized
       damage" to which this insurance applies. We                 by you to give or receive notice of an
       will have the right and duty to defend the                  "occurrence" or claim, knew that the "bodily
       insured against any "suit" seeking damages for              injury" or "property damage" had occurred,
       such "bodily injury" or "property damage" when              in whole or in part. If such a listed insured
       the "underlying insurance" does not provide                 or authorized "employee" knew, prior to the
       coverage or the limits of "underlying insurance"            policy period, that the "bodily injury" or
       have been exhausted. When we have no duty                   "property damage" occurred, then any
       to defend, we will have the right to defend, or             continuation, change or resumption of such
       to participate in the defense of, the insured               "bodily injury" or "property damage" during
       against any other "suit" seeking damages to                 or after the policy period will be deemed to
       which this insurance may apply. However, we                 have been known prior to the policy period.
       will have no duty to defend the insured against
       any "suit" seeking damages for "bodily injury"       d. "Bodily injury" or "property damage" which
       or "property damage" to which this insurance            occurs during the policy period and was not,
       does not apply. At our discretion, we may               prior to the policy period, known to have
       investigate any "occurrence" that may involve           occurred by any insured listed under
       this insurance and settle any resultant claim or        Paragraph 1.a. of Section II – Who Is An
       "suit" for which we have the duty to defend.            Insured or any "employee" authorized by you to
       But:                                                    give or receive notice of an "occurrence" or
                                                               claim, includes any continuation, change or
      (1) The amount we will pay for the "ultimate net         resumption of that "bodily injury" or "property
           loss" is limited as described in Section III –      damage" after the end of the policy period.
           Limits Of Insurance; and
      (2) Our right and duty to defend ends when we
          have used up the applicable limit of
          insurance in the payment of judgments or
          settlements under Coverages A or B.




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,159
                                                                 2012of 202 Document 1-1
                                                                                      Page 1 of 18
   e. "Bodily injury" or "property damage" will be               (b) Such attorneys' fees and litigation
      deemed to have been known to have occurred                      expenses are for defense of that party
      at the earliest time when any insured listed                    against a civil or alternative dispute
      under Paragraph 1.a. of Section II – Who Is An                  resolution proceeding in which damages
      Insured or any "employee" authorized by you to                  to which this insurance applies are
      give or receive notice of an "occurrence" or                    alleged.
      claim:                                                c. Liquor Liability
     (1) Reports all, or any part, of the "bodily injury"      "Bodily injury" or "property damage" for which
         or "property damage" to us or any other               any insured may be held liable by reason of:
         insurer;
                                                              (1) Causing or contributing to the intoxication of
     (2) Receives a written or verbal demand or                   any person;
         claim for damages because of the "bodily
         injury" or "property damage"; or                     (2) The furnishing of alcoholic beverages to a
                                                                  person under the legal drinking age or
     (3) Becomes aware by any other means that                    under the influence of alcohol; or
         "bodily injury" or "property damage" has
         occurred or has begun to occur.                      (3) Any statute, ordinance or regulation relating
                                                                  to the sale, gift, distribution or use of
   f. Damages because of "bodily injury" include                  alcoholic beverages.
      damages claimed by any person or
      organization for care, loss of services or death         This exclusion applies even if the claims
      resulting at any time from the "bodily injury".          against any insured allege negligence or other
                                                               wrongdoing in:
2. Exclusions
                                                                 (a) The supervision, hiring, employment,
   This insurance does not apply to:                                 training or monitoring of others by that
   a. Expected Or Intended Injury                                    insured; or
      "Bodily injury" or "property damage" expected              (b) Providing    or  failing to    provide
      or intended from the standpoint of the insured.                transportation with respect to any
      This exclusion does not apply to "bodily injury"               person that may be under the influence
      resulting from the use of reasonable force to                  of alcohol;
      protect persons or property.                             if the "occurrence" which caused the "bodily
   b. Contractual Liability                                    injury" or "property damage" involved that
      "Bodily injury" or "property damage" for which           which is described in Paragraph (1), (2) or (3)
      the insured is obligated to pay damages by               above.
      reason of the assumption of liability in a               However, this exclusion applies only if you are
      contract or agreement. This exclusion does not           in the business of manufacturing, distributing,
      apply to liability for damages:                          selling, serving or furnishing alcoholic
     (1) That the insured would have in the absence            beverages. For the purposes of this exclusion,
          of the contract or agreement; or                     permitting a person to bring alcoholic
                                                               beverages on your premises, for consumption
     (2) Assumed in a contract or agreement that is            on your premises, whether or not a fee is
         an "insured contract", provided the "bodily           charged or a license is required for such
         injury" or "property damage" occurs                   activity, is not by itself considered the business
         subsequent to the execution of the contract           of selling, serving or furnishing alcoholic
         or agreement. Solely for the purposes of              beverages.
         liability assumed in an "insured contract",
         reasonable attorneys' fees and necessary              This exclusion does not apply to the extent that
         litigation expenses incurred by or for a party        valid "underlying insurance" for the liquor
         other than an insured are deemed to be                liability risks described above exists or would
         damages because of "bodily injury" or                 have existed but for the exhaustion of
         "property damage", provided:                          underlying limits for "bodily injury" and
                                                               "property damage". To the extent this exclusion
        (a) Liability to such party for, or for the cost       does not apply, the insurance provided under
              of, that party's defense has also been           this Coverage Part for the liquor liability risks
              assumed in the same "insured contract";          described above will follow the same
              and                                              provisions, exclusions and limitations that are
                                                               contained in the applicable "underlying
                                                               insurance", unless otherwise directed by this
                                                               insurance.



                               © Insurance
           Case 2:20-cv-00720-JPS
Page 2 of 18                         Filed Services
                                           05/12/20 Office,
                                                        PageInc.,160
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
  d. Workers' Compensation And Similar Laws                 This exclusion does not apply to the extent that
     Any obligation of the insured under a workers'         valid "underlying insurance" for the employer's
     compensation,       disability  benefits   or          liability risks described above exists or would
     unemployment compensation law or any                   have existed but for the exhaustion of
     similar law.                                           underlying limits for "bodily injury". To the
                                                            extent this exclusion does not apply, the
   e. ERISA                                                 insurance provided under this Coverage Part
      Any obligation of the insured under the               for the employer's liability risks described
      Employee Retirement Income Security Act of            above will follow the same provisions,
      1974 (ERISA), and any amendments thereto or           exclusions and limitations that are contained in
      any similar federal, state or local statute.          the applicable "underlying insurance", unless
                                                            otherwise directed by this insurance.
  f. Auto Coverages
                                                         h. Employment-related Practices
    (1) "Bodily injury" or "property damage" arising
        out of the ownership, maintenance or use of         "Bodily injury" to:
        any "auto" which is not a "covered auto"; or       (1) A person arising out of any:
    (2) Any loss, cost or expense payable under or             (a) Refusal to employ that person;
        resulting from any first-party physical
        damage coverage; no-fault law; personal                (b) Termination       of    that    person's
        injury protection or auto medical payments                   employment; or
        coverage; or uninsured or underinsured                (c) Employment-related practices, policies,
        motorist law.                                              acts or omissions, such as coercion,
  g. Employer's Liability                                          demotion, evaluation, reassignment,
                                                                   discipline, defamation, harassment,
     "Bodily injury" to:                                           humiliation, discrimination or malicious
    (1) An "employee" of the insured arising out of                prosecution directed at that person; or
        and in the course of:                              (2) The spouse, child, parent, brother or sister
       (a) Employment by the insured; or                       of that person as a consequence of "bodily
       (b) Performing duties related to the conduct            injury" to that person at whom any of the
            of the insured's business; or                      employment-related practices described in
                                                               Paragraph (a), (b), or (c) above is directed.
     (2) The spouse, child, parent, brother or sister
         of that "employee" as a consequence of             This exclusion applies whether the injury-
         Paragraph (1) above.                               causing event described in Paragraph (a), (b)
                                                            or (c) above occurs before employment, during
      This exclusion applies whether the insured            employment or after employment of that
      may be liable as an employer or in any other          person.
      capacity, and to any obligation to share
      damages with or repay someone else who                This exclusion applies whether the insured
      must pay damages because of the injury.               may be liable as an employer or in any other
                                                            capacity, and to any obligation to share
      This exclusion does not apply to liability            damages with or repay someone else who
      assumed by the insured under an "insured              must pay damages because of the injury.
      contract".
                                                         i. Pollution
      With respect to injury arising out of a "covered
      auto", this exclusion does not apply to "bodily      (1) "Bodily injury" or "property damage" which
                                                                would not have occurred in whole or part
      injury" to domestic "employees" not entitled to
      workers' compensation benefits. For the                   but for the actual, alleged or threatened
      purposes of this insurance, a domestic                    discharge, dispersal, seepage, migration,
                                                                release or escape of "pollutants" at any
      "employee" is a person engaged in household
      or domestic work performed principally in                 time; or
      connection with a residence premises.                (2) "Pollution cost or expense".




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,161
                                                                 2012of 202 Document 1-1
                                                                                      Page 3 of 18
      This exclusion does not apply if valid                 (5) Aircraft that is:
      "underlying insurance" for the pollution liability         (a) Chartered by, loaned to, or hired by you
      risks described above exists or would have                     with a paid crew; and
      existed but for the exhaustion of underlying
      limits for "bodily injury" and "property damage".          (b) Not owned by any insured.
      To the extent this exclusion does not apply, the     k. Racing Activities
      insurance provided under this Coverage Part
                                                              "Bodily injury" or "property damage" arising out
      for the pollution risks described above will            of the use of "mobile equipment" or "autos" in,
      follow the same provisions, exclusions and              or while in practice for, or while being prepared
      limitations that are contained in the applicable
                                                              for, any prearranged professional or organized
      "underlying insurance", unless otherwise                racing, speed, demolition, or stunting activity or
      directed by this insurance.                             contest.
   j. Aircraft Or Watercraft
                                                            l. War
      "Bodily injury" or "property damage" arising out
                                                               "Bodily injury" or "property damage", however
      of the ownership, maintenance, use or
                                                               caused, arising, directly or indirectly, out of:
      entrustment to others of any aircraft or
      watercraft owned or operated by or rented or            (1) War, including undeclared or civil war;
      loaned to any insured. Use includes operation           (2) Warlike action by a military force, including
      and "loading or unloading".                                 action in hindering or defending against an
      This exclusion applies even if the claims                   actual or expected attack, by any
      against any insured allege negligence or other              government, sovereign or other authority
      wrongdoing in the supervision, hiring,                      using military personnel or other agents; or
      employment, training or monitoring of others by         (3) Insurrection, rebellion, revolution, usurped
      that insured, if the "occurrence" which caused              power, or action taken by governmental
      the "bodily injury" or "property damage"                    authority in hindering or defending against
      involved the ownership, maintenance, use or                 any of these.
      entrustment to others of any aircraft or
      watercraft that is owned or operated by or           m. Damage To Property
      rented or loaned to any insured.                         "Property damage" to:
      This exclusion does not apply to:                       (1) Property:
     (1) A watercraft while ashore on premises you               (a) You own, rent, or occupy, including any
           own or rent;                                               costs or expenses incurred by you, or
     (2) A watercraft you do not own that is:                         any other person, organization or entity,
                                                                      for repair, replacement, enhancement,
          (a) Less than 50 feet long; and                             restoration or maintenance of such
         (b) Not being used to carry persons or                       property for any reason, including
              property for a charge;                                  prevention of injury to a person or
                                                                      damage to another's property; or
     (3) Liability assumed under any "insured
         contract" for the ownership, maintenance or             (b) Owned or transported by the insured
         use of aircraft or watercraft;                              and arising out of the ownership,
                                                                     maintenance or use of a "covered auto".
     (4) The extent that valid "underlying insurance"
         for the aircraft or watercraft liability risks       (2) Premises you sell, give away or abandon, if
         described above exists or would have                     the "property damage" arises out of any
         existed but for the exhaustion of underlying             part of those premises;
         limits for "bodily injury" or "property              (3) Property loaned to you;
         damage". To the extent this exclusion does
         not apply, the insurance provided under this         (4) Personal property in the care, custody or
         Coverage Part for the aircraft or watercraft             control of the insured;
         risks described above will follow the same           (5) That particular part of real property on
         provisions, exclusions and limitations that              which you or any contractors or
         are contained in the "underlying insurance",             subcontractors working directly or indirectly
         unless otherwise directed by this insurance;             on your behalf are performing operations, if
         or                                                       the "property damage" arises out of those
                                                                  operations; or




                               © Insurance
           Case 2:20-cv-00720-JPS
Page 4 of 18                         Filed Services
                                           05/12/20 Office,
                                                        PageInc.,162
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
     (6) That particular part of any property that           (3) "Impaired property";
         must be restored, repaired or replaced               if such product, work, or property is withdrawn
         because "your work" was incorrectly                  or recalled from the market or from use by any
         performed on it.                                     person or organization because of a known or
     Paragraph (2) of this exclusion does not apply           suspected defect, deficiency, inadequacy or
     if the premises are "your work" and were never           dangerous condition in it.
     occupied, rented or held for rental by you.           r. Personal And Advertising Injury
     Paragraphs (1)(b), (3), (4), (5) and (6) of this         "Bodily injury" arising out of "personal and
     exclusion do not apply to liability assumed              advertising injury".
     under a sidetrack agreement.
                                                           s. Professional Services
     Paragraphs (3) and (4) of this exclusion do not
     apply to liability assumed under a written               "Bodily injury" or "property damage" due to
     Trailer Interchange agreement.                           rendering of or failure to render any
                                                              professional service. This includes but is not
     Paragraph (6) of this exclusion does not apply           limited to:
     to "property damage" included in the "products-
     completed operations hazard".                           (1) Legal, accounting or advertising services;
  n. Damage To Your Product                                  (2) Preparing, approving, or failing to prepare
                                                                  or approve, maps, shop drawings, opinions,
     "Property damage" to "your product" arising out              reports, surveys, field orders, change
     of it or any part of it.                                     orders or drawings or specifications;
  o. Damage To Your Work                                     (3) Inspection, supervision, quality control,
     "Property damage" to "your work" arising out of              architectural or engineering activities done
     it or any part of it and included in the "products-          by or for you on a project on which you
     completed operations hazard".                                serve as construction manager;
     This exclusion does not apply if the damaged            (4) Engineering services, including related
     work or the work out of which the damage                     supervisory or inspection services;
     arises was performed on your behalf by a                (5) Medical, surgical, dental, X-ray or nursing
     subcontractor.                                              services treatment, advice or instruction;
  p. Damage To Impaired Property Or Property                 (6) Any health or therapeutic service treatment,
     Not Physically Injured                                      advice or instruction;
      "Property damage" to "impaired property" or            (7) Any service, treatment, advice or instruction
      property that has not been physically injured,             for the purpose of appearance or skin
      arising out of:                                            enhancement, hair removal or replacement,
     (1) A defect, deficiency, inadequacy or                     or personal grooming or therapy;
          dangerous condition in "your product" or           (8) Any service, treatment, advice or instruction
          "your work"; or                                        relating to physical fitness, including
     (2) A delay or failure by you or anyone acting              service, treatment, advice or instruction in
          on your behalf to perform a contract or                connection with diet, cardiovascular fitness,
          agreement in accordance with its terms.                bodybuilding or physical training programs;
     This exclusion does not apply to the loss of use        (9) Optometry or optical or hearing aid services
     of other property arising out of sudden and                 including the prescribing, preparation,
     accidental physical injury to "your product" or             fitting, demonstration or distribution of
     "your work" after it has been put to its intended           ophthalmic lenses and similar products or
     use.                                                        hearing aid devices;
  q. Recall Of Products, Work Or Impaired                   (10) Body piercing services;
     Property                                               (11) Services in the practice of pharmacy;
     Damages claimed for any loss, cost or                  (12) Law enforcement or firefighting services;
     expense incurred by you or others for the loss              and
     of use, withdrawal, recall, inspection, repair,
     replacement, adjustment, removal or disposal           (13) Handling, embalming, disposal, burial,
     of:                                                         cremation or disinterment of dead bodies.
     (1) "Your product";
     (2) "Your work"; or




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,163
                                                                 2012of 202 Document 1-1
                                                                                      Page 5 of 18
      This exclusion applies even if the claims             COVERAGE B – PERSONAL AND ADVERTISING
      against any insured allege negligence or other        INJURY LIABILITY
      wrongdoing in the supervision, hiring,                1. Insuring Agreement
      employment, training or monitoring of others by
      that insured, if the "occurrence" which caused           a. We will pay on behalf of the insured the
      the "bodily injury" or "property damage",                   "ultimate net loss" in excess of the "retained
      involved the rendering of or failure to render              limit" because of "personal and advertising
      any professional service.                                   injury" to which this insurance applies. We will
                                                                  have the right and duty to defend the insured
   t. Electronic Data                                             against any "suit" seeking damages for such
      Damages arising out of the loss of, loss of use             "personal and advertising injury" when the
      of, damage to, corruption of, inability to access           "underlying insurance" does not provide
      or inability to manipulate electronic data.                 coverage or the limits of "underlying insurance"
     However, this exclusion does not apply to                    have been exhausted. When we have no duty
     liability for damages because of "bodily injury".            to defend, we will have the right to defend, or
                                                                  to participate in the defense of, the insured
     As used in this exclusion, electronic data                   against any other "suit" seeking damages to
     means information, facts or programs stored as               which this insurance may apply. However, we
     or on, created or used on, or transmitted to or              will have no duty to defend the insured against
     from computer software, including systems and                any "suit" seeking damages for "personal and
     applications software, hard or floppy disks, CD-             advertising injury" to which this insurance does
     ROMs, tapes, drives, cells, data processing                  not apply. At our discretion, we may investigate
     devices or any other media which are used                    any offense that may involve this insurance
     with electronically controlled equipment.                    and settle any resultant claim or "suit" for which
     This exclusion does not apply if valid                       we have the duty to defend. But:
     "underlying insurance" for the electronic data              (1) The amount we will pay for the "ultimate net
     risks described above exists or would have                       loss" is limited as described in Section III –
     existed but for the exhaustion of underlying                     Limits Of Insurance; and
     limits for "bodily injury" and "property damage".
     The insurance provided under this Coverage                  (2) Our right and duty to defend end when we
     Part will follow the same provisions, exclusions                 have used up the applicable limit of
     and limitations that are contained in the                        insurance in the payment of judgments or
     applicable "underlying insurance", unless                        settlements under Coverages A or B.
     otherwise directed by this insurance.                        No other obligation or liability to pay sums or
  u. Recording And Distribution Of Material Or                    perform acts or services is covered unless
     Information In Violation Of Law                              explicitly provided for under Supplementary
                                                                  Payments – Coverages A and B.
      "Bodily injury" or "property damage" arising
      directly or indirectly out of any action or              b. This insurance applies to "personal and
      omission that violates or is alleged to violate:            advertising injury" that is subject to an
                                                                  applicable "retained limit". If any other limit,
     (1) The Telephone Consumer Protection Act                    such as a sublimit, is specified in the
          (TCPA), including any amendment of or                   "underlying insurance", this insurance does not
          addition to such law;                                   apply to "personal and advertising injury"
     (2) The CAN-SPAM Act of 2003, including any                  arising out of that exposure unless that limit is
          amendment of or addition to such law;                   specified in the Declarations under the
     (3) The Fair Credit Reporting Act (FCRA), and                Schedule of "underlying insurance".
          any amendment of or addition to such law,            c. This insurance applies to "personal and
          including the Fair and Accurate Credit                  advertising injury" caused by an offense arising
          Transactions Act (FACTA); or                            out of your business but only if the offense was
     (4) Any federal, state or local statute,                     committed in the "coverage territory" during the
          ordinance or regulation, other than the                 policy period.
          TCPA, CAN-SPAM Act of 2003 or FCRA
          and their amendments and additions, that
          addresses, prohibits, or limits the printing,
          dissemination,      disposal,       collecting,
          recording,       sending,        transmitting,
          communicating or distribution of material or
          information.



                               © Insurance
           Case 2:20-cv-00720-JPS
Page 6 of 18                         Filed Services
                                           05/12/20 Office,
                                                        PageInc.,164
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
2. Exclusions                                                (9) Infringement Of Copyright, Patent,
   This insurance does not apply to:                             Trademark Or Trade Secret
   a. "Personal and advertising injury":                         Arising out of the infringement of copyright,
                                                                 patent, trademark, trade secret or other
     (1) Knowing Violation Of Rights Of Another                  intellectual property rights. Under this
          Caused by or at the direction of the insured           exclusion, such other intellectual property
          with the knowledge that the act would                  rights do not include the use of another's
          violate the rights of another and would inflict        advertising idea in your "advertisement".
          "personal and advertising injury".                     However, this exclusion does not apply to
      (2) Material Published With Knowledge Of                   infringement, in your "advertisement", of
          Falsity                                                copyright, trade dress or slogan.
          Arising out of oral or written publication, in    (10) Insureds In Media And Internet Type
          any manner, of material, if done by or at the          Businesses
          direction of the insured with knowledge of             Committed by an insured whose business
          its falsity.                                           is:
      (3) Material Published Prior To Policy                    (a) Advertising, broadcasting, publishing or
          Period                                                     telecasting;
          Arising out of oral or written publication, in        (b) Designing or determining content of web
          any manner, of material whose first                        sites for others; or
          publication took place before the beginning
          of the policy period.                                 (c) An Internet search, access, content or
                                                                    service provider.
      (4) Criminal Acts
                                                                 However, this exclusion does not apply to
          Arising out of a criminal act committed by or          Paragraphs 14.a., b. and c. of "personal
          at the direction of the insured.                       and advertising injury" under the Definitions
      (5) Contractual Liability                                  section.
          For which the insured has assumed liability            For the purposes of this exclusion, the
          in a contract or agreement. This exclusion             placing of frames, borders or links, or
          does not apply to:                                     advertising, for you or others anywhere on
         (a) Liability for damages that the insured              the Internet, is not by itself, considered the
             would have in the absence of the                    business of advertising, broadcasting,
                                                                 publishing or telecasting.
             contract or agreement.
         (b) Liability for false arrest, detention or       (11) Electronic Chatrooms Or Bulletin
             imprisonment assumed in a contract or               Boards
             agreement.                                          Arising out of an electronic chatroom or
                                                                 bulletin board the insured hosts, owns, or
      (6) Breach Of Contract
                                                                 over which the insured exercises control.
          Arising out of a breach of contract, except
          an implied contract to use another's              (12) Unauthorized Use Of Another's Name Or
          advertising idea in your "advertisement".              Product
      (7) Quality Or Performance Of Goods –                      Arising out of the unauthorized use of
          Failure To Conform To Statements                       another's name or product in your e-mail
                                                                 address, domain name or metatag, or any
          Arising out of the failure of goods, products          other similar tactics to mislead another's
          or services to conform with any statement              potential customers.
          of quality or performance made in your
          "advertisement".                                  (13) Pollution
                                                                 Arising out of the actual, alleged or
      (8) Wrong Description Of Prices
                                                                 threatened discharge, dispersal, seepage,
          Arising out of the wrong description of the            migration, release or escape of "pollutants"
          price of goods, products or services stated            at any time.
          in your "advertisement".




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,165
                                                                 2012of 202 Document 1-1
                                                                                      Page 7 of 18
    (14) Employment-related Practices                           (f) Any health or therapeutic service
         To:                                                        treatment, advice or instruction;
        (a) A person arising out of any:                       (g) Any service, treatment, advice or
                                                                    instruction    for   the    purpose    of
              (i) Refusal to employ that person;                    appearance or skin enhancement, hair
             (ii) Termination     of   that    person's             removal or replacement, or personal
                  employment; or                                    grooming or therapy;
            (iii) Employment-related          practices,       (h) Any service, treatment, advice or
                  policies, acts or omissions, such as              instruction relating to physical fitness,
                  coercion,     demotion,    evaluation,            including service, treatment, advice or
                  reassignment, discipline, defamation,             instruction in connection with diet,
                  harassment,               humiliation,            cardiovascular fitness, bodybuilding or
                  discrimination      or      malicious             physical training programs;
                  prosecution directed at that person;          (i) Optometry or optical or hearing aid
                  or                                                services including the prescribing,
        (b) The spouse, child, parent, brother or                   preparation, fitting, demonstration or
              sister of that person as a consequence                distribution of ophthalmic lenses and
              of "personal and advertising injury" to               similar products or hearing aid devices;
              that person at whom any of the                    (j) Body piercing services;
              employment-related practices described
              in Paragraph (i), (ii) or (iii) above is         (k) Services in the practice of pharmacy;
              directed.                                         (l) Law enforcement or firefighting services;
         This exclusion applies whether the injury-                 and
         causing event described in Paragraph (i),            (m) Handling, embalming, disposal, burial,
         (ii) or (iii) above occurs before                         cremation or disinterment of dead
         employment, during employment or after                    bodies.
         employment of that person.                            This exclusion applies even if the claims
         This exclusion applies whether the insured            against any insured allege negligence or
         may be liable as an employer or in any                other wrongdoing in the supervision, hiring,
         other capacity, and to any obligation to              employment, training or monitoring of
         share damages with or repay someone else              others by that insured, if the offense which
         who must pay damages because of the                   caused the "personal and advertising
         injury.                                               injury", involved the rendering of or failure
    (15) Professional Services                                 to render any professional service.
         Arising out of the rendering of or failure to     (16) War
         render any professional service. This                  However caused, arising, directly or
         includes but is not limited to:                        indirectly, out of:
        (a) Legal,      accounting     or advertising          (a) War, including undeclared or civil war;
             services;                                         (b) Warlike action by a military force,
        (b) Preparing, approving, or failing to                     including action in hindering or
             prepare or approve, maps, shop                         defending against an actual or expected
             drawings, opinions, reports, surveys,                  attack, by any government, sovereign or
             field orders, change orders or drawings                other authority using military personnel
             or specifications;                                     or other agents; or
        (c) Inspection, supervision, quality control,          (c) Insurrection,   rebellion,    revolution,
            architectural or engineering activities                usurped power, or action taken by
            done by or for you on a project on which               governmental authority in hindering or
            you serve as construction manager;                     defending against any of these.
        (d) Engineering services, including related
            supervisory or inspection services;
        (e) Medical, surgical, dental, X-ray or
            nursing services treatment, advice or
            instruction;




                               © Insurance
           Case 2:20-cv-00720-JPS
Page 8 of 18                         Filed Services
                                           05/12/20 Office,
                                                        PageInc.,166
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
     (17) Recording And Distribution Of Material               f. Prejudgment interest awarded against the
          Or Information In Violation Of Law                      insured on that part of the judgment we pay. If
          Arising directly or indirectly out of any               we make an offer to pay the applicable limit of
          action or omission that violates or is alleged          insurance, we will not pay any prejudgment
          to violate:                                             interest based on that period of time after the
                                                                  offer.
         (a) The Telephone Consumer Protection
              Act (TCPA), including any amendment              g. All interest on the full amount of any judgment
              of or addition to such law;                         that accrues after entry of the judgment and
                                                                  before we have paid, offered to pay, or
         (b) The CAN-SPAM Act of 2003, including                  deposited in court the part of the judgment that
              any amendment of or addition to such                is within the applicable limit of insurance.
              law;
                                                               These payments will not reduce the limits of
         (c) The Fair Credit Reporting Act (FCRA),             insurance.
              and any amendment of or addition to
              such law, including the Fair and              2. When we have the right but not the duty to defend
              Accurate Credit Transactions Act                 the insured and elect to participate in the defense,
              (FACTA); or                                      we will pay our own expenses but will not
                                                               contribute to the expenses of the insured or the
         (d) Any federal, state or local statute,              "underlying insurer".
              ordinance or regulation, other than the
              TCPA, CAN-SPAM Act of 2003 or                 3. If we defend an insured against a "suit" and an
              FCRA and their amendments and                    indemnitee of the insured is also named as a party
              additions, that addresses, prohibits, or         to the "suit", we will defend that indemnitee if all of
              limits the printing, dissemination,              the following conditions are met:
              disposal, collecting, recording, sending,        a. The "suit" against the indemnitee seeks
              transmitting,      communicating         or          damages for which the insured has assumed
              distribution of material or information.             the liability of the indemnitee in a contract or
   b. "Pollution cost or expense".                                 agreement that is an "insured contract";
SUPPLEMENTARY PAYMENTS – COVERAGES A                           b. This insurance applies to such liability
AND B                                                              assumed by the insured;
1. We will pay, with respect to any claim we                   c. The obligation to defend, or the cost of the
   investigate or settle, or any "suit" against an                defense of, that indemnitee, has also been
   insured we defend, when the duty to defend                     assumed by the insured in the same "insured
   exists:                                                        contract";
   a. All expenses we incur.                                   d. The allegations in the "suit" and the information
                                                                  we know about the "occurrence" are such that
   b. Up to $2,000 for cost of bail bonds (including              no conflict appears to exist between the
      bonds for related traffic law violations) required          interests of the insured and the interests of the
      because of an "occurrence" we cover. We do                  indemnitee;
      not have to furnish these bonds.
                                                               e. The indemnitee and the insured ask us to
   c. The cost of bonds to release attachments, but               conduct and control the defense of that
      only for bond amounts within the applicable                 indemnitee against such "suit" and agree that
      limit of insurance. We do not have to furnish               we can assign the same counsel to defend the
      these bonds.                                                insured and the indemnitee; and
   d. All reasonable expenses incurred by the                  f. The indemnitee:
      insured at our request to assist us in the
      investigation or defense of the claim or "suit",           (1) Agrees in writing to:
      including actual loss of earnings up to $250 a                 (a) Cooperate with us in the investigation,
      day because of time off from work.                                 settlement or defense of the "suit";
   e. All court costs taxed against the insured in the               (b) Immediately send us copies of any
      "suit". However, these payments do not include                     demands, notices, summonses or legal
      attorneys' fees or attorneys' expenses taxed                       papers received in connection with the
      against the insured.                                               "suit";
                                                                     (c) Notify any other insurer whose coverage
                                                                         is available to the indemnitee; and




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,167
                                                                 2012of 202 Document 1-1
                                                                                      Page 9 of 18
         (d) Cooperate with us with respect to               (5) A trust, you are an insured. Your trustees
             coordinating other applicable insurance             are also insureds, but only with respect to
             available to the indemnitee; and                    their duties as trustees.
      (2) Provides us with written authorization to:       b. Each of the following is also an insured:
         (a) Obtain records and other information            (1) Your "volunteer workers" only while
             related to the "suit"; and                          performing duties related to the conduct of
                                                                 your business, or your "employees", other
          (b) Conduct and control the defense of the             than either your "executive officers" (if you
               indemnitee in such "suit".                        are an organization other than a
   So long as the above conditions are met,                      partnership, joint venture or limited liability
   attorneys' fees incurred by us in the defense of              company) or your managers (if you are a
   that indemnitee, necessary litigation expenses                limited liability company), but only for acts
   incurred by us and necessary litigation expenses              within the scope of their employment by you
   incurred by the indemnitee at our request will be             or while performing duties related to the
   paid        as       Supplementary     Payments.              conduct of your business. However, none of
   Notwithstanding the provisions of Paragraph                   these "employees" or "volunteer workers"
   2.b.(2) of Section I – Coverage A – Bodily Injury             are insureds for:
   And Property Damage Liability, such payments will
                                                                (a) "Bodily injury" or "personal and
   not be deemed to be damages for "bodily injury"                   advertising injury":
   and "property damage" and will not reduce the
   limits of insurance.                                              (i) To you, to your partners or members
                                                                         (if you are a partnership or joint
   Our obligation to defend an insured's indemnitee                      venture), to your members (if you are
   and to pay for attorneys' fees and necessary                          a limited liability company), to a co-
   litigation expenses as Supplementary Payments                         "employee" in the course of his or
   ends when we have used up the applicable limit of
                                                                         her employment or performing duties
   insurance in the payment of judgments or                              related to the conduct of your
   settlements or the conditions set forth above, or                     business or to your other "volunteer
   the terms of the agreement described in
                                                                         workers" while performing duties
   Paragraph f. above, are no longer met.                                related to the conduct of your
SECTION II – WHO IS AN INSURED                                           business;
1. Except for liability arising out of the ownership,               (ii) To the spouse, child, parent, brother
   maintenance or use of "covered autos":                                or sister of that co-"employee" or
   a. If you are designated in the Declarations as:                      "volunteer worker" as a consequence
                                                                         of Paragraph (a)(i) above; or
       (1) An individual, you and your spouse are
            insureds, but only with respect to the                  (iii) For which there is any obligation to
            conduct of a business of which you are the                    share damages with or repay
            sole owner.                                                   someone else who must pay
                                                                          damages because of the injury
       (2) A partnership or joint venture, you are an                     described in Paragraph (a)(i) or (ii)
            insured. Your members, your partners, and                     above.
            their spouses are also insureds, but only
                                                                 (b) "Property damage" to property:
            with respect to the conduct of your
            business.                                                (i) Owned, occupied or used by;
      (3) A limited liability company, you are an                   (ii) Rented to, in the care, custody or
          insured. Your members are also insureds,                       control of, or over which physical
          but only with respect to the conduct of your                   control is being exercised for any
          business. Your managers are insureds, but                      purpose by;
          only with respect to their duties as your                  you, any of your "employees", "volunteer
          managers.                                                  workers", any partner or member (if you
      (4) An organization other than a partnership,                  are a partnership or joint venture), or
          joint venture or limited liability company,                any member (if you are a limited liability
          you are an insured. Your "executive                        company).
          officers" and directors are insureds, but only     (2) Any person (other than your "employee" or
          with respect to their duties as your officers          "volunteer worker"), or any organization
          or directors. Your stockholders are also               while acting as your real estate manager.
          insureds, but only with respect to their
          liability as stockholders.



Page 10 of Case
           18                  © Insurance
                2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,168
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
      (3) Any person or organization having proper                (4) Anyone other than your "employees",
          temporary custody of your property if you                   partners (if you are a partnership),
          die, but only:                                              members (if you are a limited liability
         (a) With respect to liability arising out of the             company), or a lessee or borrower or any of
             maintenance or use of that property;                     their "employees", while moving property to
             and                                                      or from a "covered auto".
         (b) Until your legal representative has been             (5) A partner (if you are a partnership), or a
               appointed.                                             member (if you are a limited liability
                                                                      company) for a "covered auto" owned by
     (4) Your legal representative if you die, but only               him or her or a member of his or her
          with respect to duties as such. That                        household.
          representative will have all your rights and
          duties under this Coverage Part.                       (6) "Employees" with respect to "bodily injury"
                                                                      to:
   c. Any organization you newly acquire or form,
      other than a partnership, joint venture or limited             (a) Any fellow "employee" of the insured
      liability company, and over which you maintain                      arising out of and in the course of the
      ownership or majority interest, will qualify as a                   fellow "employee's" employment or
      Named Insured if there is no other similar                          while performing duties related to the
      insurance available to that organization.                           conduct of your business; or
      However:                                                       (b) The spouse, child, parent, brother or
     (1) Coverage under this provision is afforded                        sister of that fellow "employee" as a
          only until the 90th day after you acquire or                    consequence of Paragraph (a) above.
          form the organization or the end of the              c. Anyone liable for the conduct of an insured
          policy period, whichever is earlier;                    described above is also an insured, but only to
     (2) Coverage A does not apply to "bodily injury"             the extent of that liability.
          or "property damage" that occurred before         3. Any additional insured under any policy of
          you acquired or formed the organization;             "underlying insurance" will automatically be an
          and                                                  insured under this insurance.
     (3) Coverage B does not apply to "personal                Subject to Section III – Limits Of Insurance, if
          and advertising injury" arising out of an            coverage provided to the additional insured is
          offense committed before you acquired or             required by a contract or agreement, the most we
          formed the organization.                             will pay on behalf of the additional insured is the
2. Only with respect to liability arising out of the           amount of insurance:
   ownership, maintenance or use of "covered                   a. Required by the contract or agreement, less
   autos":                                                        any amounts payable by any "underlying
   a. You are an insured.                                         insurance"; or
   b. Anyone else while using with your permission a           b. Available under the applicable Limits of
      "covered auto" you own, hire or borrow is also              Insurance shown in the Declarations;
      an insured except:                                        whichever is less.
     (1) The owner or anyone else from whom you                 Additional insured coverage provided by this
         hire or borrow a "covered auto". This                  insurance will not be broader than coverage
         exception does not apply if the "covered               provided by the "underlying insurance".
         auto" is a trailer or semitrailer connected to
         a "covered auto" you own.                          No person or organization is an insured with respect
                                                            to the conduct of any current or past partnership, joint
      (2) Your "employee" if the "covered auto" is          venture or limited liability company that is not shown
          owned by that "employee" or a member of           as a Named Insured in the Declarations.
          his or her household.
      (3) Someone using a "covered auto" while he
          or she is working in a business of selling,
          servicing, repairing, parking or storing
          "autos" unless that business is yours.




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,169
                                                                 2012of 202 Document 1-1
                                                                                     Page 11 of 18
SECTION III – LIMITS OF INSURANCE                          SECTION IV – CONDITIONS
1. The Limits of Insurance shown in the Declarations       1. Appeals
   and the rules below fix the most we will pay               If the "underlying insurer" or insured elects not to
   regardless of the number of:                               appeal a judgment in excess of the "retained limit",
   a. Insureds;                                               we may do so at our own expense. We will also
   b. Claims made, "suits" brought, or number of              pay for taxable court costs, pre- and postjudgment
      vehicles involved; or                                   interest and disbursements associated with such
                                                              appeal. In no event will this provision increase our
   c. Persons or organizations making claims or               liability beyond the applicable Limits of Insurance
      bringing "suits".                                       described in Section III – Limits Of Insurance.
2. The Aggregate Limit is the most we will pay for the     2. Bankruptcy
   sum of all "ultimate net loss" under:
                                                              a. Bankruptcy Of Insured
   a. Coverage A, except "ultimate net loss"
      because of "bodily injury" or "property damage"             Bankruptcy or insolvency of the insured or of
      arising out of the ownership, maintenance or                the insured's estate will not relieve us of our
      use of a "covered auto"; and                                obligations under this Coverage Part.
   b. Coverage B.                                             b. Bankruptcy Of Underlying Insurer
3. Subject to Paragraph 2. above, the Each                       Bankruptcy or insolvency of the "underlying
   Occurrence Limit is the most we will pay for the              insurer" will not relieve us of our obligations
   sum of all "ultimate net loss" under Coverage A               under this Coverage Part.
   because of all "bodily injury" and "property               However, this insurance will not replace the
   damage" arising out of any one "occurrence".               "underlying insurance" in the event of bankruptcy
4. Subject to Paragraph 2. above, the Personal And            or insolvency of the "underlying insurer". This
   Advertising Injury Limit is the most we will pay           insurance will apply as if the "underlying
   under Coverage B for the sum of all "ultimate net          insurance" were in full effect.
   loss" because of all "personal and advertising          3. Duties In The Event Of Occurrence, Offense,
   injury" sustained by any one person or                     Claim Or Suit
   organization.                                              a. You must see to it that we are notified as soon
5. If there is "underlying insurance" with a policy              as practicable of an "occurrence" or an offense,
   period that is nonconcurrent with the policy period           regardless of the amount, which may result in a
   of this Commercial Liability Umbrella Coverage                claim. To the extent possible, notice should
   Part, the "retained limit(s)" will only be reduced or         include:
   exhausted by payments for:                                   (1) How, when and where the "occurrence" or
   a. "Bodily injury" or "property damage" which                     offense took place;
      occurs during the policy period of this                   (2) The names and addresses of any injured
      Coverage Part; or                                              persons and witnesses; and
   b. "Personal and advertising injury" for offenses            (3) The nature and location of any injury or
      that are committed during the policy period of                 damage arising out of the "occurrence" or
      this Coverage Part.                                            offense.
   However, if any "underlying insurance" is written          b. If a claim is made or "suit" is brought against
   on a claims-made basis, the "retained limit(s)" will          any insured, you must:
   only be reduced or exhausted by claims for that
   insurance that are made during the policy period,             (1) Immediately record the specifics of the
   or any Extended Reporting Period, of this                         claim or "suit" and the date received; and
   Coverage Part.                                                (2) Notify us as soon as practicable.
The Aggregate Limit, as described in Paragraph 2.                 You must see to it that we receive written
above, applies separately to each consecutive annual              notice of the claim or "suit" as soon as
period and to any remaining period of less than 12                practicable.
months, starting with the beginning of the policy             c. You and any other involved insured must:
period shown in the Declarations, unless the policy
period is extended after issuance for an additional             (1) Immediately send us copies of any
period of less than 12 months. In that case, the                    demands, notices, summonses or legal
additional period will be deemed part of the last                   papers received in connection with the
preceding period for purposes of determining the                    claim or "suit";
Limits of Insurance.



Page 12 of Case
           18                  © Insurance
                2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,170
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
     (2) Authorize us to obtain records and other             (2) The total of all deductible and self-insured
         information;                                             amounts under all that other insurance.
     (3) Cooperate with us in the investigation or       6. Premium Audit
         settlement of the claim or defense against         a. We will compute all premiums for this
         the "suit"; and                                       Coverage Part in accordance with our rules
     (4) Assist us, upon our request, in the                   and rates.
           enforcement of any right against any             b. Premium shown in this Coverage Part as
           person or organization which may be liable          advance premium is a deposit premium only.
           to the insured because of injury or damage          At the close of each audit period we will
           to which this insurance may also apply.             compute the earned premium for that period
   d. No insured will, except at that insured's own            and send notice to the first Named Insured.
      cost, voluntarily make a payment, assume any             The due date for audit and retrospective
      obligation, or incur any expense, other than for         premiums is the date shown as the due date
      first aid, without our consent.                          on the bill. If the sum of the advance and audit
4. Legal Action Against Us                                     premiums paid for the policy period is greater
                                                               than the earned premium, we will return the
   No person or organization has a right under this            excess to the first Named Insured.
   Coverage Part:
                                                            c. The first Named Insured must keep records of
   a. To join us as a party or otherwise bring us into         the information we need for premium
      a "suit" asking for damages from an insured; or          computation, and send us copies at such times
   b. To sue us on this Coverage Part unless all of            as we may request.
       its terms have been fully complied with.          7. Representations Or Fraud
   A person or organization may sue us to recover on        By accepting this policy, you agree:
   an agreed settlement or on a final judgment
   against an insured; but we will not be liable for        a. The statements in the Declarations are
   damages that are not payable under the terms of             accurate and complete;
   this Coverage Part or that are in excess of the          b. Those      statements       are   based    upon
   applicable limit of insurance. An agreed settlement         representations you made to us;
   means a settlement and release of liability signed       c. We have issued this policy in reliance upon
   by us, the insured and the claimant or the                  your representations; and
   claimant's legal representative.
                                                            d. This policy is void in any case of fraud by you
5. Other Insurance                                             as it relates to this policy or any claim under
   a. This insurance is excess over, and shall not             this policy.
      contribute with any of the other insurance,        8. Separation Of Insureds
      whether primary, excess, contingent or on any
      other basis. This condition will not apply to         Except with respect to the Limits of Insurance, and
      insurance specifically written as excess over         any rights or duties specifically assigned in this
      this Coverage Part.                                   Coverage Part to the first Named Insured, this
                                                            insurance applies:
      When this insurance is excess, we will have no
      duty under Coverages A or B to defend the             a. As if each Named Insured were the only
      insured against any "suit" if any other insurer          Named Insured; and
      has a duty to defend the insured against that         b. Separately to each insured against whom claim
      "suit". If no other insurer defends, we will             is made or "suit" is brought.
      undertake to do so, but we will be entitled to     9. Transfer Of Rights Of Recovery Against Others
      the insured's rights against all those other          To Us
      insurers.
                                                            If the insured has rights to recover all or part of
   b. When this insurance is excess over other              any payment we have made under this Coverage
      insurance, we will pay only our share of the          Part, those rights are transferred to us. The
      "ultimate net loss" that exceeds the sum of:          insured must do nothing after loss to impair them.
     (1) The total amount that all such other               At our request, the insured will bring "suit" or
          insurance would pay for the loss in the           transfer those rights to us and help us enforce
          absence of the insurance provided under           them.
          this Coverage Part; and




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,171
                                                                 2012of 202 Document 1-1
                                                                                     Page 13 of 18
10. When We Do Not Renew                                       14. Expanded Coverage Territory
    If we decide not to renew this Coverage Part, we               a. If a "suit" is brought in a part of the "coverage
    will mail or deliver to the first Named Insured                   territory" that is outside the United States of
    shown in the Declarations written notice of the                   America       (including   its   territories  and
    nonrenewal not less than 30 days before the                       possessions), Puerto Rico or Canada, and we
    expiration date.                                                  are prevented by law, or otherwise, from
    If notice is mailed, proof of mailing will be sufficient          defending the insured, the insured will initiate a
    proof of notice.                                                  defense of the "suit". We will reimburse the
                                                                      insured, under Supplementary Payments, for
11. Loss Payable                                                      any reasonable and necessary expenses
    Liability under this Coverage Part does not apply                 incurred for the defense of a "suit" seeking
    to a given claim unless and until:                                damages to which this insurance applies, that
                                                                      we would have paid had we been able to
   a. The insured or insured's "underlying insurer"
                                                                      exercise our right and duty to defend.
      has become obligated to pay the "retained
      limit"; and                                                    If the insured becomes legally obligated to pay
   b. The obligation of the insured to pay the                       sums because of damages to which this
      "ultimate net loss" in excess of the "retained                 insurance applies in a part of the "coverage
                                                                     territory" that is outside the United States of
      limit" has been determined by a final settlement
      or judgment or written agreement among the                     America      (including   its   territories and
      insured, claimant and us.                                      possessions), Puerto Rico or Canada, and we
                                                                     are prevented by law, or otherwise, from
12. Transfer Of Defense                                              paying such sums on the insured's behalf, we
    When the underlying limits of insurance have been                will reimburse the insured for such sums.
    used up in the payment of judgments or                        b. All payments or reimbursements we make for
    settlements, the duty to defend will be transferred              damages because of judgments or settlements
    to us. We will cooperate in the transfer of control              will be made in U.S. currency at the prevailing
    to us of any outstanding claims or "suits" seeking               exchange rate at the time the insured became
    damages to which this insurance applies which                    legally obligated to pay such sums. All
    would have been covered by the "underlying                       payments or reimbursements we make for
    insurance" had the applicable limit not been used                expenses under Supplementary Payments will
    up.                                                              be made in U.S. currency at the prevailing
13. Maintenance Of/Changes To Underlying                             exchange rate at the time the expenses were
    Insurance                                                        incurred.
   Any "underlying insurance" must be maintained in               c. Any disputes between you and us as to
   full effect without reduction of coverage or limits               whether there is coverage under this policy
   except for the reduction of the aggregate limit in                must be filed in the courts of the United States
   accordance with the provisions of such "underlying                of America (including its territories and
   insurance" that results from payment of claims,                   possessions), Canada or Puerto Rico.
   settlement or judgments to which this insurance                d. The insured must fully maintain any coverage
   applies.                                                          required by law, regulation or other
   Such exhaustion or reduction is not a failure to                  governmental authority during the policy
   maintain "underlying insurance". Failure to                       period, except for reduction of the aggregate
   maintain "underlying insurance" will not invalidate               limits due to payments of claims, judgments or
   insurance provided under this Coverage Part, but                  settlements.
   insurance provided under this Coverage Part will                  Failure to maintain such coverage required by
   apply as if the "underlying insurance" were in full               law, regulation or other governmental authority
   effect.                                                           will not invalidate this insurance. However, this
   If there is an increase in the scope of coverage of               insurance will apply as if the required coverage
   any "underlying insurance" during the term of this                by law, regulation or other governmental
   policy, our liability will be no more than it would               authority was in full effect.
   have been if there had been no such increase.
   You must notify us in writing, as soon as
   practicable, if any "underlying insurance" is
   cancelled, not renewed, replaced or otherwise
   terminated, or if the limits or scope of coverage of
   any "underlying insurance" is changed.




Page 14 of Case
           18                  © Insurance
                2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,172
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
SECTION V – DEFINITIONS                                       if such property can be restored to use by the
1. "Advertisement" means a notice that is broadcast           repair, replacement, adjustment or removal of
   or published to the general public or specific             "your product" or "your work", or your fulfilling the
   market segments about your goods, products or              terms of the contract or agreement.
   services for the purpose of attracting customers or     9. "Insured contract" means:
   supporters. For the purposes of this definition:           a. A contract for a lease of premises. However,
   a. Notices that are published include material                 that portion of the contract for a lease of
      placed on the Internet or on similar electronic             premises that indemnifies any person or
      means of communication; and                                 organization for damage by fire to premises
   b. Regarding web sites, only that part of a web                while rented to you or temporarily occupied by
      site that is about your goods, products or                  you with permission of the owner is not an
      services for the purposes of attracting                     "insured contract";
      customers or supporters is considered an                b. A sidetrack agreement;
      advertisement.                                          c. Any easement or license agreement, except in
2. "Auto" means:                                                 connection with construction or demolition
   a. A land motor vehicle, trailer or semitrailer               operations on or within 50 feet of a railroad;
      designed for travel on public roads, including          d. An obligation, as required by ordinance, to
      any attached machinery or equipment; or                    indemnify a municipality, except in connection
   b. Any other land vehicle that is subject to a                with work for a municipality;
      compulsory or financial responsibility law or           e. An elevator maintenance agreement;
      other motor vehicle insurance law where it is           f. That part of any contract or agreement entered
      licensed or principally garaged.                           into, as part of your business, pertaining to the
       However, "auto" does not include "mobile                  rental or lease, by you or any of your
       equipment".                                               "employees", of any "auto". However, such
3. "Bodily injury" means bodily injury, disability,              contract or agreement shall not be considered
   sickness or disease sustained by a person,                    an "insured contract" to the extent that it
   including death resulting from any of these at any            obligates you or any of your "employees" to
   time. "Bodily injury" includes mental anguish or              pay for "property damage" to any "auto" rented
   other mental injury resulting from "bodily injury".           or leased by you or any of your "employees".
4. "Coverage territory" means anywhere in the world           g. That part of any other contract or agreement
   with the exception of any country or jurisdiction             pertaining to your business (including an
   which is subject to trade or other economic                   indemnification of a municipality in connection
   sanction or embargo by the United States of                   with work performed for a municipality) under
   America.                                                      which you assume the tort liability of another
                                                                 party to pay for "bodily injury" or "property
5. "Covered auto" means only those "autos" to which              damage" to a third person or organization. Tort
   "underlying insurance" applies.                               liability means a liability that would be imposed
6. "Employee"     includes   a     "leased worker".              by law in the absence of any contract or
   "Employee" does not include a "temporary                      agreement.
   worker".                                                   Paragraphs f. and g. do not include that part of
7. "Executive officer" means a person holding any of          any contract or agreement:
   the officer positions created by your charter,               (1) That indemnifies a railroad for "bodily injury"
   constitution, bylaws or any other similar governing              or "property damage" arising out of
   document.                                                        construction or demolition operations, within
8. "Impaired property" means tangible property, other               50 feet of any railroad property and
   than "your product" or "your work", that cannot be               affecting any railroad bridge or trestle,
   used or is less useful because:                                  tracks, road-beds, tunnel, underpass or
   a. It incorporates "your product" or "your work"                 crossing;
      that is known or thought to be defective,                 (2) That pertains to the loan, lease or rental of
      deficient, inadequate or dangerous; or                        an "auto" to you or any of your
                                                                    "employees", if the "auto" is loaned, leased
   b. You have failed to fulfill the terms of a contract
      or agreement;                                                 or rented with a driver; or




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,173
                                                                 2012of 202 Document 1-1
                                                                                     Page 15 of 18
       (3) That holds a person or organization                 f. Vehicles not described in Paragraph a., b., c.
           engaged in the business of transporting                or d. above maintained primarily for purposes
           property by "auto" for hire harmless for your          other than the transportation of persons or
           use of a "covered auto" over a route or                cargo.
           territory that person or organization is              However, self-propelled vehicles with the
           authorized to serve by public authority.              following types of permanently attached
10. "Leased worker" means a person leased to you by              equipment are not "mobile equipment" but will
    a labor leasing firm under an agreement between              be considered "autos":
    you and the labor leasing firm, to perform duties            (1) Equipment designed primarily for:
    related to the conduct of your business. "Leased
    worker" does not include a "temporary worker".                  (a) Snow removal;
11. "Loading or unloading" means the handling of                    (b) Road maintenance, but not construction
    property:                                                            or resurfacing; or
    a. After it is moved from the place where it is                 (c) Street cleaning;
       accepted for movement into or onto an aircraft,           (2) Cherry pickers and similar devices mounted
       watercraft or "auto";                                         on automobile or truck chassis and used to
   b. While it is in or on an aircraft, watercraft or                raise or lower workers; and
      "auto"; or                                                 (3) Air compressors, pumps and generators,
   c. While it is being moved from an aircraft,                      including spraying, welding, building
      watercraft or "auto" to the place where it is                  cleaning, geophysical exploration, lighting
      finally delivered;                                             and well servicing equipment.
   but "loading or unloading" does not include the                However, "mobile equipment" does not include
   movement of property by means of a mechanical                  land vehicles that are subject to a compulsory
   device, other than a hand truck, that is not                   or financial responsibility law or other motor
   attached to the aircraft, watercraft or "auto".                vehicle insurance law where it is licensed or
                                                                  principally garaged. Land vehicles subject to a
12. "Mobile equipment" means any of the following                 compulsory or financial responsibility law or
    types of land vehicles, including any attached                other motor vehicle insurance law are
    machinery or equipment:                                       considered "autos".
    a. Bulldozers, farm machinery, forklifts and other     13. "Occurrence" means an accident, including
        vehicles designed for use principally off public       continuous or repeated exposure to substantially
        roads;                                                 the same general harmful conditions.
    b. Vehicles maintained for use solely on or next to    14. "Personal and advertising injury" means injury,
        premises you own or rent;                              including consequential "bodily injury", arising out
    c. Vehicles that travel on crawler treads;                 of one or more of the following offenses:
    d. Vehicles, whether self-propelled or not,                a. False arrest, detention or imprisonment;
        maintained primarily to provide mobility to            b. Malicious prosecution;
        permanently mounted:
                                                               c. The wrongful eviction from, wrongful entry into,
       (1) Power cranes, shovels, loaders, diggers or              or invasion of the right of private occupancy of
           drills; or                                              a room, dwelling or premises that a person
       (2) Road construction or resurfacing equipment              occupies, committed by or on behalf of its
           such as graders, scrapers or rollers;                   owner, landlord or lessor;
   e. Vehicles not described in Paragraph a., b., c.          d. Oral or written publication, in any manner, of
      or d. above that are not self-propelled and are            material that slanders or libels a person or
      maintained primarily to provide mobility to                organization or disparages a person's or
      permanently attached equipment of the                      organization's goods, products or services;
      following types:                                        e. Oral or written publication, in any manner, of
     (1) Air compressors, pumps and generators,                  material that violates a person's right of
          including spraying, welding, building                  privacy;
          cleaning, geophysical exploration, lighting         f. The use of another's advertising idea in your
          and well servicing equipment; or                       "advertisement"; or
     (2) Cherry pickers and similar devices used to           g. Infringing upon another's copyright, trade dress
          raise or lower workers;                                or slogan in your "advertisement".




Page 16 of Case
           18                  © Insurance
                2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,174
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
15. "Pollutants" mean any solid, liquid, gaseous or                 (2) The existence of tools, uninstalled
    thermal irritant or contaminant, including smoke,                    equipment or abandoned or unused
    vapor, soot, fumes, acids, alkalis, chemicals and                    materials.
    waste. Waste includes materials to be recycled,         18. "Property damage" means:
    reconditioned or reclaimed.
                                                                a. Physical injury to tangible property, including
16. "Pollution cost or expense" means any loss, cost                 all resulting loss of use of that property. All
    or expense arising out of any:                                   such loss of use shall be deemed to occur at
    a. Request, demand, order or statutory or                        the time of the physical injury that caused it; or
        regulatory requirement that any insured or              b. Loss of use of tangible property that is not
        others test for, monitor, clean up, remove,                  physically injured. All such loss of use shall be
        contain, treat, detoxify or neutralize, or in any            deemed to occur at the time of the
        way respond to, or assess the effects of,                    "occurrence" that caused it.
        "pollutants"; or
                                                                With respect to the ownership, maintenance or
    b. Claim or suit by or on behalf of a governmental          use of "covered autos", property damage also
        authority for damages because of testing for,           includes "pollution cost or expense", but only to
        monitoring, cleaning up, removing, containing,          the extent that coverage exists under the
        treating, detoxifying or neutralizing, or in any        "underlying insurance" or would have existed but
        way responding to, or assessing the effects of,         for the exhaustion of the underlying limits.
        "pollutants".
                                                                For the purposes of this insurance, with respect to
17. "Products-completed operations hazard":                     other than the ownership, maintenance or use of
    a. Includes all "bodily injury" and "property               "covered autos", electronic data is not tangible
       damage" occurring away from premises you                 property.
       own or rent and arising out of "your product" or         As used in this definition, electronic data means
       "your work" except:                                      information, facts or programs stored as or on,
      (1) Products that are still in your physical              created or used on, or transmitted to or from
          possession; or                                        computer software (including systems and
      (2) Work that has not yet been completed or               applications software), hard or floppy disks, CD-
          abandoned. However, "your work" will be               ROMs, tapes, drives, cells, data processing
          deemed completed at the earliest of the               devices or any other media which are used with
          following times:                                      electronically controlled equipment.
         (a) When all of the work called for in your        19. "Retained limit" means the available limits of
              contract has been completed.                      "underlying      insurance"     scheduled     in     the
                                                                Declarations or the "self-insured retention",
         (b) When all of the work to be done at the             whichever applies.
              job site has been completed if your
              contract calls for work at more than one      20. "Self-insured retention" means the dollar amount
              job site.                                         listed in the Declarations that will be paid by the
                                                                insured before this insurance becomes applicable
         (c) When that part of the work done at a job           only with respect to "occurrences" or offenses not
              site has been put to its intended use by          covered by the "underlying insurance". The "self-
              any person or organization other than             insured retention" does not apply to "occurrences"
              another contractor or subcontractor               or offenses which would have been covered by
              working on the same project.                      "underlying insurance" but for the exhaustion of
          Work that may need service, maintenance,              applicable limits.
          correction, repair or replacement, but which      21. "Suit" means a civil proceeding in which damages
          is otherwise complete, will be treated as             because of "bodily injury", "property damage" or
          completed.                                            "personal and advertising injury" to which this
   b. Does not include "bodily injury" or "property             insurance applies are alleged. "Suit" includes:
      damage" arising out of:                                   a. An arbitration proceeding in which such
     (1) The transportation of property, unless the                  damages are claimed and to which the insured
         injury or damage arises out of a condition in               must submit or does submit with our consent;
         or on a vehicle not owned or operated by                    or
         you, and that condition was created by the
         "loading or unloading" of that vehicle by any
         insured; or




          Case
CU 00 01 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,175
                                                                 2012of 202 Document 1-1
                                                                                     Page 17 of 18
    b. Any other alternative dispute resolution               b. Includes:
        proceeding in which such damages are                    (1) Warranties or representations made at any
        claimed and to which the insured submits with                time with respect to the fitness, quality,
        our consent or the "underlying insurer's"                    durability, performance or use of "your
        consent.                                                     product"; and
22. "Temporary worker" means a person who is                    (2) The providing of or failure to provide
    furnished to you to substitute for a permanent                  warnings or instructions.
    "employee" on leave or to meet seasonal or short-
    term workload conditions.                                 c. Does not include vending machines or other
                                                                 property rented to or located for the use of
23. "Ultimate net loss" means the total sum, after               others but not sold.
    reduction for recoveries or salvages collectible,
    that the insured becomes legally obligated to pay      28. "Your work":
    as damages by reason of settlement or judgments            a. Means:
    or any arbitration or other alternate dispute
                                                                 (1) Work or operations performed by you or on
    method entered into with our consent or the
                                                                      your behalf; and
    "underlying insurer's" consent.
                                                                 (2) Materials, parts or equipment furnished in
24. "Underlying insurance" means any policies of                      connection with such work or operations.
    insurance listed in the Declarations under the
    Schedule of "underlying insurance".                        b. Includes:
25. "Underlying insurer" means any insurer who                   (1) Warranties or representations made at any
    provides any policy of insurance listed in the                    time with respect to the fitness, quality,
    Schedule of "underlying insurance".                               durability, performance or use of "your
                                                                      work"; and
26. "Volunteer worker" means a person who is not
    your "employee", and who donates his or her work             (2) The providing of or failure to provide
    and acts at the direction of and within the scope of              warnings or instructions.
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
27. "Your product":
    a. Means:
       (1) Any goods or products, other than real
           property, manufactured, sold, handled,
           distributed or disposed of by:
         (a) You;
         (b) Others trading under your name; or
         (c) A person or organization whose
             business or assets you have acquired;
             and
      (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.




Page 18 of Case
           18                  © Insurance
                2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,176
                                                                  2012of 202 DocumentCU
                                                                                     1-100 01 04 13
                                                                    COMMERCIAL LIABILITY UMBRELLA
                                                                                      CU 21 04 03 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION – NEW ENTITIES
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


Paragraph 1.c. of Section II – Who Is An Insured does not apply.




CU 21 04 03 05
          Case   2:20-cv-00720-JPS ©Filed
                                     ISO Properties,
                                          05/12/20 Inc.,
                                                     Page2004177 of 202 Document 1-1Page 1 of 1        !
POLICY NUMBER: 1364094                                                 COMMERCIAL LIABILITY UMBRELLA
                                                                                       CU 21 11 Z 09 00

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            LIMITATION OF COVERAGE TO DESIGNATED
                     PREMISES OR PROJECT
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

                                                    SCHEDULE

Premises:




Project:
Childcare activities and operations only



(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

Except for liability arising out of the ownership, main-       2. The project shown in the Schedule.
tenance or use of "covered autos", this insurance
applies only to "bodily injury", "property damage" or
"personal and advertising injury" arising out of:
   1. The ownership, maintenance or use of the
       premises shown in the Schedule and opera-
       tions necessary or incidental to those prem-
       ises; or




                                West Bend Mutual Insurance Company
                                     West Bend, Wisconsin 53095
                        Contains material copyrighted by ISO, with its permission.
CU 21 11 ZCase
          09 00 2:20-cv-00720-JPS      Filed 05/12/20
                            Copyright, Insurance  Services Page
                                                           Office, 178
                                                                   Inc., of 202 Document 1-1Page 1 of 1
                                                                         2000                                     
                                                                       COMMERCIAL LIABILITY UMBRELLA
                                                                                         CU 21 23 02 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               NUCLEAR ENERGY LIABILITY EXCLUSION
                         ENDORSEMENT
                                                 (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


I. The insurance does not apply:                                (2) The "nuclear material" is contained in "spent
   A. Under any Liability Coverage, to "bodily injury"              fuel" or "waste" at any time possessed,
      or "property damage":                                         handled, used, processed, stored, trans-
                                                                    ported or disposed of, by or on behalf of an
     (1) With respect to which an insured under the                 insured; or
         policy is also an insured under a nuclear
         energy liability policy issued by Nuclear En-          (3) The "bodily injury" or "property damage"
         ergy Liability Insurance Association, Mutual               arises out of the furnishing by an insured of
         Atomic Energy Liability Underwriters, Nu-                  services, materials, parts or equipment in
         clear Insurance Association of Canada or                   connection with the planning, construction,
         any of their successors, or would be an in-                maintenance, operation or use of any "nu-
         sured under any such policy but for its ter-               clear facility", but if such facility is located
         mination upon exhaustion of its limit of li-               within the United States of America, its ter-
         ability; or                                                ritories or possessions or Canada, this Ex-
                                                                    clusion (3) applies only to "property dam-
     (2) Resulting from the "hazardous properties"                  age" to such "nuclear facility" and any
         of "nuclear material" and with respect to                  property thereat.
         which (a) any person or organization is re-
         quired to maintain financial protection pur-     II. As used in this endorsement:
         suant to the Atomic Energy Act of 1954, or          "Hazardous properties" includes radioactive, toxic
         any law amendatory thereof, or (b) the in-          or explosive properties.
         sured is, or had this policy not been issued        "Nuclear material" means "source material", "Spe-
         would be, entitled to indemnity from the            cial nuclear material" or "by-product material".
         United States of America, or any agency
         thereof, under any agreement entered into           "Source material", "special nuclear material", and
         by the United States of America, or any             "by-product material" have the meanings given
         agency thereof, with any person or organi-          them in the Atomic Energy Act of 1954 or in any
         zation.                                             law amendatory thereof.
   B. Under any Liability Coverage, to "bodily injury"       "Spent fuel" means any fuel element or fuel com-
      or "property damage" resulting from "hazardous         ponent, solid or liquid, which has been used or ex-
      properties" of "nuclear material", if:                 posed to radiation in a "nuclear reactor".
     (1) The "nuclear material" (a) is at any "nuclear       "Waste" means any waste material (a) containing
         facility" owned by, or operated by or on be-        "by-product material" other than the tailings or
         half of, an insured or (b) has been dis-            wastes produced by the extraction or concentration
         charged or dispersed therefrom;                     of uranium or thorium from any ore processed pri-
                                                             marily for its "source material" content, and (b) re-
                                                             sulting from the operation by any person or organi-
                                                             zation of any "nuclear facility" included under the
                                                             first two paragraphs of the definition of "nuclear fa-
                                                             cility".




CU 21 23 02 02
          Case    2:20-cv-00720-JPS ©Filed
                                      ISO Properties,
                                           05/12/20Inc., 2001
                                                      Page  179 of 202 Document 1-1Page 1 of 2                         
  "Nuclear facility" means:                                (d) Any structure, basin, excavation, premises
     (a) Any "nuclear reactor";                                or place prepared or used for the storage or
                                                               disposal of "waste";
     (b) Any equipment or device designed or used
         for (1) separating the isotopes of uranium or   and includes the site on which any of the foregoing
         plutonium, (2) processing or utilizing "spent   is located, all operations conducted on such site
         fuel", or (3) handling, processing or pack-     and all premises used for such operations.
         aging "waste";                                  "Nuclear reactor" means any apparatus designed
     (c) Any equipment or device used for the proc-      or used to sustain nuclear fission in a self-
         essing, fabricating or alloying of "special     supporting chain reaction or to contain a critical
         nuclear material" if at any time the total      mass of fissionable material.
         amount of such material in the custody of       "Property damage" includes all forms of radioac-
         the insured at the premises where such          tive contamination of property.
         equipment or device is located consists of
         or contains more than 25 grams of pluto-
         nium or uranium 233 or any combination
         thereof, or more than 250 grams of uranium
         235;




Page 2 of 2Case   2:20-cv-00720-JPS ©Filed
                                      ISO Properties,
                                           05/12/20Inc., 2001
                                                      Page  180 of 202 Document CU
                                                                                1-121 23 02 02                 
                                                                      COMMERCIAL LIABILITY UMBRELLA
                                                                                        CU 21 26 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  EXCLUSION – CROSS SUITS LIABILITY
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added to Paragraph 2.      B. The following is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily            Exclusions of Section I – Coverage B –
   Injury And Property Damage Liability:                    Personal And Advertising Injury Liability:
   2. Exclusions                                             2. Exclusions
      This insurance does not apply to:                         This insurance does not apply to:
      Cross Suits                                               Cross Suits
      Any claim made or "suit" brought by any                   Any claim made or "suit" brought by any
      Named Insured under this policy against                   Named Insured under this policy against
      another Named Insured under this policy for               another Named Insured under this policy for
      damages because of "bodily injury" or                     damages because of "personal and advertising
      "property damage".                                        injury".




          Case
CU 21 26 04                   © Insurance
            13 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,181
                                                                 2012of 202 Document 1-1Page 1 of 1
                                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                                          CU 21 27 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added to Paragraph 2.,       B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily              Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                      sonal And Advertising Injury Liability:
   2. Exclusions                                              2. Exclusions
      This insurance does not apply to:                          This insurance does not apply to:
      FUNGI OR BACTERIA                                          FUNGI OR BACTERIA
      a. "Bodily injury" or "property damage" which               a. "Personal and advertising injury" which
         would not have occurred, in whole or in part,               would not have taken place, in whole or in
         but for the actual, alleged or threatened in-               part, but for the actual, alleged or threat-
         halation of, ingestion of, contact with, expo-              ened inhalation of, ingestion of, contact
         sure to, existence of, or presence of, any                  with, exposure to, existence of, or presence
         "fungi" or bacteria on or within a building or              of any "fungi" or bacteria on or within a
         structure, including its contents, regardless               building or structure, including its contents,
         of whether any other cause, event, material                 regardless of whether any other cause,
         or product contributed concurrently or in any               event, material or product contributed con-
         sequence to such injury or damage.                          currently or in any sequence to such injury.
      b. Any loss, cost or expenses arising out of the           b. Any loss, cost or expense arising out of the
         abating, testing for, monitoring, cleaning up,             abating, testing for, monitoring, cleaning up,
         removing, containing, treating, detoxifying,               removing, containing, treating, detoxifying,
         neutralizing, remediating or disposing of, or              neutralizing, remediating or disposing of, or
         in any way responding to, or assessing the                 in any way responding to, or assessing the
         effects of, "fungi" or bacteria, by any insured            effects of, "fungi" or bacteria, by any insured
         or by any other person or entity.                          or by any other person or entity.
      This exclusion does not apply to any "fungi" or      C. The following definition is added to the Definitions
      bacteria that are, are on, or are contained in, a       Section:
      good or product intended for bodily consump-            "Fungi" means any type or form of fungus, includ-
      tion.                                                   ing mold or mildew and any mycotoxins, spores,
                                                              scents or byproducts produced or released by
                                                              fungi.




CU 21 27 12 04
          Case    2:20-cv-00720-JPS ©Filed
                                      ISO Properties,
                                           05/12/20Inc., 2003182 of 202 Document 1-1Page 1 of 1
                                                      Page                                                            !
                                                                           COMMERCIAL LIABILITY UMBRELLA
                                                                                             CU 21 33 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added:                                b. The act is a violent act or an act that is
   This insurance does not apply to:                                    dangerous to human life, property or
                                                                        infrastructure and is committed by an
   TERRORISM                                                            individual or individuals as part of an effort
   "Any injury or damage" arising, directly or                          to coerce the civilian population of the
   indirectly, out of a "certified act of terrorism".                   United States or to influence the policy or
B. The following definitions are added:                                 affect the conduct of the United States
                                                                        Government by coercion.
   1. For the purposes of this endorsement, "any
       injury or damage" means any injury or damage          C. The terms and limitations of any terrorism
       covered under any Coverage Part or                       exclusion, or the inapplicability or omission of a
       underlying      insurance       to     which   this      terrorism exclusion, do not serve to create
       endorsement is applicable, and includes but is           coverage for injury or damage that is otherwise
       not limited to "bodily injury", "property                excluded under this Coverage Part.
       damage", "personal and advertising injury",
       "injury" or "environmental damage" as may be
       defined in any applicable Coverage Part or
       underlying insurance.
   2. "Certified act of terrorism" means an act that is
       certified by the Secretary of the Treasury, in
       accordance with the provisions of the federal
       Terrorism Risk Insurance Act, to be an act of
       terrorism pursuant to such Act. The criteria
       contained in the Terrorism Risk Insurance Act
       for a "certified act of terrorism" include the
       following:
       a. The act resulted in insured losses in excess
          of $5 million in the aggregate, attributable to
          all types of insurance subject to the
          Terrorism Risk Insurance Act; and




          Case
CU 21 33 01                   © Insurance
            15 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,183
                                                                 2015of 202 Document 1-1Page 1 of 1
                                                                         COMMERCIAL LIABILITY UMBRELLA
                                                                                           CU 21 50 03 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART



A. The following exclusion is added to Paragraph 2.,         B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
      This insurance does not apply to:                            This insurance does not apply to:
      SILICA OR SILICA-RELATED DUST                                SILICA OR SILICA-RELATED DUST
      a. "Bodily injury" arising, in whole or in part, out         a. "Personal and advertising injury" arising, in
         of the actual, alleged, threatened or sus-                   whole or in part, out of the actual, alleged,
         pected inhalation of, or ingestion of, "silica"              threatened or suspected inhalation of, in-
         or "silica-related dust".                                    gestion of, contact with, exposure to, exis-
      b. "Property damage" arising, in whole or in                    tence of, or presence of, "silica" or "silica-
         part, out of the actual, alleged, threatened                 related dust".
         or suspected contact with, exposure to, ex-               b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-             or in part, out of the abating, testing for,
         related dust".                                               monitoring, cleaning up, removing, contain-
      c. Any loss, cost or expense arising, in whole                  ing, treating, detoxifying, neutralizing, reme-
         or in part, out of the abating, testing for,                 diating or disposing of, or in any way re-
         monitoring, cleaning up, removing, contain-                  sponding to or assessing the effects of,
         ing, treating, detoxifying, neutralizing, reme-              "silica" or "silica-related dust", by any in-
         diating or disposing of, or in any way re-                   sured or by any other person or entity.
         sponding to or assessing the effects of,            C. The following definitions are added to the Defini-
         "silica" or "silica-related dust", by any in-          tions Section:
         sured or by any other person or entity.                1. "Silica" means silicon dioxide (occurring in
                                                                   crystalline, amorphous and impure forms), sil-
                                                                   ica particles, silica dust or silica compounds.
                                                                2. "Silica-related dust" means a mixture or combi-
                                                                   nation of silica and other dust or particles.




CU 21 50 03 05
          Case    2:20-cv-00720-JPS ©Filed
                                      ISO Properties,
                                           05/12/20 Inc.,
                                                      Page2004184 of 202 Document 1-1Page 1 of 1                        !
                                                                       COMMERCIAL LIABILITY UMBRELLA
                                                                                         CU 21 51 12 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         TOTAL POLLUTION EXCLUSION
                        WITH A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


Exclusion i. under Paragraph 2. Exclusions of Sec-                  (b) At any premises, site or location on
tion I – Coverage A – Bodily Injury And Property                        which any insured or any contractors or
Damage Liability is replaced by the following:                          subcontractors working directly or indi-
This insurance does not apply to:                                       rectly on any insured's behalf are per-
                                                                        forming operations to test for, monitor,
    i. Pollution                                                        clean up, remove, contain, treat, detox-
      (1) "Bodily injury" or "property damage" which                    ify, neutralize or in any way respond to,
          would not have occurred in whole or part                      or assess the effects of, "pollutants".
          but for the actual, alleged or threatened dis-            For the purposes of this insurance, hostile
          charge, dispersal, seepage, migration, re-                fire means one that becomes uncontrollable
          lease or escape of "pollutants" at any time.              or breaks out from where it is intended to
      This exclusion does not apply to "bodily injury"              be.
      or "property damage" arising out of heat,                (2) "Pollution cost or expense".
      smoke or fumes from a "hostile fire" unless that
      "hostile fire" occurred or originated:
         (a) At any premises, site or location which is
             or was at any time used by or for any in-
             sured or others for the handling, storage,
             disposal, processing or treatment of
             waste; or




CU 21 51 12 05
          Case     2:20-cv-00720-JPS ©Filed
                                       ISO Properties,
                                            05/12/20 Inc.,
                                                       Page2005185 of 202 Document 1-1Page 1 of 1                   !
                                                                     COMMERCIAL LIABILITY UMBRELLA
                                                                                       CU 21 71 06 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. Exclusion 2.j. Aircraft Or Watercraft under                      This Paragraph j.(2) applies even if the
   Section I – Coverage A – Bodily Injury And                       claims against any insured allege
   Property Damage Liability is replaced by the                     negligence or other wrongdoing in the
   following:                                                       supervision, hiring, employment, training
   2. Exclusions                                                    or monitoring of others by that insured, if
                                                                    the "occurrence" which caused the
       This insurance does not apply to:                            "bodily injury" or "property damage"
        j. Aircraft Or Watercraft                                   involved the ownership, maintenance,
          (1) Unmanned Aircraft                                     use or entrustment to others of any
                                                                    aircraft (other than "unmanned aircraft")
              "Bodily injury" or "property damage"                  or watercraft that is owned or operated
              arising   out    of    the    ownership,              by or rented or loaned to any insured.
              maintenance, use or entrustment to
              others of any aircraft that is an                      This Paragraph j.(2) does not apply to:
              "unmanned aircraft". Use includes                     (a) A watercraft while ashore on
              operation and "loading or unloading".                     premises you own or rent;
             This Paragraph j.(1) applies even if the               (b) A watercraft you do not own that is:
             claims against any insured allege                          (i) Less than 50 feet long; and
             negligence or other wrongdoing in the
             supervision, hiring, employment, training                 (ii) Not being used to carry persons
             or monitoring of others by that insured, if                    or property for a charge;
             the "occurrence" which caused the                      (c) Liability assumed under any "insured
             "bodily injury" or "property damage"                       contract"     for     the   ownership,
             involved the ownership, maintenance,                       maintenance or use of aircraft or
             use or entrustment to others of any                        watercraft;
             aircraft that is an "unmanned aircraft".               (d) The extent that valid "underlying
         (2) Aircraft (Other Than Unmanned                              insurance" for the aircraft or
             Aircraft) Or Watercraft                                    watercraft liability risks described in
             "Bodily injury" or "property damage"                       this Paragraph j.(2) exists or would
             arising    out   of    the    ownership,                   have existed but for the exhaustion
             maintenance, use or entrustment to                         of underlying limits for "bodily injury"
             others of any aircraft (other than                         or "property damage". To the extent
             "unmanned aircraft") or watercraft                         this exclusion does not apply, the
             owned or operated by or rented or                          insurance provided under this
             loaned to any insured. Use includes                        Coverage Part for the aircraft or
             operation and "loading or unloading".                      watercraft risks described in this
                                                                        Paragraph j.(2) will follow the same
                                                                        provisions, exclusions and limitations
                                                                        that are contained in the applicable
                                                                        "underlying      insurance",     unless
                                                                        otherwise directed by this insurance;
                                                                        or




          Case
CU 21 71 06                   © Insurance
            15 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,186
                                                                 2014of 202 Document 1-1Page 1 of 2
            (e) Aircraft that is:                              This exclusion does not apply to:
                (i) Chartered by, loaned to, or hired          a. The use of another's advertising idea in
                    by you with a paid crew; and                   your "advertisement"; or
               (ii) Not owned by any insured.                  b. Infringing upon another's copyright, trade
B. The following exclusion is added to Paragraph 2.                dress or slogan in your "advertisement".
   Exclusions of Coverage B – Personal And               C. The following definition is added to the Definitions
   Advertising Injury Liability:                            section:
   2. Exclusions                                            "Unmanned aircraft" means an aircraft that is not:
      This insurance does not apply to:                     1. Designed;
      Unmanned Aircraft                                     2. Manufactured; or
      "Personal and advertising injury" arising out of      3. Modified after manufacture;
      the     ownership,   maintenance,      use    or      to be controlled directly by a person from within or
      entrustment to others of any aircraft that is an      on the aircraft.
      "unmanned aircraft". Use includes operation
      and "loading or unloading".
      This exclusion applies even if the claims
      against any insured allege negligence or other
      wrongdoing in the supervision, hiring,
      employment, training or monitoring of others by
      that insured, if the offense which caused the
      "personal and advertising injury" involved the
      ownership, maintenance, use or entrustment to
      others of any aircraft that is an "unmanned
      aircraft".




                               © Insurance
Page 2 of 2Case 2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,187
                                                                  2014of 202 DocumentCU
                                                                                      1-121 71 06 15
                                                                       COMMERCIAL LIABILITY UMBRELLA
                                                                                         CU 21 86 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY – WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. Exclusion 2.t. of Section I – Coverage A – Bodily                As used in this exclusion, electronic data
   Injury And Property Damage Liability is                          means information, facts or programs
   replaced by the following:                                       stored as or on, created or used on, or
   2. Exclusions                                                    transmitted to or from computer software,
                                                                    including    systems      and     applications
      This insurance does not apply to:                             software, hard or floppy disks, CD-ROMs,
      t. Access Or Disclosure Of Confidential Or                    tapes, drives, cells, data processing
         Personal Information And Data-related                      devices or any other media which are used
         Liability                                                  with electronically controlled equipment.
         Damages arising out of:                          B. The following is added to Paragraph 2.
        (1) Any access to or disclosure of any               Exclusions of Section I – Coverage B –
             person's or organization's confidential or      Personal And Advertising Injury Liability:
             personal information, including patents,        2. Exclusions
             trade secrets, processing methods,                 This insurance does not apply to:
             customer lists, financial information,
             credit    card    information,     health          Access Or Disclosure Of Confidential Or
             information or any other type of                   Personal Information
             nonpublic information; or                          "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,            any access to or disclosure of any person's or
              corruption of, inability to access, or            organization's     confidential   or    personal
              inability to manipulate electronic data.          information, including patents, trade secrets,
                                                                processing methods, customer lists, financial
          This exclusion applies even if damages are            information, credit card information, health
          claimed for notification costs, credit                information or any other type of nonpublic
          monitoring expenses, forensic expenses,               information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others             This exclusion applies even if damages are
          arising out of that which is described in             claimed for notification costs, credit monitoring
          Paragraph (1) or (2) above.                           expenses, forensic expenses, public relations
                                                                expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                   incurred by you or others arising out of any
          applies, this exclusion does not apply to             access to or disclosure of any person's or
          damages because of "bodily injury".                   organization's     confidential   or    personal
                                                                information.




          Case
CU 21 86 05                   © Insurance
            14 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,188
                                                                 2013of 202 Document 1-1Page 1 of 1
                                                                       COMMERCIAL LIABILITY UMBRELLA
                                                                                         CU 21 90 11 16

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    PUBLIC OR LIVERY PASSENGER CONVEYANCE AND
      ON-DEMAND DELIVERY SERVICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added to Paragraph 2.             b. By an insured who is logged into a
   Exclusions of Section I – Coverage A – Bodily                   "transportation   network     platform"   or
   Injury And Property Damage Liability:                           "delivery network platform" as a driver to
      This insurance does not apply to:                            provide "delivery services", whether or not
                                                                   the goods, items or products to be delivered
      Public Or Livery Passenger Conveyance                        are in the "covered auto".
      And On-demand Services
                                                         C. Additional Definitions
      Any "covered auto" while being used:
                                                            As used in this endorsement:
      a. As a public or livery conveyance for
         passengers. This includes, but is not limited      1. "Delivery network platform" means an online-
         to, any period of time a "covered auto" is            enabled application or digital network used to
         being used by an insured who is logged into           connect customers:
         a "transportation network platform" as a              a. With drivers; or
         driver, whether or not a passenger is                 b. With local vendors using drivers;
         "occupying" the "covered auto"; or
                                                               for the purpose of providing prearranged
      b. By an insured who is logged into a                    "delivery services" for compensation. A
         "transportation   network     platform"    or         "delivery network platform" does not include a
         "delivery network platform" as a driver to            "transportation network platform".
         provide "delivery services", whether or not
         the goods, items or products to be delivered       2. "Delivery services" includes courier services.
         are in the "covered auto".                         3. "Occupying" means in, upon, getting in, on, out
B. If Excess Uninsured and/or Underinsured                     or off.
   Motorists Coverage is attached, then the following        4. "Transportation network platform" means an
   exclusion is added to Paragraph C.2.:                        online-enabled application or digital network
   2. Additionally, this insurance does not apply to:           used to connect passengers with drivers using
                                                                vehicles for the purpose of providing
      Public Or Livery Passenger Conveyance                     prearranged    transportation  services    for
      And On-demand Services                                    compensation.
      Any "covered auto" while being used:
      a. As a public or livery conveyance for
         passengers. This includes, but is not limited
         to, any period of time a "covered auto" is
         being used by an insured who is logged into
         a "transportation network platform" as a
         driver, whether or not a passenger is
         "occupying" the "covered auto"; or




          Case
CU 21 90 11                   © Insurance
            16 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,189
                                                                 2016of 202 Document 1-1Page 1 of 1
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION – DESCRIBED HAZARDS
                            CATS AND DOGS
This endorsement modifies insurance provided under the following:

   COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

This insurance does not apply to "bodily injury", "property damage", "personal injury" or "advertising injury" (or
"personal and advertising injury" if defined as such in your policy) arising out of any expected, unexpected, in-
tended, or aggravated attack by any cat or dog owned by or in the care, custody or control of any insured.




NS 0010 CU 01 18                     West Bend Mutual Insurance Company                              Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     190 of 202 Document 1-1
                                                       53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            EXCLUSION – TRAMPOLINES
This endorsement modifies insurance provided under the following:

   COMMERCIAL UMBRELLA LIABILITY COVERAGE PART


This insurance does not apply to “bodily injury”, "property damage”, “personal injury” or “advertising injury” (or
"personal and advertising injury", if defined as such in your policy) to any person arising out of the use of a
trampoline or springboard owned or operated by an insured.




NS 0021 CU 01 18                     West Bend Mutual Insurance Company                              Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     191 of 202 Document 1-1
                                                       53095
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION – DISCRIMINATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL UMBRELLA COVERAGE PART


This insurance does not apply to "bodily injury", "property damage", "personal injury" or "advertising injury" (or
"personal and advertising injury", if defined as such in your policy) arising out of discrimination of any person
based on color, creed, gender, race, natural origin, age, disability, religion, sex or any other basis of discrimination
prohibited by law.




NS 0029 CU 04 14                       West Bend Mutual Insurance Company                                  Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     192 of 202 Document 1-1
                                                       53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       EXCLUSION – WATER ACTIVITIES
This endorsement modifies insurance provided under the following:

   COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

This insurance does not apply to “bodily injury” or “property damage” arising out of the use, ownership or mainte-
nance of any body of water, wading pool or pool.




NS 0059 CU 01 18                     West Bend Mutual Insurance Company                              Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     193 of 202 Document 1-1
                                                       53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION – NONCOMPENSATORY DAMAGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

All liability coverage parts included in this policy are subject to the following conditions:
This insurance does not apply to fines, penalties, double or treble damages, punitive or exemplary damages,
curative damages, attorney fees, and any other noncompensatory damages or payments:
If a claim is made or a lawsuit is filed against you alleging recovery for both compensatory damages and non-
compensatory damages or payments:
1) We will provide a defense as long as compensatory damages might be awarded, but we no longer have a duty
    to defend if only noncompensatory damages or payments might be awarded; and
2) We will pay only the compensatory damages and you will pay the noncompensatory damages or payments.
This exclusion shall not reduce the Supplementary Payments included in this policy.




NS 0077 CU 04 14                    West Bend Mutual Insurance Company                           Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     194 of 202 Document 1-1
                                                       53095
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PHYSICAL ABUSE AND SEXUAL MOLESTATION
                  LIABILITY ENDORSEMENT
This endorsement modifies insurance provided under the following:


   COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

A. Coverage                                                   Multiple incidents of “physical abuse”, "mental in-
   1. Insuring Agreement                                      jury" or “sexual molestation” to one person shall be
                                                              deemed to be one occurrence and shall be subject
      We will pay those sums the insured becomes              to the limits in effect at the time of the first incident
      legally obligated to pay as damages because             even if some of such incidents take place after the
      of “physical abuse”, "mental injury" or “sexual         expiration of the policy.
      molestation” arising out of the negligent:
                                                              We shall not be obligated to undertake nor con-
     (a) employment;                                          tinue to defend any claim or suit after our limit of
     (b) investigation;                                       insurance is exhausted by payments for damages.
     (c) supervision;                                          Payment under this coverage shall be included in
     (d) reporting to the proper authorities, or failure       the Aggregate Limit as stated in Paragraph 2 of
          to so report; or                                     Section III – Limits of Insurance. All other provi-
                                                               sions of Section III – Limits of Insurance do not
     (e) retention of any person for whom the in-              apply to coverage defined in this endorsement.
         sured is legally responsible.
                                                           C. Definitions:
   2. Exclusions
                                                               1. “Sexual molestation” means any actual or
      This insurance does not apply to any person                 alleged act, touching, or caressing or sugges-
      who:                                                        tion thereof which could be considered sexual
     (a) committed or attempted to commit;                        and/or inappropriate.
     (b) participated in;                                      2. “Mental injury” means mental anguish, emo-
                                                                  tional distress or humiliation.
     (c) directed;
                                                               3. “Physical abuse” means physical mistreatment,
     (d) knowingly allowed; or                                    the improper or excessive touching, handling
     (e) failed to take action to prevent recurrence              or treatment of a person including excessive
         after having knowledge of;                               force and harsh insulting language.
       any act of “physical abuse”, "mental injury" or     All other terms, conditions and exclusions remain
       “sexual molestation”. We will defend any in-        unchanged and applicable to this endorsement.
       sured accused of such conduct until our inves-
       tigation determines that the accusation is cor-
       rect.
B. Limits of Insurance
   The limits of insurance shown in the Declarations
   is the most we will pay regardless of the number
   of:
   1. Insureds;
   2. Claims submitted or suits brought; or
   3. Persons or organizations making claims or
      bringing suits.




NS 0285A 05 10                         West Bend Mutual Insurance Company                                Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   FiledBend,
                                         05/12/20    Page
                                              Wisconsin     195 of 202 Document 1-1
                                                        53095
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  PROFESSIONAL SERVICES CONDITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


                                                              (6) Any health or therapeutic service treatment,
Paragraph 2.s. Exclusions of Section I - Coverage A -             advice or instruction;
Bodily Injury And Property Damage Liability and Par-
agraph 2.a.(15) Exclusions of Section I - Coverage B -        (7) Any service, treatment, advice or instruction for
                                                                  the purpose of appearance or skin enhance-
Personal and Advertising Injury Liability are re-placed
                                                                  ment, hair removal or replacement or personal
with the following:                                               grooming or therapy;
 Professional Services                                        (8) Any service, treatment, advice or instruction
   "Bodily injury" or "property damage" due to render-            relating to physical fitness, including service,
   ing of or failure to render any professional service.          treatment, advice or instruction in connection
   This exclusion does not apply to the extent that               with diet, cardio-vascular fitness, body-building
   valid "underlying insurance" for any professional              or physical training programs;      (9)    Op-
   services liability exists or would have existed but            tometry or optical or hearing aid services in-
   for the exhaustion of underlying limits.                       cluding the prescribing, preparation, fitting,
                                                                  demonstration or distribution of ophthalmic
   Professional service includes but is not limited to:           lenses and similar products or hearing aid de-
  (1) Legal, accounting or advertising services;                  vices;
  (2) Preparing, approving, or failing to prepare or         (10) Body piercing services;
      approve maps, shop drawings, opinions, re-             (11) Services in the practice of pharmacy;
      ports, surveys, field orders, change orders or
      drawings or specifications;                            (12) Law enforcement or firefighting services; and
  (3) Inspection, supervision, quality control, archi-       (13) Handling, embalming, disposal, burial, crema-
      tectural or engineering activities done by or for           tion or disinterment of dead bodies.
      you on a project on which you serve as con-           This exclusion applies even if the claims against any
      struction manager;                                    insured allege negligence or other wrongdoing in the
  (4) Engineering services, including related super-        supervision, hiring, employment, training or monitor-
      visory or inspection services;                        ing of others by the insured, if the "occurrence"
                                                            which caused the "bodily injury" or "property dam-
  (5) Medical, surgical, dental, X-ray or nursing           age" involved the rendering of or failure to render
      services treatment, advice or instruction;            any professional service.




                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
NS 0294 01 18               Contains material copyrighted by ISO, with its permission.                Page 1 of 1
           Case 2:20-cv-00720-JPS Filed 05/12/20 Page 196 of 202 Document 1-1
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EXCLUSION – CLAIMS MADE COVERAGE
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

The Commercial Liability Umbrella Coverage Form does not apply to nor extend any coverage provided under the
following claims-made coverages:
1. Condominium Directors and Officers Liability Coverage Form
2. Errors and Omissions Coverage
3. Employment Related Practices Liability Coverage
4. Computer Repair Technology Professional Protection Endorsement




WB 1061 04 14                       West Bend Mutual Insurance Company                          Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     197 of 202 Document 1-1
                                                       53095
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – ASBESTOS OR ASBESTOS PRODUCTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART



This insurance does not apply to:
   “Bodily injury” or “property damage” arising out of the removal, manufacture, distribution, sale, installation,
   handling or disposal of asbestos or any product containing asbestos material.




WB 1468 CU 04 14                     West Bend Mutual Insurance Company                              Page 1 of 1
           Case 2:20-cv-00720-JPS West
                                   Filed 05/12/20
                                       Bend,         Page
                                             Wisconsin     198 of 202 Document 1-1
                                                       53095
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION – LEAD LIABILITY
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

This insurance does not apply to:
1. actual or alleged "bodily injury" arising out of the ingestion, inhalation, or absorption of lead in any form;
2. actual or alleged "property damage" (or "personal and advertising injury", if provided by this coverage part)
   arising out of any form of lead;
3. any loss, cost, or expense arising out of any request, demand, or order that any "insured" or others test for,
   monitor, clean up, remove, contain, treat, detoxify, or neutralize, or in any way respond to or assess the effects
   of lead; or
4. any loss, cost, or expense arising out of any claim or suit by or on behalf of any governmental authority for
   damages resulting from testing for, monitoring, cleaning up, removing, containing, treating, detoxifying, or neu-
   tralizing, or in any way responding to or assessing the effects of lead.




                       Contains material copyrighted by AAIS, copyright 1994,
                                         with its permission.
WB 1958 CU 04 14              West Bend Mutual Insurance Company                      Page 1 of 1
         Case 2:20-cv-00720-JPS WestFiled   05/12/20
                                         Bend,   WisconsinPage  199 of 202 Document 1-1
                                                            53095
                                                                      COMMERCIAL LIABILITY UMBRELLA
                                                                                        CU 01 16 09 00

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    MICHIGAN CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


A. With respect to a "covered auto" subject to Michi-        2. The last sentence of Paragraph 3.b. is deleted.
   gan no-fault law, the following exclusion is added        3. The reference to Paragraph d. is amended to
   to Paragraph 2. Exclusions of Coverage A –                   read Paragraph e.
   Bodily Injury And Property Damage Liability:
                                                             4. The following is added:
   This insurance does not apply to:
                                                                d. Failure to give any notice required by this
   "Property damage" to a motor vehicle caused by                  Condition within the time period specified
   an "occurrence" in Michigan.                                    shall not invalidate any claim made by you if
B. The paragraph relating to prejudgment interest in               it shall be shown not to have been reasona-
   Section I – Supplementary Payments is replaced                  bly possible to give notice within the pre-
   by the following:                                               scribed time period and that notice was
   Prejudgment interest awarded against the insured                given as soon as was reasonably possible.
   on that part of the judgment we pay.
C. With respect to the Duties Condition in Section IV
   – Conditions:
   1. Notice given by or on behalf of the insured to
      our authorized agent, with particulars sufficient
      to identify the insured, shall be considered no-
      tice to us.




          Case
CU 01 16 09 00    2:20-cv-00720-JPS     Filed 05/12/20
                             Copyright, Insurance Services Page
                                                           Office, 200
                                                                   Inc., of 202 Document 1-1Page 1 of 1
                                                                         2000                                      
                                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                                          CU 02 21 04 17

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         MICHIGAN CHANGES –
                    CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. If you are an individual and any "covered auto"                 But if this Policy has been written for a
   you own is of the private passenger type, the                   period of more than a year or without a
   Cancellation Common Policy Condition is                         fixed expiration date, we may cancel at an
   replaced by the following:                                      anniversary of its original effective date for
   Cancellation                                                    any reason. If we cancel, we will mail or
                                                                   deliver to you at least 30 days' written
   1. You may cancel the Policy by giving us notice                notice.
       of cancellation.
                                                                d. Notice of cancellation will state the effective
   2. When this Policy is in effect less than 55 days              date of cancellation.
      and is not a renewal or continuation policy, we
      may cancel for any reason by mailing by                    e. If this Policy is cancelled, we will send you
      certified mail or delivering to you within this               any pro rata premium refund due. The
      period written notice of cancellation at least 20             minimum earned premium shall not be less
      days before the effective date of cancellation.               than the pro rata premium for the expired
      However, if we cancel for nonpayment of                       time or $25, whichever is greater. The
      premium, we will mail by regular mail or deliver              cancellation will be effective even if we
      notice to you at least 10 days before the                     have not made or offered a refund.
      effective date of cancellation.                            f. If notice is mailed, proof of mailing will be
   3. When this Policy is in effect 55 days or more or              sufficient proof of notice.
      is a renewal or continuation policy, we may         B. For all other policies, the Cancellation Common
      cancel only for one or more of the reasons             Policy Condition is amended as follows:
      listed below. If we cancel for nonpayment of           1. Paragraph 1. is replaced by the following:
      premium, we will mail you at least 10 days'
      notice. If we cancel for any other reason, we             The first Named Insured shown in the
      will mail you at least 30 days' notice.                   Declarations may cancel this Policy by giving
                                                                us or our authorized agent notice of
      a. Nonpayment of premium.                                 cancellation.
      b. The named insured or any other operator             2. Paragraph 3. is replaced by the following:
         who either resides in the same household
         or customarily operates an "auto" has had              We will mail or deliver our notice to the first
         his or her driver's license suspended during           Named Insured's last mailing address known to
         the policy period and the revocation or                us or our authorized agent.
         suspension has become final.
      c. If during the first 55 days after the original
         issue date of the Policy the risk is
         unacceptable to us.




          Case
CU 02 21 04                   © Insurance
            17 2:20-cv-00720-JPS    Filed Services
                                          05/12/20 Office,
                                                       PageInc.,201
                                                                 2016of 202 Document 1-1Page 1 of 2
   3. Paragraph 5. is replaced by the following:            2. If we offer to renew or continue and you do not
      If this Policy is cancelled, we will send the first      accept, this Policy will terminate at the end of
      Named Insured any pro rata premium refund                the current policy period. Failure to pay the
      due. The minimum earned premium shall not                required renewal or continuation premium
      be less than the pro rata premium for the                when due shall mean that you have not
      expired time or $25, whichever is greater. The           accepted our offer.
      cancellation will be effective even if we have        3. If we fail to mail or deliver proper notice of
      not made or offered a refund.                            nonrenewal and you obtain other insurance
C. Condition 10. When We Do Not Renew of                       this Policy will end on the effective date of that
   Section IV – Conditions is replaced by the                  insurance.
   following:                                               4. If notice is mailed, proof of mailing is sufficient
   When We Do Not Renew                                        proof of notice.
   1. If we decide not to renew this Policy, we will
       mail or deliver to the first Named Insured's last
       mailing address known to us or our authorized
       agent written notice of the nonrenewal not less
       than 30 days before the expiration date.




                               © Insurance
Page 2 of 2Case 2:20-cv-00720-JPS    Filed Services
                                           05/12/20 Office,
                                                        PageInc.,202
                                                                  2016of 202 DocumentCU
                                                                                      1-102 21 04 17
